EXHIBIT 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [    ],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

Deal CUSIP 53679VAB62

New Vehicle Floorplan Facility CUSIP 53679VAD2

Used Vehicle Floorplan Facility CUSIP 53679VAC4

Service Loaner Vehicle Floorplan Facility CUSIP 53679VAE0

Revolving Line of Credit Facility CUSIP 53679VAB6

THIRD AMENDED AND

RESTATED LOAN

AGREEMENT

Among

LITHIA MOTORS, INC.,

CERTAIN OF ITS SUBSIDIARIES,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent and Agent

and

JPMorgan Chase Bank, N.A., and Toyota Motor Credit Corporation as Co-Syndication
Agents

U.S. Bank National Association and J.P. Morgan Securities LLC,

As Co-Lead Arrangers and Joint Bookrunners

American Honda Finance Corporation, TD Bank, N.A.,

Mercedes-Benz Financial Services USA LLC, and

Bank of America, N.A,

as Co-Documentation Agents

Dated as of December 9, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETIVE PROVISIONS

     1  

1.1

  Defined Terms      1  

1.2

  Divisions      38  

1.3

  Other Interpretive Provisions      38  

ARTICLE 2 NEW VEHICLE FLOORPLAN LINE OF CREDIT

     39  

2.1

  New Vehicle Floorplan Loans      39  

2.2

  New Vehicle Swing Line Loans      42  

2.3

  Terms Applicable to New Vehicle Floorplan Loans and New Vehicle Swing Line
Loans      46  

2.4

  New Vehicle Floorplan Borrowers      48  

2.5

  Addition of New Vehicle Floorplan Dealerships      53  

ARTICLE 3 USED VEHICLE FLOORPLAN AND SERVICE LOANER VEHICLE FLOORPLAN LINE OF
CREDIT

     56  

3.1

  Used Vehicle Floorplan Loans      56  

3.2

  Used Vehicle Swing Line Loans      58  

3.3

  Service Loaner Vehicle Floorplan Loans      62  

3.4

  Service Loaner Vehicle Swing Line Loans      65  

ARTICLE 4 REVOLVING LINE OF CREDIT

     69  

4.1

  Revolving Loans      69  

4.2

  Revolving Swing Line Loans      72  

ARTICLE 5 LETTERS OF CREDIT

     75  

5.1

  Letter of Credit Commitment      75  

5.2

  Existing Letters of Credit      75  

5.3

  LC Agreements      75  

5.4

  Expiry Date      75  

5.5

  Requests for Letters of Credit      75  

5.6

  Participation in Letters of Credit      76  

5.7

  Payments      76  

5.8

  Terms Satisfactory to LC Issuer      77  

5.9

  Obligations Absolute      77  

5.10

  Letter of Credit Fees      78  

5.11

  LC Collateral Account      78  

5.12

  Borrower Indemnification      78  

5.13

  Lenders’ Indemnification      79  

ARTICLE 6 CERTAIN ADDITIONAL PROVISIONS

     79  

6.1

  Interest      79  

6.2

  Evidence of Debt      80  

6.3

  Borrowing Procedure      80  

6.4

  Obligations Several      81  

6.5

  Non-Receipt of Funds by Agent      81  

6.6

  Authorization      81  

6.7

  Interest and Fee Basis      82  



--------------------------------------------------------------------------------

6.8

  Method of Payment      82  

6.9

  Payment by Automatic Debit      82  

6.10

  Late Charges      83  

6.11

  Limitation of Interest      83  

6.12

  Increase Option      84  

6.13

  Authorization      85  

6.14

  Defaulting Lenders      85  

6.15

  Replacement of Lender      88  

6.16

  Per Annum Fee      89  

6.17

  Reallocation of Commitments      89  

6.18

  Extension of Commitments      90  

ARTICLE 7 YIELD PROTECTION; TAXES

     92  

7.1

  Yield Protection      92  

7.2

  Changes in Capital Adequacy Regulations      93  

7.3

  Availability of Types of Advances; Adequacy of Interest Rate      93  

7.4

  Taxes      95  

7.5

  Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity      98  

ARTICLE 8 SECURITY AND GUARANTIES

     99  

8.1

  Security      99  

8.2

  Guaranties      100  

ARTICLE 9 CONDITIONS PRECEDENT

     100  

9.1

  Initial Conditions Precedent      100  

9.2

  Conditions Precedent to Each Credit Extension      102  

9.3

  Conditions Precedent to Initial Advance to any New Vehicle Floorplan Borrower
     103  

9.4

  Real Property Conditions      104  

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

     105  

10.1

  Existence and Standing      105  

10.2

  Authorization and Validity      105  

10.3

  Conflict; Government Consent      106  

10.4

  Financial Statements      106  

10.5

  Material Adverse Effect      106  

10.6

  Taxes      106  

10.7

  Litigation      106  

10.8

  Subsidiaries and Affiliates      107  

10.9

  ERISA      107  

10.10

  Accuracy of Information      107  

10.11

  Regulation U      108  

10.12

  Material Agreements      108  

10.13

  Compliance with Laws      108  

10.14

  Ownership of Properties      108  

10.15

  Plan Assets; Prohibited Transactions      108  

10.16

  Trademarks; Patents, Etc.      108  

 

ii



--------------------------------------------------------------------------------

10.17

  Burdensome Restrictions      108  

10.18

  Force Majeure      108  

10.19

  Investment Company Act, Etc.      109  

10.20

  Solvency      109  

10.21

  Franchise Agreements; Material Business Relationships      109  

10.22

  Security Interests      109  

10.23

  Continuing Representations and Warranties      109  

10.24

  Anti-Corruption Laws; Sanctions      109  

10.25

  EEA Financial Institution      110  

ARTICLE 11 FINANCIAL COVENANTS AND INFORMATION

     110  

11.1

  Financial Covenants      110  

11.2

  Financial Information      112  

ARTICLE 12 AFFIRMATIVE COVENANTS

     114  

12.1

  Maintenance of Existence and Permits      114  

12.2

  ERISA      114  

12.3

  Inspection      114  

12.4

  Collateral Audits      115  

12.5

  Books and Records      115  

12.6

  Maintenance of Properties      115  

12.7

  Taxes and Other Obligations      115  

12.8

  Insurance      116  

12.9

  Compliance with Laws      116  

12.10

  Agreements with Sellers      116  

12.11

  Repurchase Agreements      117  

12.12

  Management      117  

12.13

  Landlord’s Consents      117  

12.14

  Notification      117  

12.15

  Further Assurances      118  

12.16

  Deposit Accounts      119  

12.17

  Joinder of New Subsidiaries      119  

12.18

  Use of Proceeds      119  

12.19

  Anti-Money Laundering Compliance      119  

ARTICLE 13 NEGATIVE COVENANTS

     120  

13.1

  Mergers, Etc.      120  

13.2

  Guaranties, Etc.      121  

13.3

  Liens      121  

13.4

  Restricted Payments      124  

13.5

  Subordinated Debt      124  

13.6

  Loans and Investments      125  

13.7

  Transactions with Affiliates      126  

13.8

  Type of Business      127  

13.9

  Structure      127  

13.10

  Indebtedness      127  

13.11

  Margin Stock; Speculation      129  

 

iii



--------------------------------------------------------------------------------

13.12

  Restrictive Agreements      129  

13.13

  Permitted Acquisitions      130  

13.14

  Accounting Changes; Fiscal Year      132  

13.15

  Excluded Tax Credit Investment Subsidiaries      132  

ARTICLE 14 DEFAULT AND REMEDIES

     132  

14.1

  Events of Default      132  

14.2

  Consequences of Default; Rights and Remedies      135  

14.3

  Application of Payments      136  

ARTICLE 15 HAZARDOUS SUBSTANCES

     137  

15.1

  Representations and Warranties      137  

15.2

  Activities      137  

15.3

  Inspections      137  

15.4

  Release and Indemnity      137  

15.5

  Survival      137  

ARTICLE 16 THE AGENT

     138  

16.1

  Appointment; Nature of Relationship      138  

16.2

  Powers      138  

16.3

  General Immunity      138  

16.4

  No Responsibility for Loans, Recitals, Etc.      138  

16.5

  Action on Instructions of Lenders      139  

16.6

  Employment of Agents and Counsel      139  

16.7

  Reliance on Documents; Counsel      139  

16.8

  Reimbursement and Indemnification      139  

16.9

  Notice of Event of Default      140  

16.10

  Rights as a Lender      140  

16.11

  Lender Credit Decision, Legal Representation      140  

16.12

  Successor Agent      141  

16.13

  Agent’s Fees      141  

16.14

  Delegation to Affiliates      141  

16.15

  Execution of Collateral Documents      142  

16.16

  Collateral Releases      142  

16.17

  No Advisory or Fiduciary Responsibility      142  

16.18

  Co-Documentation Agents, Syndication Agent, etc.      142  

16.19

  Certain ERISA Matters      143  

ARTICLE 17 MISCELLANEOUS

     144  

17.1

  Expenses; Indemnification      144  

17.2

  Successors and Assigns      145  

17.3

  Participations      145  

17.4

  Assignments      147  

17.5

  Register      148  

17.6

  Dissemination of Information      148  

17.7

  Ratable Payments      148  

17.8

  Setoff      149  

17.9

  Amendments and Waivers      149  

 

iv



--------------------------------------------------------------------------------

17.10

  Waiver; Cumulative Remedies      150  

17.11

  Notices      150  

17.12

  Integration; Conflicting Terms      152  

17.13

  Governing Law      152  

17.14

  Consent To Jurisdiction      152  

17.15

  Documents Satisfactory to Agent and Required Lenders      152  

17.16

  Exhibits      152  

17.17

  Headings      152  

17.18

  Nonliability of Lenders      153  

17.19

  Survival of Representations      153  

17.20

  Governmental Regulation      153  

17.21

  Counterparts      153  

17.22

  Severability      153  

17.23

  Construction      153  

17.24

  USA Patriot Act Notification      154  

17.25

  Nonreliance      154  

17.26

  Confidentiality      154  

17.27

  Ford Letter Agreement      155  

17.28

  Waiver of Jury Trial      155  

17.29

  Disclosure      155  

17.30

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      155
 

17.31

  Amendment and Restatement      156  

17.32

  Acknowledgement Regarding any Supported QFCs      156  

SCHEDULE 1

PRICING SCHEDULE

DISCLOSURE SCHEDULE

EXHIBIT A – COMPLIANCE CERTIFICATE

EXHIBIT B-1 – USED VEHICLE BORROWING BASE CERTIFICATE

EXHIBIT B-2 – SERVICE LOANER VEHICLE BORROWING BASE CERTIFICATE

EXHIBIT C – REVOLVING LOAN BORROWING BASE CERTIFICATE

EXHIBIT D – ASSIGNMENT AGREEMENT

EXHIBIT E – PLEDGE AGREEMENT

EXHIBIT F – SECURITY AGREEMENT

EXHIBIT G – COMMERCIAL GUARANTY

EXHIBIT H-1 – LOAN PARTY TERMINATION AGREEMENT

EXHIBIT H-2 – SILO SUBSIDIARY/SCFC TERMINATION AGREEMENT

EXHIBIT I – BORROWER JOINDER AGREEMENT

EXHIBIT J – GUARANTOR JOINDER AGREEMENT

EXHIBIT K – EXISTING SUBSIDIARY JOINDER AGREEMENT

EXHIBIT L – BORROWER TERMINATION AGREEMENT

EXHIBIT M – ADDITIONAL LENDER AGREEMENT

EXHIBIT N – INCREASING LENDER AGREEMENT

EXHIBIT O – REALLOCATION REQUEST

EXHIBIT P – DESIGNATION OF SILO SUBSIDIARY

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LOAN AGREEMENT

This Third Amended and Restated Loan Agreement (“Agreement”) is entered into as
of December 9, 2019, among Lithia Motors, Inc., an Oregon corporation (the
“Company”), each of the Subsidiaries of the Company listed on the signature
pages of this Agreement or which hereafter becomes a Borrower hereunder, each
financial institution listed on the signature pages of this Agreement or which
hereafter becomes a party hereto (each a “Lender” and any two or more,
“Lenders”); and U.S. Bank National Association (“U.S. Bank”), as Agent for the
Lenders.

RECITALS

A. The Company, certain of its Subsidiaries, the lenders from time to time
parties thereto, and the Agent, are party to that certain Second Amended and
Restated Loan Agreement dated as of June 25, 2018 (as amended by that certain
First Amendment to Second Amended and Restated Loan Agreement dated as of
August 31, 2018 and by that certain Second Amendment to Second Amended and
Restated Loan Agreement dated as of October 19, 2018, the “Existing Loan
Agreement”), pursuant to which such lenders under the Existing Loan Agreement
extended a revolving credit facility to the Company and certain of its
Subsidiaries, such lenders extended a new vehicle floorplan line of credit to
the New Vehicle Floorplan Borrowers, and such lenders extended a used vehicle
floorplan line of credit to the Company.

B. The Company and the other Borrowers have asked the Lenders and Agent to
further amend and restate the Existing Loan Agreement to (a) increase the
“Aggregate Commitment” specified in the Existing Loan Agreement from
$2,600,000,000 to $2,800,000,000, which shall include a new service loaner
vehicle floorplan facility with aggregate commitments of up to $100,000,000, and
(b) make such additional amendments and modifications to the terms and
conditions of the Existing Loan Agreement as are more specifically set forth
herein.

In consideration of the mutual covenants and agreements set forth herein and for
other valuable consideration, the parties hereto agree that the Existing Loan
Agreement is amended and restated in its entirety as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETIVE PROVISIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Access Laws” means the Americans With Disabilities Act of 1990; the Fair
Housing Amendments Act of 1988; all other federal, state and local laws or
ordinances related to disabled access; and all statutes, rules, regulations,
ordinances, orders of governmental bodies and regulatory agencies and orders and
decrees of any court adopted, enacted or issued with respect thereto; all as now
existing or hereafter amended or adopted.

“Acquisition” has the meaning set forth in Section 13.13.

“Acquisition Subsidiary” has the meaning set forth in Section 13.13(d).

 

1



--------------------------------------------------------------------------------

“Additional Commitment Lender” has the meaning set forth in Section 6.18.4.

“Additional Lender” has the meaning set forth in Section 6.12.2.

“Advance” means a New Vehicle Floorplan Advance, Used Vehicle Floorplan Advance,
Service Loaner Vehicle Floorplan Advance, Revolving Loan Advance, or (unless
otherwise expressly provided), a Swing Line Loan.

“Affected Lender” has the meaning set forth in Section 6.15.

“Affiliate” means with respect to any Person (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the stock or other
ownership interests having ordinary voting power of such Person; (b) each Person
that Controls, is Controlled by or is under common Control with such Person or
any Affiliate of such Person; and (c) each of such Person’s executive officers,
directors, joint venturers, members and general partners.

“Agent” or “Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article 16, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article 16.

“Aggregate Commitment” means, at any time, the sum of the Aggregate New Vehicle
Floorplan Commitment, plus the Aggregate Used Vehicle Floorplan Commitment, plus
the Aggregate Service Loaner Vehicle Floorplan Commitment, plus the Aggregate
Revolving Loan Commitment, as adjusted from time to time pursuant to the terms
hereof, provided that, except as provided in Section 6.12, the Aggregate
Commitment shall not be more than $2,800,000,000.00.

“Aggregate Lender Commitment” means, for any Lender, the sum of such Lender’s
New Vehicle Floorplan Commitment, Used Vehicle Floorplan Commitment, Service
Loaner Vehicle Floorplan Commitment, and Revolving Loan Commitment.

“Aggregate New Vehicle Floorplan Commitment” means, at any time, the aggregate
of the New Vehicle Floorplan Commitments of all Lenders at such time.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders at such time.

“Aggregate Outstanding New Vehicle Floorplan Exposure” means, at any time, the
aggregate of the Outstanding New Vehicle Floorplan Exposure of all Lenders at
such time.

“Aggregate Outstanding Revolving Loan Exposure” means, at any time, the
aggregate of the Outstanding Revolving Loan Exposure of all Lenders at such
time.

“Aggregate Outstanding Service Loaner Vehicle Floorplan Exposure” means, at any
time, the aggregate of the Outstanding Service Loaner Vehicle Floorplan Exposure
of all Lenders at such time.

 

2



--------------------------------------------------------------------------------

“Aggregate Outstanding Used Vehicle Floorplan Exposure” means, at any time, the
aggregate of the Outstanding Used Vehicle Floorplan Exposure of all Lenders at
such time.

“Aggregate Revolving Loan Commitment” means, at any time, the aggregate of the
Revolving Loan Commitments of all Lenders at such time; provided that the
Aggregate Revolving Loan Commitment shall not at any time be more than 18.75% of
the amount of the Aggregate Commitment at such time.

“Aggregate Service Loaner Vehicle Floorplan Commitment” means, at any time, the
aggregate of the Service Loaner Vehicle Floorplan Commitments of all Lenders at
such time; provided that the Aggregate Service Loaner Vehicle Floorplan
Commitment shall not at any time be more than $100,000,000.

“Aggregate Used Vehicle Floorplan Commitment” means, at any time, the aggregate
of the Used Vehicle Floorplan Commitments of all Lenders at such time; provided
that the Aggregate Used Vehicle Floorplan Commitment shall not at any time be
more than 16.5% of the amount of the Aggregate Commitment at such time.

“Agreement” has the meaning set forth in the introductory paragraph.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (a) the Prime Rate for such day, (b) the sum of the Federal Funds
Effective Rate for such day plus .50% per annum and (c) the Eurocurrency Rate in
effect for such day plus 1.50%, provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day.

“Alternate Base Rate Margin (New Vehicle)” has the meaning set forth in the
Pricing Schedule.

“Alternate Base Rate Margin (Revolving)” has the meaning set forth in the
Pricing Schedule.

“Alternate Base Rate Margin (Used Vehicle)” has the meaning set forth in the
Pricing Schedule.

“Anniversary Date” means each anniversary of the Closing Date.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Law” means all applicable provisions and requirements of (a) all
constitutions, statutes, ordinances, rules, regulations, standards, orders, and
directives of any Governmental Bodies, (b) Governmental Approvals, and
(c) orders, decisions, decrees, judgments, injunctions, and writs of all courts
and arbitrators, whether such Applicable Laws presently exist, or are modified,
promulgated, or implemented after the date hereof.

 

3



--------------------------------------------------------------------------------

“Appraisal” means an appraisal of real property which is (a) ordered by Agent,
(b) prepared by an appraiser satisfactory to Agent, (c) in compliance with all
federal and state standards for appraisals and all regulatory requirements,
(d) reviewed by Agent, and (e) in form and substance satisfactory to Agent in
its sole and absolute discretion.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee” has the meaning set forth in Section 17.4.

“Assignment Agreement” means an agreement substantially in the form attached as
Exhibit D.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or retained counsel and of any in-house or internal counsel whether or
not litigation or arbitration is commenced, and if litigation or arbitration is
commenced shall include fees and disbursements incurred at trial, in any
appellate proceeding, bankruptcy proceeding (including efforts to modify or
vacate any automatic stay or injunction) or receivership, and post-judgment
attorney fees incurred in enforcing any judgment.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Borrower” means a New Vehicle Floorplan Borrower, the Used Vehicle Floorplan
Borrower, the Service Loaner Vehicle Floorplan Borrower or the Revolving Loan
Borrower and “Borrowers” means any two or more of them.

“Borrower Joinder Agreement” means an agreement substantially in the form
attached hereto as Exhibit I.

 

4



--------------------------------------------------------------------------------

“Borrower Termination Agreement” means an agreement substantially in the form
attached hereto as Exhibit L.

“Business Day” means (a) with respect to any borrowing, payment or rate
determination, a day (other than a Saturday or Sunday) on which banks generally
are open in New York City, New York or Seattle, Washington for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (b) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York City,
New York for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Canadian Dealership” means a Dealership whose primary business is the retail
sales or retail sale and lease of new and/or used automobiles and trucks in
Canada.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means to deposit in the LC Collateral Account or to pledge
and deposit with or deliver to the Agent, for the benefit of one or more of the
LC Issuer or Lenders, as collateral for the LC Obligations or obligations of
Lenders to fund participations in respect of LC Obligations, cash or deposit
account balances or, if the Agent and the LC Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Agent and the LC Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest, (v) shares of money market mutual funds that
are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s, and
(vi) other cash equivalent investments approved in writing by Agent.

“Change in Control” means: (i) the acquisition by any Person, or two or more
Persons acting in concert, in either case other than Lithia Holding Company,
L.L.C. and the Principal, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 35% or more of the outstanding shares of voting stock
of the Company on a fully diluted basis; (ii) within any twelve-month period,
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the

 

5



--------------------------------------------------------------------------------

Company by Persons who were neither (x) nominated by the board of directors of
the Company nor (y) appointed or approved by directors so nominated; (iii) the
Company consolidates with or merges into another Person or conveys, transfers or
leases all or substantially all of its property to any Person, or any Person
consolidates with or merges into the Company, in either event pursuant to a
transaction in which the outstanding capital stock of the Company is
reclassified or changed into or exchanged for (A) cash or Cash Equivalent
Investments or (B) securities, and the holders of the capital stock in the
Company immediately prior to such transaction do not, as a result of such
transaction, own, directly or indirectly, more than 51% of the combined voting
power of the Company’s capital stock or the capital stock of its successor
entity in such transaction; or (iv) a “change of control” or “change of
ownership” (or any term substantially equivalent to any of the foregoing phrases
in this clause (iv)) occurs, in each case, as such term or phrase is defined in
any indenture or other agreement evidencing or relating to any Indebtedness
having an outstanding principal amount in excess of $20,000,000.

“Change in Law” has the meaning set forth in Section 7.1.

“Claims” has the meaning set forth in Section 5.12.

“Closing Date” means December 9, 2019, the date on which all conditions
precedent in Section 9.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time or any successor federal income tax statute
or code and the regulations and published interpretations promulgated
thereunder.

“Collateral” has the meaning set forth in Section 8.1.1.

“Collateral Documents” means and includes the Security Agreement, the Pledge
Agreement, and all deeds of trust, assignments, mortgages, security agreements,
bank account control agreements, and other documents executed or delivered to
Agent by any Person at any time to evidence and/or perfect security interests in
the Collateral.

“Commitment” means, as to any Lender, such Lender’s Revolving Loan Commitment,
New Vehicle Floorplan Commitment, Used Vehicle Floorplan Commitment, Service
Loaner Vehicle Floorplan Commitment, Letter of Credit Commitment, Revolving
Swing Line Commitment, New Vehicle Swing Line Commitment, Used Vehicle Swing
Line Commitment, or Service Loaner Vehicle Floorplan Swing Line Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Lithia Motors, Inc., an Oregon corporation.

“Compliance Certificate” means a certificate substantially in the form attached
as Exhibit A, or in such other form as is acceptable to Agent.

 

6



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means any guarantee of Indebtedness or any other
obligation of any other Person or any agreement to maintain the net worth,
working capital or other financial condition of any other Person, whether
direct, indirect or contingent, including, without limitation, any purchase or
repurchase agreement, comfort letter, or keep-well, take-or-pay, through-put or
other arrangement of whatever nature having the effect of assuring or holding
harmless any Person against loss with respect to any obligation of such other
Person; provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined in good faith by the Person subject to such obligation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“Controlled by” shall have the concomitant meaning. For purposes of determining
whether a Minority Dealer is a Minority Dealer Affiliate or a Minority Dealer
Subsidiary, “Control” shall be established when (i) a Loan Party is the manager
of the Minority Dealer or (ii) the manager of the Minority Dealer has delegated
to a Loan Party all or a substantial portion of such manager’s power and
authority under the Minority Dealer’s operating agreement, bylaws, limited
liability company agreement or other applicable organizational documents, and,
in the case of clause (i) or (ii), such Minority Dealer is reflected in the
audited, consolidated financial statements of the Company.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with any Loan Party or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder.

“Current Assets” has the meaning set forth in Section 11.1.1.

“Current Liabilities” has the meaning set forth in Section 11.1.1.

“Current Ratio” has the meaning set forth in Section 11.1.1.

“Dealership” means a Subsidiary of the Company whose primary business is the
retail sales or retail sale and lease of new and/or used automobiles and trucks
in the United States of America or in Canada.

“Dealership Loan Limit” has the meaning set forth in Section 2.3.1(b).

 

7



--------------------------------------------------------------------------------

“Dealership Sublimit” has the meaning set forth in Section 2.3.1(b).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Deemed Sale” has the meaning set forth in Section 2.3.3(c).

“Default” means any Event of Default or any event which with the giving of
notice or the passage of time, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to 6.14.2, any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two (2) Business Days after the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or waived, or
(ii) pay to the Agent, the LC Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two
(2) Business Days after the date when due, (b) has notified any Borrower, the
Agent, the LC Issuer or the Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the Agent or the
Company, to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (other than an Undisclosed Administration), including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 6.14.2) upon
delivery of written notice of such determination to the Company, the LC Issuer,
the Swing Line Lender and each Lender.

 

8



--------------------------------------------------------------------------------

“Default Rate” has the meaning set forth in Section 6.1.2.

“Demo” means any New Vehicle (except that any mileage limitations included in
the definition for a particular type of Vehicle shall not be applicable to
Demos) that is used by a Dealership as a demonstration unit.

“Disclosure Schedule” means the Disclosure Schedule attached hereto.

“Dollar” or “$” means lawful money of the United States of America.

“EBITDAR” has the meaning set forth in Section 11.1.2.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” means amounts owed by a customer to a Dealership for parts or
accessories sold to such customer or for services performed for such customer,
in which Agent has a perfected first priority security interest, which is due
and payable in full not more than 90 days after date of sale or invoice, and
which is not more than 60 days past due.

“Eligible Assignee” means (a) a Lender; (b) an Approved Fund; (c) a commercial
bank organized under the laws of the United States, or any state thereof, and
having total assets in excess of $3,000,000,000, calculated in accordance with
the accounting principles prescribed by the regulatory authority applicable to
such bank in its jurisdiction of organization; (d) a commercial bank organized
under the laws of any other country that is a member of the OECD, or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (d); or (e) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Eligible New Vehicle” means a New Vehicle owned by a New Vehicle Floorplan
Dealership which is an Eligible Vehicle and in which Agent has a perfected first
priority security interest.

 

9



--------------------------------------------------------------------------------

“Eligible Real Property” means Real Property owned by any Real Estate Subsidiary
and which satisfies all requirements set forth in Section 9.4 and which is
included in the Revolving Loan Borrowing Base.

“Eligible Receivables” means amounts owing to the Company or a Subsidiary in
which Agent has a perfected first priority security interest, which are
(a) Eligible Accounts; (b) commissions owed to the Dealerships by financial
institutions or finance companies which are not Affiliates of any Loan Party in
connection with the purchase by such institutions of retail installment
contracts and leases arising from the sale or lease of New Vehicles and Used
Vehicles (finance receivables), which have not remained unpaid for more than 90
days, or (c) amounts owed to the Company or a Dealership by a manufacturer of
Vehicles as incentive payments, rebates, factory credits and the like, but
excluding factory holdbacks (factory receivables), which have not remained
unpaid for more than 90 days, subject to the exclusion by Agent of such amounts
which are owed to the Company or a Dealership by a manufacturer which has
commenced or had commenced against it, any proceeding under any present or
future bankruptcy law.

“Eligible Service Loaner Vehicle” means a Service Loaner Vehicle which: (a) is
owned by a Dealership (other than a Silo Subsidiary), (b) is free of any Liens
other than in favor of Agent, except as otherwise agreed by Agent in writing and
(c) as of any date of determination, was not included in the Service Loaner
Vehicle Borrowing Base on any date more than fifteen (15) months prior to such
date of determination.

“Eligible Vehicle” means an automobile or truck with a gross vehicle weight of
no more than 16,000 pounds, which satisfies the following requirements:

(a) The vehicle is owned by a Dealership, subject to a perfected security
interest in favor of Agent, and free of any title defects, liens, security
interests, leases, bailments, consignments or other interests of any Person
other than Agent, except as agreed by Agent in writing.

(b) Unless the vehicle is a Demo, or is in transit from the seller, it is
located at locations which the Dealerships disclosed to Agent and which are
acceptable to Agent. If the vehicle is in transit from a seller, then upon
receipt by a Dealership it will be located at one of such locations.

(c) The vehicle is held for sale or lease in the ordinary course of a
Dealership’s business.

(d) The vehicle is undamaged and of good and merchantable quality.

(e) The vehicle is otherwise acceptable to Agent.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to
(a) Hazardous Substances, (b) the protection of the environment, (c) personal
injury or property damage relating to the release or discharge of Hazardous
Materials, (d) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(e) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof, all as now
existing or hereafter amended or adopted.

 

10



--------------------------------------------------------------------------------

“Environmental Reports” has the meaning set forth in Section 9.4.2.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to a Loan Party, any trade or business
(whether or not incorporated) that, together with such Loan Party, is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (e) the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of any Loan Party or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by any Loan Party or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Loan Party or any ERISA
Affiliate of any notice, concerning the imposition upon any Loan Party or any of
its ERISA Affiliates of withdrawal liability under Section 4201 of ERISA or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

“EU” means the European Union.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Base Rate” means the greater of (a) zero percent (0.0%) and
(b) the applicable interest settlement rate for Dollar LIBOR for one month
appearing on the applicable Reuters Screen LIBOR01 as of 11:00 a.m. (London
time) on the Business Day which is two (2) Business Days prior to the Reprice
Date, provided that, if the applicable Reuters Screen LIBOR01 (or any successor
or substitute page on such screen) for Dollar LIBOR (or any successor or
substitute page) is not available to the Agent for any reason, the applicable
Eurocurrency Base Rate for one month shall instead be the applicable interest
settlement rate for deposits in Dollar

 

11



--------------------------------------------------------------------------------

LIBOR for one month as reported by any other generally recognized financial
information service selected by the Agent, as of 11:00 a.m. (London time) on the
applicable Business Day, provided that, if no such interest settlement rate is
available to the Agent, the applicable Eurocurrency Base Rate for one month
shall instead be the rate determined by the Agent to be the rate at which Agent
or one of its Affiliate banks offers to place deposits in Dollars with
first-class banks in the interbank market at approximately 11:00 a.m. (London
time) on the applicable Business Day in the approximate amount of the relevant
Revolving Loan Advance, New Vehicle Floorplan Advance, Used Vehicle Floorplan
Advance, Service Loaner Vehicle Floorplan Advance, or Swing Line Loan and having
a maturity equal to one month. For purposes of determining any interest rate
hereunder or under any other Loan Document which is based on the Eurocurrency
Base Rate, such interest rate shall change monthly on each Reprice Date.

“Eurocurrency Loans” has the meaning set forth in Section 7.1(b).

“Eurocurrency Rate” means the quotient of (a) the Eurocurrency Base Rate divided
by (b) one minus the applicable Reserve Percentage (expressed as a decimal).

“Eurocurrency Successor Rate” has the meaning set forth in Section 7.3.2.

“Eurocurrency Successor Rate Conforming Changes” means, with respect to any
proposed Eurocurrency Successor Rate, any conforming changes to the definition
of Eurocurrency Base Rate, timing and frequency of determining rates and making
payments of interest and other administrative or operational matters as may be
appropriate, in the discretion of the Agent, to reflect the adoption and
implementation of such Eurocurrency Successor Rate and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent determines that adoption of any portion of
such market practice is not administratively feasible or that no market practice
for the administration of such Eurocurrency Successor Rate exists, in such other
manner of administration as the Agent determines is reasonably necessary in
consultation with the Borrower).

“Event of Default” means the occurrence of any event described in Section 14.1.

“Excluded Funded Debt” has the meaning set forth in Section 13.10(l).

“Excluded Items” has the meaning set forth in Section 11.1.2.

“Excluded Property” means any of (a) any Equity Interests in any Dealership and,
to the extent prohibited by any manufacturer of Vehicles, any Subsidiary of the
Company that is the holder of five percent (5%) or more of the Equity Interests
in any Dealership; (b) any real estate or interest in real estate, including a
lease or rents thereunder, and any improvements and fixtures, unless any of the
foregoing constitute Eligible Real Property; (c) any voting stock of any direct
Subsidiary of any Loan Party that is a controlled foreign corporation (as
defined in Section 957 of the Internal Revenue Code (a “CFC”)) in excess of 65%
of the total combined voting power of all classes of stock of such CFC that are
entitled to vote (within the meaning of Section 1.956-2(c)(2) of the Treasury
Regulations), to the extent the pledge of a greater percentage would reasonably
be expected to result in material adverse tax consequences to any Borrower, as
reasonably determined in good faith by the Borrowers; (d) any lease, license or
other agreement or contract or any property subject to a purchase money security
interest, Lien securing a Capitalized Lease Obligation or

 

12



--------------------------------------------------------------------------------

similar arrangement, in each case permitted to be incurred under this Agreement,
to the extent that a grant of a security interest therein would require a
consent not obtained or violate or invalidate such lease, license, agreement or
contract or purchase money arrangement, Capitalized Lease Obligation or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Company or an Affiliate of the Company), in each case after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code (“UCC”) and other Applicable Law and other than proceeds and
receivables thereof; (e) any United States intent-to-use Trademark applications
to the extent that, and solely during the period in which, the grant, attachment
or enforcement of a security interest therein would, under applicable federal
law, impair the registrability of such applications or the validity or
enforceability of registrations issuing from such applications; (f) any asset or
property to the extent that the grant of a security interest is prohibited by
Applicable Law or requires a consent not obtained of any Governmental Authority
pursuant to such applicable law, rule or regulation, in each case after giving
effect to the applicable anti-assignment provisions of the UCC and other
Applicable Law and other than proceeds and receivables thereof; provided,
however, that “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of any Excluded Property (unless such proceeds,
products, substitutions or replacements would constitute Excluded Property).

“Excluded Subsidiary” means any of (a) each Excluded Tax Credit Investment
Subsidiary; and (b) each SCFC Subsidiary from and after the date that the
following conditions have been satisfied by SCFC: (i) SCFC has executed and
delivered to the Agent a Silo Subsidiary/SCFC Termination Agreement, (ii) SCFC
has incurred Funded Debt described in Section 13.10(r) and (iii) SCFC does not
guarantee any Indebtedness of the Company or any other Loan Party.

“Excluded Swap Obligation” means, any Swap Obligation with respect to a
Lender-Provided Swap if, and only to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such guarantee or security interest is or becomes illegal.

“Excluded Tax Credit Investment Subsidiary” means any of (a) LCDC and (b) any
present or future Subsidiary of the Company that is formed for the sole purpose
of making Investments permitted under Section 13.6(p).

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Agent, (a) Taxes imposed on its overall net
income, franchise Taxes, or branch profits Taxes, in each case, (i) imposed on
it, by the respective jurisdiction under the laws of which such Lender, the LC
Issuer or the Agent is incorporated or is organized or in which its principal
executive office is located or, in the case of a Lender, in which such Lender’s
applicable

 

13



--------------------------------------------------------------------------------

Lending Installation is located, or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, any U.S. federal withholding tax that is imposed on
amounts payable to such Lender pursuant to the laws in effect at the time such
Lender becomes a party to this Agreement or designates a new Lending
Installation, except in each case to the extent that, pursuant to Section 7.4.1,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Installation, (c) Taxes attributable
to a Lender’s, the LC Issuer’s or the Agent’s failure to comply with
Section 7.4.6, and (d) any U.S. federal withholding taxes imposed by FATCA.

“Existing Letters of Credit” has the meaning set forth in Section 5.2.

“Existing Loan Agreement” has the meaning set forth in Recital A.

“Existing Subsidiary Joinder Agreement” means an agreement substantially in the
form attached hereto as Exhibit K.

“Extending Lender” has the meaning set forth in Section 6.18.5.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Pacific
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, the
last day of which is December 31.

“Fixed Charge Coverage Ratio” has the meaning set forth in Section 11.1.2.

“Fleet Sale Contract” means an agreement or series of agreements by a Dealership
to sell more than five New Vehicles to a purchaser if at any time there will be
more than five Vehicles for which such Dealership has not been paid in full, and
shall include all documents evidencing such sale, including the contract or
contracts between such Dealership and the purchaser, delivery agreements and
purchase orders.

“Fleet Vehicle” means a New Vehicle that is to be sold by a Dealership pursuant
to a Fleet Sale Contract.

 

14



--------------------------------------------------------------------------------

“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time,
and the regulations promulgated thereunder.

“Former Lender” has the meaning set forth in Section 9.3.1.

“Former Lender Loan” means a loan made by a Former Lender to finance a New
Vehicle Floorplan Dealership’s New Vehicles.

“Franchise Agreement” has the meaning set forth in Section 10.21.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Letters of Credit issued by the LC Issuer other than
LC Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means (i) Indebtedness of the type described in clauses (a), (b),
(c), and (f) of the definition of Indebtedness, and (ii) all Contingent
Obligations in respect of Indebtedness of the type described in clauses (a),
(b), (c), and (f) of the definition of Indebtedness; provided, however, that
Funded Debt shall not include unsecured trade accounts payable incurred in the
ordinary course of business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) which are applicable to the circumstances as of the date of
application.

“Governmental Approval” means any authorization, order, consent, adjudication,
approval, certificate of compliance, license, permit, validation, or exemption
from, contract with, registration or filing with, or report or notice to, any
Governmental Body required or permitted by Applicable Law.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

 

15



--------------------------------------------------------------------------------

“Governmental Body” means (a) any foreign or domestic federal, state or local
government or municipality or political subdivision of any government or
municipality, (b) any assessment, improvement, community facilities or other
special taxing district, (c) any governmental or quasi-governmental body,
authority, board, bureau, commission, corporation, department, instrumentality
or public body, (d) any court, administrative tribunal, arbitrator, public
utility or regulatory body, or (e) any central bank or comparable authority.

“Guarantor” means each Subsidiary which at any time executes a Guaranty of the
Revolving Loan Obligations, Service Loaner Vehicle Floorplan Obligations and
Used Vehicle Floorplan Obligations for the benefit of Agent and the Lenders, it
being understood that (a) a Subsidiary shall cease to be a Guarantor from and
after the time (if ever) the Loan Documents permit the release of such Guaranty
and such Subsidiary and the Agent execute and deliver a Loan Party Termination
Agreement and (b) each present and future Subsidiary of the Company, other than
Excluded Subsidiaries, shall be or become a Guarantor.

“Guarantor Joinder Agreement” means an agreement substantially in the form
attached hereto as Exhibit J.

“Guarantor Obligations” means all present and future indebtedness, obligations,
liabilities, reimbursements, indemnities, covenants, warranties and duties of
each present and future Guarantor of the Used Vehicle Floorplan Obligations,
Service Loaner Vehicle Floorplan Obligations and Revolving Loan Obligations to
Agent and the Lenders pursuant to any Guaranty of the Used Vehicle Floorplan
Obligations, Service Loaner Vehicle Floorplan Obligations and Revolving Loan
Obligations at any time executed by such Guarantor; provided that the Guarantor
Obligations shall exclude all Excluded Swap Obligations.

“Guaranty” means each guaranty of the Revolving Loan Obligations, Service Loaner
Vehicle Floorplan Obligations and Used Vehicle Floorplan Obligations heretofore,
contemporaneously herewith or hereafter executed by any Person, substantially in
the form attached hereto as Exhibit G.

“Hazardous Substance” means (a) any substance or material now or hereafter
defined or designated as a hazardous, toxic or radioactive material, waste or
substance, or as a pollutant or contaminant (or designated by any other similar
term), by any Environmental Law now or hereafter in effect; (b) asbestos and any
substance or compound containing asbestos; (c) petroleum, natural gas, natural
gas liquids, liquefied natural gas, synthetic gas usable for fuel (or mixtures
of natural gas and such synthetic gas) and ash produced by a resource recovery
facility utilizing a municipal solid waste stream, and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas, or geothermal resources; (d) urea
formaldehyde foam insulation; (e) polychlorinated biphenyls (PCBs); (f) radon;
and (g) any other chemical, material, or substance, exposure to which (because
of its quantity, concentration, or physical or chemical characteristics) is
limited or regulated for health and safety reasons by any Governmental
Authority, or which poses a significant present or potential hazard to human
health and safety or to the environment if released into the workplace or the
environment.

 

16



--------------------------------------------------------------------------------

“Highest Lawful Rate” shall mean, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law, stated as a
rate per annum.

“Increasing Lender” has the meaning set forth in Section 6.12.2.

“Indebtedness” means, without duplication, with respect to any Person, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) all obligations evidenced by bonds, notes,
debentures, convertible debentures or other similar instruments, (c) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default, acceleration, or termination are limited to repossession or sale of
such property), (d) all obligations under letters of credit, bankers’ and trade
acceptances, surety bonds and similar instruments, (e) all obligations under
Swaps, (f) all Capitalized Lease Obligations and all obligations as lessee under
Synthetic Leases, (g) all obligations that are required in accordance with GAAP
to be included as liabilities on such Person’s balance sheet, (h) all Contingent
Obligations, and (i) all Indebtedness referred to in clause (a), (b), (c), (d),
(e), (f), (g), and (h) above secured by any lien, security interest or other
charge or encumbrance upon or in property (including, without limitation,
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness, and (j) if
any Event of Default described in Section 14.1.12 has occurred, the liability,
if any, related thereto. For purposes of this definition, the Indebtedness of
any Person shall include the indebtedness of any partnership in which such
Person is a general partner, unless such Indebtedness is expressly made
non-recourse to such Person. In respect of Indebtedness described in clause
(i) of the foregoing definition, the amount of such Indebtedness as of any date
of determination will be the lesser of (x) the fair market value of the subject
property as of such date and (y) the amount of such Indebtedness as of such
date.

“Indemnified Persons” has the meaning set forth in Section 5.12.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Initial Condition” has the meaning set forth in Section 9.1.

“Investments” has the meaning set forth in Section 13.6.

“Landlord’s Consent” has the meaning set forth in Section 12.13.

“LC Agreement” has the meaning set forth in Section 5.3.

“LC Application” has the meaning set forth in Section 5.3.

“LC Collateral Account” has the meaning set forth in Section 5.11.

“LCDC” means Lithia Community Development Company, Inc., an Oregon corporation.

“LC Fee” has the meaning set forth in Section 5.10.1.

 

17



--------------------------------------------------------------------------------

“LC Fee Percentage” has the meaning set forth in the Pricing Schedule.

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Letters of Credit
hereunder.

“LC Obligations” means, as of any date of determination, the sum, without
duplication, of (a) the aggregate undrawn stated amount under Letters of Credit
outstanding at such time, plus (b) the aggregate unpaid amount at such time of
all Reimbursement Obligations.

“Lender” has the meaning set forth in the introductory paragraph and includes,
as the context requires, the LC Issuer and Swing Line Lender.

“Lender-Provided Swap” means a Swap which is provided to the Company or any
Subsidiary by the Agent, the LC Issuer, any other Lender or any Affiliate
thereof (at the time such Swap is entered into).

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof (in the case of the Agent) or on its Questionnaire (in
the case of a Lender) or otherwise selected by such Lender or the Agent pursuant
to Section 6.3.2.

“Letter of Credit” means any of the Existing Letters of Credit and any letter of
credit issued pursuant to Article 5.

“Letter of Credit Commitment” (which is a sublimit of the Revolving Loan
Commitment) means an amount equal to $25,000,000.00.

“Leverage Ratio” has the meaning set forth in Section 11.1.3.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the interest of a lessor under a Capital Lease or Synthetic Lease and
the filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction to evidence of any of the foregoing).

“Loan” or “Loans” means any one or more of the New Vehicle Floorplan Loans, Used
Vehicle Floorplan Loans, Service Loaner Vehicle Floorplan Loans, Revolving Loans
and Swing Line Loans.

“Loan Documents” means this Agreement, the LC Agreements, the Letters of Credit,
the LC Applications, the Collateral Documents, the promissory notes evidencing
the Obligations, the Guaranties, and all other documents and instruments
attached hereto, referred to herein, heretofore or contemporaneously herewith or
hereafter executed or delivered to Agent and the Lenders by any Loan Party in
connection with the Obligations.

 

18



--------------------------------------------------------------------------------

“Loan Party” means any Borrower or Guarantor.

“Loan Party Termination Agreement” means with respect to any Loan Party (other
than a Silo Subsidiary or SCFC) that shall cease to be a Borrower or a Guarantor
hereunder, an agreement substantially in the form attached as Exhibit H-1.

“Loan Year” means each 12 month period commencing on (and including) the Closing
Date (or an Anniversary Date) and ending on (but excluding) the next succeeding
Anniversary Date.

“LRE” means Lithia Real Estate, Inc., an Oregon corporation.

“Majority Acquisition” means any Acquisition of Equity Interests of an entity,
in which the Company is not permitted to hold 100% of such equity interests
because of limitations imposed by the relevant manufacturer’s Franchise
Agreement.

“Material Adverse Effect” means a (a) material adverse change in or material
adverse effect upon the business, management, properties, condition (financial
or otherwise), assets or operations of the Company and its Subsidiaries taken as
a whole; or (b) a material adverse effect upon or material impairment in (i) the
attachment, perfection, or priority of the security interests of Agent and the
Lenders in the Collateral or in the value of any material part of the
Collateral; (ii) the ability of the Company and its Subsidiaries taken as a
whole to perform their obligations under this Agreement or any other Loan
Document; or (iii) the legality, validity, binding effect or enforceability of
or the rights and remedies available to Agent and the Lenders under this
Agreement or any other Loan Document.

“Maximum Revolving Loan Amount” means, as of any date of determination, the
lesser of (a) the Aggregate Revolving Loan Commitment minus any Reserve Amount;
and (b) the Revolving Loan Borrowing Base at such time minus any Reserve Amount.

“Maximum Service Loaner Vehicle Floorplan Amount” means, as of any date of
determination, the lesser of (a) the Aggregate Service Loaner Vehicle Floorplan
Commitment; and (b) the Service Loaner Vehicle Borrowing Base.

“Maximum Used Vehicle Floorplan Amount” means, as of any date of determination,
the lesser of (a) the Aggregate Used Vehicle Floorplan Commitment; and (b) the
Used Vehicle Borrowing Base.

“Measurement Period” has the meaning set forth in Section 11.1.2.

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (a) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Letters of Credit issued and
outstanding at any such time and (b) otherwise, an amount determined by the
Agent and the LC Issuer in their sole discretion.

 

19



--------------------------------------------------------------------------------

“Minority Dealer” means a Minority Dealer Affiliate or a Minority Dealer
Subsidiary; provided, that the Company shall not designate more than a total of
seven Minority Dealers at any one time, in addition to the designation of DCH
CA, LLC as a Minority Dealer.

“Minority Dealer Affiliate” means a Person, designated in writing by the Company
to Agent from time to time, (a) in which one or more Minority Dealer Partners,
and one or more Loan Parties, has an equity ownership interest and (b) which is
not otherwise a Subsidiary of the Company.

“Minority Dealer Partner” means an individual of ethnic minority descent,
designated in writing by the Company to Agent from time to time, who owns any
equity ownership interests in a Minority Dealer, and any Affiliate of such
individual through which the individual holds his or her equity ownership
interests in a Minority Dealer.

“Minority Dealer Subsidiary” means a Subsidiary of the Company, designated in
writing by the Company to Agent from time to time, in which one or more Minority
Dealer Partners owns, directly or indirectly, equity ownership interests of such
Subsidiary or has the right to acquire, directly or indirectly, equity ownership
interests of such Subsidiary.

“Modify” and “Modification” has the meaning set forth in Section 5.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which any Loan Party or any ERISA
Affiliate is, or in the immediately preceding six years was, a party to which
more than one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, with respect to any Swap, the excess (if any) of all unrealized
losses over all unrealized profits of such Person arising from such Swap.
“Unrealized losses” means the fair market value of the cost to such Person of
replacing such Swap as of the date of determination (assuming the Swap were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap as of the date of
determination (assuming such Swap were to be terminated as of that date).

“New Vehicle” means a Vehicle that has never been owned except by a
manufacturer, distributor or dealer (including a vehicle acquired by trade with
another dealer); has never been registered or titled; is of the current or
immediately preceding model year; and, except for a Demo, has not been driven
more than 500 total miles.

“New Vehicle Floorplan Advance” means a borrowing consisting of the New Vehicle
Floorplan Loans to be made by the Lenders on any date.

“New Vehicle Floorplan Borrower” means the Company, any Dealership executing
this Agreement as a New Vehicle Floorplan Borrower and any Dealership which
hereafter becomes a New Vehicle Floorplan Borrower in accordance with the
requirements of this Agreement, in its capacity as a borrower under the credit
facilities described in Article 2 of this Agreement.

 

20



--------------------------------------------------------------------------------

“New Vehicle Floorplan Borrowing Rate” means the sum of (a) the Eurocurrency
Rate plus (b) the New Vehicle Floorplan Margin.

“New Vehicle Floorplan Commitment” means for each Lender, the obligation of such
Lender to make New Vehicle Floorplan Loans to the New Vehicle Floorplan
Borrowers and to participate in New Vehicle Swing Line Loans, in an aggregate
amount not exceeding the amount set forth for such Lender on Schedule 1, as such
amount may be modified as the result of any assignment or as otherwise modified
from time to time pursuant to Section 6.17 or the other provisions hereof.

“New Vehicle Floorplan Commitment Fee” has the meaning set forth in
Section 2.1.7.

“New Vehicle Floorplan Commitment Fee Rate” has the meaning set forth in the
Pricing Schedule.

“New Vehicle Floorplan Dealership” means each New Vehicle Floorplan Borrower
except the Company.

“New Vehicle Floorplan Loan” has the meaning set forth in Section 2.1.1.

“New Vehicle Floorplan Margin” has the meaning set forth in the Pricing
Schedule.

“New Vehicle Floorplan Obligations” means all present and future New Vehicle
Floorplan Loans, New Vehicle Swing Line Loans, and other debts, liabilities,
obligations, reimbursements, indemnities, covenants, warranties, duties and
obligations relating thereto of each New Vehicle Floorplan Borrower to Agent and
the Lenders under this Agreement, and the other Loan Documents, whether now or
hereafter existing or incurred, whether liquidated or unliquidated, whether
absolute or contingent, and including without limitation principal, interest,
fees, Attorney Costs, expenses and charges relating to any of the foregoing.

“New Vehicle Loan” means a New Vehicle Floorplan Loan or New Vehicle Swing Line
Loan.

“New Vehicle Loan Advance” means any New Vehicle Floorplan Advance or any New
Vehicle Swing Line Loan made to finance Eligible New Vehicles.

“New Vehicle Loan Advance Date” means (a) with respect to any New Vehicle (other
than a New Vehicle previously financed with a Former Lender Loan or an advance
under the Existing Loan Agreement), the date the New Vehicle Loan Advance was
made to finance such Vehicle; (b) with respect to any New Vehicle previously
financed by a Former Lender and refinanced with a New Vehicle Loan Advance, the
date the advance was made by the Former Lender to finance the applicable
Vehicle; and (c) with respect to any New Vehicle previously financed under the
Existing Loan Agreement, the date the advance was made under the Existing Loan
Agreement to finance the applicable Vehicle.

“New Vehicle Monthly Payment Date” means the tenth day of each month, or if such
day is not a Business Day, the next Business Day.

 

21



--------------------------------------------------------------------------------

“New Vehicle Swing Line Commitment” (which is a sublimit of the Aggregate New
Vehicle Floorplan Commitment) means an amount equal to $60,000,000.00 plus the
aggregate balance in all PR Accounts.

“New Vehicle Swing Line Loan” has the meaning set forth in Section 2.2.1.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning set forth in Section 6.18.2.

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

“Notice Date” has the meaning set forth in Section 6.18.2.

“Obligations” means all present and future Loans, New Vehicle Floorplan
Obligations, Used Vehicle Floorplan Obligations, Service Loaner Vehicle
Floorplan Obligations, Revolving Loan Obligations, LC Obligations, and other
debts, liabilities, obligations, reimbursements, indemnities, covenants,
warranties, duties and obligations of any one or more of the Borrowers to Agent
and the Lenders under the LC Agreements, LC Applications, the Letters of Credit,
this Agreement, and the other Loan Documents, whether now or hereafter existing
or incurred, whether liquidated or unliquidated, whether absolute or contingent,
and including without limitation principal, interest, fees, Attorney Costs,
expenses and charges relating to any of the foregoing; provided, however, that
the Obligations shall exclude all Excluded Swap Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Original Equipment Manufacturer” means the original manufacturer of a Vehicle.

“Other Connection Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Agent, Taxes imposed as a result of a
present or former connection between such Person and the jurisdiction imposing
such Tax (other than connections arising from such Person having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document or sold or assigned an
interest in any Loan or Loan Document).

“Other New Subsidiary” means a Subsidiary, (a) 100% of the Equity Interests of
which are owned, directly or indirectly by the Company, (b) which is not in the
business of selling, servicing or leasing motor vehicles or owning real property
and (c) with respect to which the Loan Parties have complied with the
requirements of Section 12.17.

“Other Service Loaner Floorplan Financing” means extensions of credit to a
Dealership by an Other Service Loaner Floorplan Lender (other than extensions of
credit under this Agreement), all proceeds of which are used to purchase or
finance Service Loaner Vehicles.

 

22



--------------------------------------------------------------------------------

“Other Service Loaner Floorplan Lender” means a motor vehicle manufacturer or
distributor or a financial institution or commercial finance company acceptable
to Agent which is affiliated with a motor vehicle manufacturer or distributor
and which provides financing for Service Loaner Vehicles to a Dealership.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 6.15 and 7.5).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the then outstanding principal amount of its New Vehicle Floorplan Loans,
Used Vehicle Floorplan Loans, Service Loaner Vehicle Floorplan Loans and
Revolving Loans, plus (b) an amount equal to its ratable share of the aggregate
principal amount of Swing Line Loans outstanding at such time, plus (c) an
amount equal to its ratable share of the LC Obligations at such time.

“Outstanding New Vehicle Floorplan Exposure” means, as to any Lender at any
time, the sum of (a) the then outstanding principal amount of its New Vehicle
Floorplan Loans, plus (b) an amount equal to its ratable share of the aggregate
principal amount of New Vehicle Swing Line Loans outstanding at such time.

“Outstanding Revolving Loan Exposure” means, as to any Lender at any time, the
sum of (a) the then outstanding principal amount of its Revolving Loans, plus
(b) an amount equal to its ratable share of the aggregate principal amount of
Revolving Swing Line Loans outstanding at such time, plus (c) an amount equal to
its ratable share of the LC Obligations at such time.

“Outstanding Service Loaner Vehicle Floorplan Exposure” means, as to any Lender
at any time, the sum of (a) the then outstanding principal amount of its Service
Loaner Vehicle Floorplan Loans, plus (b) an amount equal to its ratable share of
the aggregate principal amount of Service Loaner Vehicle Swing Line Loans
outstanding at such time.

“Outstanding Used Vehicle Floorplan Exposure” means, as to any Lender at any
time, the sum of (a) the then outstanding principal amount of its Used Vehicle
Floorplan Loans, plus (b) an amount equal to its ratable share of the aggregate
principal amount of Used Vehicle Swing Line Loans outstanding at such time.

“Pari Passu Funded Debt” means Funded Debt incurred by the Company and the other
Loan Parties provided that each of the following conditions are satisfied:
(a) such Funded Debt is permitted under subsection (l) of Section 13.10; (b) the
Company has delivered to the Agent a Revolving Loan Borrowing Base Certificate
certifying that, on the date of incurrence of such Funded Debt and after giving
effect to such issuance as Pari Passu Funded Debt, the Revolving Loan
Availability is not less than $1.00; (c) the proceeds of such Funded Debt are
used by the Company to repay Revolving Loans (to the extent outstanding); (d)
the stated final maturity and any required principal amortization of such Funded
Debt is not earlier than 91 days following the Termination Date as in effect on
the date of incurrence of such Funded Debt; (e) such Funded Debt

 

23



--------------------------------------------------------------------------------

is incurred or guaranteed by the Company and all other Loan Parties and no
Subsidiaries of the Company that are not Loan Parties shall have any obligations
in respect of such Funded Debt; (f) such Funded Debt is secured by the
Collateral, and no property or assets of the Company or any of its Subsidiaries,
other than the Collateral, secures such Funded Debt; (g) the terms and
conditions (other than pricing, rate floors, discounts and fees) governing such
Funded Debt are not materially less favorable to the Company or any other Loan
Party than the terms and conditions of the Loan Documents; and (h) the Persons
to whom such Funded Debt is owed, or their agent, collateral agent or other
representative, have entered into an intercreditor agreement with Agent that
(A) shall provide that the Agent is the collateral agent (on behalf of the
Persons to whom the Pari Passu Funded Debt is owed) for all liens on Collateral
securing any Pari Passu Funded Debt, all actions with respect to any Collateral
must be taken through the Agent, and any proceeds of Collateral resulting from
enforcement of rights and remedies must be applied as follows: first, to
reasonable costs and expenses of the Agent in connection with enforcement of
rights and remedies, including foreclosure, sale and collection of the
Collateral, and second, ratably, to the Pari Passu Funded Debt and the
Obligations (and certain designated Indebtedness that refinances the Obligations
or the Aggregate Commitments), and (B) shall otherwise be in form and content
satisfactory to Agent and the Required Lenders.

“Participant” has the meaning set forth in Section 17.3.1.

“Participant Register” has the meaning set forth in Section 17.3.3.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“Payment Commitment” means a commitment entered into between Agent and a
manufacturer or distributor, providing for payment of funds directly to such
manufacturer or distributor in payment for a New Vehicle Floorplan Borrower’s
purchase of New Vehicles from such manufacturer or distributor.

“Payment Commitment Collateral Account” has the meaning set forth in
Section 2.3.5.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Per Annum Fee” has the meaning set forth in Section 6.16.

“Permitted Acquisition” means an Acquisition which is permitted by
Section 13.13.

“Permitted Liens” means Liens permitted by Section 13.3.

“Permitted New Dealership” means a Dealership (a)(i) 100% (or if the Company is
not permitted to hold 100% of such Equity Interests because of limitations
imposed by the relevant manufacturer’s franchise agreement, at least 80%) of the
Equity Interests of which are owned, directly or indirectly by the Company or
(ii) that is a Minority Dealer Subsidiary, (b) which is organized to own and
operate a newly established automobile dealership point, and (c) with respect to
which the Loan Parties have complied with the requirements of Section 12.17.

 

24



--------------------------------------------------------------------------------

“Permitted Restrictions” means restrictions on the ability of any Subsidiary to
declare or pay any dividend or make other distributions, or to advance or loan
funds or transfer assets, to the Company or any other Subsidiary, to borrow
money from the Company or any other Subsidiary, to grant Liens on the assets of
such Subsidiary, to secure the Obligations or the Guarantor Obligations or to
guaranty the Obligations: (a) as set forth on the Disclosure Schedule on the
Closing Date, including restrictions imposed by existing Other Service Loaner
Floorplan Financing arrangements; (b) pursuant to modifications to Other Service
Loaner Floorplan Financing arrangements in effect on the Closing Date, provided
that such modifications are not materially more restrictive; (c) pursuant to
Other Service Loaner Floorplan Financing arrangements with any Other Service
Loaner Floorplan Lender other than a Person which is an Other Service Loaner
Floorplan Lender on the Closing Date; (d) applicable to a Person at the time
such Person becomes a Subsidiary and not created in contemplation of such an
event; (e) resulting from manufacturer-imposed modifications to any Franchise
Agreement; (f) imposed by Applicable Law; (g) as set forth in the organizational
documents of a Loan Party and consisting of requirements for director, manager,
shareholder or member approval; (h) as set forth in any document relating to
Funded Debt permitted under Section 13.10(o), but only to the extent applicable
to Silo Subsidiaries and to the extent such restriction does not directly or
indirectly prohibit any Silo Subsidiary from guarantying, or impose any
restriction on the ability of any Silo Subsidiary to guaranty, the Obligations;
(i) as set forth in any document relating to Additional Funded Debt permitted
under Section 13.10(l) or Funded Debt of Canadian Dealerships permitted under
Section 13.10(p); (j) as set forth in any document relating to Indebtedness
permitted under Section 13.10(d); or (k) on or with respect to any Excluded
Subsidiary.

“Permitted Swap Obligations” means Swap Obligations of the Company under Swaps
which are entered into or maintained by the Company with a Lender, which are
entered into in the ordinary course of business for risk management purposes and
not for speculative purposes.

“Person” means any natural person, corporation, general or limited partnership,
joint venture, limited liability company, firm, trust, association,
unincorporated organization, government, political subdivision or any agency,
department, or instrumentality thereof, or any other entity or organization,
whether acting in an individual, fiduciary or other capacity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Loan Party or any ERISA Affiliate may have any liability.

“Pledge Agreement” means an amended and restated pledge agreement substantially
in the form attached hereto as Exhibit E.

“PR Account” has the meaning set forth in Section 2.6.

“PR Account Advance” has the meaning set forth in Section 2.6.2.

“PR Account Borrower” has the meaning set forth in Section 2.6.

“PR Account Payment” has the meaning set forth in Section 2.6.1.

“Pricing Schedule” means the Schedule attached hereto which is identified as
such.

 

25



--------------------------------------------------------------------------------

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Agent or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

“Principal” means Sidney D. DeBoer, Bryan DeBoer or another successor, or
successors, reasonably acceptable to Agent and the Required Lenders.

“Prohibited Transaction” means any prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

“Properties” has the meaning set forth in Section 12.6.

“Pro Rata Share” means, as the context requires (a) with respect to the
Aggregate Lender Commitment or Outstanding Credit Exposure of any Lender,
(i) the percentage obtained by dividing such Lender’s Aggregate Lender
Commitment by the Aggregate Commitment, or (ii) if all of the Commitments have
been terminated or have expired, the percentage obtained by dividing such
Lender’s Outstanding Credit Exposure at such time by the Aggregate Outstanding
Credit Exposure at such time;

(b) with respect to the New Vehicle Floorplan Commitment or Outstanding New
Vehicle Floorplan Exposure of any Lender (i) the percentage obtained by dividing
such Lender’s New Vehicle Floorplan Commitment by the Aggregate New Vehicle
Floorplan Commitment, or (ii) if all New Vehicle Floorplan Commitments have been
terminated or expired, the percentage obtained by dividing such Lender’s
Outstanding New Vehicle Floorplan Exposure by the Aggregate Outstanding New
Vehicle Floorplan Exposure;

(c) with respect to the Used Vehicle Floorplan Commitment or Outstanding Used
Vehicle Floorplan Exposure of any Lender (i) the percentage obtained by dividing
such Lender’s Used Vehicle Floorplan Commitment by the Aggregate Used Vehicle
Floorplan Commitment, or (ii) if all Used Vehicle Floorplan Commitments have
been terminated or expired, the percentage obtained by dividing such Lender’s
Outstanding Used Vehicle Floorplan Exposure by the Aggregate Outstanding Used
Vehicle Floorplan Exposure;

(d) with respect to the Service Loaner Vehicle Floorplan Commitment or
Outstanding Service Loaner Vehicle Floorplan Exposure of any Lender (i) the
percentage obtained by dividing such Lender’s Service Loaner Vehicle Floorplan
Commitment by the Aggregate Service Loaner Vehicle Floorplan Commitment, or
(ii) if all Service Loaner Vehicle Floorplan Commitments have been terminated or
expired, the percentage obtained by dividing such Lender’s Outstanding Service
Loaner Vehicle Floorplan Exposure by the Aggregate Outstanding Service Loaner
Vehicle Floorplan Exposure; or

(e) with respect to the Revolving Loan Commitment or Outstanding Revolving Loan
Exposure of any Lender, (i) the percentage obtained by dividing such Lender’s
Revolving Loan Commitment by the Aggregate Revolving Loan Commitment, or (ii) if
all Revolving Loan Commitments have been terminated or expired the percentage
obtained by dividing such Lender’s Outstanding Revolving Loan Exposure by the
Aggregate Outstanding Revolving Loan Exposure;

 

26



--------------------------------------------------------------------------------

provided, however that when a Defaulting Lender shall exist, the Commitments,
Outstanding Credit Exposure, Outstanding New Vehicle Floorplan Exposure,
Outstanding Used Vehicle Floorplan Exposure, Outstanding Service Loaner Vehicle
Floorplan Exposure and Outstanding Revolving Loan Exposure of the Defaulting
Lender shall be disregarded in determining the Aggregate Commitment (or
Aggregate Outstanding Credit Exposure), Aggregate New Vehicle Floorplan
Commitment (or Aggregate Outstanding New Vehicle Floorplan Exposure), Aggregate
Used Vehicle Floorplan Commitment (or Aggregate Outstanding Used Vehicle
Floorplan Exposure), Aggregate Service Loaner Vehicle Floorplan Commitment (or
Aggregate Outstanding Service Loaner Vehicle Floorplan Exposure) or Aggregate
Revolving Loan Commitment (or Aggregate Outstanding Revolving Loan Exposure).

“Quarterly Payment Date” means the tenth day of each January, April, July and
October or, if such day is not a Business Day, the next succeeding Business Day.

“Real Estate Subsidiary” means any Subsidiary that does not own any assets other
than real estate, cash, and assets incidental to the operation of specific real
estate.

“Real Property” means real property acceptable to Agent which is owned by any
Real Estate Subsidiary occupied by a Dealership as a motor vehicle sales
facility.

“Reallocation” has the meaning set forth in Section 6.17.1.

“Reallocation Request” has the meaning set forth in Section 6.17.2.

“Refunding New Vehicle Floorplan Loan” has the meaning set forth in
Section 2.2.6(a).

“Refunding Revolving Loan” has the meaning set forth in Section 4.2.6(a)(i).

“Refunding Service Loaner Vehicle Floorplan Loan” has the meaning set forth in
Section 3.4.6(a)(i).

“Refunding Used Vehicle Floorplan Loan” has the meaning set forth in
Section 3.2.6(a)(i).

“Register” has the meaning set forth in Section 17.5.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

27



--------------------------------------------------------------------------------

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Revolving Loan Borrower then outstanding to reimburse the LC Issuer for
amounts paid by the LC Issuer in respect of any one or more drawings under
Letters of Credit.

“Related Principal Portion” means, with respect to each New Vehicle financed
with a New Vehicle Loan Advance, the principal amount advanced under this
Agreement to finance that Vehicle.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace Eurocurrency Base Rate in
loan agreements similar to this Agreement.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Reprice Date” means the first day of each month.

“Repurchase Agreement” means an agreement by a manufacturer or distributor of
New Vehicles (which may be a separate agreement or may be included in a Seller
Agreement or Payment Commitment), in which such manufacturer agrees to
repurchase New Vehicles originally purchased by a New Vehicle Floorplan
Dealership from such manufacturer, all in form and substance reasonably
acceptable to Agent.

“Required Lenders” means Lenders holding in the aggregate more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders holding in the aggregate more than 50% of the Aggregate Outstanding
Credit Exposure provided that, Required Lenders shall at no time be less than
two unaffiliated Lenders. The Commitments and Outstanding Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders.

“Required Repayment Date” has the meaning set forth in Section 2.3.3(b).

“Reserve Amount” has the meaning set forth in Section 4.1.9.

“Reserve Percentage” means, the reserve percentage in effect on such day,
whether or not applicable to any Lender, under regulations issued from time to
time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, special, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D). The Eurocurrency Rate for each
outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Reserve Percentage.

 

28



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Loan Party or any option, warrant or other
right to acquire any such Equity Interests in any Loan Party.

“Revolving Loan” has the meaning set forth in Section 4.1.1.

“Revolving Loan Advance” means a borrowing consisting of the Revolving Loans to
be made by the Lenders on any date.

“Revolving Loan Availability” means, as of any date of determination, an amount
equal to (a) the Maximum Revolving Loan Amount at such time minus (b) the sum of
the then outstanding principal balance of the Revolving Loans, Revolving Swing
Line Loans and LC Obligations.

“Revolving Loan Borrower” means the Company, in its capacity as an obligor on
the Revolving Loan Obligations and LC Obligations which relate to the credit
facilities described in Article 4.

“Revolving Loan Borrowing Base” means, as of any date of determination:

(a) an amount equal to the sum, without duplication, on such date of:

(i) 100% of the amounts (excluding commissions included in clause (b) of the
definition of Eligible Receivables) owing to the Dealerships in which Agent has
a perfected first priority security interest, which are owed to the Dealerships
by financial institutions or finance companies which are not Affiliates of any
Loan Party for the purchase by such institutions of retail installment contracts
and leases arising from the sale or lease of New Vehicles and Used Vehicles
(contracts in transit), which have not remained unpaid for more than 15 days.

(ii) 80% of the amount of Eligible Receivables.

(iii) 100% of the sum of the manufacturer’s or distributor’s invoices (including
freight, advertising and holdbacks) for Eligible New Vehicles.

(iv) 100% of the amount of the Used Vehicle Borrowing Base.

(v) 75% of the Value of Eligible Real Property; provided, that this component of
the Revolving Loan Borrowing Base shall not at any time exceed 25% of the lesser
of (x) the Revolving Loan Borrowing Base and (y) the Aggregate Revolving Loan
Commitment.

(vi) 65% of (A) the net book value of the inventory of the Company and its
Subsidiaries consisting of new parts and accessories in which Agent has a
perfected first priority security interest; minus (B) the unpaid acquisition
cost owed to sellers or financers of such inventory.

 

29



--------------------------------------------------------------------------------

(vii) 40% of (A) the net book value of equipment (excluding fixtures, aircraft,
and Service Loaner Vehicles) of the Company and its Subsidiaries in which Agent
has a perfected first priority security interest, minus (B) the principal amount
of indebtedness or obligations to any Person (other than the Obligations) which
is secured by such equipment.

(b) Minus, the sum of the then outstanding aggregate principal balance of New
Vehicle Floorplan Loans, New Vehicle Swing Line Loans, Used Vehicle Floorplan
Loans, Used Vehicle Swing Line Loans and Pari Passu Funded Debt.

Notwithstanding anything to the contrary in this Agreement, the amounts set
forth in clauses (a)(i) through (a)(vii) above shall exclude all receivables,
Vehicles, real property, inventory, equipment and other property and assets of
any Silo Subsidiary.

“Revolving Loan Borrowing Base Certificate” means a certificate substantially in
the form attached as Exhibit C, or in such other form as is acceptable to Agent.

“Revolving Loan Borrowing Rate” means the sum of (a) the Eurocurrency Rate, plus
(b) the Revolving Loan Margin.

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans to the Revolving Loan Borrower, and participate
in Revolving Swing Line Loans and Letters of Credit in an aggregate amount not
exceeding the amount set forth on Schedule 1, as such amount may be modified as
a result of any assignment or as otherwise modified from time to time pursuant
to Section 6.17 or the other provisions hereof.

“Revolving Loan Commitment Fee” has the meaning set forth in Section 4.1.7.

“Revolving Loan Commitment Fee Rate” has the meaning set forth in the Pricing
Schedule.

“Revolving Loan Margin” has the meaning set forth in the Pricing Schedule.

“Revolving Loan Obligations” means all present and future Revolving Loans,
Revolving Swing Line Loans, LC Obligations, and other debts, liabilities,
obligations, reimbursements, indemnities, covenants, warranties, duties and
obligations relating thereto of the Revolving Loan Borrower to Agent and the
Lenders under the LC Agreements, LC Applications, the Letters of Credit, this
Agreement, and the other Loan Documents, whether now or hereafter existing or
incurred, whether liquidated or unliquidated, whether absolute or contingent,
and including without limitation principal, interest, fees, Attorney Costs,
expenses and charges relating to any of the foregoing.

“Revolving Swing Line Commitment” (which is a sublimit of the Aggregate
Revolving Loan Commitment) means an amount equal to $40,000,000.00.

 

30



--------------------------------------------------------------------------------

“Revolving Swing Line Loan” has the meaning set forth in Section 4.2.1.

“Risk-Based Capital Guidelines” means (a) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (b) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“SCFC” means Southern Cascades Finance Corporation, an Oregon corporation.

“SCFC Indebtedness” has the meaning set forth in Section 13.10(r).

“SCFC Subsidiary” means any of (a) SCFC and (b) any future Subsidiary of SCFC
that is formed in connection with or after the incurrence by SCFC of the SCFC
Indebtedness.

“Security Agreement” means an amended and restated security agreement
substantially in the form attached hereto as Exhibit F.

“Seller Agreement” means any material agreement between the Company or any of
its Subsidiaries and a manufacturer, distributor or other seller of New Vehicles
(including without limitation Franchise Agreements, distribution agreements,
framework agreements, and the like).

“Seller Notes” has the meaning set forth in Section 13.6(m).

“Service Loaner Vehicle” means a Vehicle that is obtained by a Dealership
directly from a manufacturer or distributor and which is used for short-term
rental in the ordinary course of business or as a service loaner.

“Service Loaner Vehicle Borrowing Base” means, as of any date of determination,
an amount equal to the sum, without duplication, on such date of 85% of the net
book value of Eligible Service Loaner Vehicles.

“Service Loaner Vehicle Borrowing Base Certificate” means a certificate
substantially in the form attached as Exhibit B-2, or in such other form as is
acceptable to Agent.

“Service Loaner Vehicle Floorplan Advance” means a borrowing consisting of the
Service Loaner Vehicle Floorplan Loans to be made by the Lenders on any date.

“Service Loaner Vehicle Floorplan Borrower” means the Company, in its capacity
as an obligor on the Service Loaner Vehicle Floorplan Obligations which relate
to the credit facilities described in Sections 3.3 and 3.4.

 

31



--------------------------------------------------------------------------------

“Service Loaner Vehicle Floorplan Borrowing Rate” means the sum of (a) the
Eurocurrency Rate plus (b) the Service Loaner Vehicle Floorplan Margin.

“Service Loaner Vehicle Floorplan Commitment” means for each Lender, the
obligation of such Lender to make Service Loaner Vehicle Floorplan Loans to the
Service Loaner Vehicle Floorplan Borrower and to participate in Service Loaner
Vehicle Swing Line Loans, in an aggregate amount not exceeding the amount set
forth on Schedule 1, as such amount may be modified as a result of any
assignment or as otherwise modified from time to time pursuant to the provisions
hereof.

“Service Loaner Vehicle Floorplan Commitment Fee” has the meaning set forth in
Section 3.3.7.

“Service Loaner Vehicle Floorplan Commitment Fee Rate” has the meaning set forth
in the Pricing Schedule.

“Service Loaner Vehicle Floorplan DDA” has the meaning set forth in
Section 3.4.7(b).

“Service Loaner Vehicle Floorplan Loan” has the meaning set forth in
Section 3.3.1.

“Service Loaner Vehicle Floorplan Margin” has the meaning set forth in the
Pricing Schedule.

“Service Loaner Vehicle Floorplan Obligations” means all present and future
Service Loaner Vehicle Floorplan Loans, Service Loaner Vehicle Swing Line Loans,
and other debts, liabilities, obligations, reimbursements, indemnities,
covenants, warranties, duties and obligations relating thereto of the Service
Loaner Vehicle Floorplan Borrower to Agent and the Lenders under this Agreement,
and the other Loan Documents, whether now or hereafter existing or incurred,
whether liquidated or unliquidated, whether absolute or contingent, and
including without limitation principal, interest, fees, Attorney Costs, expenses
and charges relating to any of the foregoing.

“Service Loaner Vehicle Sweep Advance” has the meaning set forth in
Section 3.4.7(a).

“Service Loaner Vehicle Swing Line Commitment” (which is a sublimit of the
Aggregate Service Loaner Vehicle Floorplan Loan Commitment) means an amount
equal to $10,000,000.00.

“Service Loaner Vehicle Swing Line Loan” has the meaning set forth in
Section 3.4.1.

“Shift” means Shift Technologies, Inc., a Delaware corporation.

“Shift Facility” means a floor plan credit facility or debt financing provided
by one or more lenders to Shift (and/or one or more of its subsidiaries) in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding,
guaranteed in whole or in part by one or more Loan Parties.

“Shift Investments” has the meaning set forth in Section 13.6(q).

 

32



--------------------------------------------------------------------------------

“Silo Subsidiary” means a Subsidiary designated as a “Silo Subsidiary” in
writing by the Company to the Agent, substantially in the form of Exhibit P
hereto, for the purpose of incurring Funded Debt permitted under subsection
(o) of Section 13.10, provided that if, at the time of such designation, such
Subsidiary is a Loan Party:

(i) such Subsidiary shall have executed and delivered to the Agent a Silo
Subsidiary/SCFC Termination Agreement solely with respect to its status as a
party to the Security Agreement, the Pledge Agreement and any other Collateral
Documents and as a Grantor (as defined in the Security Agreement and the Pledge
Agreement) and its status as a New Vehicle Floorplan Borrower (it being
understood that such Silo Subsidiary/SCFC Termination Agreement shall not
terminate such Subsidiary’s obligations under its Guaranty, which shall remain
in full force and effect),

(ii) the Company shall have provided to the Agent a Revolving Loan Borrowing
Base Certificate as of the date of and after giving effect to such designation
of such Subsidiary as a Silo Subsidiary and certifying that after giving effect
to such designation the Revolving Loan Availability is not less than $1.00,

(iii) the Company shall have provided to the Agent a Used Vehicle Loan Borrowing
Base Certificate as of the date of and after giving effect to such designation
of such Subsidiary as a Silo Subsidiary and deduction of all Used Vehicles of
such Silo Subsidiary from the Used Vehicle Borrowing Base,

(iv) the Company shall have provided to the Agent a Service Loaner Vehicle Loan
Borrowing Base Certificate as of the date of and after giving effect to such
designation of such Subsidiary as a Silo Subsidiary and deduction of all Service
Loaner Vehicles of such Silo Subsidiary from the Service Loaner Vehicle
Borrowing Base,

(v) the Company or such Subsidiary shall have repaid in full the Related
Principal Portion, together with accrued and unpaid interest thereon, with
respect to each New Vehicle of such Subsidiary financed with a New Vehicle Loan
Advance,

(vi) the Company shall have repaid Used Vehicle Floorplan Loans and Used Vehicle
Swing Line Loans to the extent necessary such that, after giving effect to such
repayment and the designation of such Subsidiary as a Silo Subsidiary and
deduction of all Used Vehicles of such Silo Subsidiary from the Used Vehicle
Borrowing Base, (1) the outstanding principal balance of all Used Vehicle
Floorplan Loans does not exceed, in the aggregate, as to all Lenders, the
Maximum Used Vehicle Floorplan Amount, and (2) the outstanding principal balance
of all Used Vehicle Floorplan Loans, plus the outstanding principal balance of
all Used Vehicle Swing Line Loans, does not exceed, in the aggregate, as to all
Lenders, the Maximum Used Vehicle Floorplan Amount, and

(vii) the Company shall have repaid Service Loaner Vehicle Floorplan Loans and
Service Loaner Vehicle Swing Line Loans to the extent necessary such that, after
giving effect to such repayment and the designation of such Subsidiary as a Silo
Subsidiary and deduction of all Service Loaner Vehicles of such Silo Subsidiary
from the Service Loaner Vehicle Borrowing Base, (1) the outstanding principal
balance of all Service Loaner

 

33



--------------------------------------------------------------------------------

Vehicle Floorplan Loans does not exceed, in the aggregate, as to all Lenders,
the Maximum Service Loaner Vehicle Floorplan Amount, and (2) the outstanding
principal balance of all Service Loaner Vehicle Floorplan Loans, plus the
outstanding principal balance of all Service Loaner Vehicle Swing Line Loans,
does not exceed, in the aggregate, as to all Lenders, the Maximum Service Loaner
Vehicle Floorplan Amount.

Effective upon any such designation and satisfaction of the conditions set forth
in clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, any Subsidiary so
designated shall cease to be a New Vehicle Floorplan Borrower under this
Agreement and the other Loan Documents, and the Dealership Loan Limit (if any)
for such Subsidiary shall be deleted.

“Silo Subsidiary/SCFC Termination Agreement” with respect to a Silo Subsidiary
or SCFC, an agreement substantially in the form attached as Exhibit H-2.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source).

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the assets of such Person, at a fair valuation is greater
than the debts and liabilities, subordinated, contingent or otherwise, of such
Person; (b) the present fair saleable value of the assets of such Person is
greater than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) such Person does not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted; and (e) such Person does not intend to, and does not believe that it
will incur debts or liabilities beyond its ability to pay such debts and
liabilities as they mature, taking into account the timing of and amounts of
cash to be received by it and the timing of the amounts of cash to be payable on
or in respect of its indebtedness.

“Stated Rate” has the meaning set forth in Section 6.11.

“Subordinated Debt” means unsecured indebtedness of a Borrower which is
subordinated to the payment of the Obligations by an agreement acceptable to
Agent and Required Lenders and that has subordination terms, covenants, pricing
and other terms that have been approved in writing by the Required Lenders.

“Subsidiary” of a Person means (i) any corporation Controlled by such Person or
more than 50% of the outstanding securities having ordinary voting power of
which shall at the time be owned, directly or indirectly, by such Person or by
one or more of such Person’s Subsidiaries or by such Person and one or more of
its Subsidiaries and (ii) any partnership, limited liability company,
association, joint venture or other business organization Controlled by such
Person or more than 50% of the ownership interests having ordinary voting power
of which shall at the time be so owned. Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Company.

 

34



--------------------------------------------------------------------------------

“Swap” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, fixed-price physical delivery contracts, whether or not
exchange traded, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement, including any such obligations or liabilities under any such master
agreement.

“Swap Obligation” means, with respect to any Person, any and all obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Swaps, and (ii) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Swap.

“Swap Termination Value” means in respect of any one or more Swaps, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swaps, (a) for any date after the date such Swaps have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) prior to such date the Net Mark-to-Market Exposure with
respect thereto.

“Swing Line Lender” means U.S. Bank.

“Swing Line Loan” means a New Vehicle Swing Line Loan, Used Vehicle Swing Line
Loan, Service Loaner Vehicle Swing Line Loan or Revolving Swing Line Loan.

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

“Tangible Net Worth” means, as of any date, an amount equal to (x) the amount of
shareholders’ equity, minus (y) the amount of goodwill and other intangible
assets, of Company and its Subsidiaries, in each case determined as of such date
on a consolidated basis in accordance with GAAP consistently applied.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.

 

35



--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as the interest period option
set forth in the definition of Eurocurrency Base Rate and that is based on SOFR
and that has been selected or recommended by the relevant Governmental Body, in
each case as published on an information service as selected by the Agent from
time to time in its reasonable discretion.

“Terminating Borrower” has the meaning set forth in Section 13.1.1(b).

“Termination Date” means (a) January 1, 2025, (b) if maturity is extended
pursuant to Section 6.18, such extended termination date as determined pursuant
to such Section, provided that the “Termination Date” with respect to any
Non-Extending Lender (including with respect to the payment of Obligations owing
to such Lender) shall be the latest date that such Lender has consented to as
its Termination Date pursuant to Section 6.18 (or, if such Lender has not
consented to any such extension, the original Termination Date as in effect on
the Closing Date); provided further, however, that, in each case, if such date
is not a Business Day, the respective Termination Date shall be the next
preceding Business Day, or (c) any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Title Documents” means all manufacturer’s certificates of origin,
manufacturers’ statements of origin, certificates of title, certificates of
ownership and any other documents evidencing ownership of a motor vehicle or the
transfer of ownership of a motor vehicle from a manufacturer or another dealer
to a Dealership, and all warehouse receipts, bills of lading and other
negotiable documents of title.

“Title Report” has the meaning set forth in Section 9.4.2.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if Applicable Law requires that such appointment is not to be
publicly disclosed.

“Used Vehicle” means a Vehicle which is held by a Dealership for sale in the
ordinary course of business and which is not a New Vehicle or Service Loaner
Vehicle.

“Used Vehicle Borrowing Base” means, as of any date of determination, an amount
equal to the sum, without duplication, on such date of: 85% of (a) the net book
value of Used Vehicles of the Dealerships which are Eligible Vehicles in which
Agent has a perfected first priority security interest; minus (b) the aggregate
outstanding principal amount of any indebtedness or obligation to any Person
(other than the Obligations) which is secured by such Used Vehicles, including
but not limited to amounts owing to holders of any lien or security interest in
a Used Vehicle at the time it is traded in, sold to, or otherwise acquired by
any Dealership.

“Used Vehicle Borrowing Base Certificate” means a certificate substantially in
the form attached as Exhibit B-1, or in such other form as is acceptable to
Agent.

 

36



--------------------------------------------------------------------------------

“Used Vehicle Floorplan Advance” means a borrowing consisting of the Used
Vehicle Floorplan Loans to be made by the Lenders on any date.

“Used Vehicle Floorplan Borrower” means the Company, in its capacity as an
obligor on the Used Vehicle Floorplan Obligations which relate to the credit
facilities described in Sections 3.1 and 3.2.

“Used Vehicle Floorplan Borrowing Rate” means the sum of (a) the Eurocurrency
Rate plus (b) the Used Vehicle Floorplan Margin.

“Used Vehicle Floorplan Commitment” means for each Lender, the obligation of
such Lender to make Used Vehicle Floorplan Loans to the Used Vehicle Floorplan
Borrower and to participate in Used Vehicle Swing Line Loans in an aggregate
amount not exceeding the amount set forth on Schedule 1, as such amount may be
modified as a result of any assignment or as otherwise modified from time to
time pursuant to Section 6.17 or the other provisions hereof.

“Used Vehicle Floorplan Commitment Fee” has the meaning set forth in
Section 3.1.7.

“Used Vehicle Floorplan Commitment Fee Rate” has the meaning set forth in the
Pricing Schedule.

“Used Vehicle Floorplan DDA” has the meaning set forth in Section 3.2.7(b).

“Used Vehicle Floorplan Loan” has the meaning set forth in Section 3.1.1.

“Used Vehicle Floorplan Margin” has the meaning set forth in the Pricing
Schedule.

“Used Vehicle Floorplan Obligations” means all present and future Used Vehicle
Floorplan Loans, Used Vehicle Swing Line Loans, and other debts, liabilities,
obligations, reimbursements, indemnities, covenants, warranties, duties and
obligations relating thereto of the Used Vehicle Floorplan Borrower to Agent and
the Lenders under this Agreement, and the other Loan Documents, whether now or
hereafter existing or incurred, whether liquidated or unliquidated, whether
absolute or contingent, and including without limitation principal, interest,
fees, Attorney Costs, expenses and charges relating to any of the foregoing.

“Used Vehicle Sweep Advance” has the meaning set forth in Section 3.2.7(a).

“Used Vehicle Swing Line Commitment” (which is a sublimit of the Aggregate Used
Vehicle Floorplan Loan Commitment) means an amount equal to $40,000,000.00.

“Used Vehicle Swing Line Loan” has the meaning set forth in Section 3.2.1.

“Used Vehicle/Revolving/Service Loaner Vehicle Monthly Payment Date” means the
twentieth day of each month, or if such day is not a Business Day, the next
Business Day.

“Value” means, with respect to any Real Property, the fair market value of the
applicable real property as determined by Agent based upon appraisals or other
evaluations acceptable to Agent and in compliance with all regulatory
requirements.

 

37



--------------------------------------------------------------------------------

“Vehicle” means an automobile, truck, van, or other motor vehicle.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

1.3 Other Interpretive Provisions.

1.3.1 Unless otherwise specified, the words “herein,” “hereof,” “hereto,”
“hereunder” and similar terms refer to this Agreement as a whole and not to any
particular provision of this Agreement and subsection, Section, and exhibit
references are to this Agreement.

1.3.2 The word “or” shall not be exclusive; the singular includes the plural and
the plural includes the singular; the masculine, the feminine and neuter gender,
each include the masculine, feminine and neuter gender; and the word “including”
is not limiting and means “including without limitation.”

1.3.3 References to any Loan Document shall mean such Loan Document as amended,
modified, supplemented or extended from time to time and any number of
substitutions, renewals, restatements, consolidations, and replacements thereof
or therefor.

1.3.4 References to governmental laws, statutes, ordinances, rules and
regulations shall be construed as including all amendments, consolidations and
replacements thereof or therefor.

1.3.5 Headings in this Agreement and each of the other Loan Documents are for
convenience of reference only and are not part of the substance hereof or
thereof.

1.3.6 Terms used herein without definition which are defined in the Uniform
Commercial Code shall have the meanings given to them in such Uniform Commercial
Code.

1.3.7 Except as provided to the contrary in this Agreement or any other Loan
Documents, all accounting terms used in this Agreement and the other Loan
Documents shall be interpreted and all accounting determinations shall be made
in accordance with GAAP, in a manner consistent with that used in preparing the
financial statements referred to in Section 11.2, except that any calculation or
determination which is to be made on a consolidated basis shall be made for the
Company and all of its Subsidiaries (including, for the avoidance of doubt, all
Minority Dealer Subsidiaries), including those Subsidiaries, if any, which are
unconsolidated on the Company’s audited financial statements; provided, however
that, notwithstanding any other

 

38



--------------------------------------------------------------------------------

provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (a) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any indebtedness or other liabilities of the Company or any
of its Subsidiaries at “fair value,” as defined therein, or (b) any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. If at any time any change in GAAP would
affect the computation of any financial covenant or requirement set forth in any
Loan Document, and the Company, the Agent or the Required Lenders shall so
request, the Agent, the Lenders and the Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Agent and the Lenders reconciliation statements
showing the difference in such calculation, together with the delivery of the
financial statements and other documents required under this Agreement or as
reasonably requested by the Agent. Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, the determination of whether a lease is to
be treated an operating lease or a capital lease shall be made without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of FASB ASC 842 (Leases).

ARTICLE 2

NEW VEHICLE FLOORPLAN LINE OF CREDIT

2.1 New Vehicle Floorplan Loans.

2.1.1 New Vehicle Floorplan Loan Commitment. Subject to the terms and conditions
of this Agreement, each Lender severally and not jointly agrees to make loans
(each a “New Vehicle Floorplan Loan” and collectively, the “New Vehicle
Floorplan Loans”) to the New Vehicle Floorplan Borrowers on a revolving credit
basis during the period from the Closing Date to but not including the
Termination Date; provided that (a) the aggregate outstanding principal balance
of the New Vehicle Floorplan Loans made by each Lender, plus the outstanding
principal balance of such Lender’s participating interest in the New Vehicle
Swing Line Loans, shall not at any time exceed an amount equal to such Lender’s
New Vehicle Floorplan Commitment; (b) the outstanding principal balance of all
New Vehicle Floorplan Loans shall not at any time exceed, in the aggregate, as
to all Lenders, the Aggregate New Vehicle Floorplan Commitment, and (c) except
as set forth in Section 2.2.7(b), the outstanding principal balance of all New
Vehicle Floorplan Loans, plus the outstanding principal balance of all New
Vehicle Swing Line Loans, shall not at any time exceed, in the aggregate, as to
all Lenders, the Aggregate New Vehicle Floorplan Commitment. Subject to the
terms and conditions hereof, the New Vehicle Floorplan Borrowers may borrow,
prepay and reborrow New Vehicle Floorplan Loans.

 

39



--------------------------------------------------------------------------------

2.1.2 Purpose of New Vehicle Floorplan Loans. The New Vehicle Floorplan
Borrowers shall use the proceeds of the New Vehicle Floorplan Loans to finance
Eligible New Vehicles owned by the New Vehicle Floorplan Dealerships (including
to refinance Former Lender Loans) and to refinance New Vehicle Swing Line Loans.

2.1.3 Requests for New Vehicle Floorplan Loans. Subject to Section 2.2.6,
whenever the New Vehicle Floorplan Borrowers wish to obtain a New Vehicle
Floorplan Loan Advance, the Company shall give Agent irrevocable notice thereof
no later than 11:00 a.m. (Pacific Time) at least one Business Day prior to the
date of the requested borrowing. Such notice shall specify the requested
borrowing date (which must be a Business Day), the amount of the New Vehicle
Floorplan Loan Advance, and include any other information and documentation
reasonably requested by Agent, including, but not limited to, the make, model
and vehicle identification number of each New Vehicle to be financed thereby.
Agent will promptly notify each Lender of its receipt of any request for a New
Vehicle Floorplan Loan Advance and of the amount of its Pro Rata Share of such
New Vehicle Floorplan Loan Advance.

2.1.4 Funding of New Vehicle Floorplan Loans. If the Agent notifies the Lenders
of a request for a New Vehicle Floorplan Loan Advance by 1:00 p.m. (Pacific
Time) on any Business Day, each Lender will deliver its Pro Rata Share of such
New Vehicle Floorplan Loan Advance to Agent by 11:00 a.m. (Pacific Time) on the
Business Day after such notification.

2.1.5 New Vehicle Floorplan Payments.

(a) Interest Payments. Interest on the unpaid principal balance of the New
Vehicle Floorplan Loans shall be paid monthly by the New Vehicle Floorplan
Borrowers in an amount equal to all interest accrued during the prior calendar
month. Such interest payments shall be made on each New Vehicle Monthly Payment
Date commencing with the first such date to occur following the Closing Date and
continuing thereafter. All accrued interest outstanding on the Termination Date
shall be due and payable in full on the Termination Date.

(b) Voluntary Principal Payments. The New Vehicle Floorplan Borrowers may make
voluntary repayments of all or a portion of the outstanding principal balance of
the New Vehicle Floorplan Loans if the Company gives Agent written or telephonic
notice of such voluntary repayment no later than 11:00 a.m. (Pacific Time) at
least one Business Day prior to the date of such repayment; provided that each
such voluntary principal repayment shall be in a minimum amount of $1,000,000.00
and in multiples of $100,000.00 above such amount unless the New Vehicle
Floorplan Loans are being repaid in full. Such notice shall specify the
anticipated date of the voluntary repayment and the principal amount of the New
Vehicle Floorplan Loans that will be repaid on such date. Any voluntary
repayment of the New Vehicle Floorplan Loans that is received by Agent without
such notice shall be deemed to have been received by Agent on the Business Day
after such payment is actually received by Agent and interest shall accrue on
the amounts so repaid through the date of such deemed receipt.

(c) Principal Payment at Maturity. The entire outstanding principal balance of
the New Vehicle Floorplan Loans plus all interest accrued thereon shall be due
and payable in full by the Floorplan Borrowers on the Termination Date.

 

40



--------------------------------------------------------------------------------

2.1.6 Voluntary Reduction or Termination of Commitment. The New Vehicle
Floorplan Borrowers may from time to time on at least ten (10) Business Day’s
prior written notice by the Company to the Agent (which shall promptly advise
each Lender thereof) permanently reduce the Aggregate New Vehicle Floorplan
Commitment to an amount not less than the then outstanding principal balance of
the New Vehicle Floorplan Loans and New Vehicle Swing Line Loans (which, for
purposes of this determination, shall not be deemed to be reduced by amounts in
PR Accounts). Concurrently with any reduction of the Aggregate New Vehicle
Floorplan Commitment to zero, (a) no further New Vehicle Floorplan Loans or New
Vehicle Swing Line Loans will be made, (b) New Vehicle Floorplan Borrowers shall
pay all principal and interest on the New Vehicle Floorplan Loans and New
Vehicle Swing Line Loans and all fees and other amounts owing to Agent and the
Lenders, and (c) the New Vehicle Floorplan Borrowers shall deliver to Agent
funds in an amount which Agent estimates it or the Swing Line Lender may be
required to pay pursuant to Payment Commitments which may be presented after the
Termination Date, such collateral to be held in the Payment Commitment
Collateral Account. All reductions of the Aggregate New Vehicle Floorplan
Commitment shall reduce the New Vehicle Floorplan Commitments pro rata among the
Lenders according to their respective Pro Rata Shares; and except as otherwise
set forth in the proviso to this Section 2.1.6, shall reduce the New Vehicle
Swing Line Commitment in proportion to the reduction of the Aggregate New
Vehicle Floorplan Commitment; provided, however, that (unless the Aggregate New
Vehicle Floorplan Commitment is reduced to less than such amount), the New
Vehicle Swing Line Commitment shall not be reduced.

2.1.7 New Vehicle Floorplan Commitment Fee. The New Vehicle Floorplan Borrowers
agree to pay to Agent, for the account of the Lenders, a commitment fee (the
“New Vehicle Floorplan Commitment Fee”) calculated at a per annum rate equal to
the New Vehicle Floorplan Commitment Fee Rate on the average daily amount by
which the Aggregate New Vehicle Floorplan Commitment exceeds the sum of (a) the
actual aggregate outstanding principal balance of the New Vehicle Swing Line
Loans on each day (it being understood that any portion of the outstanding
principal balance of the New Vehicle Swing Line Loans ceases to be outstanding
under the New Vehicle Swing Line Loans and commences being a portion of the
outstanding principal balance under the New Vehicle Floorplan Loans on the date
that the New Vehicle Floorplan Loans are funded to repay such portion of the
outstanding principal balance of the New Vehicle Swing Line Loans); plus (b) the
actual aggregate outstanding principal balance of the New Vehicle Floorplan
Loans on each day; provided that, if the aggregate amount of the New Vehicle
Floorplan Commitment Fee payable for any period to the Lenders other than the
Swing Line Lender (as set forth in the third sentence of this paragraph) exceeds
the amount calculated under this sentence, then the New Vehicle Floorplan
Borrowers agree to pay to the Agent, for the account of such Lenders, such
additional amounts so that each Lender other than the Swing Line Lender receives
the full amount of New Vehicle Floorplan Commitment Fee described in the third
sentence of this paragraph. The accrued New Vehicle Floorplan Commitment Fee
shall be due and payable in arrears on each Quarterly Payment Date hereafter and
on the Termination Date for the three month period or other time period ending
on the last day of the preceding fiscal quarter or on the Termination Date. The
New Vehicle Floorplan Commitment Fee payable to each Lender other than the Swing
Line Lender shall be based upon the amount determined by multiplying such
Lender’s Pro Rata Share by the average daily amount by which the Aggregate New
Vehicle Floorplan Commitment exceeds the actual aggregate outstanding principal
balance of the New Vehicle Floorplan Loans on each day. The New Vehicle
Floorplan Commitment Fee payable to

 

41



--------------------------------------------------------------------------------

the Lender which is the Swing Line Lender shall be based upon the amount
determined by multiplying such Lender’s Pro Rata Share by the average daily
amount by which the Aggregate New Vehicle Floorplan Commitment exceeds the
actual aggregate outstanding principal balance of the New Vehicle Floorplan
Loans on each day and subtracting from that amount the average daily outstanding
principal balance of the New Vehicle Swing Line Loans; provided, however, that
notwithstanding any contrary provision of Section 2.6, solely for purposes of
calculating the amount payable to Swing Line Lender, the principal balance of
the New Vehicle Swing Line Loans shall be deemed to be reduced by the aggregate
balance in the PR Accounts.

2.2 New Vehicle Swing Line Loans.

2.2.1 New Vehicle Swing Line Commitment. Subject to the terms and conditions of
this Agreement, the Swing Line Lender may, at its option, make loans (each, a
“New Vehicle Swing Line Loan”) to the New Vehicle Floorplan Borrowers on a
revolving credit basis during the period from the Closing Date to but not
including the Termination Date; provided that, except as set forth in
Section 2.2.7(b), (a) the aggregate outstanding principal balance of the New
Vehicle Swing Line Loans shall not at any time exceed the New Vehicle Swing Line
Commitment; and (b) the outstanding principal balance of all New Vehicle
Floorplan Loans made by all Lenders plus the outstanding principal balance of
all New Vehicle Swing Line Loans, shall not at any time exceed the Aggregate New
Vehicle Floorplan Commitment. Subject to the terms and conditions hereof, the
New Vehicle Floorplan Borrowers may borrow, prepay and reborrow New Vehicle
Swing Line Loans.

2.2.2 Purpose of New Vehicle Swing Line Loans. The New Vehicle Floorplan
Borrowers shall use the proceeds of the New Vehicle Swing Line Loans to finance
Eligible New Vehicles (including to refinance Former Lender Loans).

2.2.3 Requests for New Vehicle Swing Line Loans. Subject to Sections 2.2.7 and
2.6.2, whenever the New Vehicle Floorplan Borrowers wish to obtain a New Vehicle
Swing Line Loan, the Company shall give Agent irrevocable notice thereof no
later than 1:00 p.m. (Pacific Time) on the requested date of such New Vehicle
Swing Line Loan unless Swing Line Lender agrees in each instance, in its sole
discretion, to a shorter time period. Such notice shall specify the requested
borrowing date (which must be a Business Day) and the amount of the New Vehicle
Swing Line Loan, and include any other information and documentation reasonably
requested by Agent, including, but not limited to, the make, model and vehicle
identification number of each New Vehicle to be financed thereby.

2.2.4 New Vehicle Swing Line Loan Payments.

(a) Interest Payments. Interest on the unpaid principal balance of the New
Vehicle Swing Line Loans shall be paid monthly by the New Vehicle Floorplan
Borrowers in an amount equal to all interest accrued during the prior calendar
month. Such interest payments shall be made on each New Vehicle Monthly Payment
Date commencing with the first such date to occur following the Closing Date and
continuing thereafter. All accrued interest outstanding on the Termination Date
shall be due and payable in full on the Termination Date.

 

42



--------------------------------------------------------------------------------

(b) Principal Payments. The entire outstanding principal balance of the New
Vehicle Swing Line Loans plus all interest accrued thereon shall be due and
payable in full by the New Vehicle Floorplan Borrowers on the Termination Date.
In addition, the principal balance of the New Vehicle Swing Line Loans shall be
due and payable as required by Section 2.2.6.

2.2.5 Participation in New Vehicle Swing Line Loans. Immediately upon the making
of a New Vehicle Swing Line Loan by the Swing Line Lender, the Swing Line Lender
shall be deemed to have sold and transferred to each Lender and each Lender
shall be deemed to have purchased and received from the Swing Line Lender,
without any further action by any party, an undivided participating interest in
each New Vehicle Swing Line Loan in an amount equal to such Lender’s Pro Rata
Share; provided, however, that (a) no Lender shall be required to fund its
participation in any New Vehicle Swing Line Loan except as set forth in
Section 2.2.6(b), and (b) no Lender shall be entitled to share in any payments
of principal or interest in respect of its participation except, with respect to
any participation funded by such Lender, as set forth herein. Such participation
shall be subject to the terms and conditions of this Agreement.

2.2.6 Settlement of New Vehicle Swing Line Loans.

(a) Refunding of Loans.

(i) Upon the request of the Swing Line Lender, the Agent from time to time
shall, on behalf of the New Vehicle Floorplan Borrowers (and each New Vehicle
Floorplan Borrower hereby irrevocably authorizes the Agent to so act on its
behalf) request each Lender (including Swing Line Lender in its capacity as a
Lender) to make a New Vehicle Floorplan Loan Advance to the New Vehicle
Floorplan Borrowers, in accordance with the provisions of this Section 2.2.6(a),
which shall be applied to repay all or a portion of the outstanding principal
balance of the New Vehicle Swing Line Loans (each such New Vehicle Floorplan
Loan, a “Refunding New Vehicle Floorplan Loan”), in an amount equal to that
Lender’s Pro Rata Share of all or a portion of the then outstanding principal
balance of the New Vehicle Swing Line Loans.

(ii) Without limiting the foregoing, each Lender agrees that Agent may request
the Lenders to make Refunding New Vehicle Floorplan Loans at any time if (A) a
Default has occurred and is continuing, or (B) in the judgment of Swing Line
Lender, taking into account the outstanding principal balance of the New Vehicle
Swing Line Loans, the anticipated usage of the New Vehicle Swing Line Loans,
such Refunding New Vehicle Floorplan Loans are reasonably necessary to ensure
that the outstanding principal balance of the New Vehicle Swing Line Loans will
not at any time exceed the New Vehicle Swing Line Commitment (it being
understood that in order to attain such objective, Swing Line Lender may request
refunding of the New Vehicle Swing Line Loans even though the principal balance
of the New Vehicle Swing Line Loans at the time of such request is less than the
New Vehicle Swing Line Commitment).

(iii) If Agent makes a request for funding under this Section 2.2.6(a) by 1:00
p.m. (Pacific Time) on any Business Day, the Lenders will deliver the required
amount to Agent no later than 11:00 a.m. (Pacific Time) on the Business Day
after such request. The proceeds of all Refunding New Vehicle Floorplan Loans
shall be paid by Agent to the Swing Line Lender in repayment of the outstanding
principal balance of the applicable New Vehicle Swing Line Loans.

 

43



--------------------------------------------------------------------------------

(b) Funding of Participations. In addition to the right of the Swing Line Lender
to request refunding of the New Vehicle Swing Line Loans pursuant to
Section 2.2.6(a), upon the request of the Swing Line Lender, Agent may request
each Lender (including Swing Line Lender in its capacity as a Lender) to fund
its participation in the New Vehicle Swing Line Loans by paying to Agent, for
the account of the Swing Line Lender, its Pro Rata Share of the principal amount
of the New Vehicle Swing Line Loans. If Agent makes such request by 1:00 p.m.
(Pacific Time) on any Business Day, the Lenders will deliver such amount to
Agent no later than 11:00 a.m. (Pacific Time) on the Business Day after such
request. All participations funded by the Lenders under this Section 2.2.6(b)
shall be treated as the funding of New Vehicle Floorplan Loans for purposes of
the calculation of the New Vehicle Floorplan Commitment Fee. If any payment paid
to any Lender with respect to its participating interest in any New Vehicle
Swing Line Loan is thereafter recovered from or must be returned or paid over by
Swing Line Lender for any reason, such Lender will pay to Agent for the account
of the Swing Line Lender, such Lender’s Pro Rata Share of such amount and of any
interest and other amounts paid or payable by the Swing Line Lender with respect
to such amount. Agent agrees not to request any funding of the Lender’s
participations in the New Vehicle Swing Line Loans under this Section 2.2.6(b)
at any time that such participations may be legally repaid using advances of the
New Vehicle Floorplan Loans under Section 2.2.6(a).

(c) Payment to Swing Line Lender. Notwithstanding any contrary provision of this
Agreement (i) except as set forth in clause (ii) of this Section 2.2.6(c) all
payments of principal and interest on the New Vehicle Swing Line Loans shall be
paid by Agent solely to the Swing Line Lender; and (ii) with respect to each
participation in New Vehicle Swing Line Loans which is funded by any Lender,
such Lender (including Swing Line Lender in its capacity as Lender) shall be
entitled to receive its Pro Rata Share of payments of (A) principal on such New
Vehicle Swing Line Loans and (B) interest on such New Vehicle Swing Line Loans
only for the period following the date such participation is funded.

(d) Obligations Unconditional. The obligation of each Lender to make New Vehicle
Floorplan Loans to repay New Vehicle Swing Line Loans pursuant to
Section 2.2.6(a) or to fund its participation interests in New Vehicle Swing
Line Loans pursuant to Section 2.2.6(b) shall be absolute and unconditional and
shall not be affected by the occurrence of a Default or Event of Default, the
fact that any one or more of the conditions in Article 9 is not satisfied, the
termination of the availability of Loans, the fact that such New Vehicle
Floorplan Loan is made after the Termination Date in compliance with the terms
of a Payment Commitment or to refinance New Vehicle Swing Line Loans made prior
to the Termination Date, any defense, setoff, counterclaim or claim for
recoupment of any Lender against Agent or Swing Line Lender or any other
circumstance, whether or not similar to the foregoing. Notwithstanding the
foregoing, the Lenders shall not be required to refinance New Vehicle Swing Line
Loans pursuant to Section 2.2.6(a) or to fund their participation interests in
Swing Line Loans pursuant to Section 2.2.6(b) (i) if after giving effect
thereto, the outstanding principal balance of such Lender’s New Vehicle
Floorplan Loans would exceed its New Vehicle Floorplan Commitment, or (ii) with
respect to any portions of the outstanding principal balance of the New Vehicle
Swing Line Loans that are funded by Swing Line Lender after Agent is deemed to
have knowledge or notice of the occurrence of a Default or after the Termination
Date.

 

44



--------------------------------------------------------------------------------

2.2.7 Advances Pursuant to Payment Commitment.

(a) In addition to New Vehicle Swing Line Loans made pursuant to Section 2.2.3,
each New Vehicle Floorplan Borrower authorizes Agent and Swing Line Lender to
make payment directly to manufacturers or distributors of Vehicles in payment
for New Vehicles purchased by any New Vehicle Floorplan Borrower, in accordance
with the terms and conditions of the applicable Payment Commitment. Each payment
pursuant to a Payment Commitment shall constitute a New Vehicle Swing Line Loan
hereunder in the amount of such payment. Agent, in its sole discretion, (i) may
revise a Payment Commitment at any time, whether or not a Default has occurred,
by giving written notice to the applicable manufacturer or distributor and the
Company, and (ii) may terminate or suspend a Payment Commitment at any time,
whether or not a Default has occurred, by giving written notice to the
applicable manufacturer or distributor, and if no Default has occurred and is
continuing, to the Company. Each New Vehicle Floorplan Borrower shall be and
remain jointly and severally liable to Swing Line Lender for all payments made
to a manufacturer or distributor pursuant to a Payment Commitment. Agent and the
Lenders do not assume any responsibility for (and each New Vehicle Floorplan
Borrower’s obligation to repay any Advance hereunder will not be affected or
impaired in any way by) the correctness, validity, genuineness or sufficiency of
any request for payment by a manufacturer or distributor under a Payment
Commitment, any documents pertaining thereto or the existence, character,
quantity, quality, condition, weight, value or delivery of any Vehicles
purchased with the proceeds of any Advance. In this regard, Agent may
conclusively presume and rely upon the validity and the appropriateness of any
payment request by a manufacturer or distributor under a Payment Commitment and
any and all documents or information related thereto. Notwithstanding any
contrary provision hereof, the Agent may take such action as is necessary to
terminate any Payment Commitments up to ten (10) days prior to the Termination
Date, so that no Payment Commitments shall become payable later than the
Termination Date or, at Agent’s discretion, up to ten (10) days prior thereto.

(b) The parties acknowledge that, due to Payment Commitments with Vehicle
manufacturers and distributors, New Vehicle Floorplan Dealerships may be
required to purchase New Vehicles which may cause the outstanding principal
balance of the New Vehicle Floorplan Loans and New Vehicle Swing Line Loans to
exceed the Aggregate New Vehicle Floorplan Commitment and/or the outstanding
principal balance of the New Vehicle Swing Line Loans to exceed the New Vehicle
Swing Line Commitment. The Swing Line Lender may, at its option, but without any
obligation to do so, make a New Vehicle Swing Line Loan to fund the amount due
under any Payment Commitment even if such New Vehicle Swing Line Loan would
cause the outstanding principal balance of the New Vehicle Floorplan Loans and
New Vehicle Swing Line Loans to exceed the Aggregate New Vehicle Floorplan
Commitment and/or the outstanding principal balance of the New Vehicle Swing
Line Loans to exceed the New Vehicle Swing Line Commitment. The New Vehicle
Floorplan Borrowers shall pay the amount of such excess to Agent upon demand as
set forth in Section 2.3.4.

 

45



--------------------------------------------------------------------------------

2.3 Terms Applicable to New Vehicle Floorplan Loans and New Vehicle Swing Line
Loans.

2.3.1 New Vehicle Loan Limits.

(a) The aggregate outstanding principal balance of New Vehicle Floorplan Loans
and New Vehicle Swing Line Loans shall not at any time exceed the Aggregate New
Vehicle Floorplan Commitment.

(b) New Vehicle Loans shall only be made to finance Eligible New Vehicles owned
by a New Vehicle Floorplan Dealership. The aggregate outstanding principal
balance of the New Vehicle Loans made to finance Eligible New Vehicles
(including Fleet Vehicles and Demos) owned by any New Vehicle Floorplan
Dealership shall not at any time exceed the limit (“Dealership Loan Limit”) for
such New Vehicle Floorplan Dealership which is agreed to between Agent and the
Company from time to time or, if applicable, any manufacturer, distributor,
dealership location or other sublimit set forth within such limit (“Dealership
Sublimit”).

(c) No more than 10 Demos owned by any New Vehicle Floorplan Dealership or
dealership location of a New Vehicle Floorplan Dealership may be financed at any
one time.

(d) No New Vehicle Loan Advance to finance Eligible New Vehicles (including
Fleet Vehicles and Demos) shall exceed an amount equal to 100% of the amount of
the manufacturer’s or distributor’s invoice (including freight, advertising and
holdbacks) for such Vehicles. No New Vehicle Loan Advance to refinance Former
Lender Loans shall exceed an amount equal to the amount calculated in accordance
with the preceding sentence.

2.3.2 Changes to New Vehicle Floorplan Limits and New Vehicle Floorplan
Dealerships. Agent and the Company may from time to time agree (without
requiring the consent of any Lender or any other Borrower) to (a) increase or
decrease the Dealership Loan Limit (or any Dealership Sublimit) for any New
Vehicle Floorplan Dealership, (b) change the permitted manufacturers,
distributors or brands listed for any New Vehicle Floorplan Dealership; and
(c) add or delete New Vehicle Floorplan Dealerships and establish Dealership
Loan Limits and permitted manufacturers, distributors and brands for additional
New Vehicle Floorplan Dealerships.

2.3.3 Additional Required Payments. In addition to payments required by Sections
2.1.5(a), 2.1.5(c), 2.2.4(a), 2.2.4(b), 2.2.6, and the other provisions hereof,
New Vehicle Floorplan Borrowers shall also repay the New Vehicle Loans as
follows (which payments do not require prior notice to Agent or Lenders):

(a) Sale of Vehicles. (i) The New Vehicle Floorplan Borrowers shall pay to Agent
the entire Related Principal Portion for each financed New Vehicle (except Fleet
Vehicles and Deemed Sales) within five Business Days following the date of sale
or lease of such New Vehicle; and (ii) New Vehicle Floorplan Borrowers shall pay
to Agent the entire Related Principal Portion for each financed Fleet Vehicle by
the earlier of (A) 3 Business Days following any New Vehicle Floorplan
Dealership’s receipt of proceeds from the sale of such Fleet Vehicle, or (B) (1)
45 calendar days following the date of sale of any Fleet Vehicle sold to a
governmental agency, or (2) 30 calendar days following the date of sale of any
other Fleet Vehicle.

 

46



--------------------------------------------------------------------------------

(b) Unsold New Vehicles. If any New Vehicle has not been previously sold, the
New Vehicle Floorplan Borrowers shall pay the entire Related Principal Portion
for such New Vehicle to Agent on the first New Vehicle Monthly Payment Date
which is at least one year following the New Vehicle Loan Advance Date for such
New Vehicle (“Required Repayment Date”). Notwithstanding the foregoing, the
Related Principal Portion for unsold New Vehicles representing up to 5% of the
outstanding principal balance of the New Vehicle Loans may remain unpaid
following the Required Repayment Date; provided that the Related Principal
Portion for each unsold New Vehicle must be repaid no later than the third New
Vehicle Monthly Payment Date following the Required Repayment Date for such New
Vehicle.

(c) Deemed Sales. If a Deemed Sale of a New Vehicle financed by the Lenders
occurs, the New Vehicle Floorplan Borrowers shall pay to Agent the Related
Principal Portion for such Vehicle no later than 6 Business Days following the
date of any Deemed Sale. A “Deemed Sale” means any of the following:

(i) A New Vehicle Floorplan Dealership disposes of a New Vehicle by trade with
another dealer or other disposition, other than a sale in the ordinary course of
such New Vehicle Floorplan Dealership’s business, regardless of whether any
payment is due to be made by or to such New Vehicle Floorplan Dealership in
respect of such trade or other disposition.

(ii) The New Vehicle ceases to meet the criteria contained in the definition of
“Eligible New Vehicle” in this Agreement.

(iii) Agent reasonably determines that the fair market value of a New Vehicle
has significantly declined, regardless of the reason.

2.3.4 Additional Payments. Agent and the Lenders shall have no obligation
whatsoever, and they have no present intention, to make any New Vehicle
Floorplan Loan or New Vehicle Swing Line Loan after the Termination Date or
which would cause the principal amount outstanding under this Agreement to
exceed any of the limitations stated in this Agreement. The New Vehicle
Floorplan Borrowers are and shall be and remain unconditionally jointly and
severally liable to the Lenders for, and the New Vehicle Floorplan Borrowers
hereby jointly and severally promise to pay to Agent for the account of the
Lenders the amount of all New Vehicle Floorplan Obligations hereunder, including
without limitation New Vehicle Floorplan Loans and New Vehicle Swing Line Loans
in excess of the Swing Line Commitment and/or the Aggregate New Vehicle
Floorplan Commitment (whether funded pursuant to Payment Commitments or
otherwise) and New Vehicle Floorplan Loans and New Vehicle Swing Line Loans made
after the Termination Date. The New Vehicle Floorplan Borrowers shall pay to
Agent: (a) upon demand, or if earlier immediately upon becoming aware of the
overadvance, the amount of any New Vehicle Floorplan Loans and New Vehicle Swing
Line Loans in excess of any limitation contained in this Agreement; and (b) upon
demand, the amount of any New Vehicle Floorplan Loans and New Vehicle Swing Line
Loans made after the Termination Date; together with interest on the principal
amount of such New Vehicle Floorplan Loans and New Vehicle Swing Line Loans, as
set forth herein.

 

47



--------------------------------------------------------------------------------

2.3.5 Payment Commitment Collateral Account. At any time after the Termination
Date or, if earlier, the date on which the availability of New Vehicle Floorplan
Loans and New Vehicle Swing Line Loans is terminated, the New Vehicle Floorplan
Borrowers shall deliver to Agent funds in an amount equal to the amount which
Agent or Swing Line Lender estimates it may be required to pay to manufacturers
and distributors pursuant to Payment Commitments which may be presented on or
after such date. Such funds shall be held in a non-interest bearing deposit
account (“Payment Commitment Collateral Account”) as additional Collateral for
the indebtedness of the New Vehicle Floorplan Borrowers to the Lenders. Each New
Vehicle Floorplan Borrower hereby grants to Agent, for the benefit of the
Lenders, a security interest in such funds and such account to secure all New
Vehicle Floorplan Obligations.

2.4 New Vehicle Floorplan Borrowers.

2.4.1 Joint and Several Liability. Each New Vehicle Floorplan Borrower shall be
jointly and severally liable (each as a primary obligor and not merely as a
surety or accommodation maker) for repayment of the New Vehicle Floorplan Loans
and New Vehicle Swing Line Loans, and payment and performance of all Obligations
of a New Vehicle Floorplan Borrower and/or the New Vehicle Floorplan Borrowers
to Agent and the Lenders under this Agreement and the other Loan Documents.
Without limiting the foregoing, each New Vehicle Floorplan Borrower acknowledges
and agrees that each of them is jointly and severally liable for all New Vehicle
Floorplan Obligations, even if an invoice, billing or other request for payment
of some or all of the New Vehicle Floorplan Obligations is addressed to, or
stated to be payable by one or more, but less than all of the New Vehicle
Floorplan Borrowers. Each New Vehicle Floorplan Borrower jointly and severally
promises to pay to Agent, for the account of the Lenders (including Swing Line
Lender), in accordance with the terms of this Agreement, and the other Loan
Documents, the principal amount of the New Vehicle Floorplan Loans and New
Vehicle Swing Line Loans, plus interest thereon, plus all other New Vehicle
Floorplan Obligations. Each New Vehicle Floorplan Borrower shall be jointly and
severally liable and responsible for all New Vehicle Floorplan Obligations and
payment and performance of all terms, conditions, obligations and agreements
applicable to a New Vehicle Floorplan Borrower or New Vehicle Floorplan
Borrowers under the Loan Documents.

2.4.2 Maximum Liability. Notwithstanding any contrary provision of this
Agreement or the other Loan Documents, the liability of each New Vehicle
Floorplan Borrower with respect to the New Vehicle Floorplan Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or fraudulent conveyance (or similar term) under any applicable federal or state
law (including Section 548 of the Bankruptcy Code of the United States or any
successor provision); provided, however that release or reduction of the
liabilities of one New Vehicle Floorplan Borrower shall not release or reduce
the liability of any other New Vehicle Floorplan Borrower for payment and
performance of all New Vehicle Floorplan Obligations.

2.4.3 Appointment of Company. Each Subsidiary that is or becomes a New Vehicle
Floorplan Borrower hereby irrevocably appoints the Company to act on its behalf
in its capacity as a New Vehicle Floorplan Borrower for all purposes relevant to
this Agreement and the other Loan Documents. Without limiting the foregoing,
each New Vehicle Floorplan Borrower authorizes the Company, on its behalf, to
give and receive notices, to request New Vehicle Floorplan Loans and New Vehicle
Swing Line Loans, to execute and deliver all documents, instruments, agreements,
reports, and certificates required hereunder (including without limitation
Borrower Joinder Agreements and Existing Subsidiary Joinder Agreements), to make
any election

 

48



--------------------------------------------------------------------------------

or decision which is required of the New Vehicle Floorplan Borrowers, and to
receive and/or direct the receipt of the proceeds of any New Vehicle Floorplan
Loans or New Vehicle Swing Line Loans. Any acknowledgement, consent, direction,
certification, agreement or other action which might otherwise be valid or
effective only if given or taken by all New Vehicle Floorplan Borrowers, or by
any one or more of the New Vehicle Floorplan Borrowers, shall be valid and
effective if given or taken only by the Company, whether or not any other New
Vehicle Floorplan Borrower also joins therein. Any notice, demand, consent,
acknowledgment, direction, certification or other communication delivered to the
Company as a New Vehicle Floorplan Borrower in accordance with the terms of this
Agreement and the other Loan Documents shall be deemed to have been delivered to
the Company and each other New Vehicle Floorplan Borrower. Each New Vehicle
Floorplan Borrower other than the Company agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Company shall be deemed for all purposes to have been made by such
New Vehicle Floorplan Borrower and shall be binding upon and enforceable against
such New Vehicle Floorplan Borrower to the same extent as if the same had been
made directly by such New Vehicle Floorplan Borrower. Notwithstanding the
foregoing, Agent and the Lenders may at any time and from time to time require
any one or more of the New Vehicle Floorplan Borrowers to join in or take any
action which the Company is authorized to take alone.

2.4.4 Waivers.

(a) Each New Vehicle Floorplan Borrower acknowledges that the New Vehicle
Floorplan Loans and New Vehicle Swing Line Loans herein will or may be made for
the benefit of the other New Vehicle Floorplan Borrowers as well as such New
Vehicle Floorplan Borrower and, in full recognition of that fact, each New
Vehicle Floorplan Borrower consents and agrees that Agent and the Lenders may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability of this Agreement and the other Loan Documents, or
the liability of any New Vehicle Floorplan Borrower hereunder or thereunder:
(i) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of the New Vehicle Floorplan Obligations or any
part thereof, including any increase or decrease of the rates of interest
thereon; (ii) supplement, modify, amend or waive, or enter into or give any
agreement, approval or consent with respect to, the New Vehicle Floorplan
Obligations or any part thereof, or any of the Loan Documents or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder; (iii) accept new or additional
instruments, documents or agreements in exchange for or relative to any of the
Loan Documents or the New Vehicle Floorplan Obligations or any part thereof;
(iv) accept partial payments on the New Vehicle Floorplan Obligations;
(v) receive and hold additional security or guaranties for the New Vehicle
Floorplan Obligations or any part thereof; (vi) release, reconvey, terminate,
waive, abandon, fail to perfect, subordinate, exchange, substitute, transfer
and/or enforce any security or guaranties, and apply any security and direct the
order or manner of sale thereof as the Agent in its sole and absolute discretion
may determine; (vii) release any Person from any personal liability with respect
to the New Vehicle Floorplan Obligations or any part thereof; (viii) settle,
release on terms satisfactory to the Agent or by operation of Applicable Law or
otherwise liquidate or enforce any New Vehicle Floorplan Obligations and any
security or guaranty in any manner; (ix) consent to the transfer of any security
and bid and purchase at any sale; and/or (x) consent to the merger, change or
any other restructuring or termination of the corporate or other existence of
any New Vehicle Floorplan Borrower or any other Person, and

 

49



--------------------------------------------------------------------------------

correspondingly restructure the New Vehicle Floorplan Obligations, and any such
merger, change, restructuring or termination shall not affect the liability of
any New Vehicle Floorplan Borrower hereunder, or under any other Loan Document
to which any New Vehicle Floorplan Borrower is a party, or affect the
enforceability hereof or thereof with respect to all or any part of the New
Vehicle Floorplan Obligations.

(b) The Agent may enforce this Agreement and the other Loan Documents
independently as to each New Vehicle Floorplan Borrower and independently of any
other remedy or security the Agent or any Lender at any time may have or hold in
connection with the New Vehicle Floorplan Obligations, and it shall not be
necessary for the Agent to marshal assets in favor of any New Vehicle Floorplan
Borrower or any other Person or to proceed upon or against and/or exhaust any
other security or remedy before proceeding against any New Vehicle Floorplan
Borrower. Each New Vehicle Floorplan Borrower expressly waives any right to
require the Agent to marshal assets in favor of any New Vehicle Floorplan
Borrower or any other Person or to proceed against any other New Vehicle
Floorplan Borrower or any Collateral provided by any other New Vehicle Floorplan
Borrower, and agrees that the Agent may proceed against New Vehicle Floorplan
Borrowers and/or the Collateral in such order as it shall determine in its sole
and absolute discretion. To the extent permitted by Applicable Law, the Agent
and the Lenders may file a separate action or actions against any New Vehicle
Floorplan Borrower, whether action is brought or prosecuted with respect against
any other Person, or whether any other Person is joined in any such action or
actions. Each New Vehicle Floorplan Borrower agrees that the Agent, the Lenders
and each New Vehicle Floorplan Borrower and Affiliate of any New Vehicle
Floorplan Borrower may deal with each other in connection with the New Vehicle
Floorplan Obligations or otherwise, or alter any contracts or agreements now or
hereafter existing between any of them, in any manner whatsoever, all without in
any way altering or affecting the enforceability of this Agreement and the other
Loan Documents or the liability of any New Vehicle Floorplan Borrower. Each New
Vehicle Floorplan Borrower shall at all times remain liable for the full amount
of the New Vehicle Floorplan Obligations even though the New Vehicle Floorplan
Obligations, including any part thereof or any other security or guaranty
therefor, may be or hereafter may become invalid or otherwise unenforceable as
against any other New Vehicle Floorplan Borrower, or any one or more of them or
any other Person and whether or not any other New Vehicle Floorplan Borrower or
any other Person shall have any personal liability with respect thereto. To the
fullest extent permitted by Applicable Law, each New Vehicle Floorplan Borrower
expressly waives any and all defenses now or hereafter arising or asserted by
reason of (i) any disability or other defense of any other New Vehicle Floorplan
Borrower or any other Person with respect to the New Vehicle Floorplan
Obligations, (ii) the unenforceability or invalidity of any security or guaranty
for the New Vehicle Floorplan Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the New Vehicle
Floorplan Obligations, (iii) the cessation from any cause whatsoever of the
liability of any other New Vehicle Floorplan Borrower or any other Person (other
than by reason of the full payment and performance of all New Vehicle Floorplan
Obligations), (iv) any failure of the Agent to marshal assets in favor of any
New Vehicle Floorplan Borrower or any other Person, (v) except as otherwise
provided in this Agreement, or in the other Loan Documents, any failure of the
Agent to give notice of sale or other disposition of Collateral to any New
Vehicle Floorplan Borrower or any other Person or any defect in any notice that
may be given in connection with any sale or disposition of Collateral, (vi) any
act or omission of Agent or any Lender or others that directly or indirectly
results in or aids the discharge or release of any other New Vehicle Floorplan
Borrower or any other Person or the New Vehicle Floorplan

 

50



--------------------------------------------------------------------------------

Obligations or any security or guaranty therefor by operation of Applicable Law
or otherwise, (vii) any Applicable Law which provides that the obligation of a
surety or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation, (viii) any failure of
Agent or any Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (ix) any election made by Agent or any
Lender in any bankruptcy proceeding of any Person, (x) any extension of credit
or the grant of any security interest under any provision of the United States
Bankruptcy Code, (xi) any use of cash collateral under the United States
Bankruptcy Code, (xii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person,
(xiii) the avoidance of any security in favor of the Agent or the Lenders for
any reason, (xiv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including any discharge of, or bar or stay against
collecting, all or any of the New Vehicle Floorplan Obligations (or any interest
thereon) in or as a result of any such proceeding, (xv) to the extent permitted,
the benefits of any form of one-action rule under any Applicable Law, or
(xvi) any action taken by the Agent or any Lender that is authorized by this
Agreement or any provision of any other Loan Document. Each New Vehicle
Floorplan Borrower expressly waives any right to enforce any remedy that Agent
or any Lender now has or hereafter may have against any other Person and waives
the benefit of, or any right to participate in, any Collateral now or hereafter
held by the Agent or any Lender. Each New Vehicle Floorplan Borrower waives all
rights and defenses arising out of an election of remedies by Agent or any
Lender, even though that election of remedies, such as a nonjudicial foreclosure
with respect to security for the New Vehicle Floorplan Obligations has destroyed
such New Vehicle Floorplan Borrower’s rights of subrogation and reimbursement
against the principal.

2.4.5 Condition of the New Vehicle Floorplan Borrowers. Each New Vehicle
Floorplan Borrower represents and warrants to Agent and the Lenders that such
New Vehicle Floorplan Borrower has established adequate means of obtaining from
the other New Vehicle Floorplan Borrowers, on a continuing basis, financial and
other information pertaining to the businesses, operations and condition
(financial and otherwise) of the New Vehicle Floorplan Borrowers and their
properties, and each New Vehicle Floorplan Borrower now is and hereafter will be
completely familiar with the businesses, operations and condition (financial and
otherwise) of the other New Vehicle Floorplan Borrowers and their properties.
Each New Vehicle Floorplan Borrower hereby expressly waives and relinquishes any
duty on the part of Agent and the Lenders (should any such duty exist) to
disclose to such New Vehicle Floorplan Borrower any matter, fact or thing
related to the businesses, operations or condition (financial or otherwise) of
any other New Vehicle Floorplan Borrower or its properties, whether now known or
hereafter known by Agent or any Lender during the life of this Agreement. With
respect to any of the New Vehicle Floorplan Obligations, the Agent and the
Lenders need not inquire into the powers of any New Vehicle Floorplan Borrower
or the officers or employees acting or purporting to act on its behalf, and each
New Vehicle Floorplan Borrower shall be liable for all New Vehicle Floorplan
Obligations made or created in good faith reliance upon the professed exercise
of such powers.

 

51



--------------------------------------------------------------------------------

2.4.6 Liens on Real Property. In the event that all or any part of the New
Vehicle Floorplan Obligations at any time are secured by any one or more deeds
of trust or mortgages or other instruments creating or granting Liens on any
interests in real property, each New Vehicle Floorplan Borrower authorizes the
Agent, upon the occurrence of and during the continuance of any Event of
Default, at its sole option, without notice or demand and without affecting any
New Vehicle Floorplan Obligations of any New Vehicle Floorplan Borrower, the
enforceability of this Agreement, or the validity or enforceability of any
security interests of the Agent on any Collateral, to foreclose any or all of
such deeds of trust or mortgages or other instruments by judicial or nonjudicial
sale. Each New Vehicle Floorplan Borrower expressly waives any defenses to the
enforcement of any security interests created by any Collateral Documents or to
the recovery by Agent or any Lender against any New Vehicle Floorplan Borrower
or any guarantor or any other Person liable therefor of any deficiency after a
judicial or nonjudicial foreclosure or sale, even though such a foreclosure or
sale may impair the subrogation rights of such New Vehicle Floorplan Borrower
and may preclude such New Vehicle Floorplan Borrower from obtaining
reimbursement or contribution from any other Person. Each New Vehicle Floorplan
Borrower expressly waives any right to receive notice of any judicial or
nonjudicial foreclosure or sale of any real property or interest therein which
is owned by another New Vehicle Floorplan Borrower or any other Person and is
subject to any such deeds of trust or mortgages or other instruments and any New
Vehicle Floorplan Borrower’s failure to receive any such notice shall not impair
or affect such New Vehicle Floorplan Borrower’s obligations hereunder or the
enforceability of this Agreement and the other Loan Documents.

2.4.7 Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any New
Vehicle Floorplan Borrower is a party, each New Vehicle Floorplan Borrower
hereby waives with respect to each other New Vehicle Floorplan Borrower and its
successors and assigns (including any surety), any and all rights at law or in
equity to subrogation, to reimbursement, to indemnity, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker which any New Vehicle Floorplan Borrower may have or hereafter
acquire against any other New Vehicle Floorplan Borrower in connection with or
as a result of such New Vehicle Floorplan Borrowers’ execution, delivery and/or
performance of this Agreement or any other Loan Document to which any New
Vehicle Floorplan Borrower is a party, in each case, until the full and final
payment of the New Vehicle Floorplan Obligations and termination of the
Commitments under this Agreement. Until the full and final payment of the New
Vehicle Floorplan Obligations and the termination of the Commitments under this
Agreement, each New Vehicle Floorplan Borrower agrees that it shall not have or
assert any such rights against any other New Vehicle Floorplan Borrower or its
successors and assigns (including any surety) which is directly or indirectly a
creditor of any other New Vehicle Floorplan Borrower or any surety for any other
New Vehicle Floorplan Borrower, either directly or as an attempted setoff to any
action commenced against any New Vehicle Floorplan Borrower by any other New
Vehicle Floorplan Borrower (as a borrower or in any other capacity). Each New
Vehicle Floorplan Borrower hereby acknowledges and agrees that this waiver is
intended to benefit the Agent and the Lenders and shall not limit or otherwise
affect its liability hereunder, under any other Loan Document to which any New
Vehicle Floorplan Borrower is a party, or the enforceability hereof or thereof.

2.4.8 Waiver of Discharge. Without limiting the generality of the foregoing, to
the fullest extent permitted by Applicable Law, each New Vehicle Floorplan
Borrower hereby waives discharge based upon all defenses based on suretyship or
impairment of collateral.

 

52



--------------------------------------------------------------------------------

2.4.9 Understandings with Respect to Waivers and Consents. Each New Vehicle
Floorplan Borrower warrants and agrees that each of the waivers and consents set
forth herein are made after consultation with legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such New Vehicle Floorplan Borrowers
otherwise may have against the other New Vehicle Floorplan Borrowers, the Agent,
any Lender, or against Collateral, and that, under the circumstances, the
waivers and consents herein given are reasonable. If any of the waivers or
consents herein is determined to be contrary to any Applicable Law or public
policy, such waivers and consents shall be effective to the maximum extent
permitted by Applicable Law.

2.4.10 Mutual Benefit. Each New Vehicle Floorplan Borrower agrees that the
credit accommodations to be extended by the Lenders under this Agreement and the
other Loan Documents are of benefit to each of them, that each New Vehicle
Floorplan Borrower is a direct and indirect beneficiary of the value given
thereunder, and each extension of credit under this Agreement, and the other
Loan Documents will be of substantial benefit to each New Vehicle Floorplan
Borrower.

2.5 Addition of New Vehicle Floorplan Dealerships. (a) As of the Closing Date,
the New Vehicle Floorplan Dealerships shall be the Dealerships signing this
Agreement, which shall be all Dealerships existing as of the date of this
Agreement (except for Silo Subsidiaries and any Dealership which does not
require financing for its New Vehicles). Thereafter, if any new Dealership
(other than a Canadian Dealership) is established or any existing Dealership
(other than a Canadian Dealership) requires financing for its New Vehicles, the
Company shall deliver to Agent a written notice specifying the name of the
additional New Vehicle Floorplan Dealership, the proposed Dealership Loan Limit
for such Dealership, the applicable manufacturers to be financed for such
Dealership and any other information requested by Agent. Upon approval by Agent,
establishment of a Dealership Loan Limit and, if applicable, Dealership Loan
Sublimit(s), and satisfaction of the requirements in Section 9.3, such
Dealership shall become a New Vehicle Floorplan Dealership and entitled to
finance Eligible New Vehicles hereunder. For purposes of clarification, no
Dealership (other than a Canadian Dealership or a Dealership that is financing
its New Vehicles with the proceeds of Indebtedness permitted under
Section 13.10(o)) shall incur any indebtedness to finance New Vehicles, except
for New Vehicle Floorplan Loans under this Agreement, without the consent of the
Agent and the Lenders.

(b) If any new Canadian Dealership is established or any existing Canadian
Dealership requires financing for its New Vehicles, the Company may deliver to
Agent a written notice specifying the name of the additional New Vehicle
Floorplan Dealership, the proposed Dealership Loan Limit for such Dealership,
the applicable manufacturers to be financed for such Dealership and any other
information requested by Agent. Upon approval by all Lenders, establishment of a
Dealership Loan Limit and, if applicable, Dealership Loan Sublimit(s), and
satisfaction of the requirements in Section 9.3, such Canadian Dealership shall
become a New Vehicle Floorplan Dealership and entitled to finance Eligible New
Vehicles hereunder.

 

53



--------------------------------------------------------------------------------

2.6. PR Account. In addition to any payments otherwise required by this
Agreement, the New Vehicle Floorplan Borrowers may reduce the outstanding
principal balance of the New Vehicle Swing Line Loans by means of one or more
flooring line principal reduction accounts (each, a “PR Account”). At the
Company’s request, Swing Line Lender will establish a PR Account for a New
Vehicle Floorplan Borrower (each New Vehicle Floorplan Borrower having a PR
Account, a “PR Account Borrower”) for the sole purpose of recording voluntary
reductions in principal. A PR Account is not a deposit account, and PR Account
Borrowers shall have no right or interest in any balance in such account, except
as expressly provided in this Section 2.6. Each PR Account is subject to the
following provisions.

2.6.1 PR Account Payments. A PR Account Borrower, at its discretion, may make
payments to a PR Account (each, a “PR Account Payment”) at any time, subject to
the provisions of subsections 2.6.3 and 2.6.7 of this Section 2.6 and further
subject to the following conditions:

(a) All payments into a PR Account must be made as transfers of collected funds
from a deposit account of a PR Account Borrower with Swing Line Lender.

(b) Payments into a PR Account must be in amounts of at least $1,000,000.00.

(c) The balance in a PR Account may not at any time exceed the aggregate
outstanding principal balance of the New Vehicle Swing Line Loans for the
applicable PR Account Borrower. If the amount in a PR Account exceeds the
maximum amount permitted hereunder, Swing Line Lender is authorized to make a PR
Account Advance (defined below) in the amount of any such excess and deposit
such amount in a deposit account of the applicable PR Account Borrower with
Swing Line Lender.

(d) The aggregate of the balances in all PR Accounts may not at any time exceed
$50,000,000.00. If the aggregate amount in the PR Accounts exceeds such amount,
Swing Line Lender is authorized to make one or more PR Account Advances in the
amount of any such excess and deposit such amount in any deposit account of a PR
Account Borrower with Swing Line Lender.

2.6.2 PR Account Advances. The New Vehicle Floorplan Borrowers may re-borrow any
balance in a PR Account as a New Vehicle Swing Line Loan (a “PR Account
Advance”) at any time during the term of this Agreement, subject to the
provisions of subsections 2.6.3 and 2.6.6 of this Section 2.6 and further
subject to the following conditions:

(a) No Event of Default shall have occurred and be continuing under this
Agreement.

(b) PR Account Advances must be in amounts of at least $1,000,000.00, except the
Company (on behalf of a PR Account Borrower) may request a PR Account Advance in
the amount of the remaining balance in a PR Account if the remaining balance is
less than $1,000,000.00; provided, however, that PR Account Advances made by
Swing Line Lender pursuant to subsections 2.6.1 and 2.6.7 of this Section 2.6
shall not be so limited.

 

54



--------------------------------------------------------------------------------

2.6.3 Requests for PR Account Payments and Advances. Whenever a PR Account
Borrower wishes to make a PR Account Payment or obtain a PR Account Advance, the
Company shall give Agent irrevocable notice thereof no later than 11:00 a.m.
(Pacific time) at least one Business Day prior to the date of the requested PR
Account Payment or PR Account Advance. Such notice shall specify the amount of,
and requested date of, the requested PR Account Payment or PR Account Advance
and include any other information requested by Swing Line Lender.

2.6.4 Limitation on Transactions in PR Account. The total number of payments to
and advances from a PR Account shall not exceed 6 transactions per calendar
month in the aggregate.

2.6.5 Application of PR Account Balance. The balance in any PR Account shall be
applied to reduce the outstanding principal balance of the New Vehicle Swing
Line Loans for New Vehicles owned by the applicable PR Account Borrower for the
purpose of computation of interest only, and shall in no way limit or modify the
principal payment requirements set forth elsewhere in this Agreement.
Notwithstanding any other provision in this Section 2.6, except as set forth in
the last sentence of Section 2.1.7 with respect to the New Vehicle Floorplan
Commitment Fee payable to Swing Line Lender, the balance in a PR Account may not
be used to reduce any principal amount outstanding for purposes of determining
any remaining availability under the lines of credit established by Sections 2.1
or 2.2 of this Agreement or any of the other limitations stated in this
Agreement.

2.6.6 Record of PR Account. All payments into a PR Account and all PR Account
Advances shall be recorded on Swing Line Lender’s books.

2.6.7 Termination of PR Accounts. Swing Line Lender and the Company on behalf of
the New Vehicle Floorplan Borrowers, may mutually agree to terminate this
Section 2.6 at such time as is agreed upon between them. In addition, Swing Line
Lender may terminate this Section 2.6: (a) without prior notice upon the
occurrence (or at any time during the continuation) of an Event of Default or
(b) upon 30 days’ notice to the Company if the reason for the termination is
that the Swing Line Lender has decided not to offer PR Accounts to its customers
generally or that Swing Line Lender is prohibited or restricted by law or
regulation from offering PR Accounts. Provided that no Event of Default exists,
upon termination of this Section 2.6, Swing Line Lender shall make a PR Account
Advance in an amount equal to the balance in each PR Account and deposit such
amount in a deposit account of the applicable New Vehicle Floorplan Borrower
with Swing Line Lender. If an Event of Default has occurred and is continuing,
then upon termination of this Section 2.6, PR Account Borrowers shall have no
further right to receive any PR Account Advances and Agent may apply the balance
in any PR Account to the Obligations in accordance with the provisions of this
Agreement.

 

55



--------------------------------------------------------------------------------

ARTICLE 3

USED VEHICLE FLOORPLAN AND SERVICE LOANER VEHICLE FLOORPLAN LINE OF CREDIT

3.1 Used Vehicle Floorplan Loans.

3.1.1 Used Vehicle Floorplan Commitment. Subject to the terms and conditions of
this Agreement, each Lender severally and not jointly agrees to make loans (each
a “Used Vehicle Floorplan Loan”) to the Used Vehicle Floorplan Borrower on a
revolving credit basis during the period from the Closing Date to but not
including the Termination Date; provided that (a) the aggregate outstanding
principal balance of the Used Vehicle Floorplan Loans made by each Lender, plus
the outstanding principal balance of such Lender’s participating interest in the
Used Vehicle Swing Line Loans shall not at any time exceed an amount equal to
such Lender’s Used Vehicle Floorplan Commitment; (b) the outstanding principal
balance of all Used Vehicle Floorplan Loans shall not at any time exceed, in the
aggregate, as to all Lenders, the Maximum Used Vehicle Floorplan Amount, and
(c) the outstanding principal balance of all Used Vehicle Floorplan Loans, plus
the outstanding principal balance of all Used Vehicle Swing Line Loans, shall
not at any time exceed, in the aggregate, as to all Lenders, the Maximum Used
Vehicle Floorplan Amount. Subject to the terms and conditions hereof, Borrower
may borrow, prepay and reborrow Used Vehicle Floorplan Loans.

3.1.2 Purpose of Used Vehicle Floorplan Loans. The Used Vehicle Floorplan
Borrower shall use the proceeds of the Used Vehicle Floorplan Loans to finance
Used Vehicles owned by a Dealership and to refinance Used Vehicle Swing Line
Loans.

3.1.3 Requests for Used Vehicle Floorplan Loans. Whenever the Used Vehicle
Floorplan Borrower wishes to obtain a Used Vehicle Floorplan Advance, it shall
give Agent irrevocable notice thereof no later than 11:00 a.m. (Pacific Time) at
least one Business Day prior to the date of the requested borrowing. Such notice
shall specify the requested borrowing date (which must be a Business Day), the
amount of the Used Vehicle Floorplan Loan Advance, and include any other
information and documentation reasonably requested by Agent. Agent will promptly
notify each Lender of its receipt of any request for a Used Vehicle Floorplan
Advance and of the amount of its Pro Rata Share of such Used Vehicle Floorplan
Advance. Each Used Vehicle Floorplan Advance shall be in a minimum amount of
$1,000,000.00 and in multiples of $100,000.00 above such amount.

3.1.4 Funding of Used Vehicle Floorplan Loans. If the Agent notifies the Lenders
of a request for a Used Vehicle Floorplan Advance by 1:00 p.m. (Pacific Time) on
any Business Day, each Lender will deliver its Pro Rata Share of such Used
Vehicle Floorplan Advance to Agent by 11:00 a.m. (Pacific Time) on the Business
Day after such notification.

3.1.5 Used Vehicle Floorplan Payments.

(a) Interest Payments. Interest on the unpaid principal balance of the Used
Vehicle Floorplan Loans shall be paid monthly by the Used Vehicle Floorplan
Borrower in an amount equal to all interest accrued during the prior calendar
month. Such interest payments shall be made on each Used
Vehicle/Revolving/Service Loaner Vehicle Monthly Payment Date commencing with
the first such date to occur following the Closing Date and continuing
thereafter. All accrued interest outstanding on the Termination Date shall be
due and payable in full on the Termination Date.

(b) Voluntary Principal Payments. The Used Vehicle Floorplan Borrower may make
voluntary repayments of all or a portion of the outstanding principal balance of
the Used Vehicle Floorplan Loans if the Used Vehicle Floorplan Borrower gives
Agent written or telephonic notice of such voluntary repayment no later than
11:00 a.m. (Pacific Time) at least one Business Day prior to the date of such
repayment; provided that each such voluntary principal

 

56



--------------------------------------------------------------------------------

repayment shall be in a minimum amount of $1,000,000.00 and in multiples of
$100,000.00 above such amount unless the Used Vehicle Floorplan Loans are being
repaid in full. Such notice shall specify the anticipated date of the voluntary
repayment and the principal amount of the Used Vehicle Floorplan Loans that will
be repaid on such date. Any voluntary repayment of the Used Vehicle Floorplan
Loans that is received by Agent without such notice shall be deemed to have been
received by Agent on the Business Day after such payment is actually received by
Agent and interest shall accrue on the amounts so repaid through the date of
such deemed receipt.

(c) Principal Payment at Maturity. The entire outstanding principal balance of
the Used Vehicle Floorplan Loans plus all interest accrued thereon shall be due
and payable in full by the Used Vehicle Floorplan Borrower on the Termination
Date.

3.1.6 Voluntary Reduction or Termination of Commitment. The Used Vehicle
Floorplan Borrower may from time to time on at least ten (10) Business Day’s
prior written notice to the Agent (which shall promptly advise each Lender
thereof) permanently reduce the Aggregate Used Vehicle Floorplan Commitment to
an amount not less than the then outstanding principal balance of the Used
Vehicle Floorplan Loans and Used Vehicle Swing Line Loans. Concurrently with any
reduction of the Aggregate Used Vehicle Floorplan Commitment to zero, (a) no
further Used Vehicle Floorplan Loans or Used Vehicle Swing Line Loans will be
made, and (b) the Used Vehicle Floorplan Borrower shall pay all principal and
interest on the Used Vehicle Floorplan Loans and Used Vehicle Swing Line Loans
and all fees and other amounts owing to Agent and the Lenders. All reductions of
the Aggregate Used Vehicle Floorplan Commitment shall reduce the Used Vehicle
Floorplan Commitments pro rata among the Lenders according to their respective
Pro Rata Shares; and except as otherwise set forth in the proviso to this
Section 3.1.6, shall reduce the Used Vehicle Swing Line Commitment in proportion
to the reduction of the Aggregate Used Vehicle Floorplan Commitment; provided,
however, that (unless the Aggregate Used Vehicle Floorplan Commitment is reduced
to less than such amount), the Used Vehicle Swing Line Commitment shall not be
reduced.

3.1.7 Used Vehicle Floorplan Commitment Fee. The Used Vehicle Floorplan Borrower
agrees to pay to Agent, for the account of the Lenders, a commitment fee (the
“Used Vehicle Floorplan Commitment Fee”) calculated at a per annum rate equal to
the Used Vehicle Floorplan Commitment Fee Rate on the average daily amount by
which the Aggregate Used Vehicle Floorplan Commitment exceeds the sum of (a) the
actual aggregate outstanding principal balance of the Used Vehicle Swing Line
Loans on each day (it being understood that any portion of the outstanding
principal balance of the Used Vehicle Swing Line Loans ceases to be outstanding
under the Used Vehicle Swing Line Loans and commences being a portion of the
outstanding principal balance under the Used Vehicle Floorplan Loans on the date
that the Used Vehicle Floorplan Loans are funded to repay such portion of the
outstanding principal balance of the Used Vehicle Swing Line Loans); plus
(b) the actual aggregate outstanding principal balance of the Used Vehicle
Floorplan Loans on each day; provided that, if the aggregate amount of the Used
Vehicle Floorplan Commitment Fee payable for any period to the Lenders other
than the Swing Line Lender (as set forth in the third sentence of this
paragraph) exceeds the amount calculated under this sentence, then the Used
Vehicle Floorplan Borrower agrees to pay to the Agent, for the account of such
Lenders, such additional amounts so that each Lender other than the Swing Line
Lender receives the full amount of Used Vehicle Floorplan Commitment Fee
described in the third sentence of this paragraph. The accrued Used Vehicle
Floorplan

 

57



--------------------------------------------------------------------------------

Commitment Fee shall be due and payable in arrears on each Quarterly Payment
Date hereafter and on the Termination Date for the three month period or other
time period ending on the last day of the preceding fiscal quarter or on the
Termination Date. The Used Vehicle Floorplan Commitment Fee payable to each
Lender other than the Swing Line Lender shall be based upon the amount
determined by multiplying such Lender’s Pro Rata Share by the average daily
amount by which the Aggregate Used Vehicle Floorplan Commitment exceeds the
actual aggregate outstanding principal balance of the Used Vehicle Floorplan
Loans on each day. The Used Vehicle Floorplan Commitment Fee payable to the
Lender which is the Swing Line Lender shall be based upon the amount determined
by multiplying such Lender’s Pro Rata Share by the average daily amount by which
the Aggregate Used Vehicle Floorplan Commitment exceeds the actual aggregate
outstanding principal balance of the Used Vehicle Floorplan Loans on each day
and subtracting from that amount the average daily outstanding principal balance
of the Used Vehicle Swing Line Loans.

3.1.8 Additional Payments. The Lenders shall have no obligation whatsoever, and
they have no present intention, to make any Used Vehicle Floorplan Loan or Used
Vehicle Swing Line Loan after the Termination Date or which would cause the
principal amount outstanding under this Agreement to exceed any of the
limitations stated in this Agreement. Notwithstanding the foregoing, the Used
Vehicle Floorplan Borrower is and shall be and remain unconditionally liable to
the Lenders for, and the Used Vehicle Floorplan Borrower hereby promises to pay
to Agent for the account of the Lenders the amount of all Used Vehicle Floorplan
Loans, Used Vehicle Swing Line Loans, and other Used Vehicle Floorplan
Obligations hereunder, including without limitation Loans in excess of the
limitations set forth herein and Used Vehicle Floorplan Loans and Used Vehicle
Swing Line Loans made after the Termination Date. The Used Vehicle Floorplan
Borrower shall pay to Agent: (a) upon demand, or if earlier immediately upon
becoming aware of the overadvance, the amount of any Used Vehicle Floorplan
Loans and Used Vehicle Swing Line Loans in excess of any limitation contained in
this Agreement; and (b) upon demand, the amount of any Used Vehicle Floorplan
Loans and Used Vehicle Swing Line Loans made after the Termination Date;
together with interest on the principal amount of such Used Vehicle Floorplan
Loans and Used Vehicle Swing Line Loans, as set forth herein.

3.2 Used Vehicle Swing Line Loans.

3.2.1 Used Vehicle Swing Line Commitment. Subject to the terms and conditions of
this Agreement, the Swing Line Lender may, at its option, make loans (each, a
“Used Vehicle Swing Line Loan”) to the Used Vehicle Floorplan Borrower on a
revolving credit basis during the period from the Closing Date to but not
including the Termination Date; provided that (a) the aggregate outstanding
principal balance of the Used Vehicle Swing Line Loans shall not at any time
exceed the Used Vehicle Swing Line Commitment; and (b) the outstanding principal
balance of all Used Vehicle Floorplan Loans made by all Lenders plus the
outstanding principal balance of all Used Vehicle Swing Line Loans, shall not at
any time exceed the Maximum Used Vehicle Floorplan Amount. Subject to the terms
and conditions hereof, the Used Vehicle Floorplan Borrower may borrow, prepay
and reborrow Used Vehicle Swing Line Loans.

3.2.2 Purpose of Used Vehicle Swing Line Loans. The Used Vehicle Floorplan
Borrower shall use the proceeds of Used Vehicle Swing Line Loans for purposes
permitted by Section 3.1.2 and to fund Used Vehicle Sweep Advances pursuant to
Section 3.2.7.

 

58



--------------------------------------------------------------------------------

3.2.3 Requests for Used Vehicle Swing Line Loans. Except as set forth in
Section 3.2.7, whenever the Used Vehicle Floorplan Loan Borrower wishes to
obtain a Used Vehicle Swing Line Loan, the Used Vehicle Floorplan Borrower shall
give Agent irrevocable notice thereof no later than 1:00 p.m. (Pacific Time) on
the requested date of such Used Vehicle Swing Line Loan, unless Swing Line
Lender agrees in each instance, in its sole discretion, to a shorter time
period. Such notice shall specify the requested borrowing date (which must be a
Business Day) and the amount of the Used Vehicle Swing Line Loan and include any
other documentation and information reasonably requested by Agent.

3.2.4 Used Vehicle Swing Line Loan Payments.

(a) Interest Payments. Interest on the unpaid principal balance of the Used
Vehicle Swing Line Loans shall be paid monthly by the Used Vehicle Floorplan
Borrower in an amount equal to all interest accrued during the prior calendar
month. Such interest payments shall be made on each Used
Vehicle/Revolving/Service Loaner Vehicle Monthly Payment Date commencing with
the first such date to occur following the Closing Date and continuing
thereafter. All accrued interest outstanding on the Termination Date shall be
due and payable in full on the Termination Date.

(b) Principal Payments. The entire outstanding principal balance of the Used
Vehicle Swing Line Loans plus all interest accrued thereon shall be due and
payable in full by the Used Vehicle Floorplan Borrower on the Termination Date.
In addition, the principal balance of the Used Vehicle Swing Line Loans shall be
due and payable as required by Section 3.2.6.

3.2.5 Participation in Used Vehicle Swing Line Loans. Immediately upon the
making of a Used Vehicle Swing Line Loan by the Swing Line Lender, the Swing
Line Lender shall be deemed to have sold and transferred to each Lender and each
Lender shall be deemed to have purchased and received from the Swing Line
Lender, without any further action by any party, an undivided participating
interest in each Used Vehicle Swing Line Loan in an amount equal to such
Lender’s Pro Rata Share; provided, however, that (a) no Lender shall be required
to fund its participation in any Used Vehicle Swing Line Loan except as set
forth in Section 3.2.6(b), and (b) no Lender shall be entitled to share in any
payments of principal or interest in respect of its participation except, with
respect to any participation funded by such Lender, as set forth herein. Such
participation shall be subject to the terms and conditions of this Agreement.

3.2.6 Settlement of Used Vehicle Swing Line Loans.

(a) Refunding of Loans.

(i) Upon the request of the Swing Line Lender, the Agent from time to time
shall, on behalf of the Used Vehicle Floorplan Borrower (and the Used Vehicle
Floorplan Borrower hereby irrevocably authorizes the Agent to so act on its
behalf) request each Lender (including Swing Line Lender in its capacity as a
Lender) to make a Used Vehicle Floorplan Loan to the Used Vehicle Floorplan
Borrower, in accordance with the provisions of this Section 3.2.6(a), which
shall be applied to repay all or a portion of the outstanding principal balance
of the Used Vehicle Swing Line Loans (each such Used Vehicle Floorplan Loan, a
“Refunding Used Vehicle Floorplan Loan”), in an amount equal to that Lender’s
Pro Rata Share of all or a portion of the then outstanding principal balance of
the Used Vehicle Swing Line Loans.

 

59



--------------------------------------------------------------------------------

(ii) Without limiting the foregoing, each Lender agrees that Agent may request
the Lenders to make Refunding Used Vehicle Floorplan Loans at any time if (A) a
Default has occurred and is continuing, or (B) in the judgment of Swing Line
Lender, taking into account the outstanding principal balance of the Used
Vehicle Swing Line Loans and the anticipated usage of the Used Vehicle Swing
Line Loans, and the operation of the Credit Sweep pursuant to Section 3.2.7,
such Refunding Used Vehicle Floorplan Loans are reasonably necessary to ensure
that the outstanding principal balance of the Used Vehicle Swing Line Loans will
not at any time exceed the Used Vehicle Swing Line Commitment or such lesser
amount as is permitted to be outstanding on the Used Vehicle Swing Line Loans at
such time (it being understood that in order to attain such objective, Swing
Line Lender may request refunding of the Used Vehicle Swing Line Loans even
though the principal balance of the Used Vehicle Swing Line Loans at the time of
such request is less than the Used Vehicle Swing Line Commitment or the amount
permitted to be outstanding on the Used Vehicle Swing Line Loans).

(iii) If the Agent makes a request for funding under this Section 3.2.7(a) by
1:00 p.m. (Pacific Time) on any Business Day, the Lenders will deliver the
required amount to Agent no later than 11:00 a.m. (Pacific Time) on the Business
Day after such request. The proceeds of all Refunding Used Vehicle Floorplan
Loans shall be paid by the Agent to the Swing Line Lender in repayment of the
outstanding principal balance of the applicable Used Vehicle Swing Line Loans.

(b) Funding of Participations. In addition to the right of the Swing Line Lender
to request refunding of the Used Vehicle Swing Line Loans pursuant to
Section 3.2.6(a), upon the request of the Swing Line Lender, the Agent may
request each Lender (including Swing Line Lender in its capacity as a Lender) to
fund its participation in the Used Vehicle Swing Line Loans by paying to the
Agent, for the account of the Swing Line Lender, its Pro Rata Share of the
principal amount of the Used Vehicle Swing Line Loans. If the Agent makes such
request by 1:00 p.m. (Pacific Time) on any Business Day, the Lenders will
deliver such amount to Agent no later than 11:00 a.m. (Pacific Time) on the
Business Day after such request. All participations funded by the Lenders under
this Section 3.2.6(b) shall be treated as the funding of the Revolving Loans for
purposes of the calculation of the Used Vehicle Floorplan Commitment Fee. If any
payment paid to any Lender with respect to its participating interest in any
Used Vehicle Swing Line Loan is thereafter recovered from or must be returned or
paid over by Swing Line Lender for any reason, such Lender will pay to the Agent
for the account of the Swing Line Lender, such Lender’s Pro Rata Share of such
amount and of any interest and other amounts paid or payable by the Swing Line
Lender with respect to such amount. Agent agrees not to request any funding of
the Lender’s participations in the Used Vehicle Swing Line Loans under this
Section 3.2.6(b) at any time that such participations may be legally repaid
using advances of Used Vehicle Floorplan Loans under Section 3.2.6(a).

 

60



--------------------------------------------------------------------------------

(c) Payment to Swing Line Lender. Notwithstanding any contrary provision of this
Agreement (i) except as set forth in clause (ii) of this Section 3.2.6(c) all
payments of principal and interest on the Used Vehicle Swing Line Loans shall be
paid by Agent solely to the Swing Line Lender; and (ii) with respect to each
participation in Used Vehicle Swing Line Loans which is funded by any Lender,
such Lender (including Swing Line Lender in its capacity as Lender) shall be
entitled to receive its Pro Rata Share of payments of (A) principal on such Used
Vehicle Swing Line Loans and (B) interest on such Used Vehicle Swing Line Loans
only for the period following the date such participation is funded.

(d) Obligations Unconditional. The obligation of each Lender to make Used
Vehicle Floorplan Loans to repay Used Vehicle Swing Line Loans pursuant to
Section 3.2.6(a) or to fund its participation interests in Used Vehicle Swing
Line Loans pursuant to Section 3.2.6(b) shall be absolute and unconditional and
shall not be affected by the occurrence of a Default or Event of Default, the
fact that any one or more of the conditions in Article 9 is not satisfied, the
termination of the availability of Loans, the fact that such Used Vehicle
Floorplan Loan is made after the Termination Date to refinance Used Vehicle
Swing Line Loans made prior to the Termination Date, any defense, setoff,
counterclaim or claim for recoupment of any Lender against Agent or Swing Line
Lender or any other circumstance, whether or not similar to the foregoing.
Notwithstanding the foregoing, the Lenders shall not be required to repay Used
Vehicle Swing Line Loans pursuant to Section 3.2.6(a) or to fund their
participation interests in Used Vehicle Swing Line Loans pursuant to
Section 3.2.6(b) with respect to any portions of the outstanding principal
balance of the Used Vehicle Swing Line Loans that are funded by Swing Line
Lender after Agent is deemed to have knowledge or notice of the occurrence of a
Default or after the Termination Date.

3.2.7 Credit Sweep.

(a) Notwithstanding the provisions of Section 3.2.3, in addition to Used Vehicle
Swing Line Loans requested pursuant to Section 3.2.3, the Used Vehicle Floorplan
Borrower may also obtain and repay Used Vehicle Swing Ling Loans in accordance
with the provisions of this Section 3.2.7 (each, a “Used Vehicle Sweep
Advance”). Used Vehicle Sweep Advances shall be Used Vehicle Swing Line Loans.

(b) Funds may be transferred between one or more deposit accounts maintained by
the Used Vehicle Floorplan Borrower with Agent (each, a “Used Vehicle Floorplan
DDA”) and the Swing Line Loans. Collected funds in the Used Vehicle Floorplan
DDA may be transferred to the Used Vehicle Swing Line Loans to reduce the
outstanding principal balance thereof and Used Vehicle Sweep Advances may be
made to maintain an agreed upon collected balance in the Used Vehicle Floorplan
DDA.

(c) All Used Vehicle Sweep Advances shall be deemed to have been requested by
the Used Vehicle Floorplan Borrower and shall be subject to the terms and
conditions of this Agreement and the other Loan Documents, and shall also be
subject to Agent’s deposit account, treasury management and other agreements
with the Used Vehicle Floorplan Borrower; provided, however, that if there is
any conflict between the terms of such agreements and the Loan Documents, the
terms of the Loan Documents shall control.

(d) The Used Vehicle Floorplan Borrower may terminate this service by written
notice executed by the Used Vehicle Floorplan Borrower and delivered to Agent.
Agent may change the terms or discontinue this service at any time upon written
notice to the Used Vehicle Floorplan Borrower.

 

61



--------------------------------------------------------------------------------

(e) The Used Vehicle Floorplan Borrower shall pay such fees for this sweep
service as may be disclosed to the Used Vehicle Floorplan Borrower by Agent.
Such fees shall be for the sole account of Agent.

3.3 Service Loaner Vehicle Floorplan Loans.

3.3.1 Service Loaner Vehicle Floorplan Commitment. Subject to the terms and
conditions of this Agreement, each Lender severally and not jointly agrees to
make loans (each a “Service Loaner Vehicle Floorplan Loan”) to the Service
Loaner Vehicle Floorplan Borrower on a revolving credit basis during the period
from the Closing Date to but not including the Termination Date; provided that
(a) the aggregate outstanding principal balance of the Service Loaner Vehicle
Floorplan Loans made by each Lender, plus the outstanding principal balance of
such Lender’s participating interest in the Service Loaner Vehicle Swing Line
Loans shall not at any time exceed an amount equal to such Lender’s Service
Loaner Vehicle Floorplan Commitment; (b) the outstanding principal balance of
all Service Loaner Vehicle Floorplan Loans shall not at any time exceed, in the
aggregate, as to all Lenders, the Maximum Service Loaner Vehicle Floorplan
Amount, and (c) the outstanding principal balance of all Service Loaner Vehicle
Floorplan Loans, plus the outstanding principal balance of all Service Loaner
Vehicle Swing Line Loans, shall not at any time exceed, in the aggregate, as to
all Lenders, the Maximum Service Loaner Vehicle Floorplan Amount. Subject to the
terms and conditions hereof, Borrower may borrow, prepay and reborrow Service
Loaner Vehicle Floorplan Loans.

3.3.2 Purpose of Service Loaner Vehicle Floorplan Loans. The Service Loaner
Vehicle Floorplan Borrower shall use the proceeds of the Service Loaner Vehicle
Floorplan Loans to finance Service Loaner Vehicles owned by a Dealership and to
refinance Service Loaner Vehicle Swing Line Loans.

3.3.3 Requests for Service Loaner Vehicle Floorplan Loans. Whenever the Service
Loaner Vehicle Floorplan Borrower wishes to obtain a Service Loaner Vehicle
Floorplan Advance, it shall give Agent irrevocable notice thereof no later than
11:00 a.m. (Pacific Time) at least one Business Day prior to the date of the
requested borrowing. Such notice shall specify the requested borrowing date
(which must be a Business Day), the amount of the Service Loaner Vehicle
Floorplan Loan Advance, and include any other information and documentation
reasonably requested by Agent. Agent will promptly notify each Lender of its
receipt of any request for a Service Loaner Vehicle Floorplan Advance and of the
amount of its Pro Rata Share of such Service Loaner Vehicle Floorplan Advance.
Each Service Loaner Vehicle Floorplan Advance shall be in a minimum amount of
$1,000,000.00 and in multiples of $100,000.00 above such amount.

3.3.4 Funding of Service Loaner Vehicle Floorplan Loans. If the Agent notifies
the Lenders of a request for a Service Loaner Vehicle Floorplan Advance by 1:00
p.m. (Pacific Time) on any Business Day, each Lender will deliver its Pro Rata
Share of such Service Loaner Vehicle Floorplan Advance to Agent by 11:00 a.m.
(Pacific Time) on the Business Day after such notification.

 

62



--------------------------------------------------------------------------------

3.3.5 Service Loaner Vehicle Floorplan Payments.

(a) Interest Payments. Interest on the unpaid principal balance of the Service
Loaner Vehicle Floorplan Loans shall be paid monthly by the Service Loaner
Vehicle Floorplan Borrower in an amount equal to all interest accrued during the
prior calendar month. Such interest payments shall be made on each Used
Vehicle/Revolving/Service Loaner Vehicle Monthly Payment Date commencing with
the first such date to occur following the Closing Date and continuing
thereafter. All accrued interest outstanding on the Termination Date shall be
due and payable in full on the Termination Date.

(b) Voluntary Principal Payments. The Service Loaner Vehicle Floorplan Borrower
may make voluntary repayments of all or a portion of the outstanding principal
balance of the Service Loaner Vehicle Floorplan Loans if the Service Loaner
Vehicle Floorplan Borrower gives Agent written or telephonic notice of such
voluntary repayment no later than 11:00 a.m. (Pacific Time) at least one
Business Day prior to the date of such repayment; provided that each such
voluntary principal repayment shall be in a minimum amount of $1,000,000.00 and
in multiples of $100,000.00 above such amount unless the Service Loaner Vehicle
Floorplan Loans are being repaid in full. Such notice shall specify the
anticipated date of the voluntary repayment and the principal amount of the
Service Loaner Vehicle Floorplan Loans that will be repaid on such date. Any
voluntary repayment of the Service Loaner Vehicle Floorplan Loans that is
received by Agent without such notice shall be deemed to have been received by
Agent on the Business Day after such payment is actually received by Agent and
interest shall accrue on the amounts so repaid through the date of such deemed
receipt.

(c) Principal Payment at Maturity. The entire outstanding principal balance of
the Service Loaner Vehicle Floorplan Loans plus all interest accrued thereon
shall be due and payable in full by the Service Loaner Vehicle Floorplan
Borrower on the Termination Date.

3.3.6 Voluntary Reduction or Termination of Commitment. The Service Loaner
Vehicle Floorplan Borrower may from time to time on at least ten (10) Business
Day’s prior written notice to Agent (which shall promptly advise each Lender
thereof) permanently reduce the Aggregate Service Loaner Vehicle Floorplan
Commitment to an amount not less than the then outstanding principal balance of
the Service Loaner Vehicle Floorplan Loans and Service Loaner Vehicle Swing Line
Loans. Concurrently with any reduction of the Aggregate Service Loaner Vehicle
Floorplan Commitment to zero, (a) no further Service Loaner Vehicle Floorplan
Loans or Service Loaner Vehicle Swing Line Loans will be made, and (b) the
Service Loaner Vehicle Floorplan Borrower shall pay all principal and interest
on the Service Loaner Vehicle Floorplan Loans and Service Loaner Vehicle Swing
Line Loans and all fees and other amounts owing to Agent and the Lenders. All
reductions of the Aggregate Service Loaner Vehicle Floorplan Commitment shall
reduce the Service Loaner Vehicle Floorplan Commitments pro rata among the
Lenders according to their respective Pro Rata Shares; and except as otherwise
set forth in the proviso to this Section 3.3.6, shall reduce the Service Loaner
Vehicle Swing Line Commitment in proportion to the reduction of the Aggregate
Service Loaner Vehicle Floorplan Commitment; provided, however, that (unless the
Aggregate Service Loaner Vehicle Floorplan Commitment is reduced to less than
such amount), the Service Loaner Vehicle Swing Line Commitment shall not be
reduced.

 

63



--------------------------------------------------------------------------------

3.3.7 Service Loaner Vehicle Floorplan Commitment Fee. The Service Loaner
Vehicle Floorplan Borrower agrees to pay to Agent, for the account of the
Lenders, a commitment fee (the “Service Loaner Vehicle Floorplan Commitment
Fee”) calculated at a per annum rate equal to the Service Loaner Vehicle
Floorplan Commitment Fee Rate on the average daily amount by which the Aggregate
Service Loaner Vehicle Floorplan Commitment exceeds the sum of (a) the actual
aggregate outstanding principal balance of the Service Loaner Vehicle Swing Line
Loans on each day (it being understood that any portion of the outstanding
principal balance of the Service Loaner Vehicle Swing Line Loans ceases to be
outstanding under the Service Loaner Vehicle Swing Line Loans and commences
being a portion of the outstanding principal balance under the Service Loaner
Vehicle Floorplan Loans on the date that the Service Loaner Vehicle Floorplan
Loans are funded to repay such portion of the outstanding principal balance of
the Service Loaner Vehicle Swing Line Loans); plus (b) the actual aggregate
outstanding principal balance of the Service Loaner Vehicle Floorplan Loans on
each day; provided that, if the aggregate amount of the Service Loaner Vehicle
Floorplan Commitment Fee payable for any period to the Lenders other than the
Swing Line Lender (as set forth in the third sentence of this paragraph) exceeds
the amount calculated under this sentence, then the Service Loaner Vehicle
Floorplan Borrower agrees to pay to Agent, for the account of such Lenders, such
additional amounts so that each Lender other than the Swing Line Lender receives
the full amount of the Service Loaner Vehicle Floorplan Commitment Fee described
in the third sentence of this paragraph. The accrued Service Loaner Vehicle
Floorplan Commitment Fee shall be due and payable in arrears on each Quarterly
Payment Date hereafter and on the Termination Date for the three month period or
other time period ending on the last day of the preceding fiscal quarter or on
the Termination Date. The Service Loaner Vehicle Floorplan Commitment Fee
payable to each Lender other than the Swing Line Lender shall be based upon the
amount determined by multiplying such Lender’s Pro Rata Share by the average
daily amount by which the Aggregate Service Loaner Vehicle Floorplan Commitment
exceeds the actual aggregate outstanding principal balance of the Service Loaner
Vehicle Floorplan Loans on each day. The Service Loaner Vehicle Floorplan
Commitment Fee payable to the Lender which is the Swing Line Lender shall be
based upon the amount determined by multiplying such Lender’s Pro Rata Share by
the average daily amount by which the Aggregate Service Loaner Vehicle Floorplan
Commitment exceeds the actual aggregate outstanding principal balance of the
Service Loaner Vehicle Floorplan Loans on each day and subtracting from that
amount the average daily outstanding principal balance of the Service Loaner
Vehicle Swing Line Loans.

3.3.8 Additional Payments. The Lenders shall have no obligation whatsoever, and
they have no present intention, to make any Service Loaner Vehicle Floorplan
Loan or Service Loaner Vehicle Swing Line Loan after the Termination Date or
which would cause the principal amount outstanding under this Agreement to
exceed any of the limitations stated in this Agreement. Notwithstanding the
foregoing, the Service Loaner Vehicle Floorplan Borrower is and shall be and
remain unconditionally liable to the Lenders for, and the Service Loaner Vehicle
Floorplan Borrower hereby promises to pay to Agent for the account of the
Lenders the amount of all Service Loaner Vehicle Floorplan Loans, Service Loaner
Vehicle Swing Line Loans, and other Service Loaner Vehicle Floorplan Obligations
hereunder, including without limitation Loans in excess of the limitations set
forth herein and Service Loaner Vehicle Floorplan Loans and Service Loaner
Vehicle Swing Line Loans made after the Termination Date. The Service Loaner
Vehicle Floorplan Borrower shall pay to Agent: (a) upon demand, or if earlier
immediately upon becoming aware of the overadvance, the amount of any Service
Loaner Vehicle Floorplan Loans and Service Loaner

 

64



--------------------------------------------------------------------------------

Vehicle Swing Line Loans in excess of any limitation contained in this
Agreement; and (b) upon demand, the amount of any Service Loaner Vehicle
Floorplan Loans and Service Loaner Vehicle Swing Line Loans made after the
Termination Date; together with interest on the principal amount of such Service
Loaner Vehicle Floorplan Loans and Service Loaner Vehicle Swing Line Loans, as
set forth herein.

3.4 Service Loaner Vehicle Swing Line Loans.

3.4.1 Service Loaner Vehicle Swing Line Commitment. Subject to the terms and
conditions of this Agreement, the Swing Line Lender may, at its option, make
loans (each, a “Service Loaner Vehicle Swing Line Loan”) to the Service Loaner
Vehicle Floorplan Borrower on a revolving credit basis during the period from
the Closing Date to but not including the Termination Date; provided that
(a) the aggregate outstanding principal balance of the Service Loaner Vehicle
Swing Line Loans shall not at any time exceed the Service Loaner Vehicle Swing
Line Commitment; and (b) the outstanding principal balance of all Service Loaner
Vehicle Floorplan Loans made by all Lenders plus the outstanding principal
balance of all Service Loaner Vehicle Swing Line Loans, shall not at any time
exceed the Maximum Service Loaner Vehicle Floorplan Amount. Subject to the terms
and conditions hereof, the Service Loaner Vehicle Floorplan Borrower may borrow,
prepay and reborrow Service Loaner Vehicle Swing Line Loans.

3.4.2 Purpose of Service Loaner Vehicle Swing Line Loans. The Service Loaner
Vehicle Floorplan Borrower shall use the proceeds of Service Loaner Vehicle
Swing Line Loans for purposes permitted by Section 3.3.2 and to fund Service
Loaner Vehicle Sweep Advances pursuant to Section 3.4.7.

3.4.3 Requests for Service Loaner Vehicle Swing Line Loans. Except as set forth
in Section 3.4.7, whenever the Service Loaner Vehicle Floorplan Loan Borrower
wishes to obtain a Service Loaner Vehicle Swing Line Loan, the Service Loaner
Vehicle Floorplan Borrower shall give Agent irrevocable notice thereof no later
than 1:00 p.m. (Pacific Time) on the requested date of such Service Loaner
Vehicle Swing Line Loan, unless Swing Line Lender agrees in each instance, in
its sole discretion, to a shorter time period. Such notice shall specify the
requested borrowing date (which must be a Business Day) and the amount of the
Service Loaner Vehicle Swing Line Loan and include any other documentation and
information reasonably requested by Agent.

3.4.4 Service Loaner Vehicle Swing Line Loan Payments.

(a) Interest Payments. Interest on the unpaid principal balance of the Service
Loaner Vehicle Swing Line Loans shall be paid monthly by the Service Loaner
Vehicle Floorplan Borrower in an amount equal to all interest accrued during the
prior calendar month. Such interest payments shall be made on each Used
Vehicle/Revolving/Service Loaner Vehicle Monthly Payment Date commencing with
the first such date to occur following the Closing Date and continuing
thereafter. All accrued interest outstanding on the Termination Date shall be
due and payable in full on the Termination Date.

 

65



--------------------------------------------------------------------------------

(b) Principal Payments. The entire outstanding principal balance of the Service
Loaner Vehicle Swing Line Loans plus all interest accrued thereon shall be due
and payable in full by the Service Loaner Vehicle Floorplan Borrower on the
Termination Date. In addition, the principal balance of the Service Loaner
Vehicle Swing Line Loans shall be due and payable as required by Section 3.4.6.

3.4.5 Participation in Service Loaner Vehicle Swing Line Loans. Immediately upon
the making of a Service Loaner Vehicle Swing Line Loan by the Swing Line Lender,
the Swing Line Lender shall be deemed to have sold and transferred to each
Lender and each Lender shall be deemed to have purchased and received from the
Swing Line Lender, without any further action by any party, an undivided
participating interest in each Service Loaner Vehicle Swing Line Loan in an
amount equal to such Lender’s Pro Rata Share; provided, however, that (a) no
Lender shall be required to fund its participation in any Service Loaner Vehicle
Swing Line Loan except as set forth in Section 3.4.6(b), and (b) no Lender shall
be entitled to share in any payments of principal or interest in respect of its
participation except, with respect to any participation funded by such Lender,
as set forth herein. Such participation shall be subject to the terms and
conditions of this Agreement.

3.4.6 Settlement of Service Loaner Vehicle Swing Line Loans.

(a) Refunding of Loans.

(i) Upon the request of the Swing Line Lender, the Agent from time to time
shall, on behalf of the Service Loaner Vehicle Floorplan Borrower (and the
Service Loaner Vehicle Floorplan Borrower hereby irrevocably authorizes the
Agent to so act on its behalf) request each Lender (including Swing Line Lender
in its capacity as a Lender) to make a Service Loaner Vehicle Floorplan Loan to
the Service Loaner Vehicle Floorplan Borrower, in accordance with the provisions
of this Section 3.4.6(a), which shall be applied to repay all or a portion of
the outstanding principal balance of the Service Loaner Vehicle Swing Line Loans
(each such Service Loaner Vehicle Floorplan Loan, a “Refunding Service Loaner
Vehicle Floorplan Loan”), in an amount equal to that Lender’s Pro Rata Share of
all or a portion of the then outstanding principal balance of the Service Loaner
Vehicle Swing Line Loans.

(ii) Without limiting the foregoing, each Lender agrees that Agent may request
the Lenders to make Refunding Service Loaner Vehicle Floorplan Loans at any time
if (A) a Default has occurred and is continuing, or (B) in the judgment of Swing
Line Lender, taking into account the outstanding principal balance of the
Service Loaner Vehicle Swing Line Loans and the anticipated usage of the Service
Loaner Vehicle Swing Line Loans, and the operation of the Credit Sweep pursuant
to Section 3.4.7, such Refunding Service Loaner Vehicle Floorplan Loans are
reasonably necessary to ensure that the outstanding principal balance of the
Service Loaner Vehicle Swing Line Loans will not at any time exceed the Service
Loaner Vehicle Swing Line Commitment or such lesser amount as is permitted to be
outstanding on the Service Loaner Vehicle Swing Line Loans at such time (it
being understood that in order to attain such objective, Swing Line Lender may
request refunding of the Service Loaner Vehicle Swing Line Loans even though the
principal balance of the Service Loaner Vehicle Swing Line Loans at the time of
such request is less than the Service Loaner Vehicle Swing Line Commitment or
the amount permitted to be outstanding on the Service Loaner Vehicle Swing Line
Loans).

 

66



--------------------------------------------------------------------------------

(iii) If the Agent makes a request for funding under this Section 3.4.7(a) by
1:00 p.m. (Pacific Time) on any Business Day, the Lenders will deliver the
required amount to Agent no later than 11:00 a.m. (Pacific Time) on the Business
Day after such request. The proceeds of all Refunding Service Loaner Vehicle
Floorplan Loans shall be paid by the Agent to the Swing Line Lender in repayment
of the outstanding principal balance of the applicable Service Loaner Vehicle
Swing Line Loans.

(b) Funding of Participations. In addition to the right of the Swing Line Lender
to request refunding of the Service Loaner Vehicle Swing Line Loans pursuant to
Section 3.4.6(a), upon the request of the Swing Line Lender, the Agent may
request each Lender (including Swing Line Lender in its capacity as a Lender) to
fund its participation in the Service Loaner Vehicle Swing Line Loans by paying
to the Agent, for the account of the Swing Line Lender, its Pro Rata Share of
the principal amount of the Service Loaner Vehicle Swing Line Loans. If the
Agent makes such request by 1:00 p.m. (Pacific Time) on any Business Day, the
Lenders will deliver such amount to Agent no later than 11:00 a.m. (Pacific
Time) on the Business Day after such request. All participations funded by the
Lenders under this Section 3.4.6(b) shall be treated as the funding of the
Revolving Loans for purposes of the calculation of the Service Loaner Vehicle
Floorplan Commitment Fee. If any payment paid to any Lender with respect to its
participating interest in any Service Loaner Vehicle Swing Line Loan is
thereafter recovered from or must be returned or paid over by Swing Line Lender
for any reason, such Lender will pay to the Agent for the account of the Swing
Line Lender, such Lender’s Pro Rata Share of such amount and of any interest and
other amounts paid or payable by the Swing Line Lender with respect to such
amount. Agent agrees not to request any funding of the Lender’s participations
in the Service Loaner Vehicle Swing Line Loans under this Section 3.4.6(b) at
any time that such participations may be legally repaid using advances of
Service Loaner Vehicle Floorplan Loans under Section 3.4.6(a).

(c) Payment to Swing Line Lender. Notwithstanding any contrary provision of this
Agreement (i) except as set forth in clause (ii) of this Section 3.4.6(c) all
payments of principal and interest on the Service Loaner Vehicle Swing Line
Loans shall be paid by Agent solely to the Swing Line Lender; and (ii) with
respect to each participation in Service Loaner Vehicle Swing Line Loans which
is funded by any Lender, such Lender (including Swing Line Lender in its
capacity as Lender) shall be entitled to receive its Pro Rata Share of payments
of (A) principal on such Service Loaner Vehicle Swing Line Loans and
(B) interest on such Service Loaner Vehicle Swing Line Loans only for the period
following the date such participation is funded.

(d) Obligations Unconditional. The obligation of each Lender to make Service
Loaner Vehicle Floorplan Loans to repay Service Loaner Vehicle Swing Line Loans
pursuant to Section 3.4.6(a) or to fund its participation interests in Service
Loaner Vehicle Swing Line Loans pursuant to Section 3.4.6(b) shall be absolute
and unconditional and shall not be affected by the occurrence of a Default or
Event of Default, the fact that any one or more of the conditions in Article 9
is not satisfied, the termination of the availability of Loans, the fact that
such Service Loaner Vehicle Floorplan Loan is made after the Termination Date to
refinance Service Loaner Vehicle Swing Line Loans made prior to the Termination
Date, any defense, setoff, counterclaim or claim for recoupment of any Lender
against Agent or Swing Line Lender or any other circumstance, whether or not
similar to the foregoing. Notwithstanding the foregoing, the

 

67



--------------------------------------------------------------------------------

Lenders shall not be required to repay Service Loaner Vehicle Swing Line Loans
pursuant to Section 3.4.6(a) or to fund their participation interests in Service
Loaner Vehicle Swing Line Loans pursuant to Section 3.4.6(b) with respect to any
portions of the outstanding principal balance of the Service Loaner Vehicle
Swing Line Loans that are funded by Swing Line Lender after Agent is deemed to
have knowledge or notice of the occurrence of a Default or after the Termination
Date.

3.4.7 Credit Sweep.

(a) Notwithstanding the provisions of Section 3.4.3, in addition to Service
Loaner Vehicle Swing Line Loans requested pursuant to Section 3.4.3, the Service
Loaner Vehicle Floorplan Borrower may also obtain and repay Service Loaner
Vehicle Swing Ling Loans in accordance with the provisions of this Section 3.4.7
(each, a “Service Loaner Vehicle Sweep Advance”). Service Loaner Vehicle Sweep
Advances shall be Service Loaner Vehicle Swing Line Loans.

(b) Funds may be transferred between one or more deposit accounts maintained by
the Service Loaner Vehicle Floorplan Borrower with Agent (each, a “Service
Loaner Vehicle Floorplan DDA”) and the Swing Line Loans. Collected funds in the
Service Loaner Vehicle Floorplan DDA may be transferred to the Service Loaner
Vehicle Swing Line Loans to reduce the outstanding principal balance thereof and
Service Loaner Vehicle Sweep Advances may be made to maintain an agreed upon
collected balance in the Service Loaner Vehicle Floorplan DDA.

(c) All Service Loaner Vehicle Sweep Advances shall be deemed to have been
requested by the Service Loaner Vehicle Floorplan Borrower and shall be subject
to the terms and conditions of this Agreement and the other Loan Documents, and
shall also be subject to Agent’s deposit account, treasury management and other
agreements with the Service Loaner Vehicle Floorplan Borrower; provided,
however, that if there is any conflict between the terms of such agreements and
the Loan Documents, the terms of the Loan Documents shall control.

(d) The Service Loaner Vehicle Floorplan Borrower may terminate this service by
written notice executed by the Service Loaner Vehicle Floorplan Borrower and
delivered to Agent. Agent may change the terms or discontinue this service at
any time upon written notice to the Service Loaner Vehicle Floorplan Borrower.

(e) The Service Loaner Vehicle Floorplan Borrower shall pay such fees for this
sweep service as may be disclosed to the Service Loaner Vehicle Floorplan
Borrower by Agent. Such fees shall be for the sole account of Agent.

 

68



--------------------------------------------------------------------------------

ARTICLE 4

REVOLVING LINE OF CREDIT

4.1 Revolving Loans.

4.1.1 Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement, each Lender severally and not jointly agrees to make loans (each a
“Revolving Loan”) to the Revolving Loan Borrower on a revolving credit basis
during the period from the Closing Date to but not including the Termination
Date; provided that (a) the aggregate outstanding principal balance of the
Revolving Loans made by each Lender, plus the outstanding principal balance of
such Lender’s participating interest in the Revolving Swing Line Loans and
Letters of Credit shall not at any time exceed an amount equal to such Lender’s
Revolving Loan Commitment; (b) the outstanding principal balance of all
Revolving Loans shall not at any time exceed, in the aggregate, as to all
Lenders, the Maximum Revolving Loan Amount, and (c) the outstanding principal
balance of all Revolving Loans, plus the outstanding principal balance of all
Revolving Swing Line Loans, plus the LC Obligations shall not at any time
exceed, in the aggregate, as to all Lenders, the Maximum Revolving Loan Amount.
Subject to the terms and conditions hereof, Borrower may borrow, prepay and
reborrow Revolving Loans.

4.1.2 Purpose of Revolving Loans. The Revolving Loan Borrower shall use the
proceeds of the Revolving Loans, for Permitted Acquisitions, capital
expenditures, its general corporate purposes and to refinance Revolving Swing
Line Loans.

4.1.3 Requests for Revolving Loans. Whenever the Revolving Loan Borrower wishes
to obtain a Revolving Loan Advance, it shall give Agent irrevocable notice
thereof no later than 11:00 a.m. (Pacific Time) at least one Business Day prior
to the date of the requested borrowing. Such notice shall specify the requested
borrowing date (which must be a Business Day), the amount of the Revolving Loan
Advance, and include any other information and documentation reasonably
requested by Agent. Agent will promptly notify each Lender of its receipt of any
request for a Revolving Loan Advance and of the amount of its Pro Rata Share of
such Revolving Loan Advance. Each Revolving Loan Advance shall be in a minimum
amount of $1,000,000.00 and in multiples of $100,000.00 above such amount.

4.1.4 Funding of Revolving Loans. If the Agent notifies the Lenders of a request
for a Revolving Loan Advance by 1:00 p.m. (Pacific Time) on any Business Day,
each Lender will deliver its Pro Rata Share of such Revolving Loan Advance to
Agent by 11:00 a.m. (Pacific Time) on the Business Day after such notification.

4.1.5 Revolving Loan Payments.

(a) Interest Payments. Interest on the unpaid principal balance of the Revolving
Loans shall be paid monthly by the Revolving Loan Borrower in an amount equal to
all interest accrued during the prior calendar month. Such interest payments
shall be made on each Used Vehicle/Revolving/Service Loaner Vehicle Monthly
Payment Date commencing with the first such date to occur following the Closing
Date and continuing thereafter. All accrued interest outstanding on the
Termination Date shall be due and payable in full on the Termination Date.

(b) Voluntary Principal Payments. The Revolving Loan Borrower may make voluntary
repayments of all or a portion of the outstanding principal balance of the
Revolving Loans if the Revolving Loan Borrower gives Agent written or telephonic
notice of such voluntary repayment no later than 11:00 a.m. (Pacific Time) at
least one Business Day prior to the date of such repayment; provided that each
such voluntary principal repayment shall be in a

 

69



--------------------------------------------------------------------------------

minimum amount of $1,000,000.00 and in multiples of $100,000.00 above such
amount unless the Revolving Loans are being repaid in full. Such notice shall
specify the anticipated date of the voluntary repayment and the principal amount
of the Revolving Loans that will be repaid on such date. Any voluntary repayment
of the Revolving Loans that is received by Agent without such notice shall be
deemed to have been received by Agent on the Business Day after such payment is
actually received by Agent and interest shall accrue on the amounts so repaid
through the date of such deemed receipt.

(c) Principal Payment at Maturity. The entire outstanding principal balance of
the Revolving Loans plus all interest accrued thereon shall be due and payable
in full by the Revolving Loan Borrower on the Termination Date.

4.1.6 Voluntary Reduction or Termination of Commitment. The Revolving Loan
Borrower may from time to time on at least ten (10) Business Day’s prior written
notice to the Agent (which shall promptly advise each Lender thereof)
permanently reduce the Aggregate Revolving Loan Commitment to an amount not less
than the then outstanding principal balance of the Revolving Loans and Revolving
Swing Line Loans plus the LC Obligations. Concurrently with any reduction of the
Aggregate Revolving Loan Commitment to zero, (a) no further Revolving Loans or
Revolving Swing Line Loans will be made and no further Letters of Credit will be
issued, (b) the Revolving Loan Borrower shall pay all principal and interest on
the Revolving Loans and Revolving Swing Line Loans and all fees and other
amounts owing to Agent and the Lenders, and (c) the Revolving Loan Borrower
shall grant to Agent a security interest in cash collateral to be held in the LC
Collateral Account in an amount equal to the LC Obligations at such time. All
reductions of the Aggregate Revolving Loan Commitment shall reduce the Revolving
Loan Commitments pro rata among the Lenders according to their respective Pro
Rata Shares; and except as otherwise set forth in the proviso to this
Section 4.1.6, shall reduce the Revolving Swing Line Commitment in proportion to
the reduction of the Aggregate Revolving Loan Commitment; provided, however,
that (unless the Aggregate Revolving Loan Commitment is reduced to less than
such amount), the Revolving Swing Line Commitment shall not be reduced.

4.1.7 Revolving Loan Commitment Fee. The Revolving Loan Borrower agrees to pay
to Agent, for the account of the Lenders, a commitment fee (the “Revolving Loan
Commitment Fee”) calculated at a per annum rate equal to the Revolving Loan
Commitment Fee Rate on the average daily amount by which the Aggregate Revolving
Loan Commitment exceeds the sum of (a) the actual aggregate outstanding
principal balance of the Revolving Swing Line Loans on each day (it being
understood that any portion of the outstanding principal balance of the
Revolving Swing Line Loans ceases to be outstanding under the Revolving Swing
Line Loans and commences being a portion of the outstanding principal balance
under the Revolving Loans on the date that the Revolving Loans are funded to
repay such portion of the outstanding principal balance of the Revolving Swing
Line Loans); plus (b) the actual aggregate outstanding principal balance of the
Revolving Loans plus the LC Obligations on each day; provided that, if the
aggregate amount of the Revolving Loan Commitment Fee payable for any period to
the Lenders other than the Swing Line Lender (as set forth in the third sentence
of this paragraph) exceeds the amount calculated under this sentence, then the
Revolving Loan Borrower agrees to pay to the Agent, for the account of such
Lenders, such additional amounts so that each Lender other than the Swing Line
Lender receives the full amount of Revolving Loan Commitment Fee described in
the third sentence of this paragraph. The accrued Revolving Loan Commitment Fee
shall be due and

 

70



--------------------------------------------------------------------------------

payable in arrears on each Quarterly Payment Date hereafter and on the
Termination Date for the three month period or other time period ending on the
last day of the preceding fiscal quarter or on the Termination Date. The
Revolving Loan Commitment Fee payable to each Lender other than the Swing Line
Lender shall be based upon the amount determined by multiplying such Lender’s
Pro Rata Share by the average daily amount by which the Aggregate Revolving Loan
Commitment exceeds the actual aggregate outstanding principal balance of the
Revolving Loans plus the LC Obligations on each day. The Revolving Loan
Commitment Fee payable to the Lender which is the Swing Line Lender shall be
based upon the amount determined by multiplying such Lender’s Pro Rata Share by
the average daily amount by which the Aggregate Revolving Loan Commitment
exceeds the actual aggregate outstanding principal balance of the Revolving
Loans plus the LC Obligations on each day and subtracting from that amount the
average daily outstanding principal balance of the Revolving Swing Line Loans.

4.1.8 Additional Payments. The Lenders shall have no obligation whatsoever, and
they have no present intention, to make any Revolving Loan or Revolving Swing
Line Loan after the Termination Date or which would cause the principal amount
outstanding under this Agreement to exceed any of the limitations stated in this
Agreement. Notwithstanding the foregoing, the Revolving Loan Borrower is and
shall be and remain unconditionally liable to the Lenders for, and the Revolving
Loan Borrower hereby promises to pay to Agent for the account of the Lenders the
amount of all Revolving Loans, Revolving Swing Line Loans, LC Obligations and
other Revolving Loan Obligations hereunder, including without limitation Loans
in excess of the limitations set forth herein and Revolving Loans and Revolving
Swing Line Loans made after the Termination Date. The Revolving Loan Borrower
shall pay to Agent: (a) upon demand, or if earlier immediately upon becoming
aware of the overadvance, the amount of any Revolving Loans and Revolving Swing
Line Loans and LC Obligations in excess of any limitation contained in this
Agreement; and (b) upon demand, the amount of any Revolving Loans and Revolving
Swing Line Loans made after the Termination Date; together with interest on the
principal amount of such Revolving Loans and Revolving Swing Line Loans and LC
Obligations, as set forth herein.

4.1.9 Reserve Amount.

(a) In addition to any other limitations set forth in this Article 4, in the
event that on any day the outstanding principal balance of all New Vehicle
Floorplan Loans, plus New Vehicle Swing Line Loans, plus requests for New
Vehicle Floorplan Loans and New Vehicle Swing Line Loans exceeds ninety-five
percent (95%) of the Aggregate New Vehicle Floorplan Loan Commitment as of such
date, then until the next Business Day on which such condition no longer exists
(i) a portion of the Aggregate Revolving Loan Commitment (the “Reserve Amount”)
in an amount equal to the lesser of (A) Fifteen Million Dollars ($15,000,000.00)
or (B) an amount equal to the Maximum Revolving Loan Amount as of any date,
minus the sum of the outstanding principal balance of the Revolving Loans,
Revolving Swing Lines Loans and LC Obligations as of such date, shall be
reserved and, except as set forth in Section 4.1.9 (b) shall no longer be
available for funding Revolving Loans or Revolving Swing Line Loans or for
issuance of Letters of Credit, and (ii) the Maximum Revolving Loan Amount shall
be reduced by the amount of the Reserve Amount.

 

71



--------------------------------------------------------------------------------

(b) (i) Notwithstanding any contrary provision in Section 4.1.9(a), the Reserve
Amount may be used to fund Revolving Loans and Revolving Swing Line Loans which
are used to repay New Vehicle Swing Line Loans or New Vehicle Floorplan Loans,
so long as after giving effect to such Loans, the outstanding principal balance
of the Revolving Loans, Revolving Swing Line Loans and LC Obligations does not
exceed the Maximum Revolving Loan Amount (calculated without giving effect to
reduction by the Reserve Amount); and (ii) if, after giving effect to any
payment described in Section 4.1.9(b)(i), the circumstances giving rise to the
requirement for a Reserve Amount are still in effect, then the requirements and
limitations in Section 4.1.9(a) shall continue in effect, including without
limitation the requirement to maintain the Reserve Amount and the restrictions
on borrowing set forth therein.

4.2 Revolving Swing Line Loans.

4.2.1 Revolving Swing Line Commitment. Subject to the terms and conditions of
this Agreement, the Swing Line Lender may, at its option, make loans (each, a
“Revolving Swing Line Loan”) to the Revolving Loan Borrower on a revolving
credit basis during the period from the Closing Date to but not including the
Termination Date; provided that (a) the aggregate outstanding principal balance
of the Revolving Swing Line Loans shall not at any time exceed the Revolving
Swing Line Commitment; and (b) the outstanding principal balance of all
Revolving Loans made by all Lenders plus the outstanding principal balance of
all Revolving Swing Line Loans, plus the LC Obligations, shall not at any time
exceed the Maximum Revolving Loan Amount. Subject to the terms and conditions
hereof, the Revolving Loan Borrower may borrow, prepay and reborrow Revolving
Swing Line Loans.

4.2.2 Purpose of Revolving Swing Line Loans. The Revolving Loan Borrower shall
use the proceeds of Revolving Swing Line Loans for purposes permitted by
Section 4.1.2.

4.2.3 Requests for Revolving Swing Line Loans. Whenever the Revolving Loan
Borrower wishes to obtain a Revolving Swing Line Loan, the Revolving Loan
Borrower shall give Agent irrevocable notice thereof no later than 1:00 p.m.
(Pacific Time) on the requested date of such Revolving Swing Line Loan, unless
Swing Line Lender agrees in each instance, in its sole discretion, to a shorter
time period. Such notice shall specify the requested borrowing date (which must
be a Business Day) and the amount of the Revolving Swing Line Loan and include
any other documentation and information reasonably requested by Agent.

4.2.4 Revolving Swing Line Loan Payments.

(a) Interest Payments. Interest on the unpaid principal balance of the Revolving
Swing Line Loans shall be paid monthly by the Revolving Loan Borrower in an
amount equal to all interest accrued during the prior calendar month. Such
interest payments shall be made on each Used Vehicle/Revolving/Service Loaner
Vehicle Monthly Payment Date commencing with the first such date to occur
following the Closing Date and continuing thereafter. All accrued interest
outstanding on the Termination Date shall be due and payable in full on the
Termination Date.

(b) Principal Payments. The entire outstanding principal balance of the
Revolving Swing Line Loans plus all interest accrued thereon shall be due and
payable in full by the Revolving Loan Borrower on the Termination Date. In
addition, the principal balance of the Revolving Swing Line Loans shall be due
and payable as required by Section 4.2.6.

 

72



--------------------------------------------------------------------------------

4.2.5 Participation in Revolving Swing Line Loans. Immediately upon the making
of a Revolving Swing Line Loan by the Swing Line Lender, the Swing Line Lender
shall be deemed to have sold and transferred to each Lender and each Lender
shall be deemed to have purchased and received from the Swing Line Lender,
without any further action by any party, an undivided participating interest in
each Revolving Swing Line Loan in an amount equal to such Lender’s Pro Rata
Share; provided, however, that (a) no Lender shall be required to fund its
participation in any Revolving Swing Line Loan except as set forth in
Section 4.2.6(b), and (b) no Lender shall be entitled to share in any payments
of principal or interest in respect of its participation except, with respect to
any participation funded by such Lender, as set forth herein. Such participation
shall be subject to the terms and conditions of this Agreement.

4.2.6 Settlement of Revolving Swing Line Loans.

(a) Refunding of Loans.

(i) Upon the request of the Swing Line Lender, the Agent from time to time
shall, on behalf of the Revolving Loan Borrower (and the Revolving Loan Borrower
hereby irrevocably authorizes the Agent to so act on its behalf) request that
each Lender (including Swing Line Lender in its capacity as a Lender) make a
Revolving Loan to the Revolving Loan Borrower, in accordance with the provisions
of this Section 4.2.6(a), which shall be applied to repay all or a portion of
the outstanding principal balance of the Revolving Swing Line Loans (each such
Revolving Loan, a “Refunding Revolving Loan”), in an amount equal to that
Lender’s Pro Rata Share of all or a portion of the then outstanding principal
balance of the Revolving Swing Line Loans.

(ii) Without limiting the foregoing, each Lender agrees that Agent may request
the Lenders to make Refunding Revolving Loans at any time if (A) a Default has
occurred and is continuing, or (B) in the judgment of Swing Line Lender, taking
into account the outstanding principal balance of the Revolving Swing Line
Loans, and the anticipated usage of the Revolving Swing Line Loans, such
Refunding Revolving Loans are reasonably necessary to ensure that the
outstanding principal balance of the Revolving Swing Line Loans will not at any
time exceed the Revolving Swing Line Commitment or such lesser amount as is
permitted to be outstanding on the Revolving Swing Line Loans at such time (it
being understood that in order to attain such objective, Swing Line Lender may
request refunding of the Revolving Swing Line Loans even though the principal
balance of the Revolving Swing Line Loans at the time of such request is less
than the Revolving Swing Line Commitment or the amount permitted to be
outstanding on the Revolving Swing Line Loans).

(iii) If the Agent makes a request for funding under this Section 4.2.6(a) by
1:00 p.m. (Pacific Time) on any Business Day, the Lenders will deliver the
required amount to Agent no later than 11:00 a.m. (Pacific Time) on the Business
Day after such request. The proceeds of all Refunding Revolving Loans shall be
paid by the Agent to the Swing Line Lender in repayment of the outstanding
principal balance of the applicable Revolving Swing Line Loans.

 

73



--------------------------------------------------------------------------------

(b) Funding of Participations. In addition to the right of the Swing Line Lender
to request refunding of the Revolving Swing Line Loans pursuant to
Section 4.2.6(a), upon the request of the Swing Line Lender, the Agent may
request each Lender (including Swing Line Lender in its capacity as a Lender) to
fund its participation in the Revolving Swing Line Loans by paying to the Agent,
for the account of the Swing Line Lender, its Pro Rata Share of the principal
amount of the Revolving Swing Line Loans. If the Agent makes such request by
1:00 p.m. (Pacific Time) on any Business Day, the Lenders will deliver such
amount to Agent no later than 11:00 a.m. (Pacific Time) on the Business Day
after such request. All participations funded by the Lenders under this
Section 4.2.6(b) shall be treated as the funding of the Revolving Loans for
purposes of the calculation of the Revolving Loan Commitment Fee. If any payment
paid to any Lender with respect to its participating interest in any Revolving
Swing Line Loan is thereafter recovered from or must be returned or paid over by
Swing Line Lender for any reason, such Lender will pay to the Agent for the
account of the Swing Line Lender, such Lender’s Pro Rata Share of such amount
and of any interest and other amounts paid or payable by the Swing Line Lender
with respect to such amount. Agent agrees not to request any funding of the
Lender’s participations in the Revolving Swing Line Loans under this
Section 4.2.6(b) at any time that such participations may be legally repaid
using advances of the Revolving Loan under Section 4.2.6(a).

(c) Payment to Swing Line Lender. Notwithstanding any contrary provision of this
Agreement (i) except as set forth in clause (ii) of this Section 4.2.6(c) all
payments of principal and interest on the Revolving Swing Line Loans shall be
paid by Agent solely to the Swing Line Lender; and (ii) with respect to each
participation in Revolving Swing Line Loans which is funded by any Lender, such
Lender (including Swing Line Lender in its capacity as Lender) shall be entitled
to receive its Pro Rata Share of payments of (A) principal on such Revolving
Swing Line Loans and (B) interest on such Revolving Swing Line Loans only for
the period following the date such participation is funded.

(d) Obligations Unconditional. The obligation of each Lender to make Revolving
Loans to repay Revolving Swing Line Loans pursuant to Section 4.2.6(a) or to
fund its participation interests in Revolving Swing Line Loans pursuant to
Section 4.2.6(b) shall be absolute and unconditional and shall not be affected
by the occurrence of a Default or Event of Default, the fact that any one or
more of the conditions in Article 9 is not satisfied, the termination of the
availability of Loans, the fact that such Revolving Loan is made after the
Termination Date to refinance Revolving Swing Line Loans made prior to the
Termination Date, any defense, setoff, counterclaim or claim for recoupment of
any Lender against Agent or Swing Line Lender or any other circumstance, whether
or not similar to the foregoing. Notwithstanding the foregoing, the Lenders
shall not be required to repay Revolving Swing Line Loans pursuant to
Section 4.2.6(a) or to fund their participation interests in Revolving Swing
Line Loans pursuant to Section 4.2.6(b) with respect to any portions of the
outstanding principal balance of the Revolving Swing Line Loans that are funded
by Swing Line Lender after Agent is deemed to have knowledge or notice of the
occurrence of a Default or after the Termination Date.

 

74



--------------------------------------------------------------------------------

ARTICLE 5

LETTERS OF CREDIT

5.1 Letter of Credit Commitment. Subject to and upon the terms and conditions of
this Agreement, LC Issuer may from time to time during the period from the
Closing Date to the date which is 30 days prior to the Termination Date issue
and renew, extend and amend (“Modify” and such action, a “Modification”) one or
more standby letters of credit for the account of the Revolving Loan Borrower or
a Subsidiary acceptable to LC Issuer, (so long as the Revolving Loan Borrower is
the applicant on and liable for repayment of such Letter of Credit under the
applicable LC Agreement); provided that (a) the LC Obligations shall not exceed
at any time the Letter of Credit Commitment; and (b) the outstanding principal
balance of all Revolving Loans made by all Lenders, plus the outstanding
principal balance of all Revolving Swing Line Loans, plus the LC Obligations
shall not at any time exceed the Maximum Revolving Loan Amount.

5.2 Existing Letters of Credit. LC Issuer has previously issued certain letters
of credit for the account of the Revolving Loan Borrower or a Subsidiary under
the Existing Loan Agreement (“Existing Letters of Credit”). Each of the Existing
Letters of Credit shall be a Letter of Credit under and shall be subject to the
terms and conditions of this Agreement.

5.3 LC Agreements. From time to time as required by LC Issuer, the Revolving
Loan Borrower shall execute and deliver to LC Issuer a letter of credit
reimbursement agreement or an amendment to existing agreements executed by the
Revolving Loan Borrower (each, an “LC Agreement”) in a form acceptable to LC
Issuer. Whenever the Revolving Loan Borrower wishes to request the issuance of a
Letter of Credit, the Revolving Loan Borrower shall execute and deliver to LC
Issuer an application therefor in LC Issuer’s standard form appropriately
completed with all required information (an “LC Application”) and such other
documents and information as LC Issuer reasonably requires. Each Letter of
Credit shall be subject to all terms and conditions of this Agreement and of the
applicable LC Application and LC Agreement. In the event of any express conflict
between the terms of this Agreement and of the applicable LC Agreement, the
terms of this Agreement shall control.

5.4 Expiry Date. No Letter of Credit shall be issued later than 30 days prior to
the Termination Date. Each Letter of Credit shall have an expiration date no
later than the earlier of (a) two years after the issuance date (or date of
extension or renewal, if applicable); or (b) the Termination Date. Drafts drawn
under a Letter of Credit may be sight drafts or time drafts; provided, however,
that no draft shall have a maturity date later than the Termination Date. If
there are any Letters of Credit outstanding on the Termination Date, Agent may
require the Revolving Loan Borrower to deliver to Agent funds in an amount equal
to the LC Obligations. The Revolving Loan Borrower immediately shall deliver to
Agent all such funds required by Agent and Agent shall hold such funds in the LC
Collateral Account as collateral for the Obligations and Permitted Swap
Obligations.

5.5 Requests for Letters of Credit. Each LC Application or request for a
Modification shall be submitted to the LC Issuer, with a copy to the Agent, at
least five Business Days prior to the proposed date of issuance or Modification
(unless the LC Issuer, in any instance, in its sole discretion, agrees to a
shorter time period). The Agent shall promptly notify the LC Issuer whether such
LC Application, and the issuance of a Letter of Credit pursuant thereto, conform
to the requirements of this Agreement. Upon issuance or Modification of a Letter
of Credit, the LC Issuer shall promptly notify the Agent, and Agent shall
promptly notify the Lenders, of the amount and terms thereof. The LC Issuer
shall have no independent duty to ascertain whether the conditions set forth in
Article 9 have been satisfied; provided, however, that the LC Issuer shall not
issue a Letter of Credit if, on or before the proposed date of issuance, the LC
Issuer has received notice from Agent or Required Lenders that any such
condition has not been satisfied or waived. In the event of any conflict between
the terms of this Agreement and the terms of any LC Application or LC Agreement,
the terms of this Agreement shall control.

 

75



--------------------------------------------------------------------------------

5.6 Participation in Letters of Credit. Upon the issuance of a Letter of Credit
in accordance with this Agreement (or on the Closing Date with respect to
Existing Letters of Credit), each Lender shall be deemed to have purchased a pro
rata participation in such Letter of Credit and the related LC Obligations from
the LC Issuer in an amount equal to its Pro Rata Share of the related LC
Obligations. Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that the LC Issuer is not
reimbursed by the Revolving Loan Borrower (and funds are not available in the LC
Collateral Account) for any payment made by the LC Issuer under any Existing
Letter of Credit or any other Letter of Credit issued in accordance with the
terms hereof, or if any reimbursement received by LC Issuer is rescinded or must
be returned, each Lender shall reimburse Agent, for the benefit of the LC
Issuer, an amount equal to its Pro Rata Share of such reimbursement amount as
set forth below. To obtain funding by the Lenders of any reimbursement amount,
Agent shall request, before 1:00 p.m. (Pacific Time) on a Business Day, each
Lender (including the LC Issuer in its capacity as a Lender) to fund an amount
equal to each Lender’s Pro Rata Share of the reimbursement amount. The Lenders
shall fund to Agent the amounts so requested no later than 11:00 a.m. (Pacific
Time) on the Business Day after the date that such request is delivered to the
Lenders and all amounts so funded shall be paid by the Agent to the LC Issuer in
satisfaction of each Lender’s participation obligations. The obligation of each
Lender to so reimburse Agent, on behalf of the LC Issuer, shall be absolute and
unconditional and shall not be affected by the occurrence of a Default or Event
of Default, the termination of the availability of Letters of Credit, the fact
that any one or more of the conditions in Article 9 is not satisfied, the fact
that reimbursement is requested after the Termination Date, any defense, setoff,
counterclaim or claim for recoupment against Agent or LC Issuer, or any other
circumstance, whether or not similar to the foregoing. Any such reimbursement
shall not relieve or otherwise impair the obligation of the Revolving Loan
Borrower to reimburse the LC Issuer for the amount of any payment made by the LC
Issuer under any Letter of Credit, together with interest as provided herein.

5.7 Payments. The Revolving Loan Borrower agrees to pay to the LC Issuer, on the
date any payment is made by the LC Issuer, an amount equal to any payment made
by the LC Issuer with respect to each Letter of Credit, together with interest
on such amount from the date of any payment made by the LC Issuer at the
Revolving Loan Borrowing Rate for the first three days and thereafter at the
Default Rate applicable to Revolving Loans. The principal amount of any such
payment shall be used to reimburse the LC Issuer for the payment made by it
under the Letter of Credit and, to the extent that the Lenders have not
reimbursed the Agent pursuant to Section 5.6, the interest amount of any such
payment shall be solely for the account of the LC Issuer. Each Lender that has
reimbursed the Agent pursuant to Section 5.6 for its Pro Rata Share of any
payment made by the LC Issuer under a Letter of Credit shall thereupon acquire a
pro rata participation, to the extent of such reimbursement, in the claim of the
LC Issuer against the Revolving Loan Borrower for reimbursement of principal and
interest under this Section 5.7 and shall share, in accordance with that pro
rata participation, in any principal payment made by the Revolving Loan Borrower
with respect to such claim and in any interest payment made by the Revolving
Loan Borrower (but only with respect to periods subsequent to the date such
Lender reimbursed the Agent) with respect to such claim. The LC Issuer shall
promptly make available to the Agent, in immediately available funds, any
amounts due to the Lenders under this Section 5.7. The LC Issuer shall notify
the Revolving Loan Borrower and Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereof.

 

76



--------------------------------------------------------------------------------

5.8 Terms Satisfactory to LC Issuer. Notwithstanding any contrary provision of
this Agreement, any LC Agreement, LC Application, or any other Loan Document,
all terms and conditions of each Letter of Credit must be acceptable to LC
Issuer in its sole discretion and each Letter of Credit must conform to all
requirements of the LC Issuer.

5.9 Obligations Absolute. The obligation of the Revolving Loan Borrower to pay
to the LC Issuer the amount of any payment made by the LC Issuer under any
Letter of Credit shall be absolute, unconditional, and irrevocable. Without
limiting the foregoing, the Revolving Loan Borrower’s obligation shall not be
affected by any of the following circumstances, except in the event of LC
Issuer’s gross negligence or intentional misconduct:

(a) any lack of validity or enforceability of the Letter of Credit, this
Agreement, the other Loan Documents, or any other agreement or instrument
relating thereto;

(b) the existence of any claim, setoff, defense, or other rights which any Loan
Party may have at any time against the LC Issuer, any beneficiary of the Letter
of Credit (or any Persons for whom any such beneficiary may be acting) or any
other Person, whether in connection with the Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto, or any unrelated
transactions;

(c) any draft, demand, statement, or any other document presented under the
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect whatsoever;

(d) the solvency or financial responsibility of any party issuing any documents
in connection with a Letter of Credit;

(e) any failure or delay in notice of shipments or arrival of any property;

(f) any error, omission, interruption, delay, or loss in the transmission or
delivery of any draft, message, notice, advice, or other communication relating
to a Letter of Credit or any delay or interruption in any such message;

(g) any error, neglect or default of any correspondent of the LC Issuer in
connection with a Letter of Credit;

(h) any error in interpretation of technical terms or any consequence arising
from circumstances beyond the control of the LC Issuer;

(i) any other circumstance whatsoever, whether or not similar to any of the
foregoing that might constitute a legal or equitable discharge of, or provide a
right of setoff against, the Obligations of the Revolving Loan Borrower.

 

77



--------------------------------------------------------------------------------

5.10 Letter of Credit Fees.

5.10.1 The Revolving Loan Borrower agrees to pay to Agent, for the account of
the Lenders ratably in accordance with their Pro Rata Shares, on the date any
Letter of Credit is issued, renewed or extended, with respect to each Letter of
Credit, a letter of credit fee at a per annum rate equal to the LC Fee
Percentage times the daily maximum amount available to be drawn under such
Letter of Credit (“LC Fee”). The LC Fee on Letters of Credit shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first (1st) day of each April, July, October and January, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit expiration date and thereafter on demand; provided, further,
that if any payment to be made by the Borrower under this Section 5.10.1 shall
come due on a day other than a Business Day, such payment shall be due on the
next succeeding Business Day. All fees paid under this Section 5.10.1 are
non-refundable, even if the Letter of Credit for which they are paid is
terminated or amended before its anticipated expiration or extended expiration
date.

5.10.2 The Revolving Loan Borrower agrees to pay to LC Issuer, for its sole
account on demand, (a) the fees agreed to between them as set forth in any fee
letter or as otherwise agreed from time to time, and (b) with respect to each
Letter of Credit and each draft drawn thereunder, LC Issuer’s customary fees and
charges, including processing, drawing, transfer, amendment, negotiation,
acceptance, and other fees and all out-of-pocket expenses incurred by the LC
Issuer in accordance with the issuance, Modification, administration or payment
of any Letter of Credit.

5.11 LC Collateral Account. The Revolving Loan Borrower will, upon the request
of Agent or Required Lenders and until the final expiration date of any Letter
of Credit and thereafter as long as any amount is payable to the LC Issuer or
the Lenders in respect of any Letter of Credit, maintain a special collateral
account pursuant to arrangements satisfactory to the Agent (the “LC Collateral
Account”), in the name of the Revolving Loan Borrower but under the sole
dominion and control of the Agent, for the benefit of the Lenders and in which
the Revolving Loan Borrower shall have no interest. The Revolving Loan Borrower
hereby pledges, assigns and grants to the Agent, on behalf of and for the
ratable benefit of the Lenders and the LC Issuer, a security interest in all of
the Revolving Loan Borrower’s right, title and interest in and to all funds
which may from time to time be on deposit in the LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations and Permitted
Swap Obligations. The Agent will invest any funds on deposit from time to time
in the LC Collateral Account in certificates of deposit of Agent having a
maturity not exceeding 30 days. Nothing in this Section shall either obligate
the Agent to require the Revolving Loan Borrower to deposit any funds in the LC
Collateral Account or limit the right of the Agent to release any funds held in
the LC Collateral Account.

5.12 Borrower Indemnification. The Revolving Loan Borrower hereby agrees to
indemnify and hold harmless each Lender, the LC Issuer and the Agent, and their
respective parent corporations, affiliates, subsidiaries, successors, assigns,
officers, directors, employees, agents, attorneys and advisors (the “Indemnified
Persons”) from and against any and all claims, losses, liabilities, demands,
damages, actions, causes of action, penalties, costs and expenses (including
Attorney Costs), defenses, counterclaims, setoffs and claims for recoupment
(collectively, “Claims”) which such Lender, the LC Issuer or the Agent may incur
(or which may be claimed against such Lender, the LC Issuer or the Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Letter of
Credit or any actual or proposed use of any Letter of Credit, including, without

 

78



--------------------------------------------------------------------------------

limitation, any claims, damages, losses, liabilities, costs or expenses which
the LC Issuer may incur by reason of or in connection with (a) the failure of
any other Lender to fulfill or comply with its obligations to the LC Issuer
hereunder (but nothing herein contained shall affect any rights the Revolving
Loan Borrower may have against any Defaulting Lender) or (b) by reason of or on
account of the LC Issuer issuing any Letter of Credit which specifies that the
term “Beneficiary” included therein includes any successor by operation of law
of the named Beneficiary, but which Letter of Credit does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Revolving Loan Borrower shall not be
required to indemnify any Lender, the LC Issuer or the Agent for any Claim to
the extent, but only to the extent, caused by (y) the willful misconduct or
gross negligence of the LC Issuer in determining whether a request presented
under any Letter of Credit complied with the terms of such Letter of Credit or
(z) the LC Issuer’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Nothing in this Section 5.12 is intended to limit the
obligations of the Revolving Loan Borrower under any other provision of this
Agreement. Without limiting the provisions of Section 7.4, this Section 5.12
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

5.13 Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Revolving Loan Borrower) against any Claims (except such as result from the LC
Issuer’s gross negligence or willful misconduct or the LC Issuer’s failure to
pay under any Letter of Credit after the presentation to it of a request
strictly complying with the terms and conditions of the Letter of Credit) that
such indemnitees may suffer or incur in connection with this Article 5 or any
action taken or omitted by such indemnitees hereunder.

ARTICLE 6

CERTAIN ADDITIONAL PROVISIONS

6.1 Interest.

6.1.1 Interest Rate. Unless the Default Rate or the rate set forth in
Section 7.3 is applicable, (a) New Vehicle Floorplan Loans and New Vehicle Swing
Line Loans shall bear interest at a variable rate per annum equal to the New
Vehicle Floorplan Borrowing Rate, (b) Used Vehicle Floorplan Loans and Used
Vehicle Swing Line Loans shall bear interest at a variable rate per annum equal
to the Used Vehicle Floorplan Borrowing Rate; (c) Service Loaner Vehicle
Floorplan Loans and Service Loaner Vehicle Swing Line Loans shall bear interest
at a variable rate per annum equal to the Service Loaner Vehicle Floorplan
Borrowing Rate and (d) Revolving Loans and Revolving Swing Line Loans shall bear
interest at a variable rate per annum equal to the Revolving Loan Borrowing
Rate, in each case adjusted without notice on the date of each change in the
Eurocurrency Rate.

 

79



--------------------------------------------------------------------------------

6.1.2 Rates Applicable After Event of Default. During the continuance of an
Event of Default the Required Lenders may, at their option, by notice to the
Company, declare that (a) the Loans shall bear interest at a rate per annum
equal to the interest rate which would otherwise be in effect from time to time
pursuant to Section 6.1.1, plus 2% per annum (each, a “Default Rate”), and
(b) the LC Fee shall be increased by 2% per annum, provided that, during the
continuance of an Event of Default under Section 14.1.8, the interest rate set
forth in clause (a) above and the increase in the LC Fee set forth in clause
(b) above shall automatically be applicable to all Loans, Letters of Credit, and
Credit Extensions without any election or action on the part of the Agent or any
Lender. After an Event of Default has been cured or waived, the interest rate
applicable to the Loans and the LC Fee shall revert to the rates applicable
prior to the occurrence of an Event of Default.

6.1.3 Determination of Rate. Notwithstanding any provision of this Agreement to
the contrary, each Lender shall be entitled to fund and maintain its funding of
all or any part of the Loans in any manner it elects; it being understood,
however, that with respect to Eurocurrency Loans, all determinations hereunder
shall be made as if each Lender had actually funded and maintained such Loans
through the purchase of deposits in the London interbank eurodollar market.

6.2 Evidence of Debt. The Loans made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Agent in the
ordinary course of business. The accounts or records maintained by the Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
made by the Lenders to the New Vehicle Floorplan Borrowers, Used Vehicle
Floorplan Borrower, Service Loaner Vehicle Floorplan Borrower and Revolving Loan
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error.

6.3 Borrowing Procedure.

6.3.1 Requests for Loans. Whenever the New Vehicle Floorplan Borrowers, the Used
Vehicle Floorplan Borrower, Service Loaner Vehicle Floorplan Borrower or the
Revolving Loan Borrower, as applicable, wishes to request a Loan, the Company
shall give Agent irrevocable notice thereof within the time required by this
Agreement. The Company (on behalf of the applicable Borrower or Borrowers) may
request a Loan in writing or by telephone (or with respect to Used Vehicle Sweep
Advances, as set forth in Section 3.2.7 and Service Loaner Vehicle Sweep
Advances, as set forth in Section 3.4.7) for deposit into the Company’s deposit
account(s) with Agent. Requests for Loans to be deposited or forwarded elsewhere
shall be in writing in such form and containing such additional information as
Agent may reasonably require in order to confirm the request and transmit funds.
Each Borrower hereby authorizes Lenders and Agent to make Advances and to
transfer funds based on telephonic notices made by any Person which Agent or any
Lender in good faith believes to be acting on behalf of the Company, it being
understood that the foregoing authorization is specifically intended to allow
requests for Advances to be given telephonically. The Company agrees to deliver
promptly to the Agent a written confirmation (which may include e-mail) of each
telephonic notice. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of Agent and the
Lenders shall govern absent manifest error.

 

80



--------------------------------------------------------------------------------

6.3.2 Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and Swing Line Loans and the LC Issuer may
book the Letters of Credit at any Lending Installation selected by such Lender
or the LC Issuer, as the case may be, and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans, Letters of Credit, and participations in LC
Obligations and Swing Line Loans shall be deemed held by each Lender or the LC
Issuer, as the case may be, for the benefit of any such Lending Installation.
Each Lender and the LC Issuer may, by written notice to the Agent and the
Company, designate replacement or additional Lending Installations through which
Loans will be made by it or Letters of Credit will be issued by it and for whose
account Loan payments or payments with respect to Letters of Credit are to be
made.

6.4 Obligations Several. The failure of any Lender to make any Loan shall not
relieve any other Lender of its obligation to make its Loan on any date, but no
Lender shall be responsible for the failure of any other Lender to make any Loan
to be made by such other Lender.

6.5 Non-Receipt of Funds by Agent. Unless the Company (on behalf of any Borrower
or Borrowers) or a Lender, as the case may be, notifies Agent prior to the date
on which Lender or a Borrower or Borrowers is scheduled to make payment to Agent
of (a) in the case of a Lender, the proceeds of a Loan or participation or
(b) in the case of a Borrower or Borrowers, a payment of principal, interest or
fees to Agent for the account of the Lenders, that it does not intend to make
such payment, Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or Borrower
or Borrowers, as the case may be, has not in fact made such payment to Agent,
the recipient of such payment shall, on demand by Agent, repay to Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
Agent until the date Agent recovers such amount at a rate per annum equal to
(y) in the case of payment by a Lender, the Federal Funds Effective Rate for
such day for the first three days and, thereafter, the interest rate applicable
to the relevant Loan or (z) in the case of payment by a Borrower or Borrowers,
the interest rate applicable to the relevant Loan or Reimbursement Obligations.

6.6 Authorization. Any Loan made to any one or more of the Borrowers shall be
conclusively presumed to have been made to or for the benefit of such Borrower
or Borrowers when the proceeds of such Loan (a) are deposited to the credit of a
Borrower in an account of a Borrower with Agent, or (b) are transmitted to any
other bank with directions to credit the same to the account of any Borrower at
such bank, regardless of whether Persons other than those authorized to make
requests for Loans have authority to draw against any such account. Each
Borrower acknowledges that Agent cannot effectively determine whether a
particular request for a Loan is valid, authorized, or authentic. Therefore,
each Borrower assumes all risk of the validity, authenticity, and authorization
of such requests, whether or not the individual making such requests has
authority to request Loans. Agent shall be entitled to act on the instructions
of anyone identifying himself or herself as authorized to request Loans and each
Borrower shall be bound thereby in the same manner as if the Person were
actually so authorized. Agent is authorized to credit any account of (w) any New
Vehicle Floorplan Borrower with Agent (or any account any New Vehicle Floorplan
Borrower designates in writing) for Loans made to the New Vehicle Floorplan
Borrowers, (x) the Used Vehicle Floorplan Borrower with Agent (or any account
the Used Vehicle Floorplan Borrower designates in writing) for loans made to the
Used Vehicle

 

81



--------------------------------------------------------------------------------

Floorplan Borrower, (y) the Service Loaner Vehicle Floorplan Borrower with Agent
(or any account the Service Loaner Vehicle Floorplan Borrower designates in
writing) for loans made to the Service Loaner Vehicle Floorplan Borrower, and
(z) the Revolving Loan Borrower with Agent (or any account the Revolving Loan
Borrower designates in writing) for loans made to the Revolving Loan Borrower. A
Borrower’s failure to confirm any telephonic request or otherwise comply with
the provisions of this Section 6.6 shall not in any manner affect the obligation
of the applicable Borrower or Borrowers to repay such Loans in accordance with
the terms of this Agreement. Each Borrower agrees not to hold Agent or the
Lenders liable for any errors or misunderstanding in complying with any written
or oral directions for Loans; and each Borrower agrees to indemnify and hold
Agent and the Lenders and the other Indemnified Persons harmless from any and
all Claims which may arise or be created by the acceptance of instructions
(telephonic or otherwise) for making Loans by wire transfer or otherwise, or for
application of payments, other than as a result of Agent’s gross negligence or
willful misconduct.

6.7 Interest and Fee Basis. All interest rates and fees referred to herein shall
be calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (Pacific Time)
at the place of payment. If any payment of principal of or interest shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in computing interest on such payment.

6.8 Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
Agent at Agent’s address specified for notice herein, or at any other Lending
Installation of the Agent specified in writing by Agent to the Company, by noon
(Pacific Time) on the date when due and shall (except (a) with respect to
repayments of Swing Line Loans, (b) in the case of Reimbursement Obligations for
which the LC Issuer has not been fully indemnified by the Lenders, or (c) as
otherwise specifically required hereunder) be applied ratably by the Agent among
the Lenders, in accordance with their Pro Rata Shares. Each payment delivered to
the Agent for the account of any Lender shall be delivered promptly by the Agent
to such Lender in the same type of funds that the Agent received at its address
specified for notice herein, or at any Lending Installation specified in a
notice received by the Agent from such Lender. Each reference to the Agent in
this Section shall also be deemed to refer, and shall apply equally, to the LC
Issuer, in the case of payments required to be made by the Revolving Loan
Borrower to the LC Issuer.

6.9 Payment by Automatic Debit. Each Borrower hereby authorizes Agent to
automatically deduct the amount of all principal and interest payments,
Reimbursement Obligations and fees from one or more deposit accounts of the
Company with Agent specified in a writing provided by the Company to Agent. Each
Borrower will pay all the fees on the account which result from the automatic
deductions, including any overdraft and non-sufficient funds charges. If for any
reason Agent does not charge the account for a payment, or if an automatic
payment is reversed, the payment is still due. The Company may change any
account number by notifying Agent of the new account number.

 

82



--------------------------------------------------------------------------------

6.10 Late Charges. Subject to any limitations imposed by Applicable Law, if any
payment of principal or interest on the Loans, the LC Obligations, or other
Obligations is fifteen (15) days or more past due, the New Vehicle Floorplan
Borrowers, Used Vehicle Floorplan Borrower, Service Loaner Vehicle Floorplan
Borrower, or the Revolving Loan Borrower, as applicable, shall pay to Agent on
demand, for the account of the Lenders, a late charge of five percent of the
delinquent payment. Each party hereto agrees that it would be difficult or
costly to determine the actual costs incurred by any Lender by reason of late
payment. Therefore, the parties agree that this late charge represents a fair
and reasonable estimate of the costs incurred by each Lender and is reasonable
under the circumstances existing as of the date hereof. Collection of the late
payment fee shall not be deemed to be a waiver of any Default hereunder.

6.11 Limitation of Interest. Borrowers, Agent and Lenders intend to strictly
comply with all Applicable Laws, including applicable usury laws. Accordingly,
the provisions of this Section shall govern and control over every other
provision of this Agreement or any other Loan Document which conflicts or is
inconsistent with this Section, even if such provision declares that it
controls. As used in this Section, the term “interest” includes the aggregate of
all charges, fees, benefits or other compensation which constitute interest
under Applicable Law, provided that, to the maximum extent permitted by
Applicable Law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal parts during the full term of the Obligations. In
no event shall any Borrower or any other Person be obligated to pay, or any
Lender have any right or privilege to reserve, receive or retain, (y) any
interest in excess of the maximum amount of nonusurious interest permitted under
the Applicable Laws (if any) of the United States or of any applicable state, or
(z) total interest in excess of the amount which such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Highest Lawful Rate. On
each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest which would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
The daily interest rates to be used in calculating interest at the Highest
Lawful Rate shall be determined by dividing the applicable Highest Lawful Rate
per annum by the number of days in the calendar year for which such calculation
is being made. None of the terms and provisions contained in this Agreement or
in any other Loan Document which directly or indirectly relate to interest shall
ever be construed without reference to this Section, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate. If the term of any Obligation is
shortened by reason of acceleration of maturity as a result of any Event of
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration,

 

83



--------------------------------------------------------------------------------

prepayment or other event which produces the excess, and, if such excess
interest has been paid to such Lender, it shall be credited against the
then-outstanding principal balance of the obligations of the applicable Borrower
or Borrowers to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

6.12 Increase Option.

6.12.1 The Company may from time to time request an increase in the Aggregate
New Vehicle Floorplan Commitment, in minimum increments of $50,000,000.00 or
such lower amount as is agreed to between the Company and Agent, so long as,
after giving effect thereto, (a) the aggregate amount of all such increases
requested after the Closing Date does not exceed $400,000,000.00, and (b) the
Aggregate Commitment does not exceed $3,200,000,000.00.

6.12.2 The Company may arrange for any such increase to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Commitment, an
“Increasing Lender”), or by one or more new banks, financial institutions (each
such new bank, financial institution or other entity, an “Additional Lender”),
which Lender or Lenders shall increase their existing Commitments, or extend
Commitments, as the case may be; provided that (a) each Additional Lender and
each Increasing Lender and the amount of the increase of each Additional Lender
and Increasing Lender shall be subject to the reasonable approval of the
Company, the Agent and the LC Issuer, (b) (i) in the case of an Increasing
Lender, the Agent, Borrowers and such Increasing Lender shall execute an
Increasing Lender Agreement substantially in the form of Exhibit N hereto, and
(ii) in the case of an Additional Lender, the Agent, Borrowers and such
Additional Lender shall execute an Additional Lender Agreement substantially in
the form of Exhibit M hereto, and (c) the applicable Borrower or Borrowers,
Increasing Lender, Additional Lender and any other Loan Party shall each deliver
to Agent such other documents or amendments to existing Loan Documents as Agent
reasonably deems necessary.

6.12.3 No consent of any Lender (other than the Lenders participating in the
increase) shall be required for any increase pursuant to this Section 6.12.
Increases and new Commitments created pursuant to this Section 6.12 shall become
effective on the date agreed by the Company, the Agent and the relevant
Increasing Lenders or Additional Lenders, and the Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Aggregate New Vehicle
Floorplan Commitment (or in the Commitment of any Lender) shall become effective
unless (a) on the proposed effective date of such increase, (i) no Default has
occurred and is continuing or will exist after giving effect to the increase and
any Credit Extensions to be made on the effective date, (ii) all representations
and warranties in this Agreement are true and correct in all material respects
as of the effective date, (iii) the Company and its Subsidiaries will be in
compliance (on a pro forma basis reasonably acceptable to the Agent) with the
financial covenants in Section 11.1 after giving effect to the increase, and
(iv) Agent has received a certificate with respect to the matters set forth in
the foregoing clauses (a)(i) (ii) and (iii) dated the effective date and
executed by the Company’s chief financial officer or other officer acceptable to
Agent, together with such supporting documentation as Agent requires; and
(b) the Agent has received such documents as it requires to evidence the power
and authority of the Borrowers to borrow and the Guarantors to guaranty
hereunder after giving effect to such increase.

 

84



--------------------------------------------------------------------------------

6.12.4 On the effective date of any increase in the Aggregate New Vehicle
Floorplan Commitment, (a) each relevant Increasing Lender and Additional Lender
shall make available to the Agent such amounts in immediately available funds as
the Agent shall determine, for the benefit of the other Lenders, as being
required in order to cause, after giving effect to such increase and the use of
such amounts to make payments to such other Lenders, each Lender’s portion of
the outstanding New Vehicle Floorplan Loans of all the Lenders to equal its
applicable Pro Rata Share of such outstanding Loans, and (b) the Borrowers shall
make such other payments and adjustments as Agent reasonably deems necessary in
connection with the changes in the Commitments and Pro Rata Shares of the
Lenders.

6.13 Authorization. Each Borrower authorizes Agent and the Lenders (a) to
furnish information about the Loans to each manufacturer or distributor of
Vehicles, and (b) to advise each such manufacturer or distributor of any change
or termination which may occur with respect to the Obligations.

6.14 Defaulting Lenders.

6.14.1 Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 14 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 17.8 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the LC Issuer and Swing Line Lender
hereunder; third, to Cash Collateralize the LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 6.14.4; fourth, as
the Company may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Company, to be held in a
deposit account (including the LC Collateral Account) and released pro rata in
order to (i) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (ii) Cash
Collateralize the LC Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 6.14.4; sixth, to the payment of any
amounts owing to the Lenders, the LC Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the LC
Issuer or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such

 

85



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; eighth, if so determined by the Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposure of such Lenders to the Aggregate Outstanding
Credit Exposure equals such ratio immediately prior to the Defaulting Lender’s
failure to fund any portion of any Loans or participations in Letters of Credit
or Swing Line Loans; and ninth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (i) such payment
is a payment of the principal amount of any Loans or Letters of Credit issuances
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (ii) such Loans were made or the related Letters of Credit were
issued at a time when the conditions set forth in Sections 9.2 and 9.3 were
satisfied or waived, such payment shall be applied solely to pay the Credit
Extensions and funded participations of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Credit Extensions or funded
participations of such Defaulting Lender until such time as all Loans and funded
and unfunded participations in LC Obligations and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
Section 6.14.1(d). Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 6.14.1(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any New Vehicle Floorplan
Commitment Fee, Used Vehicle Floorplan Commitment Fee, Service Loaner Vehicle
Floorplan Commitment Fee, Revolving Loan Commitment Fee or Per Annum Fee for any
period during which that Lender is a Defaulting Lender (and no Borrower shall be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its ratable share of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 6.14.4.

(iii) With respect to any New Vehicle Floorplan Commitment Fee, Used Vehicle
Floorplan Commitment Fee, Service Loaner Vehicle Floorplan Commitment Fee,
Revolving Loan Commitment Fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (c)(i) or (ii) above, the applicable
Borrower or Borrowers shall (X) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Obligations or Swing Line Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (d) below, (Y)
pay to the LC Issuer and Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the LC Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (Z) not be required to pay the remaining amount of any such fee.

 

86



--------------------------------------------------------------------------------

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s interest as provided in the definition of Pro Rata Share) but only to
the extent that (i) the conditions set forth in Sections 9.2 and 9.3 are
satisfied at the time of such reallocation (and, unless the Company shall have
otherwise notified the Agent at such time, each Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(ii) such reallocation does not cause the aggregate Outstanding Credit Exposure,
Outstanding New Vehicle Floorplan Exposure, Outstanding Used Vehicle Floorplan
Exposure, Outstanding Service Loaner Vehicle Floorplan Exposure or Outstanding
Revolving Loan Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s applicable Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(e) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (d) above cannot, or can only partially, be effected, the
applicable Borrowers shall, without prejudice to any right or remedy available
to it hereunder or under law, (i) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lender’s Fronting Exposure and (ii) second, Cash
Collateralize the LC Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 6.14.4.

6.14.2 Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and the LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 6.14.1(d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

6.14.3 New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (a) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (b) the LC Issuer shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

6.14.4 Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Agent or the LC
Issuer (with a copy to the Agent) the Revolving Loan Borrower shall Cash
Collateralize the LC Issuer’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 6.14.1(d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

87



--------------------------------------------------------------------------------

(a) Grant of Security Interest. The Revolving Loan Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Agent, for the benefit of the LC Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (b) below. If at any time the
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agent and the LC Issuer as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Revolving Loan Borrower will, promptly upon demand by the Agent, pay or
provide to the Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 6.14 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of LC Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 6.14.4 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Agent and the LC Issuer that there exists excess Cash
Collateral; provided that, subject to this Section 6.14 the Person providing
Cash Collateral and the LC Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations and
provided further, such Cash Collateral shall remain subject to the security
interest granted pursuant to the Loan Documents.

6.15 Replacement of Lender. If Borrowers are required pursuant to Section 7.1,
7.2 or 7.4 to make any additional payment to any Lender or if any Lender’s
obligation to make Advances based on the Eurocurrency Base Rate is suspended
pursuant to Section 7.3 or if any Lender defaults in its obligation to make a
Loan, reimburse the LC Issuer pursuant to Section 5.6 or the Swing Line Lender
pursuant to Section 2.2.6, 3.2.6, or 4.2.6 or otherwise becomes a Defaulting
Lender (any Lender so affected an “Affected Lender”), the Company may elect, if
such amounts continue to be charged or such suspension is still effective, to
replace such Affected Lender as a Lender party to this Agreement, provided that
no Default or Event of Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (a) another bank or other entity which is reasonably satisfactory
to the Company and the Agent shall agree, as of such date, to purchase for cash
and to pay the Affected Lender on such date 100% of the outstanding principal
amount of the Loans and other Obligations due to the Affected Lender pursuant to
an Assignment Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 17.4 applicable
to assignments, and (b) the Borrowers shall pay to such Affected Lender in same
day funds on the day of such replacement all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Affected Lender under Sections 7.1, 7.2 and 7.4.

 

88



--------------------------------------------------------------------------------

6.16 Per Annum Fee. The Borrowers agree to pay to Agent, for the account of each
Lender, a fee (“Per Annum Fee”), calculated for each Lender at a per annum rate
equal to the rate set forth in the fee letter between such Lender and Borrowers,
on the Aggregate Lender Commitment of such Lender as of the last day of each
fiscal quarter. The Per Annum Fee shall be due and payable in arrears on each
Quarterly Payment Date hereafter and on the Termination Date for the three month
period or other time period ending on the last day of the preceding fiscal
quarter or on the Termination Date.

6.17 Reallocation of Commitments.

6.17.1 Subject to the provisions of this Section 6.17 and so long as no Event of
Default has occurred and is continuing or will exist after giving effect
thereto, Borrowers may from time to time request a reallocation of all or part
of any unused portion of (a) the Aggregate New Vehicle Floorplan Commitment to
the Aggregate Used Vehicle Floorplan Commitment and/or the Aggregate Revolving
Loan Commitment, (b) the Aggregate Used Vehicle Floorplan Commitment to the
Aggregate New Vehicle Floorplan Commitment and/or the Aggregate Revolving Loan
Commitment or (c) the Aggregate Revolving Loan Commitment to the Aggregate New
Vehicle Floorplan Commitment and/or the Aggregate Used Vehicle Floorplan
Commitment (each a “Reallocation”). For the avoidance of doubt, Borrowers may
not request a reallocation of all or part of any unused portion of the Aggregate
Service Vehicle Floorplan Commitment to the Aggregate Used Vehicle Floorplan
Commitment, Aggregate New Vehicle Floorplan Commitment or the Aggregate
Revolving Loan Commitment.

6.17.2 Borrowers may request a Reallocation no more frequently than once in any
calendar month. If Borrowers wish to request a Reallocation, the Company shall
give the Agent irrevocable written notice thereof substantially in the form
attached hereto as Exhibit O, or in such other form as is acceptable to Agent (a
“Reallocation Request”) no later than 11:00 a.m. (Pacific Time) at least two
Business Days prior to the requested effective date of the Reallocation. Agent
will promptly notify the Company and the Lenders of the effective date of any
Reallocation, and the amount of the new Commitments for each Lender.

6.17.3 Following any Reallocation, (a) the Aggregate Commitment shall not
change; (b) the Aggregate New Vehicle Floorplan Commitment shall not be less
than the then outstanding principal balance of the New Vehicle Floorplan Loans
and the New Vehicle Swing Line Loans (which, for purposes of this determination,
shall not be deemed to be reduced by amounts in the PR Accounts); (c) the
Aggregate Used Vehicle Floorplan Commitment (i) shall not be more than 16.5% of
the amount of the Aggregate Commitment at the time of such Reallocation and
(ii) shall not be less than the then outstanding principal balance of the Used
Vehicle Floorplan Loans and the Used Vehicle Swing Line Loans; and (d) the
Aggregate Revolving Loan Commitment (i) shall not be more than 18.75% of the
amount of the Aggregate Commitment at the time of such Reallocation and
(ii) shall not be less than the then outstanding principal balance of the
Revolving Loans and Revolving Swing Line Loans plus the LC Obligations and any
Reserve Amount.

 

89



--------------------------------------------------------------------------------

6.17.4 All Reallocations shall be made pro rata among the Lenders according to
their respective Pro Rata Shares of the Aggregate New Vehicle Floorplan
Commitment, Aggregate Used Vehicle Floorplan Commitment and/or Aggregate
Revolving Loan Commitment, so that after giving effect to any Reallocation,
there is no change in the Pro Rata Shares of the Lenders.

6.17.5 In connection with a Reallocation (a) the New Vehicle Swing Line
Commitment, Used Vehicle Swing Line Commitment, Revolving Swing Line Commitment
and LC Commitment shall not be increased, (b) the New Vehicle Swing Line
Commitment shall not be reduced, (c) the Used Vehicle Swing Line Commitment
shall not be reduced unless the Aggregate Used Vehicle Floorplan Commitment is
reduced to less than the amount of the Used Vehicle Swing Line Commitment, and
(d) the Revolving Swing Line Commitment and the Letter of Credit Commitment
shall not be reduced unless the Aggregate Revolving Loan Commitment is reduced
to less than the amount of the Revolving Swing Line Commitment and Letter of
Credit Commitment.

6.17.6 Following any Reallocation, the Aggregate New Vehicle Floorplan
Commitment, Aggregate Used Vehicle Floorplan Commitment and Aggregate Revolving
Loan Commitment and the Pro Rata Shares and New Vehicle Floorplan Commitment,
Used Vehicle Floorplan Commitment and Revolving Loan Commitment of each Lender
shall be noted in the Agent’s records, which records will be conclusive evidence
thereof, absent manifest error; provided, however, that any failure by the Agent
to record such information shall not affect or limit the obligations of the
Borrowers hereunder.

6.18 Extension of Commitments.

6.18.1 Requests for Extension. The Company may, no more than one time per Loan
Year, by notice to Agent (who shall promptly notify the Lenders) not earlier
than sixty (60) days and not later than thirty-five (35) days prior to the
Anniversary Date in such Loan Year, request that each Lender extend such
Lender’s Termination Date for an additional Loan Year from the existing
Termination Date.

6.18.2 Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to Agent given not later than the date
(the “Notice Date”) that is thirty (30) days prior to the Anniversary Date in
such Loan Year, advise Agent whether or not such Lender agrees to such extension
and each Lender that determines not to so extend its Termination Date (a
“Non-Extending Lender”) shall notify Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise Agent on or before the Notice Date shall be deemed to be
a Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree. Furthermore, the election of
any Non-Extending Lender not to extend initially shall not prohibit such Lender
from extending for an additional Loan Year at subsequent request of the Company,
so long as (i) the Company has not prepaid all Loans outstanding of such
Non-Extending Lender by such date and (ii) such Lender’s Termination Date shall
be accelerated to the Termination Date of all other Extending Lenders at such
time. Once a Lender extends its Termination Date in accordance with this Section
it shall no longer be deemed a Non-Extending Lender for all purposes of this
Agreement.

 

90



--------------------------------------------------------------------------------

6.18.3 Notification by Agent. Agent shall notify the Company of each Lender’s
determination under this Section no later than the date fifteen (15) days prior
to the Anniversary Date in such Loan Year (or, if such date is not a Business
Day, on the next preceding Business Day).

6.18.4 Additional Commitment Lenders. The Company shall have the right to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 6.15; provided that each of such
Additional Commitment Lenders shall enter into an Assignment Agreement pursuant
to which such Additional Commitment Lender shall, effective as of the
Anniversary Date in such Loan Year, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date).

6.18.5 Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Termination Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 80% of the Aggregate Commitment in effect
immediately prior to the Anniversary Date in such Loan Year, then, effective as
of the Anniversary Date in such Loan Year, the Termination Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one year after the existing Termination Date (except that, if
such date is not a Business Day, such Termination Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

6.18.6 Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Company shall deliver to Agent a certificate of each Loan
Party dated as of the Anniversary Date in such Loan Year (in sufficient copies
for each Extending Lender and each Additional Commitment Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Company, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article X and the other Loan Documents are true and correct on and as of the
Anniversary Date in such Loan Year, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 6.18, the representations and warranties contained in
Section 10.4 shall be deemed to refer to the most recent statements furnished
pursuant to Section 11.1, and (B) no Default exists or would result therefrom.
In addition, on the Termination Date of each Non-Extending Lender, the Company
shall prepay any Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 7.5) to the extent necessary to keep outstanding
Loans ratable of the respective Lenders effective as of such date.

6.18.7 Amendment; Sharing of Payments. In connection with any extension of the
Termination Date, the Company, and each Extending Lender may make such
amendments to this Agreement as Agent determines to be reasonably necessary to
evidence the extension. This Section 6.18 shall supersede any provisions in
Section 17.9 to the contrary.

 

91



--------------------------------------------------------------------------------

ARTICLE 7

YIELD PROTECTION; TAXES

7.1 Yield Protection. If, after the date of this Agreement, there occurs any
adoption of or change in any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof by any governmental or quasi-Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, including, notwithstanding the foregoing, all requests,
rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or the LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (any of the foregoing, a
“Change in Law”) which:

(a) subjects any Lender or any applicable Lending Installation, the LC Issuer,
or the Agent to any Taxes (other than with respect to Indemnified Taxes,
Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Loans bearing
interest based on the Eurocurrency Base Rate (“Eurocurrency Loan”)), or

(c) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the LC
Issuer of making, funding or maintaining its Eurocurrency Loans, or of issuing
or participating in Letters of Credit, or reduces any amount receivable by any
Lender or any applicable Lending Installation or the LC Issuer in connection
with its Eurocurrency Loans, Letters of Credit, or participations therein, or
requires any Lender or any applicable Lending Installation or the LC Issuer to
make any payment calculated by reference to the amount of Eurocurrency Loans,
Letters of Credit, or participations therein held or interest or fees received
by it, by an amount deemed material by such Lender or the LC Issuer as the case
may be, and the result of any of the foregoing is to increase the cost to such
Lender or the LC Issuer of making or maintaining its Loans or Commitments or of
issuing or participating in Letters of Credit or to reduce the return received
by such Lender or the LC Issuer in connection with such Loans or Commitment,
Letters of Credit or participations therein, then, within fifteen (15) days
after demand by such Lender or the LC Issuer, the Borrowers shall pay such
Lender or the LC Issuer such additional amount or amounts as will compensate
such Lender or the LC Issuer for such increased cost or reduction in amount
received. Failure or delay on the part of any Lender or LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or LC Issuer’s right to demand such compensation; provided

 

92



--------------------------------------------------------------------------------

that the Borrowers shall not be required to pay any amount to compensate any
Lender or LC Issuer pursuant to the foregoing provisions of this Section 7.1 for
any such increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender or such LC Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive
effect).

7.2 Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation or holding company controlling such
Lender or the LC Issuer is increased as a result of (a) a Change in Law or
(b) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days of demand by such Lender or the LC
Issuer, the Borrowers shall pay such Lender or the LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or the LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Letters of Credit, as the
case may be, hereunder (after taking into account such Lender’s or the LC
Issuer’s policies as to capital adequacy or liquidity), in each case that is
attributable to such Change in Law or change in the Risk-Based Capital
Guidelines, as applicable. Failure or delay on the part of any Lender or LC
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender or LC Issuer’s right to demand such compensation; provided
that the Borrowers shall not be required to pay any amount to compensate any
Lender or LC Issuer pursuant to the foregoing provisions of this Section 7.2 for
any shortfall in the rate of return suffered more than nine months prior to the
date that such Lender or such LC Issuer, as the case may be, notifies the
Company of the Change in Law giving rise to such shortfall and of such Lender’s
or such LC Issuer’s intention to claim compensation (except that, if the Change
in Law giving rise to such shortfall is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive
effect).

7.3 Availability of Types of Advances; Adequacy of Interest Rate.

7.3.1 If (a) the Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Loans are not available to
such Lenders in the relevant market or (b) the Agent, in consultation with the
Lenders, determines that the Eurocurrency Base Rate is not ascertainable or does
not adequately and fairly reflect the cost of making or maintaining Eurocurrency
Loans, then the Agent shall suspend the availability of the New Vehicle
Floorplan Borrowing Rate, Used Vehicle Floorplan Borrowing Rate, Service Loaner
Vehicle Floorplan Borrowing Rate, and Revolving Loan Borrowing Rate, the loans
shall thereafter bear interest at the Alternate Base Rate plus the Alternate
Base Rate Margin (New Vehicle) for New Vehicle Floorplan Loans and New Vehicle
Swing Line Loans, the Alternate Base Rate Margin (Used Vehicle) for Used Vehicle
Floorplan Loans and Used Vehicle Swing Line Loans, the Alternate Base Rate
Margin (Service Loaner Vehicle) for Service Loaner Vehicle Floorplan Loans and
Service Loaner Vehicle Swing Line Loans, and the Alternate Base Rate Margin
(Revolving) for Revolving Loans and Revolving Swing Line Loans.

 

93



--------------------------------------------------------------------------------

7.3.2 Notwithstanding the foregoing, in the event the Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 7.3.1(b) have arisen and such circumstances
are unlikely to be temporary, (ii) Thomson Reuters (or any Person that takes
over the administration of such rate) discontinues its administration and
publication of interest settlement rate for Dollar LIBOR for one month appearing
on the applicable Reuters Screen, or (iii) the supervisor for the administrator
of the interest settlement rate described in clause (ii) of this Section 7.3.2
or a Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which such interest settlement rate
shall no longer be used for determining interest rates for loans, provided that,
at the time of such statement, there is no successor administrator that is
satisfactory to the Agent, that will continue to provide Eurocurrency Base Rate
after such specific date, then reasonably promptly after such determination by
the Agent, the Agent and the Borrower may amend this Agreement to replace
Eurocurrency Base Rate with (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or
then-existing convention for similar Dollar-denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar Dollar-denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a
“Eurocurrency Successor Rate”) and any such amendment will become effective at
5:00 p.m. (New York time) on the fifth (5th) Business Day after the Agent has
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace Eurocurrency Base Rate with a rate described in clause (x) above, object
to the Adjustment, or (B) in the case of an amendment to replace Eurocurrency
Base Rate with a rate described in clause (y) above, object to such amendment;
provided that, for the avoidance of doubt, in the case of clause (A), the
Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such Eurocurrency Successor Rate shall be
applied in a manner consistent with market practice; provided that to the extent
such market practice is not administratively feasible for the Agent, such
Eurocurrency Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Agent. In connection with the implementation of a Eurocurrency
Successor Rate, the Agent will have the right to make Eurocurrency Successor
Rate Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Eurocurrency Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement. Notwithstanding
anything to the contrary in Section 17.9, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Agent shall not have received, within five Business Days of the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders (A) in the
case of an amendment to replace Eurocurrency Base Rate with a rate described in
clause (x) above, object to the Adjustment, or (B) in the case of an amendment
to replace Eurocurrency Base Rate with a rate described in clause (y) above,
object to such amendment. If the alternate rate of interest determined pursuant
to this Section 7.3.2 shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

94



--------------------------------------------------------------------------------

7.4 Taxes.

7.4.1 Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of the applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 7.4) the applicable Lender, the LC
Issuer or the Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made as provided in this Section 7.4.

7.4.2 The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with Applicable Law or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.

7.4.3 The Loan Parties shall indemnify the Lender, the LC Issuer or the Agent,
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 7.4) payable or paid by such Lender, the LC Issuer or the Agent or
required to be withheld or deducted from a payment to such Lender, the LC Issuer
or the Agent and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes and Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender or LC Issuer (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.

7.4.4 Each Lender shall severally indemnify the Agent, within fifteen (15) days
after demand therefor, for (a) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and Other Taxes and
without limiting the obligation of the Loan Parties to do so), (b) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 17.3.3 relating to the maintenance of a Participant Register, and
(c) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this Section 7.4.4.

 

95



--------------------------------------------------------------------------------

7.4.5 As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 7.4, such Loan Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

7.4.6 (a) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Agent, at the time or times reasonably requested
by the Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Company or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 7.4.6(b)(i),
(b)(ii), and (b)(iv)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(b) Without limiting the generality of the foregoing,

(i) any Lender that is a United States person for U.S. federal income Tax
purposes shall deliver to the Company and the Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(ii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Agent), whichever of the
following is applicable:

(A) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

 

96



--------------------------------------------------------------------------------

(B) executed copies of IRS Form W-8ECI;

(C) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (1) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (2) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(D) to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable.

(iii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Agent), executed originals of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Company or the Agent to determine the withholding or deduction
required to be made; and

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(c) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

7.4.7 If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 7.4 (including by the payment of additional amounts
pursuant to this Section 7.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-

 

97



--------------------------------------------------------------------------------

pocket expenses (including Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

7.4.8 Each party’s obligations under this Section 7.4 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

7.4.9 For purposes of Sections 7.4.4 and 7.4.6, the term “Lender” includes the
LC Issuer.

7.4.10 For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Company, the other Borrowers and the Agent shall
treat (and the Lenders hereby authorize Agent to treat) the Loans and the LC
Obligations as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

7.5 Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrowers to such Lender under
Sections 7.1, 7.2, and 7.4 or to avoid the unavailability of Eurocurrency Loans
under Section 7.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Company (with a copy to the Agent) as to the
amount due, if any, under Sections 7.1, 7.2 or 7.4. Such written statement shall
set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though each Lender funded its Eurocurrency Loan through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurocurrency Rate applicable to such Loan, whether
in fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Company of such written statement. The obligations of the
Borrowers under Sections 7.1, 7.2 and 7.4 shall survive payment of the
Obligations and termination of this Agreement.

 

98



--------------------------------------------------------------------------------

ARTICLE 8

SECURITY AND GUARANTIES

8.1 Security.

8.1.1 Collateral. All present and future Loans, Letters of Credit, Obligations,
Guarantor Obligations, and Permitted Swap Obligations of the Loan Parties to
Agent and the Lenders under this Agreement and the other Loan Documents shall be
secured by a perfected security interest, subject only to Permitted Liens, in
the property described in the Collateral Documents (collectively, “Collateral”);
including, without limitation, the following property of the Company and all of
its present and future Subsidiaries, except Excluded Subsidiaries and Silo
Subsidiaries, whether now owned or existing or hereafter acquired and wherever
located, and all products and proceeds thereof:

(a) All inventory (including, without limitation, all parts inventory, all
Vehicles of whatever make, model and description, trade ins, repossessions and
inventory held for display or demonstration purposes); equipment (other than
fixtures); investment property; stock; partnership interests; membership
interests; securities (certificated or uncertificated); security entitlements;
securities accounts; accounts; instruments; documents; promissory notes; chattel
paper (including electronic and tangible chattel paper); payment intangibles;
general intangibles; deposit accounts; contract rights and other rights to
payment; personal property leases; rebates, credits, factory holdbacks,
incentive payments and other payments from any manufacturer, factory or
distributor.

(b) All attachments, accessions, accessories, tools, parts, supplies, increases
and additions to, and all replacements of, and substitutions for any property
described in this Section 8.1.1; all products, produce, and supporting
obligations of any of the property described in this Section 8.1.1; all proceeds
(including insurance proceeds) of any of the property described in this
Section 8.1.1; and all records and data relating to any of the property
described in this Section 8.1.1, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, together with all right, title and
interest of the Company and each Subsidiary in and to all computer software
required to utilize, create, maintain, and process any such records or data on
electronic media.

Notwithstanding the foregoing, the New Vehicle Floorplan Loan Obligations shall
be secured only by the Collateral owned by the New Vehicle Floorplan Borrowers.
For the avoidance of doubt and notwithstanding anything to the contrary set
forth in this Agreement or any Security Document, the term “Collateral” as used
in this Agreement and in the Security Documents shall not include any Excluded
Property.

8.1.2 Collateral Documents. The security interests in the Collateral shall be
evidenced by such security agreements, assignments, Uniform Commercial Code
financing statements, Title Documents, trust deeds, mortgages, and other
Collateral Documents covering the Collateral as Agent or Required Lenders may at
any time reasonably require.

 

99



--------------------------------------------------------------------------------

8.1.3 Additional Acts. As a condition precedent to the effectiveness of this
Agreement, and from time to time at Agent’s or any Lender’s request, each Person
granting Collateral shall execute and/or deliver to Agent such security
agreements, assignments, pledge agreements, control agreements, Title Documents,
landlord and owner consents, amendments to any of the foregoing documents and
any other documents and instruments (endorsed or assigned to Agent as Agent may
request), and shall take such other actions, as may be required under Applicable
Law or which Agent or any Lender may reasonably request to effectuate the
transactions contemplated hereunder and to grant, preserve, protect, perfect and
continue the validity and priority of their security interests (subject to
Permitted Liens).

8.1.4 Limitations. Notwithstanding any contrary provision of this Agreement or
any Collateral Document, unless Agent otherwise requires (which Agent may do at
any time) (a) the security interest of Agent and the Lenders in any Loan Party’s
patents, trademarks, copyrights, trade names and other intellectual property
will not be perfected by filing with the United States Patent and Trademark
Office or any other agency of the United States government; (b) the security
interest of Agent and the Lenders will not be noted on the Title Document for
any Vehicle; (c) the security interest of Agent and the Lenders in deposit
accounts maintained by any Loan Party with a financial institution other than
U.S. Bank may not be perfected if Agent reasonably determines that the amounts
generally maintained in such deposit accounts are not material, (d) the security
interest of Agent and the Lenders in investment property will not be perfected
by control, and (e) the security interest of Agent and the Lenders in aircraft
will not be perfected.

8.2 Guaranties. All present and future Revolving Loans, Revolving Swing Line
Loans, LC Obligations, Used Vehicle Floorplan Loans, Used Vehicle Swing Line
Loans, Service Loaner Vehicle Floorplan Loans, Service Loaner Vehicle Swing Line
Loans and other Revolving Loan Obligations, Service Loaner Vehicle Floorplan
Obligations and Used Vehicle Floorplan Obligations of Revolving Loan Borrower,
Service Loaner Vehicle Borrower and Used Vehicle Floorplan Borrower to Agent and
the Lenders shall be guaranteed by each of the Guarantors.

ARTICLE 9

CONDITIONS PRECEDENT

9.1 Initial Conditions Precedent. The effectiveness of this Agreement and the
obligation of the Lenders to make the initial Credit Extensions are subject to
satisfaction of the following conditions (each, an “Initial Condition”):

9.1.1 Agent has received the following:

(a) Such fully executed original Loan Documents as Agent or any Lender requires,
including, without limitation, this Agreement; the Security Agreement, the
Pledge Agreement, and any other Collateral Documents; the Guaranty signed by
each Guarantor; any required LC Agreement; and each other Loan Document required
by Agent or any Lender.

(b) Documentation satisfactory to the Agent to establish the due organization,
valid existence and (if applicable) good standing of each Loan Party; its
qualification to engage in business in each jurisdiction in which it is engaged
in business or required to be so qualified; its authority to execute, deliver
and perform any Loan Documents to which it is a party and the identity,
authority and capacity of each Person authorized to act on its behalf, which
shall, without limitation, include certified copies of articles or certificates
of incorporation and amendments thereto, bylaws and amendments thereto,
certificates of good standing, existence and/or qualification to engage in
business, corporate resolutions, incumbency certificates, and the like.

 

100



--------------------------------------------------------------------------------

(c) A favorable opinion of acceptable independent counsel for each Loan Party
covering such matters as Agent or any Lender may reasonably request.

(d) A certificate, signed by the chief financial officer of the Company, stating
that on the date of the initial Credit Extension no Default or Event of Default
has occurred and is continuing.

(e) (i) One or more intercreditor agreements between Agent and each Person
extending floorplan financing to the Dealerships or an amendment to the existing
intercreditor agreement, in form and content satisfactory to Agent and the
Required Lenders, and (ii) any other subordination or intercreditor agreements
or amendments to existing intercreditor agreements required by Agent or the
Required Lenders, all in form and content satisfactory to Agent and the Lenders.

9.1.2 Agent shall have received copies of any Seller Agreements which it has
requested, other than those disclosure of which is prohibited by the relevant
manufacturer or distributor, which must be reasonably satisfactory to Agent, and
has received such evidence as it reasonably requires that all Seller Agreements
which are necessary for the conduct of the Company’s and each Dealership’s
business, are in full force and effect.

9.1.3 Agent shall have a valid and perfected security interest in the Collateral
(subject to the limitations found in Section 8.1.4) with a priority acceptable
to Agent and the Required Lenders and subject only to Permitted Liens and Agent
shall have received satisfactory evidence of perfection and the priority of such
security interests, including without limitation such Uniform Commercial Code
and other searches, termination statements, and other filings as it deems
appropriate.

9.1.4 All required insurance shall be in full force and effect and Agent shall
have received such evidence thereof as it requires.

9.1.5 The representations and warranties contained in this Agreement and in each
Loan Document shall be correct, accurate and complete in all material respects
as of the Closing Date.

9.1.6 No Default shall have occurred and is continuing on the Closing Date or
will exist after giving effect to the making of the Loans to be made on the
Closing Date, the Existing Letters of Credit, and any Letters of Credit to be
issued on the Closing Date.

9.1.7 All fees accrued under the Existing Loan Agreement for periods prior to
the Closing Date and all interest accrued on the outstanding principal balance
of the loans made under the Existing Loan Agreement as of the Closing Date shall
be paid; provided that (a) interest and fees accrued under the Existing Loan
Agreement as of the Closing Date in respect of the Aggregate New Vehicle
Floorplan Commitment and New Vehicle Floorplan Loans shall be due and payable on
the New Vehicle Monthly Payment Date immediately following the Closing Date, and
(b) the Per Annum Fee shall be due and payable on the Quarterly Payment Date
immediately following the Closing Date.

 

101



--------------------------------------------------------------------------------

9.1.8 All fees and Attorney Costs payable on or prior to the Closing Date shall
have been paid.

9.1.9 Agent shall have received such additional documents, opinions, approvals,
consents and information and each Loan Party shall have satisfied such
additional requirements as Agent or any Lender may reasonably require.

9.1.10 Upon the reasonable request of any Lender made at least ten days prior to
the Closing Date, the Loan Parties must have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date.

9.1.11 At least five (5) days prior to the Closing Date, if any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, such Borrower must deliver a Beneficial Ownership Certification in
relation to such Borrower.

9.1.12 Agent shall have received a pro forma Compliance Certificate (calculated
after giving effect to this Agreement), dated as of the last day of the fiscal
quarter ending September 30, 2019 and signed by the Company’s chief financial
officer or other officer acceptable to Agent.

9.1.13 Agent shall have received (a) a Used Vehicle Borrowing Base Certificate
dated as of the Closing Date certifying as to the Used Vehicle Borrowing Base as
of the last day of the calendar month preceding the calendar month ending prior
to the Closing Date, (b) a Service Loaner Vehicle Borrowing Base Certificate
dated as of the Closing Date certifying as to the Service Loaner Vehicle
Borrowing Base as of the last day of the calendar month preceding the calendar
month ending prior to the Closing Date and (c) a Revolving Borrowing Base
Certificate, dated as of the Closing Date certifying as to the Revolving
Borrowing Base as of the last day of the calendar month preceding the calendar
month ending prior to the Closing Date, in each case, signed by the Company’s
chief financial officer or other officer acceptable to Agent.

9.2 Conditions Precedent to Each Credit Extension. Except as otherwise set forth
herein (including without limitation Sections 2.2.6(d), 3.2.6(d), and 4.2.6(d)),
all of the following conditions must be satisfied on the date of any Credit
Extension:

9.2.1 Agent shall have received a request for the Loan or Letter of Credit as
required by the provisions of this Agreement.

9.2.2 No Default shall have occurred and be continuing or will exist after
giving effect to the making of such Credit Extension.

9.2.3 All representations and warranties in this Agreement and the other Loan
Documents shall be true and correct in all material respects as of such date,
except to the extent they relate to another date, and except as previously
disclosed to and accepted by Agent in writing.

 

102



--------------------------------------------------------------------------------

9.2.4 All Initial Conditions have been satisfied at the time of the initial
Credit Extension.

9.2.5 Agent, and/or any Lender, as applicable, shall have received such
documents and information as they reasonably require.

9.2.6 All conditions in any other provision of this Agreement or any other Loan
Document have been satisfied as of the time required.

9.2.7 With respect to each New Vehicle Loan Advance, Agent shall have received
the following:

(a) For New Vehicle Loan Advances made under a Payment Commitment. Manufacturer
or distributor invoice, cash draft, electronic record, depository transfer
check, sight draft, or such other documents as specified in the applicable
Payment Commitment, identifying the Vehicles delivered or to be delivered to a
New Vehicle Floorplan Dealership.

(b) For New Vehicle Loan Advances made to finance Fleet Vehicles. If required by
Agent, a copy of the applicable Fleet Sale Contract and/or an agreement from the
purchaser of the Fleet Vehicles agreeing to pay the purchase price due to a New
Vehicle Floorplan Dealership directly to Agent.

(c) For New Vehicle Loan Advances made to finance New Vehicles which are
obtained from another dealer. Copy of manufacturer or distributor invoice (or
substitute acceptable to Agent) and bill of sale duly executed by the parties to
the transaction or other documentation acceptable to Agent evidencing the
acquisition cost to a New Vehicle Floorplan Dealership of such Vehicles.

(d) For New Vehicle Loan Advances made to finance any other New Vehicles.
Manufacturer or distributor invoice or other documents acceptable to Agent
identifying the Vehicles purchased by a New Vehicle Floorplan Dealership.

9.3 Conditions Precedent to Initial Advance to any New Vehicle Floorplan
Borrower. In addition to the requirements in Section 9.1 and 9.2, no New Vehicle
Loans shall be made to finance New Vehicles owned by any Dealership (including
the initial New Vehicle Floorplan Borrowers) and no Dealership shall become a
New Vehicle Floorplan Borrower unless all of the following conditions have been
satisfied with respect to such Dealership:

9.3.1 All indebtedness and obligations of the Dealership (or if Required
Lenders, in their sole discretion, consent in writing, a franchise or location
of a Dealership) to any lender (“Former Lender”) for flooring lines of credit
(other than permitted Other Service Loaner Floorplan Financing) have been repaid
or will be repaid with the proceeds of the first New Vehicle Loan Advance to be
made to finance New Vehicles owned by such Dealership and all commitments of any
Former Lender to extend floorplan financing to such Dealership (or if Required
Lenders, in their sole discretion, consent in writing, the applicable franchise
or location of such Dealership) have been terminated.

 

103



--------------------------------------------------------------------------------

9.3.2 All Liens of any Former Lender in the Collateral (other than Permitted
Liens) have been terminated, or at Agent’s sole discretion, satisfactory
arrangements have been made for termination of such Liens, or if such Liens are
permitted hereunder, any subordination or intercreditor agreement or amendment
to any such agreement required by Agent has been executed and delivered to
Agent.

9.3.3 Agent shall have conducted such audits of the Collateral of the New
Vehicle Floorplan Dealership as it requires, the results of which are
satisfactory to Agent.

9.3.4 Agent shall have received such Repurchase Agreements relating to the New
Vehicle Floorplan Dealership as it requires.

9.3.5 All conditions in Section 9.1.2, 9.1.3, and 9.1.4 shall be satisfied for
such Dealership as of the date it becomes a New Vehicle Floorplan Dealership,
and with respect to the Dealership, (i) if it is a Subsidiary as of the date of
this Agreement or has previously executed a Guarantor Joinder Agreement, it
shall have executed an Existing Subsidiary Joinder Agreement (ii) if it is a new
Acquisition Subsidiary, all conditions in Section 13.13 shall have been
satisfied, or (iii) if it is a new Subsidiary which is not an Acquisition
Subsidiary, all conditions in Section 12.17 shall have been satisfied.

9.3.6 Each Loan Party has satisfied such other conditions as are reasonably
required by Agent.

9.4 Real Property Conditions. In addition to the other requirements set forth
herein, no Real Property shall be included or remain in the Revolving Loan
Borrowing Base as Eligible Real Property unless all of the following conditions
have been satisfied and continue to be satisfied with respect to such Real
Property.

9.4.1 A Real Estate Subsidiary shall hold fee simple title to the Real Property
free and clear of all Liens and encumbrances of any nature or kind whatsoever
except any easements, rights of way, zoning restrictions and other minor
encumbrances and exceptions which are acceptable to Agent in its sole discretion
and which shall be the only encumbrances on the Real Property, and such Real
Estate Subsidiary shall not have entered into any agreement prohibiting or
limiting its ability to grant a lien on such Real Property to Agent and the
Lenders.

9.4.2 Prior to inclusion of the Real Property in the Revolving Loan Borrowing
Base, Agent shall receive the following, each in form and substance satisfactory
to Agent and Agent shall deliver to Lenders: (a) an acceptable Appraisal of the
Real Property; and (b) a title report regarding the Real Property from a title
insurance company acceptable to Agent, showing the status of title to the Real
Property, and all liens, encumbrances, easements and other matters affecting the
Real Property (“Title Report”).

9.4.3 If any Real Property remains in the Revolving Loan Borrowing Base for one
year or more, Agent shall receive the following, each in form and substance
satisfactory to Agent, on an annual basis (or, if required by Agent, more
frequently following the occurrence of an Event of Default) (a) an initial Phase
I environmental site assessment report and such other environmental audits,
assessments, studies and reports as Agent requires, prepared by a

 

104



--------------------------------------------------------------------------------

geotechnical engineer or other qualified Person acceptable to Agent
(“Environmental Reports”) and thereafter such new or updated Environmental
Reports as Agent requires, (b) such new or updated appraisals, evaluations or
reports as Agent requires to determine the Value of the Real Property, and
(c) such Title Reports as Agent requires.

9.4.4 In addition to any other insurance required hereunder, all insurance
covering the Real Property which is reasonably required by Agent shall be in
full force and effect and Agent shall receive from time to time such evidence
thereof as it requires.

9.4.5 The Real Property and improvements thereon shall be in good condition, and
no part of the Real Property and improvements shall have been damaged by fire or
other casualty or have been the subject of any eminent domain or condemnation
proceedings.

9.4.6 There are no circumstances affecting the Real Property, including without
limitation any requirement of Applicable Law of the jurisdiction in which it is
located which, in the opinion of Agent or its counsel, may materially affect the
value of the Real Property.

9.4.7 Agent shall have received such additional documents and information and
each Loan Party shall have satisfied such additional requirements as Agent
reasonably requires, with respect to the Real Property.

9.4.8 The Revolving Loan Borrower shall pay all costs and expenses incurred by
Agent in connection with the Real Property, including without limitation all
appraisal and appraisal review fees, costs of environmental audits and
inspections, and fees of Agent’s counsel.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

Except as set forth in the Disclosure Schedule, each Borrower hereby represents
and warrants to and agrees with Agent and the Lenders:

10.1 Existence and Standing. Each Loan Party (a) is a corporation, partnership
or limited liability company (i) duly and properly incorporated, organized or
formed, as the case may be, validly existing and in good standing (to the extent
such concept applies to such entity) or current status, in its jurisdiction of
incorporation or organization and (ii) duly qualified and in good standing (to
the extent such concept applies to such entity) or current status, in each other
jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification, and (b) has full power, authority and
legal right to carry on its business as presently conducted, and to own and
operate its properties and assets; except in each case referred to in clause
(a)(ii) or (b), to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

10.2 Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution, delivery, and performance
of the Loan Documents by each Loan Party have been duly authorized by proper
corporate, limited liability company partnership or other entity proceedings.
This Agreement constitutes, and each other Loan Document to which any Loan Party
is a party when executed and delivered to Agent will constitute a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally.

 

105



--------------------------------------------------------------------------------

10.3 Conflict; Government Consent. Neither the execution and delivery by any
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on any Loan Party or (b) any Loan Party’s
articles or certificate of incorporation, partnership agreement, certificate of
limited partnership, articles or certificate of formation or organization,
by-laws, or operating or other management agreement, as the case may be, or
(c) the provisions of any loan, loan agreement, indenture, instrument or
agreement to which any Loan Party is a party or is subject, or by which it, or
its property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
property of any Loan Party pursuant to the terms of any such indenture,
instrument or agreement, except, with respect to this clause (c), as could not
reasonably be expected to have a Material Adverse Effect. No Governmental
Approval of any Governmental Body is required for the due execution, delivery
and performance of the Loan Documents except such as have been obtained and are
in full force and effect.

10.4 Financial Statements. The financial statements that have heretofore been
delivered to Agent or any Lender, and all schedules and notes included in such
financial statements, are true and correct in all material respects and present
fairly (a) the financial position of the Company and its Subsidiaries as of the
date of such statements and (b) the results of its operations for the periods
covered thereby; and with respect to the consolidated financial statements of
the Company and its Subsidiaries (including, for the avoidance of doubt, all
Minority Dealer Subsidiaries), there are not any material liabilities that
should have been reflected in the financial statements or the notes thereto
under GAAP, contingent or otherwise, including liabilities for taxes or any
unusual forward or long-term commitments, that are not disclosed or reserved
against in the statements referred to above or in the notes thereto or that are
not disclosed herein. The consolidated financial statements of the Company and
its Subsidiaries (including, for the avoidance of doubt, all Minority Dealer
Subsidiaries) have been prepared in accordance with GAAP, except, as to interim
financial statements, for the absence of footnotes and subject to year-end
adjustments.

10.5 Material Adverse Effect. Since the date of the most recent audited
financial statements delivered to the Agent, no event or circumstance has
occurred which has had or which could reasonably be expected to have, a Material
Adverse Effect.

10.6 Taxes. Each Loan Party has filed all federal, state, local, and other tax
returns which are required to be filed and has paid all taxes due pursuant to
said returns or pursuant to any assessment received by any Loan Party, except
such taxes, if any, as are being contested in good faith and by proper
proceedings and as to which adequate reserves have been provided in accordance
with GAAP and as to which no Lien exists.

10.7 Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending against any Loan Party or, to the
knowledge of any of their officers, threatened against or affecting any Loan
Party which (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated thereby, which seeks to
prevent, enjoin or delay the making of any Credit Extension, or (b) if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

106



--------------------------------------------------------------------------------

10.8 Subsidiaries and Affiliates. Set forth in the Disclosure Schedule is a
complete and accurate list as of the Closing Date of the Company and its
Subsidiaries and Affiliates (including a complete and accurate list of each
Subsidiary that has been designated as a Silo Subsidiary as of the Closing Date)
excluding, as to Affiliates, (a) persons included in clause (c) of the
definition of Affiliate, and (b) Persons holding 5% or more of the Company’s
Class A Common Stock who have filed required reports under Sections 13(d), 13(g)
or 16 of the Securities Exchange Act of 1934, as amended, or are not required to
file such reports, showing the jurisdiction of incorporation of each and showing
the percentage of the Company’s ownership of the outstanding stock of each
Subsidiary and Affiliate. All of the outstanding capital stock or other Equity
Interests of each such Subsidiary has been validly issued, is fully paid and
nonassessable, and is owned (except for (a) Equity Interests of a Minority
Dealer Subsidiary owned by one or more Minority Dealer Partners or (b) up to 20%
of the Equity Interests of a Subsidiary that a Loan Party is not permitted to
own because of limitations imposed by the relevant manufacturer’s franchise
agreement), directly or indirectly, by the Company free and clear of all Liens.

10.9 ERISA. With respect to each Plan, each Loan Party and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
any Loan Party nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

10.10 Accuracy of Information.

10.10.1 No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to the Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other written information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected and pro forma financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation and delivery; it being understood that such projections may vary
from actual results and that such variances may be material.

10.10.2 As of the Closing Date, the information included in any Beneficial
Ownership Certification is true and correct in all respects.

 

107



--------------------------------------------------------------------------------

10.11 Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets which are subject to any limitation on
sale, pledge, or other restriction hereunder.

10.12 Material Agreements. The Company and each other Loan Party which is a
Dealership is in compliance with all Seller Agreements except as could not
reasonably be expected to have a Material Adverse Effect. No Loan Party is a
party to any agreement or instrument or subject to any charter or other
corporate, partnership, or limited liability company or other restriction which
could reasonably be expected to have a Material Adverse Effect. No Loan Party is
in breach of or default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (a) any agreement to which
it is a party, or which is binding on it or any of its assets, which default or
default could reasonably be expected to have a Material Adverse Effect or
(b) any agreement or instrument evidencing or governing Indebtedness in excess
of Indebtedness of the Loan Parties described in Section 14.1.3.

10.13 Compliance with Laws. Each Loan Party is in compliance in all material
respects with all Applicable Laws, including without limitation all
environmental permits, Environmental Laws, Access Laws, and the FLSA.

10.14 Ownership of Properties. Each Loan Party is the true and lawful owner of
and has good title to, or valid leasehold interests in, all properties and
assets material to its business, real and personal, intangible and tangible
which it owns or leases, free of any liens and encumbrances, except Permitted
Liens.

10.15 Plan Assets; Prohibited Transactions. No Loan Party is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as modified by
Section 3(42) of ERISA, of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Code), and neither the execution of this Agreement nor
the making of Credit Extensions hereunder gives rise to a Prohibited
Transaction.

10.16 Trademarks; Patents, Etc. Each Loan Party possesses or has the right to
use all licenses, permits, franchises, patents, copyrights, trademarks, trade
names, servicemarks, or rights thereto, material to the conduct of its business
substantially as now conducted and as presently proposed to be conducted and
none of the Loan Parties are in material violation of any valid rights of others
with respect to any of the foregoing.

10.17 Burdensome Restrictions. No Loan Party is a party to or otherwise bound by
any indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter, corporate, limited liability company or
partnership or other restriction which could reasonably be expected to have a
Material Adverse Effect.

10.18 Force Majeure. Since the date of the most recent financial statements
provided to Agent, the business, properties and other assets of Loan Parties
have not been materially and adversely affected in any way as the result of any
fire or other casualty, strike, lockout, or other labor trouble, embargo,
sabotage, confiscation, condemnation, riot, civil disturbance, activity of armed
forces or act of God.

 

108



--------------------------------------------------------------------------------

10.19 Investment Company Act, Etc. No Loan Party, Person Controlling any Loan
Party, or Subsidiary is an “Investment Company” within the meaning of the
Investment Company Act of 1940. No Loan Party is subject to regulation under the
Federal Power Act, any state public utilities code, or any other federal or
state statute or regulation limiting its ability to incur indebtedness.

10.20 Solvency. Each Loan Party is Solvent and, after the execution and delivery
of the Loan Documents and the consummation of the transactions contemplated
thereby, including the making of each Credit Extension and the use of the
proceeds thereof, will be Solvent.

10.21 Franchise Agreements; Material Business Relationships. As of the Closing
Date, neither the Company nor any of its Subsidiaries is a party to any dealer
franchise agreement, dealer agreement, dealer sales and service agreement or
similar agreement (each, a “Franchise Agreement”) other than those specifically
listed in the Disclosure Schedule, which schedule shows the applicable
manufacturer or distributor and the Company or Subsidiary, as the case may be,
that is a party to each such agreement, the date such agreement was entered into
and the expiration date of such agreement. Except as could not reasonably be
expected to result in a Material Adverse Effect: (a) each of such Franchise
Agreements is currently in full force and effect; (b) neither the Company nor
any Subsidiary has received any notice of termination with respect to any such
agreement; and (c) except as disclosed on the Disclosure Schedule, neither the
Company nor any Subsidiary is aware of any event that with notice, lapse of time
or both would allow any manufacturer or distributor that is a party of any
Franchise Agreement to terminate any such agreement. There exists no actual or
threatened termination, cancellation or limitation of, or any modification or
change in, the business relationship between the Company or any of its
Subsidiaries and any customer or any group of customers or with any manufacturer
or distributor that, in any case, could reasonably be expected to have a
Material Adverse Effect.

10.22 Security Interests. The Liens created or to be created in favor of Agent
and the Lenders under the Collateral Documents do and will at all times on and
after the Closing Date, constitute perfected security interests (subject to
Section 8.1.4), subject only to the Permitted Liens, in the Collateral as
security for the Obligations specified in the Collateral Documents.

10.23 Continuing Representations and Warranties. Each request for a Credit
Extension shall be deemed to be each Borrower’s representation and warranty that
(a) such Credit Extension may be made without exceeding the applicable maximum
amount determined in accordance with the provisions of this Agreement, (b) no
Default has occurred, or will exist after giving effect to the making of such
Credit Extension, and (c) all representations and warranties set forth in this
Agreement, the Collateral Documents and the other Loan Documents are true,
accurate and complete in all material respects as of the date of such request
with the same effect as if made on each date, except as previously disclosed to
and accepted by Agent in writing, and except for representations and warranties
which specifically refer only to another date.

10.24 Anti-Corruption Laws; Sanctions. The Borrowers, their Subsidiaries and
their respective officers and employees, and to the knowledge of the Borrowers,
their directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. Each Borrower has implemented and
maintains in effect for itself and its Subsidiaries policies and procedures to
ensure compliance by each Borrower, its Subsidiaries, and their

 

109



--------------------------------------------------------------------------------

respective officers, employees, directors, and agents with Anti-Corruption Laws
and applicable Sanctions. None of the Borrowers, any of their Subsidiaries or
any director, officer, employee, agent, or affiliate of such Borrower or any of
its Subsidiaries is an individual or entity that is, or is 50% or more owned
(individually or in the aggregate, directly or indirectly) or controlled by
individuals or entities (including any agency, political subdivision or
instrumentality of any government) that are (i) the target of any Sanctions or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (currently Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

10.25 EEA Financial Institution. No Loan Party is an EEA Financial Institution.

ARTICLE 11

FINANCIAL COVENANTS AND INFORMATION

During the term of this Agreement and until termination of the availability of
Credit Extensions and payment and performance in full of all Obligations and
Guarantor Obligations of each Loan Party under the Loan Documents, each Borrower
agrees that, unless Required Lenders shall otherwise consent in writing:

11.1 Financial Covenants.

11.1.1 Current Ratio. The Current Ratio for the Company and its Subsidiaries on
a consolidated basis shall not be less than 1.10 to 1.0 as of the last day of
any fiscal quarter.

As used herein,

“Current Assets” means the total assets of any Person that may properly be
classified as current assets in accordance with GAAP, but excluding all loans to
and notes and receivables from officers, employees, directors, owners and
affiliates of such Person.

“Current Liabilities” means the total liabilities of any Person that may
properly be classified as current liabilities in accordance with GAAP.

“Current Ratio” means, for any Person at any time, the ratio at such time of
(a) such Person’s Current Assets plus Revolving Loan Availability at such time
plus the aggregate amount of borrowing availability under any revolving credit
facilities (taking into account any applicable borrowing base and reserve
limitations) provided to Silo Subsidiaries and permitted under Section 13.10(o),
to (b) such Person’s Current Liabilities.

11.1.2 Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio for the
Company and its Subsidiaries, on a consolidated basis, as of the last day of any
fiscal quarter, for the period of four consecutive fiscal quarters ending on
such date (each, a “Measurement Period”), shall not be less than 1.20 to 1.0.

As used herein,

 

110



--------------------------------------------------------------------------------

“EBITDAR” means, for any Person, for any time period, (a) such Person’s net
income (or loss) for such time period (adjusted as set forth in the immediately
following sentence), plus (b) without duplication, the amounts which, in
determining net income or loss, have been deducted for (i) interest expense,
(ii) income tax expense, (iii) depreciation, amortization, goodwill impairment
charges, stock-based compensation charges and other non-cash charges approved by
Required Lenders (less non-cash gains) and (iv) rental or lease expense. For
purposes of clause (a) of this paragraph, net income or loss (A) shall exclude
(1) extraordinary gains or losses, and (2) Excluded Items, and (B) shall include
net income or loss from discontinued operations.

“Excluded Items” means gain or loss from (a) the sale, sale and leaseback or
financing of real estate, or (b) the sale of all or substantially all of the
Equity Interests or assets of (i) a Dealership or other Subsidiary, (ii) a
Dealership location, or (iii) any business unit or franchise of a Dealership or
other Subsidiary or a Dealership location.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio for the Measurement Period ending on such date of (a) (i) EBITDAR,
minus (ii) dividends and other distributions in respect of Equity Interests and
amounts expended to repurchase Equity Interests from a Person that is not a Loan
Party, minus (iii) income tax expense to the extent paid in cash, minus (iv) an
allowance for maintenance capital expenditures in an amount equal to $85,000 for
each Dealership location, plus (v) if any Permitted Acquisition has occurred
during any Measurement Period, pro forma EBITDAR minus rental or lease expense
attributable to any new Acquisition Subsidiary or business acquired in
connection with such Permitted Acquisition, as applicable, calculated as if the
Permitted Acquisition had occurred on the first day of such Measurement Period
(it being understood and agreed that pro forma EBITDAR minus rental or lease
expense may not be included in this calculation to the extent that it results in
an annualized increase of more than 10% in the Company’s consolidated EBITDAR
minus rental or lease expense prior to such adjustment, unless the Company
provides to the Agent and the Required Lenders the supporting calculations for
such adjustment and such other information as they may reasonably request to
determine the accuracy of such calculations); to (b) the sum for the applicable
Measurement Period of (i) cash interest, plus (ii) required principal payments
on Indebtedness plus (iii) rental or lease expense.

11.1.3 Leverage Ratio. The Leverage Ratio for the Company and its Subsidiaries
on a consolidated basis, as of the last day of any fiscal quarter, shall not be
greater than 5.75 to 1.0.

As used herein:

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio for
the Company and its Subsidiaries on a consolidated basis of: (a) (i) the then
outstanding principal balance of all Funded Debt (minus unrestricted cash and
cash equivalents in an amount not to exceed $50,000,000), minus (ii) the sum of
the then outstanding principal balance of the New Vehicle Floorplan Loans, New
Vehicle Swing Line Loans, Used Vehicle Floorplan Loans, Used Vehicle Swing Line
Loans, Service Loaner Vehicle Floorplan Loans, Service Loaner Vehicle Swing Line
Loans, principal amount of any Other Service Loaner Floorplan Financing, Funded
Debt permitted under subsection (o) of Section 13.10 (but only to the extent
constituting floor plan financing), Funded Debt permitted under subsection
(p) of Section 13.10, and Funded Debt permitted under subsection (r) of
Section 13.10 (but only to the extent not guaranteed by the Company) and,
without duplication, Funded Debt permitted under subsection (f) of Section 13.10
(but only to the extent the underlying indebtedness that is guaranteed
constitutes floor plan

 

111



--------------------------------------------------------------------------------

financing), plus (iii) six times rental or lease expense for the Measurement
Period ending on such date; to (b) (i) EBITDAR for the Measurement Period ending
on such date, minus (ii) interest expense with respect to the New Vehicle
Floorplan Loans, New Vehicle Swing Line Loans, Used Vehicle Floorplan Loans,
Used Vehicle Swing Line Loans, Service Loaner Vehicle Loans, Service Loaner
Vehicle Swing Line Loans and Funded Debt permitted under subsection (o) of
Section 13.10 (but only to the extent constituting floor plan financing), Funded
Debt permitted under subsection (p) of Section 13.10, and Funded Debt permitted
under subsection (r) of Section 13.10 (but only to the extent not guaranteed by
the Company), in each case for the Measurement Period ending on such date.

11.2 Financial Information. The Company shall provide to Agent and each Lender:

11.2.1 As soon as available and in any event within 120 days after the end of
each Fiscal Year of the Company: (a) the Form 10(k) for the Company and its
Subsidiaries as filed with the Securities and Exchange Commission, including
financial statements certified by independent public accountants of recognized
national standing which are reasonably acceptable to Agent (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit and without any other material
qualification or exception) to the effect that such financial statements present
fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries (including, for the avoidance of
doubt, all Minority Dealer Subsidiaries) on a consolidated basis in accordance
with GAAP consistently applied; and (b) a consolidating balance sheet and income
statement for the Company and its Subsidiaries for such Fiscal Year.

11.2.2 As soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each Fiscal Year of the Company, the
Form 10-Q for the Company and its Subsidiaries, as filed with the Securities and
Exchange Commission certified by the Company’s chief financial officer or other
officer acceptable to Agent as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
Subsidiaries (including, for the avoidance of doubt, all Minority Dealer
Subsidiaries) on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

11.2.3 As soon as available and in any event within 30 days after the end of
each calendar month, the internally prepared consolidated balance sheet and
statement of operations for the Company and its Subsidiaries (including, for the
avoidance of doubt, all Minority Dealer Subsidiaries) for such month and for the
fiscal year to date, including such detail as Agent or any Lender reasonably
requires, certified by the Company’s chief financial officer or other officer
acceptable to Agent as presenting fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries
(including, for the avoidance of doubt, all Minority Dealer Subsidiaries) on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

11.2.4 Within 10 days following delivery thereof, copies of all financial
statements, proxy statements, and all material written reports and information
provided to its shareholders generally, and copies of all registration
statements, regular, periodic or special reports, and other documents of Company
or any Subsidiary filed with the Securities and Exchange Commission (or any
successor agency), any other national securities exchange, or any other
governmental securities regulatory authority having jurisdiction over Company or
its Subsidiaries.

 

112



--------------------------------------------------------------------------------

11.2.5 With the financial statements required by Sections 11.2.1 and 11.2.2, and
in any event within the time required for delivery of such financial statements
by Sections 11.2.1 and 11.2.2, a Compliance Certificate signed by the Company’s
chief financial officer or other officer acceptable to Agent.

11.2.6 Within 30 days after the end of each month (or more frequently if
required by Agent or Required Lenders during the existence of a Default), a Used
Vehicle Borrowing Base Certificate, prepared as of the last day of such month,
showing the calculation of the Used Vehicle Borrowing Base.

11.2.7 Within 30 days after the end of each month (or more frequently if
required by Agent or Required Lenders during the existence of a Default), a
Revolving Loan Borrowing Base Certificate, prepared as of the last day of such
month, showing the calculation of the Revolving Loan Borrowing Base.

11.2.8 Within 30 days after the end of each month (or more frequently if
required by Agent or Required Lenders during the existence of a Default), a
Service Loaner Vehicle Borrowing Base Certificate, prepared as of the last day
of such month, showing the calculation of the Service Loaner Vehicle Borrowing
Base.

11.2.9 Promptly following Agent’s or any Lender’s request, a projected
consolidated balance sheet for the Company and its Subsidiaries (including, for
the avoidance of doubt, all Minority Dealership Subsidiaries) and related
statements of income and cash flows for the time period requested by Agent or
any Lender, signed by the Company’s chief financial officer or other officer
acceptable to Agent, acknowledging his or her review of such projections.

11.2.10 Promptly following Agent’s or any Lender’s request, copies of each
financial statement delivered to a manufacturer or distributor by any
Dealership, as required by its agreement with the manufacturer or distributor.

11.2.11 Promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, or compliance with the terms of this Agreement, as the Agent or any
Lender may reasonably request, which may include without limitation a monthly
statement of cash flows.

If any information which is required to be furnished to the Lenders under this
Section is required by law or regulation to be filed by any Loan Party with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

Any financial statement required to be furnished pursuant to Section 11.2.1,
11.2.2, or 11.2.4 shall be deemed to have been furnished on the date on which
the Lenders receive notice that the Company has filed such financial statement
with the Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to Agent and the Lenders without charge;
provided that the Company shall give notice of any such filing to Agent (who
shall then give notice of any such filing to the Lenders). Notwithstanding the
foregoing, the Company shall deliver paper copies of any such financial
statement to Agent if Agent so requests, until written notice to cease
delivering such paper copies is given by Agent.

 

113



--------------------------------------------------------------------------------

ARTICLE 12

AFFIRMATIVE COVENANTS

During the term of this Agreement and until termination of the availability of
Credit Extensions and payment and performance in full of all Obligations and
Guarantor Obligations of each Loan Party under the Loan Documents, each Borrower
agrees that, unless Required Lenders shall otherwise consent in writing:

12.1 Maintenance of Existence and Permits. Except as permitted by Section 13.1,
each Borrower shall, and the Company shall cause each Subsidiary to, preserve
and maintain its corporate, limited liability company, partnership, trust or
other existence and good standing or current status in the jurisdiction of its
incorporation or organization and qualify and remain qualified, as a foreign
corporation, limited liability company or other entity in each jurisdiction in
which such qualification is required (except to the extent such failure to
qualify in a foreign jurisdiction could not reasonably be expected to have a
Material Adverse Effect), and to maintain all patents, trademarks, copyrights,
trade names, intellectual property, franchises, licenses, and permits to the
extent material and necessary for the conduct of its business and the
transactions contemplated by the Loan Documents.

12.2 ERISA. Each Borrower shall maintain, and the Company shall cause each
Subsidiary to maintain, each Plan in compliance with all material applicable
requirements of ERISA and of the Code and with all applicable rulings and
regulations issued under the provisions of ERISA and of the Code and will not
and not permit any of the ERISA Affiliates to (a) engage in any transaction in
connection with which any Loan Party or any of the ERISA Affiliates would be
subject to either a civil penalty assessed pursuant to Section 502(i) of ERISA
or a tax imposed by Section 4975 of the Code, (b) fail to make full payment when
due of all amounts which, under the provisions of any Plan, any Loan Party or
any ERISA Affiliate is required to pay as contributions thereto, or (c) fail to
make any payments to any Multiemployer Plan that any Loan Party or any of the
ERISA Affiliates may be required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto.

12.3 Inspection. Each Borrower shall, and the Company shall cause each
Subsidiary to, permit representatives of Agent and the Lenders to visit and
inspect any of its properties, audit and inspect any of the Collateral and
examine any of its books and records (and make copies at its expense) wherever
located, including, but not limited to, all manufacturers’ statements of origin,
titles, demonstrator agreements, factory invoices, purchase orders, deal jackets
and papers included therein, buy-back agreements and other agreements with
manufacturers, distributors or other sellers of Vehicles (excluding agreements
between the Company and American Honda Motors or Toyota Motor Sales, to the
extent that disclosure is specifically prohibited by the terms of such
agreements), and all other instruments, documents and records at any reasonable
time and as often as Agent or any Lender may reasonably desire; and each
Borrower shall and the Company shall cause each other Loan Party to, assist
Agent and the Lenders in so doing.

 

114



--------------------------------------------------------------------------------

12.4 Collateral Audits. Each Borrower will, and the Company will cause each
Subsidiary to, permit Agent by or through any of Agent’s representatives, third
party inspectors, independent contractors, attorneys or accountants, at such
intervals as may be required by Agent in its sole discretion, to conduct audits
of and to verify, the Collateral. Audit reports for any month shall be provided
by Agent to the Lenders in the following month. The New Vehicle Floorplan
Borrowers shall pay to Agent, for Agent’s sole account, such fees as are agreed
to between them for collateral audits relating to New Vehicles owned by the New
Vehicle Floorplan Dealerships; provided, that, (a) prior to the occurrence of an
Event of Default, (i) the New Vehicle Floorplan Borrowers shall not be required
to pay such fee for more than three New Vehicle collateral audits in any period
of twelve consecutive months, if the Leverage Ratio is equal to or less than
2.50 to 1.0 as of the end of each fiscal quarter during such time period, and
(ii) the New Vehicle Floorplan Borrowers shall not be required to pay such fee
for more than four New Vehicle collateral audits in any period of twelve
consecutive months, if the Leverage Ratio is greater than 2.50 to 1.0 as of the
end of any fiscal quarter during such time period; and (b) following the
occurrence of an Event of Default, the New Vehicle Floorplan Borrowers shall pay
the costs of all New Vehicle collateral audits required by Agent. The Company
shall pay the cost of all collateral audits other than collateral audits
relating to New Vehicles.

12.5 Books and Records. Each Borrower shall, and the Company shall cause each
Subsidiary to, keep adequate records and books of account in which complete
entries will be made reflecting all material financial transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be, including, books and records specifying the year, make, model, cost,
price, location and vehicle identification number of each New Vehicle owned by
the Company or such Subsidiary. The Company will prepare all financial
statements, computations and information required hereunder for the Company and
its Subsidiaries (including, for the avoidance of doubt, all Minority Dealership
Subsidiaries) consolidated in accordance with GAAP.

12.6 Maintenance of Properties. Each Borrower shall, and the Company shall cause
each Subsidiary to, maintain, repair, and preserve all of each Loan Party’s
properties (whether owned, leased or subleased) that are used or useful in the
conduct of the business of the Loan Parties, or where any Collateral is located
(“Properties”) in good working order and condition, ordinary wear and tear
excepted, and will from time to time make or cause to be made all necessary and
proper replacements, repairs, renewals, and improvements so that the efficiency
and value of its Properties and facilities shall not be materially impaired.

12.7 Taxes and Other Obligations. Each Borrower shall, and the Company shall
cause each Subsidiary to, timely file complete and correct United States federal
and applicable foreign, state and local tax returns required by law and to pay
and discharge when due all indebtedness, taxes, and other obligations for which
it is liable or to which its income or property is subject and all claims for
labor and materials or supplies which, if unpaid, might become by law a lien
upon its assets, unless it is contesting the indebtedness, taxes, or other
obligations in good faith and provision has been made for the payment thereof
through setting aside on its books appropriate reserves with respect thereto in
accordance with GAAP.

 

115



--------------------------------------------------------------------------------

12.8 Insurance.

12.8.1 Maintenance of Insurance. Each Borrower shall, and the Company shall
cause each Subsidiary to, maintain policies of insurance upon all of the
insurable Collateral, and on its properties and operations, carried with
companies reasonably acceptable to Agent, in such form and amounts and covering
such risks as Agent may reasonably require and as are required by Applicable
Law. Without limiting the foregoing, each Borrower shall, and the Company shall
cause each Subsidiary to, maintain with financially sound and reputable
independent insurers, insurance with respect to its properties and business
against loss or damage of such types and in such amounts as are customarily
carried under similar circumstances by Persons engaged in the same or similar
businesses.

12.8.2 Form of Policies. All policies shall be written in form, amounts,
coverages and basis reasonably acceptable to Agent and shall be issued by a
company or companies reasonably acceptable to Agent. Agent shall be designated
as loss payee with a “Lender’s Loss Payable” endorsement on casualty policies
covering the Collateral and as an additional insured on liability policies. All
policies shall include a provision that such policies will not be cancelled or
materially amended, which term shall include any reduction in the scope or
limits of coverage, without at least thirty (30) days prior written notice to
Agent. Each policy also shall include an endorsement providing that coverage in
favor of Agent will not be impaired in any way by any act, omission or default
of any Loan Party.

12.8.3 Delivery of Certificates. Each Borrower shall, and the Company shall
cause each Subsidiary to, furnish to Agent a certificate of insurance in a form
reasonably acceptable to Agent evidencing such insurance coverage. At least
thirty (30) days prior to the expiration date of each policy, Agent shall be
provided with a renewal certificate, together with evidence that the renewal
premium has been paid.

12.9 Compliance with Laws; Performance Under Agreements. Each Borrower shall,
and shall cause each Subsidiary to, (i) comply in all material respects with
Applicable Laws, including, without limitation, all applicable Environmental
Laws, Anti-Corruption Laws and applicable Sanctions and (ii) perform its
obligations under agreements to which it is a party except to the extent the
failure to perform could not reasonably be expected to have a Material Adverse
Effect. Each Borrower shall maintain in effect and enforce policies and
procedures designed to ensure compliance by such Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. The Borrowers shall not use or allow any tenants
or subtenants to use, or permit any Subsidiary to use or allow any tenants or
subtenants to use, its Property for any business activity that violates in any
material respect any federal or state law or that supports a business that
violates in any material respect any federal or state law.

12.10 Agreements with Sellers. Each Borrower shall, and the Company shall cause
each Subsidiary to, comply with Franchise Agreements, other Seller Agreements,
and all other agreements between such Person and any manufacturer or distributor
of New Vehicles in all respects and shall maintain all such agreements in full
force and effect, except (a) in accordance with the disposition of or other
transaction involving a Dealership or Subsidiary in accordance with
Section 13.1, (b) as a result of termination or cessation of business not
restricted by Section 13.8, or (c) to the extent the failure to comply with this
Section 12.10 could not reasonably be expected to have a Material Adverse
Effect.

 

116



--------------------------------------------------------------------------------

12.11 Repurchase Agreements. Each New Vehicle Floorplan Borrower shall comply
with all terms and conditions of any applicable Repurchase Agreement except to
the extent the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each New Vehicle Floorplan Borrower shall take any
actions reasonably required by Agent with respect to any Repurchase Agreement.

12.12 Management. The Company shall maintain a Chief Executive Officer,
President, Executive Vice President and Chief Financial Officer, or senior
executive performing equivalent functions, with qualifications and experience at
least comparable to those currently holding such positions. The Company shall
cause each Subsidiary to maintain executive and management personnel with
qualifications and experience at least comparable to current executive and
management personnel.

12.13 Landlord’s Consents. Promptly following the Closing Date and from time to
time thereafter, each Borrower shall, and the Company shall cause each present
and future Subsidiary to, use commercially reasonable efforts to obtain and
deliver to Agent an agreement, release and consent to the security interest of
Agent and the Lenders in the Collateral, in form and substance reasonably
acceptable to Agent from any present or future owner or landlord of any real
property leased by a Loan Party (other than a Silo Subsidiary) as lessee (each a
“Landlord’s Consent”).

12.14 Notification. Promptly after learning thereof, the Company will notify
Agent in writing of:

12.14.1 The occurrence of any Default, and if such Default is then continuing,
will deliver to Agent a certificate of the Company’s chief financial officer or
other authorized officer setting forth the details thereof and the action which
it is taking or proposes to take with respect thereto.

12.14.2 The occurrence of any of the following that could reasonably be expected
to have a Material Adverse Effect: (i) the release of any Hazardous Substances
on, under, about, from, or affecting any of the Properties, any adjacent
property as a result of contamination, release or activity on the Properties, or
any Collateral or (ii) any other condition threatened or asserted with respect
to any such property arising under any Environmental Laws.

12.14.3 The details of any lien, litigation, administrative proceeding or
judgment involving $35,000,000.00 or more individually or in the aggregate
threatened (in writing), instituted or completed against any Loan Party, any
Collateral, or any assets of any Loan Party.

12.14.4 Any citation, order to show cause, or other legal process or order that
has or could reasonably be expected to have a Material Adverse Effect, directing
any Loan Party to become a party to or to appear at any proceeding or hearing by
or before any Governmental Body that has granted to it any Governmental
Approval, and include with such notice a copy of any such citation, order to
show cause, or other legal process or order.

12.14.5 Any (a) refusal, denial, threatened denial, or failure by any
Governmental Body to grant, issue, renew, or extend any material Governmental
Approval; (b) proposed or actual revocation, termination, or modification
(whether favorable or adverse) of any material Governmental Approval by any
Governmental Body; (c) dispute or other adverse action with regard to any
material Governmental Approval by any Governmental Body; (d) notice from any
Governmental Body of the imposition of any material fines or penalties or
forfeitures; or (e) written threats or written notice with respect to any of the
foregoing or with respect to any proceeding or hearing that might result in any
of the foregoing.

 

117



--------------------------------------------------------------------------------

12.14.6 Any dispute concerning or any threatened nonrenewal or modification of
any lease for real or personal property to which it is a party if such dispute
or nonrenewal or modification could reasonably be expected to result in a
Material Adverse Effect.

12.14.7 Any material change in the relationship between any Dealership and any
Vehicle manufacturer or distributor including, without limitation, the loss or
cancellation, or threatened loss or cancellation, of a franchise, or any notice
of the existence of a default under any Franchise Agreement or other Seller
Agreement.

12.14.8 Any other event or circumstance which has or could reasonably be
expected to have a Material Adverse Effect.

12.14.9 The receipt of any material notices (including notices of default or
acceleration) received from any holder or trustee of, under or with respect to
its Subordinated Debt (if any) (which shall include copies of such notices).

12.14.10 With respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under
Section 430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard.

12.14.11 The occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
material liability.

12.15 Further Assurances. From time to time, when requested by Agent or any
Lender, it shall, and the Company shall cause each Subsidiary to, duly execute
and deliver or cause to be duly executed and delivered to Agent such further
instruments, agreements, and documents and do or cause to be done such further
acts as Agent or any Lender deems reasonably necessary to carry out more
effectively the provisions and purpose of this Agreement and the other Loan
Documents. Without limiting the foregoing, each Borrower shall, and the Company
shall cause each Subsidiary to, promptly correct any defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment or
recordation thereof. Promptly upon request by Agent, each Borrower shall, and
the Company shall cause each Subsidiary to, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and reregister, any and all deeds,
conveyances, mortgages, deeds of trust, trust deeds, assignments, estoppel
certificates, financing statements and continuations thereof, notices of
assignment, transfers, certificates, assurances and other instruments as Agent
may reasonably require from time to time in order: (a) to carry out more
effectively the purposes of the Loan Documents and (b) to better assure, convey,
grant, assign, transfer, preserve, protect and confirm unto Agent the rights
granted now or hereafter intended to be granted to Agent or the Lenders under
any Loan Document or under any other instrument executed in connection with any
Loan Document or that any Loan Party may be or become bound to convey, mortgage
or assign to Agent in order to carry out the intention or facilitate the
performance of the provisions of any Loan Document. Each Borrower shall, and the
Company shall cause each Subsidiary to, furnish to Agent evidence satisfactory
to Agent of every such recording, filing or registration.

 

118



--------------------------------------------------------------------------------

12.16 Deposit Accounts. Except as consented to in writing by Agent and Required
Lenders, which consent shall not be unreasonably withheld, each Borrower shall,
and the Company shall cause each Subsidiary to, maintain its primary operating
deposit accounts with one or more of the Lenders. Except as provided in
Subsection (c) of Section 8.1.4, all deposit accounts other than trust accounts
shall be subject to a control agreement (in form and content reasonably
satisfactory to the Agent and the Required Lenders) between any Lender having a
security interest in such account, depository bank, Agent, and the applicable
Loan Parties (other than Silo Subsidiaries), which control agreement shall
establish a perfected priority security interest (subject only to the Permitted
Liens) in favor of Agent, for the benefit of the Lenders, in all such deposit
accounts.

12.17 Joinder of New Subsidiaries. Each Person that is a Permitted New
Dealership, an Other New Subsidiary or otherwise becomes a Subsidiary of the
Company (in each case, other than an Acquisition Subsidiary or a Silo
Subsidiary), shall execute a Guarantor Joinder Agreement (or if it is to become
a New Vehicle Floorplan Borrower, a Borrower Joinder Agreement) and shall
execute such other documents and satisfy such requirements as Agent reasonably
requires so that such Person becomes a Guarantor and a Loan Party and, if
applicable, a New Vehicle Floorplan Borrower, and grants a security interest to
Agent for the benefit of the Lenders in the Collateral owned by such Person.
Each such Person that becomes a Subsidiary of the Company (other than a Silo
Subsidiary) shall satisfy all requirements applicable to an Acquisition
Subsidiary which are set forth in Section 13.13 (d), (g), (i), (j), (k) (if such
Subsidiary is a Dealership), (l) and (p). Each Person that becomes a Silo
Subsidiary shall execute a Guarantor Joinder Agreement, but only to become a
“Guarantor” (as defined in the Loan Agreement and Guaranty) and a Loan Party,
and not to become a “Grantor” (as defined in the Security Agreement and Pledge
Agreement).

12.18 Use of Proceeds. The Borrowers will not request any Loan or Letter of
Credit, and will not use, and the Borrowers will ensure that their Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credit in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.
The Borrowers will not, directly or indirectly, use the proceeds of the Loans or
any Letter of Credit, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would, to any Borrower’s
knowledge, result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).

12.19 Anti-Money Laundering Compliance. Each Borrower shall, and shall cause
each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with anti-money laundering laws and
regulations.

 

119



--------------------------------------------------------------------------------

ARTICLE 13

NEGATIVE COVENANTS

During the term of this Agreement and until termination of the availability of
Credit Extensions and payment and performance in full of all Obligations and
Guarantor Obligations of each Loan Party under the Loan Documents, each Borrower
agrees that, unless Required Lenders shall otherwise consent in writing:

13.1 Mergers, Etc.

13.1.1 (a) Each Borrower shall not, and the Company shall not permit any
Subsidiary to, wind up, liquidate, dissolve or reorganize, merge into or
consolidate with any other Person, permit any other Person to merge into or
consolidate with it, or convey, sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any substantial part
of its assets (except, with respect to sales of less than substantially all of
its assets, for sales of inventory, chattel paper and equipment in the ordinary
course of business) or all or any substantial part of the stock or other Equity
Interests of Subsidiaries of the Company (in each case, whether now owned or
hereafter acquired), or take any action to authorize winding up, dissolution, or
liquidation, except that, if at the time thereof and after giving effect thereto
no Default shall have occurred and be continuing (i) any Subsidiary may merge
into the Company in a transaction in which the Company is the surviving
corporation, (ii) any wholly-owned Subsidiary may merge into another
wholly-owned Subsidiary, (iii) any wholly-owned Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Company or to another
wholly-owned Subsidiary, (iv) the Company or any wholly-owned Subsidiary may
sell, transfer or otherwise dispose of a portion or all of the Equity Interests
of any wholly-owned Subsidiary to the Company or to another wholly-owned
Subsidiary and (v) the Company or any wholly-owned Subsidiary may engage in a
transaction to convert its legal form of organization from one entity type to
another entity type or change its jurisdiction of organization, so long as Agent
and the Lenders shall continue to have a perfected security interest in any
transferred Collateral, subject to no Liens other than Permitted Liens existing
on the date of the transfer.

(b) If (i) any New Vehicle Floorplan Dealership is involved in a transaction
described in clause (i), (ii), (iii), (iv) or (v) of Section 13.1.1(a) or in
Section 13.1.2 and, as a result thereof, will cease to be a New Vehicle
Floorplan Dealership, (ii) any Minority Dealer that is a New Vehicle Floorplan
Borrower ceases to be a Minority Dealer Subsidiary because a Loan Party is no
longer the manager of such Minority Dealer or because the manager of the
Minority Dealer has no longer delegated to a Loan Party all or a substantial
portion of such manager’s power and authority under the Minority Dealer’s
applicable organizational documents or (iii) any New Vehicle Floorplan
Dealership will otherwise cease to be a New Vehicle Floorplan Dealership
(whether as a result of becoming a Minority Dealer Affiliate, otherwise ceasing
to be a Subsidiary or otherwise), the Subsidiary that is the transferor or will
not survive the merger or otherwise will cease to be a New Vehicle Floorplan
Dealership (“Terminating Borrower”) shall execute a Borrower Termination
Agreement (or if the Dealership will also cease to be a Guarantor, a Loan Party
Termination Agreement), the Dealership Loan Limit for such Dealership shall be
deleted, and Agent shall obtain any required amendment to any intercreditor
agreement, the Related Principal Portion of all New Vehicle Loans made to
finance New Vehicles for such Terminating Borrower shall be repaid, and all
conditions in Section 9.3 shall be satisfied with respect to any transferee or
surviving New Vehicle Floorplan Dealership.

 

120



--------------------------------------------------------------------------------

(c) If (i) any Subsidiary other than a New Vehicle Floorplan Dealership is
involved in a transaction described in clause (i), (ii), (iii), (iv) or (v) of
Section 13.1.1(a) or in Section 13.1.2 and, as a result thereof, will cease to
be a Guarantor or (ii) will otherwise cease to be a Guarantor (whether as a
result of becoming a Minority Dealer Affiliate, otherwise ceasing to be a
Subsidiary or otherwise), the Subsidiary that is the transferor or will not
survive the merger or otherwise will cease to be a Guarantor shall execute a
Loan Party Termination Agreement and satisfy such other conditions as Agent
reasonably requires to remove such Subsidiary as a Guarantor.

13.1.2 Notwithstanding the provisions of Section 13.1.1, the Company or any
Subsidiary may sell (y) any Equity Interests in any Minority Dealer or any
Dealership that as a result of such sale becomes a Minority Dealer (provided
such Equity Interests are sold to a Minority Dealer Partner in such Minority
Dealer) and (z) all or any substantial part of the assets of, or all or any
substantial part of its capital stock or Equity Interests in, any Dealership or
other Subsidiary (or of any business unit or franchise of a Dealership or other
Subsidiary) for not less than fair market value, if, in each case, (a)(i) after
giving pro forma effect to such sale (and all other sales permitted under this
Section 13.1.2) as if it occurred on the last day of the fiscal quarter most
recently ended prior to such sale, the Company shall be in compliance with the
requirements of Section 11.1, (ii) if the sales price (excluding real property
and Vehicle inventory) for the assets or Equity Interests sold is greater than
$20,000,000.00, the Company shall have delivered to the Agent a Revolving Loan
Borrowing Base Certificate, Used Vehicle Floorplan Borrowing Base Certificate
and Service Loaner Vehicle Borrowing Base Certificate, each calculated on a pro
forma basis after giving effect to such sale, (iii) no Default shall exist
immediately prior to or upon giving effect to any such sale and (iv) the
conditions in Section 13.1.1 are satisfied, or (b) Required Lenders have
consented in writing to the sale and each Loan Party has complied with all terms
and conditions of such consent.

13.1.3 Notwithstanding the provisions of this Agreement (including Sections
12.1, 13.1.1, 13.1.2, 13.8 and 13.9), any Subsidiary that no longer has assets
(or that has assets (x) with an aggregate book value less than $25,000 or
(y) that will be distributed solely to a Loan Party) may discontinue operations
and dissolve or liquidate unless such action would constitute a Material Adverse
Effect or any Default shall exist immediately prior to or upon giving effect
thereto.

13.2 Guaranties, Etc. Each Borrower shall not, and the Company shall not permit
any Subsidiary to, enter into or permit to exist any Contingent Obligations,
except Contingent Obligations permitted by Section 13.10.

13.3 Liens. Each Borrower shall not, and the Company shall not permit any
Subsidiary to, grant or permit to exist a security interest in or Lien on its
presently owned or hereafter acquired real or personal property except:

(a) Liens in favor of Agent for the benefit of the Lenders which secure the
Obligations, Guarantor Obligations, and Permitted Swap Obligations.

 

121



--------------------------------------------------------------------------------

(b) Liens for taxes, assessments or other government charges or levies not yet
due and payable or, if due and payable, if they are being contested in good
faith by appropriate proceedings and for which appropriate reserves are
maintained.

(c) Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, and carriers’ Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
for more than 30 days or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established.

(d) Liens under workers’ compensation, unemployment insurance, Social Security,
or similar legislation (excluding, however, Liens arising under ERISA) which are
not past due for more than sixty (60) days or which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established.

(e) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business which are not past due
for more than 30 days or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established.

(f) Judgment and other similar Liens arising in connection with court
proceedings, in an aggregate amount not in excess of 3% of Tangible Net Worth as
of the last day of the most recently ended fiscal quarter of the Company and its
Subsidiaries; provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings, and the existence thereof does not
constitute a Default hereunder.

(g) Easements, rights-of-way, zoning restrictions, and other similar
encumbrances in existence on the date of this Agreement or which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
by any Loan Party of the property or assets encumbered thereby in the normal
course of its business or materially impair the value of the property subject
thereto.

(h) Liens on Service Loaner Vehicles of a Dealership and proceeds thereof
securing Other Service Loaner Floorplan Financing permitted by Section 13.10(e),
and which are, only as to liens in existence on the Closing Date, securing
Indebtedness listed on the Disclosure Schedule; provided that if required by
Agent, the Other Service Loaner Floorplan Lender providing such financing has
entered into an intercreditor agreement with Agent in form and content
reasonably satisfactory to Agent and the Required Lenders.

(i) Purchase money Liens hereafter created by any Loan Party to secure the
purchase price of equipment acquired after the Closing Date, so long as (i) such
equipment is acquired in the ordinary course of such Person’s business,
(ii) such Lien attaches to such equipment no later than 10 days after the
acquisition thereof; (iii) such Lien does not extend to any property other than
the equipment acquired, (iv) such Lien secures only the obligation to pay the
purchase price of such equipment, and (v) the Indebtedness secured is permitted
by Section 13.10(j) hereof.

 

122



--------------------------------------------------------------------------------

(j) Liens in existence on the Closing Date securing Indebtedness permitted by
Section 13.10 hereof (if such Indebtedness is permitted to be secured), which
are listed on the Disclosure Schedule.

(k) Liens securing obligations in respect of Capitalized Leases provided that
such Capitalized Leases are otherwise permitted under this Agreement, and such
Liens attach only to the property being leased.

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution (provided that such deposit accounts are permitted) and, if such
deposit accounts are with a Lender (or with another financial institution, if
required by Agent), such liens are subordinated to the Liens in favor of Agent
and the Lenders under the Collateral Documents.

(m) Liens on property (excluding Collateral) acquired after the Closing Date
which are in existence at the time such property is acquired, which were not
incurred in contemplation of the acquisition, and which secure Indebtedness
permitted by this Agreement.

(n) Liens on assets owned by any Excluded Tax Credit Investment Subsidiary or
any other Subsidiary (other than Collateral and Eligible Real Property) which
secure Indebtedness permitted by Section 13.10(d), and Liens on Equity Interests
in Excluded Tax Credit Investment Subsidiaries (other than LCDC) granted in
connection with Investments described in Section 13.6(p).

(o) Liens consented to in writing by Agent and Required Lenders.

(p) Liens on Vehicles and other assets of a Silo Subsidiary securing Funded Debt
permitted by Section 13.10(o), provided that such Vehicles and other assets do
not constitute Collateral.

(q) Liens on New Vehicles of Canadian Dealerships and proceeds thereof securing
Indebtedness permitted by Section 13.10(p).

(r) (x) Restrictions on transfer and (y) with respect to Equity Interests in
Minority Dealer Subsidiaries, call options or other buy-sell rights in favor of
Minority Partners, in each case, set forth in the organizational documents of
Subsidiaries.

(s) Liens securing Pari Passu Funded Debt.

(t) Liens (including, without limitation, certain rights of set-off and title
retention agreements) in favor of an Original Equipment Manufacturer attaching
to Inventory sold to a Loan Party by such Original Equipment Manufacturer and
securing amounts owing in connection with the purchase of such Inventory by such
Loan Party from such Original Equipment Manufacturer, so long as such Liens do
not secure Indebtedness and such Liens arise in the ordinary course of business
consistent with the Company’s existing business practices, and Liens consisting
of purchase options and rights of first refusal arising under any Franchise
Agreement or Repurchase Agreement.

 

123



--------------------------------------------------------------------------------

(u) Liens not otherwise permitted under this Section 13.3 provided that (i) at
the time of the creation or incurrence of any such Lien, no Default or Event of
Default shall exist or would result from such Lien, (ii) no such Lien attaches
to any Collateral, and (iii) the aggregate amount of Indebtedness secured by all
such Liens shall not exceed $25,000,000 at any time.

(v) Liens securing Funded Debt incurred by any SCFC Subsidiary to the extent
such Funded Debt is permitted by Section 13.10(r).

Notwithstanding the foregoing, except for Liens in favor of Agent, there shall
not be any Liens on any of the capital stock or other Equity Interests of any
Subsidiary except for capital stock or Equity Interests owned, directly or
indirectly, by a Person other than the Company or any Subsidiary where such
ownership is otherwise permitted by this Agreement.

13.4 Restricted Payments. Each Borrower shall not, and the Company shall not
permit any Subsidiary to (a) declare or pay, or agree to declare or pay, or set
aside funds for the payment, directly or indirectly of, any Restricted Payment,
or (b) pay or agree to pay or set aside funds to pay any management fees or
similar fees in the case of the Company, to any direct or indirect Affiliate
thereof, or in the case of any other Loan Party, to any direct or indirect owner
of its Equity Interests or any direct or indirect Affiliate thereof, except
(c) (i) Subsidiaries of the Company may make Restricted Payments or payments of
such fees to the Company or to any other Loan Party, and (ii) the Company may
reacquire shares from eligible participants in its stock incentive plans, as
required under the terms of the plans to permit cashless exercise and tender of
shares to meet withholding obligations for income tax purposes. Notwithstanding
the foregoing, and so long as no Default or Event of Default has occurred and is
continuing or would exist after giving effect thereto, (w) each Minority Dealer
may make distributions to any of its Minority Dealer Partners, (x) the Company
or any Subsidiary may acquire, from time to time, any Equity Interests in any
Minority Dealer, directly or indirectly, from a Minority Dealer Partner, (y) the
Company may pay dividends on its capital stock, and (z) the Company may
repurchase shares of its capital stock.

13.5 Subordinated Debt. If any Subordinated Debt is outstanding, each Borrower
shall not, and the Company shall not permit any Subsidiary to (a) make any
amendment or modification to the indenture, note or other agreement evidencing
or governing any Subordinated Debt; (b) make any scheduled payment of the
principal of or interest on any Subordinated Debt which would be prohibited by
the terms of such Subordinated Debt or any related subordination agreement;
(c) directly or indirectly make any prepayment on or purchase, redeem or defease
any Subordinated Debt or offer to do so (whether such prepayment, purchase or
redemption, or offer with respect thereto, is voluntary or mandatory); (d) take
or omit to take any action if as a result of such action or omission the
subordination of such Subordinated Debt, or any part thereof, to the Obligations
might be terminated, impaired or adversely affected; or (e) omit to give Agent
prompt notice of any notice received from any holder of Subordinated Debt, or
any trustee therefor, or of any default under any agreement or instrument
relating to any Subordinated Debt by reason whereof such Subordinated Debt might
become or be declared to be due or payable.

 

124



--------------------------------------------------------------------------------

13.6 Loans and Investments. Each Borrower shall not, and the Company shall not
permit any Subsidiary to (a) make or contract to make any loan or advance to any
Person (other than short term trade advances in the ordinary course of
business), or incur Contingent Obligations with respect to the obligations of
any Person; or (b) purchase or otherwise acquire, any capital stock,
obligations, or other securities of, make any capital contributions to, or
otherwise invest in or acquire any interest in any Person, or participate as a
partner or joint venturer with any other Person (the matters described in clause
(a) and (b) are collectively, “Investments”), except:

(a) Investments by the Company in any Subsidiary or Affiliate or by any
Subsidiary in any of its Subsidiaries or Affiliates, in each case, which exist
as of the Closing Date;

(b) In the ordinary course of business, Investments by the Company in any
Subsidiary or by any Subsidiary in the Company, or by any Subsidiary in any
other Subsidiary, by way of capital contributions, intercompany loans, advances
or guaranties, to the extent permitted by this Agreement;

(c) Contingent Obligations permitted by Section 13.10;

(d) Cash Equivalent Investments;

(e) Bank deposits in the ordinary course of business;

(f) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors or otherwise in settlement of claims arising in the
ordinary course of business;

(g) Investments pursuant to a Permitted Acquisition;

(h) Investments not otherwise permitted under this Section 13.6 provided that
the aggregate amount of such Investments do not to exceed 2.00% of the Aggregate
Commitments;

(i) Investments listed on the Disclosure Schedule;

(j) Extensions of credit to customers made in the ordinary course of business
and in connection with the sale or lease of inventory in the ordinary course of
business;

(k) (i) Investments (other than loans or other advances) in Minority Dealers,
including the acquisition of equity ownership interests of Minority Dealers from
one or more Minority Dealer Partners, and (ii) Investments not exceeding
$60,000,000 in the aggregate consisting of loans or other advances to Minority
Dealers or the Minority Dealer Partners in such Minority Dealers;

(l) Such other Investments as are consented to by the Required Lenders in their
sole discretion;

 

125



--------------------------------------------------------------------------------

(m) Extensions of credit to Persons acquiring the assets of a Dealership or
another Subsidiary pursuant to a sale permitted by Section 13.1.2 (“Seller
Notes”), in an aggregate principal amount not to exceed, at any time
outstanding, 3% of Tangible Net Worth as of the last day of the most recently
ended fiscal quarter of the Company and its Subsidiaries;

(n) Investments in equity interests in Permitted New Dealerships;

(o) Investments not in the ordinary course of business in equity interests in
Other New Subsidiaries, provided that the aggregate of all investments in Other
New Subsidiaries under this clause (o) shall not exceed $4,000,000.00 during the
time period from the Closing Date to the Termination Date;

(p) Investments by the Company or any Subsidiary (i) in Community Development
Entities under the Federal New Markets Tax Credit Program or (ii) in any other
Person formed for (and continuing to operate for) the purpose of making
investments that are intended to qualify for renewable energy or other tax
credits, provided that the aggregate amount of such Investments do not exceed
$50,000,000.00 outstanding at any one time; and

(q) Investments by the Company and its Subsidiaries in Shift consisting of
(a)(i) preferred equity investments, together with warrants to acquire
additional equity interests and any additional equity interests acquired upon
exercise of such warrants in an aggregate amount not to exceed $54,000,000, or
(ii) other equity investments, loans or other extensions of credit by the
Company and its Subsidiaries to Shift (and/or one or more of its subsidiaries)
in an aggregate amount not to exceed $25,000,000 at any time outstanding and
(b) guarantees or direct financing by the Company of the Shift Facility or the
acquisition of the Shift Facility from the lenders providing such financing to
Shift (each, a “Shift Investment” and collectively, the “Shift Investments”);

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (c),
(g), (h), or (k) shall be permitted to be made if, immediately before or after
giving effect thereto, any Default or Event of Default exists; and (z) the
Company shall not, and shall not permit any Subsidiary to, create or acquire, or
make any Investment in any Subsidiary not organized under the laws of a State of
the United States or a province or the federal laws of Canada.

13.7 Transactions with Affiliates. Other than (i) service agreements with DiMar
Holdings, LLC and its subsidiaries and Minority Dealer Affiliates and (ii) any
agreement, contract or transaction entered into in connection with the Shift
Investments, each Borrower shall not, and the Company shall not permit any
Subsidiary to, enter into any transaction with any Affiliate, except a Loan
Party, including without limitation, the purchase, sale, or exchange of property
or the rendering of any service, except upon fair and reasonable terms no less
favorable to it than those that would prevail in a comparable arm’s length
transaction with a Person not an Affiliate.

 

126



--------------------------------------------------------------------------------

13.8 Type of Business. Each Borrower shall not, and the Company shall not permit
any Subsidiary to (i) engage in any line of business different from those lines
of business conducted by the Company and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto or (ii) except as a
result of transactions permitted by Sections 13.1, interrupt or cease to engage
in, for a time deemed material by Agent, any material portion of its business
activities or operations.

13.9 Structure. Each Borrower shall not, and the Company shall not permit any
Subsidiary to, make any material change in its organizational structure or
capital structure, or make any material modification in its Articles of
Organization or Incorporation, Partnership Agreement, Operating Agreement,
Bylaws, or other organizational documents, in each case to the extent such
change or modification impairs the enforceability of any Loan Documents, impairs
the ability of any Loan Party to perform its obligations under any Loan Document
or would otherwise reasonably be expected to result in a Material Adverse
Effect.

13.10 Indebtedness. Each Borrower shall not, and the Company shall not permit
any Subsidiary to, incur or permit to exist any Indebtedness to any Person
except:

(a) Indebtedness (including Contingent Obligations) incurred pursuant to this
Agreement and the Loan Documents.

(b) Short-term unsecured trade obligations incurred in the ordinary course of
business which are outstanding not more than 90 days after the original date on
which such trade obligations were created.

(c) Indebtedness in respect of Permitted Swap Obligations.

(d) Funded Debt of any Subsidiary which is secured primarily by real estate
owned by such Subsidiary, and Funded Debt of any Excluded Tax Credit Investment
Subsidiary (other than LCDC).

(e) Subject to satisfaction of the requirements of Section 13.3(h) by each Other
Service Loaner Floorplan Lender, Funded Debt of the Dealerships with respect to
Other Service Loaner Floorplan Financing provided by Other Service Loaner
Floorplan Lenders.

(f) Unsecured guarantees by the Company of, and unsecured co-borrower
obligations of the Company in respect of, (i) Other Service Loaner Floorplan
Financing obligations of Dealerships to Other Service Loaner Floorplan Lenders,
(ii) debt of any Subsidiary which is permitted under Section 13.10(d), (iii)
operating leases of its Subsidiaries and Minority Dealer Affiliates,
(iv) extensions of credit to a Minority Dealer Affiliate, all proceeds of which
are used to purchase New Vehicles or Service Loaner Vehicles to be held by the
Minority Dealer Affiliate for sale and/or lease in the ordinary course of
business, (v) obligations of Dealerships to manufacturers or distributors of New
Vehicles under Seller Agreements, (vi) Indebtedness which is permitted under
Section 13.10(o) and (p), (vii) the Shift Facility and (viii) SCFC Indebtedness
in an aggregate outstanding principal amount at any time not to exceed, with
respect to the Company’s guarantee under this clause (viii), $250,000,000.

(g) Unsecured Indebtedness of the Company to any Subsidiary.

 

127



--------------------------------------------------------------------------------

(h) Unsecured Indebtedness of any Subsidiary to the Company or another
Subsidiary.

(i) Indebtedness existing on the Closing Date and set forth on the Disclosure
Schedule, solely to the extent that such Indebtedness is not increased and no
additional collateral is provided for such Indebtedness.

(j) Funded Debt consisting of purchase money indebtedness incurred to acquire
equipment which is secured only by the equipment acquired and proceeds therefrom
and such equipment secures only the obligation to pay the purchase price.

(k) Unsecured guaranties by a Subsidiary of the obligations of any other
Subsidiary on (i) real estate leases between such other Subsidiary and an owner
of real estate which has been subleased by such other Subsidiary to such
Subsidiary, and (ii) Indebtedness incurred by such other Subsidiary which is
permitted under Subsection 13.10(d) and which is obtained to finance real estate
leased by such other Subsidiary to such Subsidiary.

(l) Additional Funded Debt, including, without limitation, (i) Pari Passu Funded
Debt and (ii) Contingent Obligations in respect of Funded Debt of the Company or
any of its Subsidiaries, provided that, after giving pro forma effect to the
incurrence of such additional Funded Debt as if incurred and outstanding on the
last day of the fiscal quarter most recently ended prior to such incurrence, the
Company would have been in compliance with Section 11.1.3 as of such day (and
for purposes of determining such compliance for any Funded Debt incurred in
connection with a Permitted Acquisition, “pro forma effect” shall take into
account, for the Measurement Period most recently ended prior to the incurrence,
the pro forma EBITDAR attributable to the business or businesses acquired, less
interest expense attributable to the business or businesses acquired with
respect to vehicle floor plan financing, calculated as if the Permitted
Acquisition had occurred on the first day of such Measurement Period).

(m) Indebtedness appearing as a claims reserve (or similar term) on the balance
sheet of the Company and its Subsidiaries, which represents amounts which have
been received but which will be expended to pay warranty and service claims by
customers of the Dealerships.

(n) Guaranties by Lithia Financial Corporation of Permitted Swap Obligations.

(o) Funded Debt owing by a Silo Subsidiary in an aggregate outstanding principal
amount at any time not to exceed 25% of the amount of the Aggregate Commitments
as in effect from time to time; provided that no Loan Party other than (i) the
Company and (ii) one or more Silo Subsidiaries, has any obligation (contingent
or otherwise) with respect to such Funded Debt.

(p) Funded Debt of Canadian Dealerships under floor plan financing arrangements
all proceeds of which are used to purchase or finance New Vehicles located in
Canada, in an aggregate principal amount not in excess of $100,000,000.00 (or
the Canadian dollar equivalent thereof) outstanding at any time; provided that
the lender or lenders providing such floor plan financing arrangements have
entered into an intercreditor agreement with Agent in form and content
satisfactory to Agent.

 

128



--------------------------------------------------------------------------------

(q) Obligations in respect of put rights and other buy-sell rights granted to a
Minority Dealer Partner that are set forth in the organizational documents of a
Minority Dealer.

(r) Funded Debt incurred by and secured solely by the assets of any SCFC
Subsidiary (“SCFC Indebtedness”); provided that upon any such incurrence of
Funded Debt, SCFC and the Agent shall execute and deliver to each other a Silo
Subsidiary/SCFC Termination Agreement solely with respect to SCFC’s status as a
party to the Security Agreement, the Pledge Agreement and any other Collateral
Documents as a Grantor (as defined in the Security Agreement and the Pledge
Agreement) (it being understood that such Silo Subsidiary/SCFC Termination
Agreement shall not terminate SCFC’s obligations under its Guaranty, which shall
remain in full force and effect); provided further that at the time SCFC becomes
an Excluded Subsidiary, SCFC and the Agent shall execute and deliver to each
other a Silo Subsidiary/SCFC Termination Agreement which shall terminate SCFC’s
Guaranty and otherwise reflect SCFC’s status as an Excluded Subsidiary.

13.11 Margin Stock; Speculation. Each Borrower shall not, and the Company shall
not permit any Subsidiary to, use any part of the proceeds of any Loan, either
directly or indirectly, for the purpose, whether immediate, incidental, or
ultimate, of purchasing or carrying any margin stock (within the meaning of
Regulation U) or extending credit to others for the purpose of purchasing or
carrying any margin stock or for any purpose which violates any applicable
provision of any regulation of the Board of Governors of the Federal Reserve
System. No Loan Party shall be engaged principally or as one of its important
activities in the business of extending credit for the purpose of purchasing or
conveying any margin stock. No part of the proceeds of any Loan will be used for
speculative investment purposes, including without limitation speculating or
hedging in the commodities and/or futures market.

13.12 Restrictive Agreements. Except for Permitted Restrictions, the provisions
of this Agreement and the other Loan Documents or as could not reasonably be
expected to have a Material Adverse Effect, each Borrower shall not, and the
Company shall not permit any Subsidiary to, (a) enter into or permit to exist
any arrangement, contract, or agreement which directly or indirectly prohibits
any Loan Party from or imposes any restrictions on creating, assuming or
incurring any Lien upon all or any portion of its properties, revenues or assets
or those of any of its Subsidiaries (other than Excluded Subsidiaries) whether
now owned or hereafter acquired, to secure the Obligations or to secure any
renewals, refundings, replacements, refinancings or restructurings of the
Obligations in an aggregate outstanding principal amount or aggregate committed
amount that is less than or equal to the Aggregate Commitments as of the date of
such arrangement, contract, or agreement, (b) enter into or permit to exist any
agreement, contract or arrangement restricting the ability of any Subsidiary
(other than Excluded Subsidiaries) from paying or making dividends or
distributions in cash or kind to the Company or any other Loan Party, from
making loans, advances or other payments of whatsoever nature to the Company or
any other Loan Party, from making transfers or distributions of all or any part
of its assets to the Company or any other Loan Party, or from borrowing money
from the Company or any other Loan Party, (c) enter into or permit to exist any
agreement, contract or arrangement which directly or indirectly prohibits any
Subsidiary (other than an Excluded Subsidiary) from guarantying, or

 

129



--------------------------------------------------------------------------------

imposes restrictions on the ability of any Subsidiary to guaranty, the
Obligations, or (d) enter into or permit to exist any agreement or arrangement
which would be violated by the extensions of credit contemplated hereunder or
the performance by any Loan Party of its obligations under the Loan Documents.

13.13 Permitted Acquisitions. Except as otherwise permitted by Section 13.6 and
except for acquisitions of real estate, each Borrower shall not, and the Company
shall not permit any Subsidiary to acquire Control of any Person or acquire all
or substantially all of the assets of any Person or of any business unit or line
of business of any Person (an “Acquisition”) except upon satisfaction of the
following requirements:

(a) The Acquisition consists of the acquisition by the Company, directly or
indirectly, of (i) 100% of the Equity Interests of a Person that following the
Acquisition will be a Dealership or, in the case of a Majority Acquisition, at
least 80% of the Equity Interests, (ii) all or substantially all of the assets
of a dealership, or of a business unit or line of business of a dealership, or
(iii) Equity Interests in a Person that following the Acquisition will be a
Minority Dealer Subsidiary.

(b) The Company shall give Agent prior written notice of the proposed
Acquisition at least 30 days prior to the closing date of such Acquisition or,
if later, within 5 days after execution of the purchase agreement for such
Acquisition.

(c) The Board of Directors (or other Persons exercising similar functions) of
the seller have not disapproved the transaction or recommended that such
transaction be disapproved.

(d) Upon consummation of the Acquisition, the Person being acquired (or the
Person acquiring the assets in an asset purchase) shall be (i) a Minority Dealer
Subsidiary, (ii) a wholly-owned (or in the case of a Majority Acquisition, at
least 80% owned), direct or indirect, Subsidiary of the Company (an “Acquisition
Subsidiary”), or (iii) shall be merged into the Company or a direct or indirect
wholly-owned Subsidiary of the Company.

(e) Each Acquisition Subsidiary (including Subsidiaries acquired in Majority
Acquisitions) shall execute a Guarantor Joinder Agreement (or if the Acquisition
Subsidiary is to become a New Vehicle Floorplan Borrower, a Borrower Joinder
Agreement), and any other documents reasonably required by Agent or any Lender
so that such Acquisition Subsidiary becomes a Guarantor of the Used Vehicle
Floorplan Obligations, Service Loaner Vehicle Floorplan Obligations, Revolving
Loan Obligations and, if applicable, a New Vehicle Floorplan Borrower, and
grants a security interest in the Collateral of such Acquisition Subsidiary.

(f) All representations and warranties in this Agreement shall be true and
correct in all material respects as of the date of any Acquisition unless such
representation or warranty refers to another date and except as previously
disclosed to and accepted by Agent in writing, and no Default shall have
occurred and be continuing or will exist after giving effect to the Acquisition.
For purposes of this determination, all requirements applicable to any
Guarantor, New Vehicle Floorplan Borrower (if applicable), or Subsidiary shall
be deemed to apply to any Acquisition Subsidiary.

 

130



--------------------------------------------------------------------------------

(g) Agent shall have received the organizational documents, status or good
standing certificates and resolutions, or other authorizations demonstrating the
due organization, valid existence, qualification to do business and (where
applicable) good standing of any Acquisition Subsidiary, and the authority of
the Acquisition Subsidiary to become a Loan Party, New Vehicle Floorplan
Borrower (if applicable), and Guarantor.

(h) Agent shall have received copies of the purchase agreement and lease, if
any, relating to that Acquisition.

(i) Agent shall have perfected security interests in the Collateral owned by the
Acquisition Subsidiary as security for all of the Used Vehicle Floorplan
Obligations, Service Loaner Vehicle Floorplan Obligations, Revolving Loan
Obligations, Guarantor Obligations, and Permitted Swap Obligations, and if
applicable, the New Vehicle Floorplan Loan Obligations, subject only to
Permitted Liens, and shall have received satisfactory evidence of perfection and
the priority of such security interests, including without limitation such
Uniform Commercial Code and other searches, signed termination statements or
payoff letters and other filings as Agent or any Lender deems appropriate, which
shall include evidence of the termination of, or reasonably satisfactory
arrangements for the termination of, the security interests of any secured party
in any of the assets acquired or of the Acquisition Subsidiary.

(j) Agent shall have conducted such audits of any Collateral being acquired or
which is owned by any Acquisition Subsidiary as is desired by Agent, the results
of which shall be satisfactory to Agent.

(k) The Company and/or any Acquisition Subsidiary shall have received approval
of all material Seller Agreements (including without limitation Franchise
Agreements), between any Acquisition Subsidiary and any manufacturer or
distributor of Vehicles for which the Acquisition Subsidiary will act as a
dealer as may be necessary for the Acquisition Subsidiary to conduct its
intended business following the Acquisition. The Company or the Acquisition
Subsidiary shall deliver to Agent copies of all such Seller Agreements promptly
upon receipt, other than those disclosure of which is prohibited by the relevant
manufacturer or distributor, if requested by Agent or any Lender.

(l) All insurance required under Section 12.8 shall have been obtained and Agent
shall have received evidence thereof in the form of a certificate of insurance
as required under Section 12.8.

(m) The Company has delivered to Agent a certificate in a form acceptable to
Agent and signed by its chief financial officer or other officer acceptable to
Agent, certifying that all conditions in Section 13.13(a), (c), (d), (f) and
(k) have been satisfied or will be satisfied as of the date of the Acquisition.

(n) If requested by Agent or any Lender, the Company has delivered to Agent,
(i) a Compliance Certificate, together with all supporting documentation
reasonably required by Agent or any Lender, prepared on a pro forma basis as of
the most recent date for which a Compliance Certificate was furnished to Agent,
demonstrating that the Company and its Subsidiaries would have been in
compliance with the requirements of Section 11.1 if the Acquisition had occurred
on the first day of the period covered by the Compliance Certificate, and
(ii) if requested by Agent or any Lender, copies of the seller’s financial
statements.

 

131



--------------------------------------------------------------------------------

(o) For any single Acquisition or group of related Acquisitions, either (x) on
the date of consummation of such Acquisition or Acquisitions and after giving
pro forma effect thereto, the Leverage Ratio is below 4.00 to 1.0; or (y) the
aggregate consideration paid for the assets acquired (other than real property
and Vehicles), or the Equity Interests acquired, is less than or equal to 10% of
Tangible Net Worth as of the last day of the fiscal quarter of the Company and
its Subsidiaries most recently ended prior to the date of consummation of such
Acquisition or Acquisitions. For purposes of this subsection (o) of
Section 13.13, “pro forma effect” shall mean that the Leverage Ratio shall be
calculated as if (i) such Acquisition or Acquisitions had occurred on the first
day of the Measurement Period most recently ended prior to consummation of such
Acquisition or Acquisitions, taking into account the pro forma EBITDAR
attributable to the business or businesses acquired, less interest expense
attributable to the business or businesses acquired with respect to vehicle
floor plan financing, and (ii) any Indebtedness incurred or acquired in
connection with such Acquisition or Acquisitions (including without limitation
any Indebtedness incurred to enable the Company or any Subsidiary to effect such
Acquisition or Acquisitions) had been incurred or acquired on the last day of
such Measurement Period.

(p) Agent has received such additional documents, approvals, consents and
information and each Loan Party has satisfied such additional requirements as
Agent or any Lender reasonably requests.

13.14 Accounting Changes; Fiscal Year. Each Borrower shall not, and the Company
shall not permit any Subsidiary to, make any change in accounting treatment or
reporting practices, except as permitted by GAAP, or change its Fiscal Year.

13.15 Excluded Tax Credit Investment Subsidiaries. No Excluded Tax Credit
Investment Subsidiary (other than LCDC) shall own any assets other than
Investments permitted under Section 13.6(p).

ARTICLE 14

DEFAULT AND REMEDIES

14.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default under this Agreement and each of the Loan Documents:

14.1.1 Any Loan Party shall fail to pay (a) when due, any principal owing under
this Agreement, Letter of Credit, LC Agreement, or any other Loan Document, or
(b) within five (5) days after it is due, any interest or fee payable under this
Agreement, Letter of Credit, LC Agreement, or any other Loan Document or
(c) when due and uncured within five (5) days after notice from Agent that such
amount remains unpaid, any other amount payable under this Agreement, Letter of
Credit, LC Agreement, or any other Loan Document.

 

132



--------------------------------------------------------------------------------

14.1.2 Any default under or any failure of any Loan Party to perform or comply
with any term, condition, covenant or obligation (a) set forth in Section 11.1,
12.1, 12.10 or Article 13 of this Agreement (except Section 13.15) or (b) set
forth in any provision of this Agreement (except an Event of Default specified
in Section 14.1.1, 14.1.2(a) or elsewhere in Section 14.1), any other Loan
Document or any other Agreement between Agent or any Lender and any Loan Party,
and such default or failure is not cured within 30 days after the earlier of the
date any Loan Party knows thereof or the date on which Agent gives written
notice thereof to Borrower (provided, however, that such cure period is
available only if the applicable default or failure is reasonably capable of
being cured).

14.1.3 Any Loan Party defaults in the payment or performance of any material
provisions of any agreement or condition relating to any Indebtedness of such
Loan Party (except as described in Section 14.1.16) in an aggregate amount
outstanding for such Indebtedness for all Loan Parties that, together with
amounts described in Section 14.1.16, is in excess of 1.25% of the amount of the
Aggregate Commitment (other than Indebtedness owing under the Loan Documents),
and the period of grace, if any, to cure such default shall have passed, and the
default constitutes (a) nonpayment or (b) any event or condition, the effect of
which is to cause or permit the holder of such Indebtedness to cause such
Indebtedness to become due prior to its maturity date.

14.1.4 (a) Any default occurs under or any Loan Party fails to pay, perform or
comply with any material terms, conditions or obligations in any Collateral
Document or (b) other than in accordance with the terms of such Collateral
Document, any Lien created or purported to be created by any Collateral Document
shall cease to be, or shall be asserted by any Person not to be, a valid,
perfected Lien with a priority that is subject only to the Permitted Liens, and
in each case, such default or failure is not cured within ten (10) days after
the earlier of the date any Loan Party knows thereof or the date on which Agent
gives written notice thereof to the Company.

14.1.5 (a) Other than in accordance with the terms of the Loan Documents, any
Guaranty or other Loan Document ceases to be, or shall be asserted by any
Borrower or any Guarantor not to be, in full force and effect, or (b) any
Guarantor shall attempt to revoke, repudiate, or limit any Guaranty.

14.1.6 Any warranty, representation, statement, or information made or furnished
to Agent or any Lender by or on behalf of any Loan Party proves to have been
false or misleading in any material respect when made, furnished, or certified,
or when deemed made, furnished, or certified.

14.1.7 Custody or control of any substantial part of the property of any Loan
Party is assumed by any Governmental Body or any Governmental Body takes any
final action, the effect of which would be a Material Adverse Effect.

14.1.8 (a) Any Loan Party shall commence any case, proceeding, or other action
(i) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition, or other relief
with respect to it or its debts, or (ii) seeking appointment of a receiver,
trustee, custodian, or other similar official for it or for all or any
substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; or (b) there shall be commenced
against any Loan Party

 

133



--------------------------------------------------------------------------------

any case, proceeding, or other action of a nature referred to in clause
(a) above which (iii) results in the entry of an order for relief or any such
adjudication or appointment or (iv) remains undismissed, undischarged, unstayed,
or unbonded for a period of 30 days; or (c) there shall be commenced against any
Loan Party any case, proceeding, or other action seeking issuance of a warrant
of attachment, execution, distraint, or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed, or bonded
pending appeal within 30 days from the entry thereof; or (d) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in any of the acts set forth in clauses (a), (b), or
(c) above; (e) any Loan Party shall admit in writing its inability to pay its
debts as they become due or shall, within the meaning of the United States
Bankruptcy Code (11 U.S.C. §101 et seq.), generally not pay its debts as they
become due; or (f) any Loan Party is not Solvent.

14.1.9 Except as permitted by Section 13.1, (a) any Loan Party which is a
corporation, partnership, limited liability company or other type of entity is
dissolved or liquidated or takes any action to authorize a dissolution or
liquidation; or (b) any Loan Party which is a trust (or trustee acting with
respect to property held in trust) is revoked, amended or terminated.

14.1.10 Any refusal or failure by any Governmental Body to issue, renew, or
extend any material lease or Governmental Approval with respect to the operation
of the business of any Loan Party or its Subsidiaries, or any denial, forfeiture
or revocation by any Governmental Body of any Governmental Approval, that could
reasonably be expected to have a Material Adverse Effect.

14.1.11 One or more judgments, writs of attachment, or similar process, in an
aggregate amount in excess of an amount equal to 1.25% of the Aggregate
Commitment at such time (in excess of insurance coverage) shall be entered or
filed against any Loan Party or any property of any Loan Party and remains
unpaid, unvacated, unbonded or unstayed for a period of sixty (60) days or more.

14.1.12 (a) With respect to a Plan, a Loan Party or an ERISA Affiliate is
subject to a lien in excess of an amount equal to 1.25% of the Aggregate
Commitment at such time, pursuant to Section 430(k) of the Code or
Section 302(c) or ERISA or Title IV or ERISA, or (b) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.

14.1.13 (a) The Company or any New Vehicle Floorplan Dealership fails to pay,
perform or comply with any term, condition or obligation in any Seller
Agreement, or any such agreement ceases to be, or is asserted by any Person not
to be, in full force and effect, or the other party to such agreement gives
notice of default to the Company or any New Vehicle Floorplan Dealership, or
(b) any event specified in clause (a) occurs with respect to any Loan Party
other than a New Vehicle Floorplan Borrower, except in each case described in
clauses (a) and (b) above to the extent such failure, cessation, assertion or
notice of default (either individually or in the aggregate with all other such
failures, cessations, assertions and notices of default) could not reasonably be
expected to have a Material Adverse Effect.

 

134



--------------------------------------------------------------------------------

14.1.14 Any Repurchase Agreement ceases to be, or is asserted by any
manufacturer or distributor of Vehicles not to be, in full force and effect,
except in each case to the extent such cessation or assertion (either
individually or in the aggregate with all other such cessations and assertions)
could not reasonably be expected to have a Material Adverse Effect.

14.1.15 There is any Change in Control.

14.1.16 (a) Any default occurs under or any Loan Party fails to pay, perform or
comply with the terms of any Swap or (b) there occurs under any Swap an Early
Termination Date (as defined in such Swap) resulting from (i) any event of
default under such Swap as to which the Company or any Subsidiary is the
Defaulting Party (as defined in such Swap) or (ii) any Termination Event (as so
defined) under such Swap as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owing by the Applicable Loan Parties under all such Swaps as a result thereof,
together with all defaulted Indebtedness of the Loan Parties described in
Section 14.1.3, is greater than 1.25% of the amount of the Aggregate Commitment.

14.2 Consequences of Default; Rights and Remedies. Time is of the essence of
this Agreement.

14.2.1 Upon the occurrence or existence of any Event of Default (other than an
Event of Default referred to in Section 14.1.8) and at any time thereafter
during the continuance of such Event of Default, Agent shall have the right, by
written notice to the Company, to: (a) terminate the availability of PR Account
Advances and terminate the Commitments to make Loans and issue Letters of
Credit; (b) declare all outstanding Obligations payable by the Revolving Loan
Borrower, Used Vehicle Floorplan Borrower, Service Loaner Vehicle Floorplan
Borrower, and the New Vehicle Floorplan Borrowers to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
Loan Documents to the contrary notwithstanding; (c) direct the Revolving Loan
Borrower to deliver to Agent funds in an amount equal to the aggregate stated
amount of the LC Obligations, such funds to be held in the LC Collateral
Account, and/or (d) direct the New Vehicle Floorplan Borrowers to deliver to
Agent funds in an amount which Agent estimates it or the Swing Line Lender may
be required to pay pursuant to Payment Commitments which may be presented
thereafter, such collateral to be held in the Payment Commitment Collateral
Account. The applicable Borrowers shall immediately deliver to Agent all such
funds required by Agent.

14.2.2 Upon the occurrence or existence of any Event of Default described in
Section 14.1.8, immediately and without notice, (a) the Commitments and the
availability of Loans and Letters of Credit shall automatically terminate,
(b) all outstanding Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
Loan Documents to the contrary notwithstanding, (c) the Revolving Loan Borrower
shall automatically become obligated to deliver to the Agent Cash Collateral in
an amount equal to the aggregate stated amount of the LC Obligations, which
funds shall be held by the Agent in the LC Collateral Account, and (d) the New
Vehicle Floorplan Borrowers shall automatically become obligated to deliver to
Agent funds in an amount which Agent estimates it or the Swing Line Lender may
be required to pay pursuant to Payment Commitments which may be presented
thereafter, which funds shall be held by the Agent in the Payment Commitment
Collateral Account.

 

135



--------------------------------------------------------------------------------

14.2.3 In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default, Agent and the Lenders shall have the right to exercise
any right, power or remedy available under this Agreement, any of the other Loan
Documents, or otherwise available at law or in equity.

14.2.4 The Agent shall promptly inform the Lenders of the occurrence of any
Event of Default of which it is deemed to have knowledge or notice pursuant to
Section 16.9 and will promptly provide the Lenders with copies of any and all
notices that Agent has received with respect thereto. After such notification,
the Lenders shall meet to determine the desired course of action and the Agent
shall take such course of action, and pursue such rights and remedies under the
Loan Documents, as the Required Lenders shall determine. If the Required Lenders
have not agreed upon a course of action within 90 days after the date that the
Lenders have received a notice from the Agent of the occurrence of an Event of
Default, the Agent shall (and shall be obligated to) terminate the Commitments,
accelerate all of the Obligations, apply all amounts collected from the
Borrowers, any Guarantors and the Collateral as set forth herein and pursue such
other rights and remedies as are prudent under the circumstances. During the
time between the Agent’s giving notice of the occurrence of an Event of Default
to the Lenders and the earlier of (a) the Required Lender’s agreement on a
course of action or (b) the expiration of the 90 day decision period, the Agent
shall take such actions on behalf of the Lenders as the Agent deems prudent. To
the extent inconsistent with Section 14.2.2, this Section shall not apply to any
Event of Default referred to in Section 14.1.8 and any Event of Default referred
to in Section 14.1.8 shall be governed by Section 14.2.2. However, decisions as
to how to handle, vote, or compromise the Agent’s claims on behalf of the
Lenders in any bankruptcy or insolvency proceeding shall be governed by this
Section. This Section confers no rights upon any Loan Party.

14.3 Application of Payments. If the Obligations have become due and payable in
full or if at any time insufficient funds are received by and available to the
Agent to fully pay all fees, costs, expenses, principal, interest and other
amounts due to Agent and the Lenders under this Agreement and the other Loan
Documents, such funds received by Agent shall be applied: (a) first, to the
payment of fees, costs, disbursements, indemnities and other expenses (including
Attorney Costs of Agent’s counsel) owing to Agent, including without limitation,
if applicable, amounts incurred in realizing on Collateral or otherwise
enforcing the Loan Documents; (b) second, to the payment of fees, costs,
disbursements, indemnities, and other expenses owing to the Lenders (other than
LC Fees, Revolving Loan Commitment Fee, Used Vehicle Floorplan Commitment Fee,
Service Loaner Vehicle Floorplan Commitment Fee and New Vehicle Floorplan
Commitment Fee), including without limitation, if applicable, amounts incurred
in realizing on Collateral or otherwise enforcing the Loan Documents and amounts
owing pursuant to Article 7 and Section 17.1; (c) third, to the payment of LC
Fees, Revolving Loan Commitment Fees, New Vehicle Floorplan Commitment Fee, Used
Vehicle Floorplan Commitment Fee and Service Loaner Vehicle Floorplan Commitment
Fee; (d) fourth to the payment of accrued interest on all of the Loans and other
Obligations, (e) fifth to the payment to Swing Line Lender of any principal
amount of the New Vehicle Swing Line Loans in excess of the New Vehicle Swing
Line Commitment; (f) sixth, to the payment of the remaining principal owing to
all of the Lenders on all of the Loans, LC Obligations, and other Obligations,
allocated to the Lenders

 

136



--------------------------------------------------------------------------------

based upon their Pro Rata Shares; (g) seventh, to fully cash collateralize the
LC Obligations and any outstanding Payment Commitments; (h) eighth, to payment
of the Permitted Swap Obligations, ratably among the Lenders in proportion to
the respective amounts described in this clause (h) held by them; and (i) ninth,
the balance, if any, to the Borrowers or as otherwise required by law.

ARTICLE 15

HAZARDOUS SUBSTANCES

15.1 Representations and Warranties. Each Borrower represents and warrants that
to its knowledge, as of the Closing Date, any Properties identified as such in
the Disclosure Schedule are the only Properties requiring remedial action under
applicable Environmental Laws, resulting from the use, generation, manufacture,
storage, treatment, disposal, release, or threatened release of any Hazardous
Substances on, under, about or from any of the Properties. The performance of
such remedial actions will not have a Material Adverse Effect on any Loan Party
or its businesses.

15.2 Activities. Each Borrower shall, and the Company shall cause each
Subsidiary to use, generate, manufacture, store, treat, release or dispose of
Hazardous Substances on, under, about or from the Properties only as is
reasonable and necessary in the operation of its business, and in substantial
compliance with all applicable Environmental Laws.

15.3 Inspections. Each Borrower will permit and the Company will cause each
other Loan Party to permit representatives of Agent and the Lenders to enter
upon the Properties to make such inspections and tests as they may reasonably
deem appropriate to determine compliance of the Properties with this Article.
Any such inspections or tests shall be at the expense of Borrowers and for
Agents’ and the Lenders’ purposes only, and shall not be construed to create any
responsibility or liability on the part of Agent or any Lender to any Borrower
or any other Person.

15.4 Release and Indemnity. Each Borrower hereby (a) releases and waives any
future claims against Agent and each Lender for indemnity or contribution in the
event the Company or any of its Subsidiaries becomes liable for cleanup or other
costs under any Environmental Laws, and (b) agrees to indemnify and hold
harmless Agent and each Lender and the other Indemnified Persons against any and
all Claims which such Person may directly or indirectly sustain or suffer
resulting from a breach of this Article by the Company or any other Borrower or
as a consequence of any use, generation, manufacture, storage, disposal, release
or threatened release of a Hazardous Substance on the Properties, except to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Person.

15.5 Survival. The provisions of this Article, including the obligation to
indemnify, shall survive the repayment of the Loans and Letters of Credit and
other liabilities and Obligations of any one or more of the Borrowers under this
Agreement and the other Loan Documents, and the termination or expiration of
this Agreement, and, if applicable, shall not be affected by Lender’s
acquisition of any interest in any of the Properties, whether by foreclosure or
otherwise.

 

137



--------------------------------------------------------------------------------

ARTICLE 16

THE AGENT

16.1 Appointment; Nature of Relationship. U.S. Bank is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes Agent to act as the contractual representative of such
Lender with the rights and duties expressly set forth herein and in the other
Loan Documents. Agent agrees to act as such contractual representative upon the
express conditions contained in this Article 16. Notwithstanding the use of the
defined term “Agent,” it is expressly understood and agreed that Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Uniform Commercial
Code and (c) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Agreement and the other
Loan Documents. Each of the Lenders hereby agrees to assert no claim against
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.

16.2 Powers. Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto. Agent shall have
no implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by Agent.

16.3 General Immunity. Neither Agent nor any of its directors, officers, agents
or employees shall be liable to any Borrower or any Lender for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith except to the extent such action or
inaction is determined in a final non-appealable judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

16.4 No Responsibility for Loans, Recitals, Etc. Neither Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article 9, except
receipt of items required to be delivered solely to Agent; (d) the existence or
possible existence of any Default or Event of Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of any Loan Party or of any of any
Loan Party’s Subsidiaries. The foregoing notwithstanding, however, Agent shall,
upon a reasonable request from a Lender, provide such information as may be
necessary to demonstrate to such Lender that Agent has the ability to comply, or
has in fact complied, with all regulations or mandates from a governing entity
that are applicable to the Loans, including without limitation, the Flood
Disaster Protection Act of 1973 and the national Flood Insurance Reform Act
(1994).

 

138



--------------------------------------------------------------------------------

16.5 Action on Instructions of Lenders. Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that Agent shall be under no duty to take any discretionary action permitted to
be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

16.6 Employment of Agents and Counsel. Agent may perform any of its duties as
Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. Agent shall be entitled to advice of counsel concerning
the contractual arrangement between Agent and the Lenders and all matters
pertaining to Agent’s duties hereunder and under any other Loan Document.

16.7 Reliance on Documents; Counsel. Agent shall be entitled to rely upon any
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex,
electronic mail message, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by Agent, which counsel may be employees of Agent. For purposes of determining
compliance with the conditions specified in Article 9, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Agent shall have received notice from such Lender prior to the applicable date
specifying its objection thereto.

16.8 Reimbursement and Indemnification. The Lenders agree to reimburse and
indemnify Agent ratably in proportion to their respective Commitments (or, if
the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (a) for any amounts not reimbursed by the
Borrowers for which Agent is entitled to reimbursement by a Borrower or
Borrowers under the Loan Documents, (b) for any other expenses incurred by Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by Agent in connection with any
dispute between Agent and any Lender or between two or more of the Lenders) and
(c) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against Agent in any
way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against Agent in connection with any dispute between Agent and any

 

139



--------------------------------------------------------------------------------

Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (y) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
Agent and (z) any indemnification required pursuant to Section 7.4.4 shall,
notwithstanding the provisions of this Section, be paid by the relevant Lender
in accordance with the provisions thereof. The obligations of the Lenders under
this Section shall survive payment of the Obligations and Permitted Swap
Obligations and termination of this Agreement.

16.9 Notice of Event of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Agent, unless (i) Agent has actual knowledge of such Default or
Event of Default or (ii) Agent has received written notice from a Lender or
Borrower referring to this Agreement describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that Agent
receives such a notice, Agent shall give prompt notice thereof to the Lenders;
provided that, except as expressly set forth in the Loan Documents, Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to a Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.

16.10 Rights as a Lender. Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitments and its Loans
as any Lender and may exercise the same as though it were not Agent, and the
term “Lender” or “Lenders” shall, at any time when Agent is a Lender, unless the
context otherwise indicates, include Agent in its individual capacity. Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Loan Party,
or any of their Subsidiaries and Affiliates in which any Loan Party is not
restricted hereby from engaging with any other Person.

16.11 Lender Credit Decision, Legal Representation.

(a) Each Lender acknowledges that it has, independently and without reliance
upon Agent, or any other Lender and based on the financial statements prepared
by the Borrowers and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon Agent, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents. Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by Agent hereunder or as may be reasonably requested by a Lender from
Agent, Agent shall have no duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of any Loan Party or any of its Affiliates that may come
into the possession of Agent (whether or not in its capacity as Agent) or any of
their Affiliates.

 

140



--------------------------------------------------------------------------------

(b) Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
Applicable Laws relating to the transactions contemplated hereby, and that the
counsel to Agent represents only Agent and not the Lenders in connection with
this Agreement and the transactions contemplated hereby.

16.12 Successor Agent. Agent may resign at any time by giving written notice
thereof to the Lenders and the Company, such resignation to be effective upon
the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. Unless a Default exists, such successor Agent shall be reasonably
acceptable to the Company. If no successor Agent shall have been so appointed by
the Required Lenders within thirty days after the resigning Agent’s giving
notice of its intention to resign, then the resigning Agent may appoint, on
behalf of Borrowers and the Lenders, a successor Agent. Notwithstanding the
previous sentence, Agent may at any time without the consent of any Borrower or
any Lender, appoint any of its Affiliates which is a commercial bank as a
successor Agent hereunder. If Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of Agent hereunder and each
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment. Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least
$3,000,000,000.00. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent. Upon the effectiveness of the resignation of Agent, the resigning Agent
shall be discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article 16 shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as Agent hereunder and under the other Loan Documents. In the event that
there is a successor to Agent by merger, or Agent assigns its duties and
obligations to an Affiliate pursuant to this Section, then the term “Prime Rate”
as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Agent.

16.13 Agent’s Fees. Each Borrower agrees to pay to Agent, for its account, the
fees agreed to by such Borrower and Agent pursuant to any fee letter between
them, or as otherwise agreed from time to time.

16.14 Delegation to Affiliates. Each Borrower and the Lenders agree that Agent
may delegate any of its duties under this Agreement to any of its Affiliates.
Any such Affiliate (and such Affiliate’s directors, officers, agents and
employees) which performs duties in connection with this Agreement shall be
(i) entitled to the same benefits of the indemnification, waiver and other
protective provisions to which Agent is entitled under this Agreement; and
(ii) subject to the same obligations of Agent hereunder.

 

141



--------------------------------------------------------------------------------

16.15 Execution of Collateral Documents. The Lenders hereby empower and
authorize Agent to execute and deliver the Collateral Documents and all related
agreements, documents or instruments as shall be necessary or appropriate to
effect the purposes of the Collateral Documents.

16.16 Collateral Releases. The Lenders hereby empower and authorize Agent to
execute and deliver on their behalf any agreements, documents or instruments as
shall be necessary or appropriate to effect any releases of Collateral which
shall be permitted by the terms hereof or any other Loan Document or which shall
otherwise have been approved by the Required Lenders (or, if required by the
terms of this Agreement, all of the Lenders) in writing. If any of the
Collateral shall be sold or otherwise disposed of by any Loan Party in a
transaction permitted by the Loan Documents, then Agent, at the request and sole
expense of the applicable Loan Party, shall execute and deliver to such Loan
Party all releases and other documents reasonably necessary or advisable for the
release of the Liens created under the Loan Documents on such Collateral,
provided that the applicable Loan Party shall provide to the Agent evidence of
such transaction’s compliance with the Loan Documents as Agent shall reasonably
request.

16.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (a)(i) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between each Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (ii) each Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) each of the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Borrower or any of its Affiliates, or any
other Person and (ii) no Lender has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates, and no Lender has any obligation to disclose any
of such interests to any Borrower or its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

16.18 Co-Documentation Agents, Syndication Agent, etc. Neither any Documentation
Agent or the Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Persons as it makes with respect to the Agent in Section 16.11.

 

142



--------------------------------------------------------------------------------

16.19 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and the Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA, of any Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Commitments, (ii) the
transaction exemption set forth in one or more prohibited transaction exemptions
issued by the Department of Labor (each, a “PTE”), such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Agent, in its sole discretion,
and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and the Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that the Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

143



--------------------------------------------------------------------------------

ARTICLE 17

MISCELLANEOUS

17.1 Expenses; Indemnification. Each Borrower hereby agrees:

(a) to pay or reimburse Agent on demand for all reasonable costs and expenses
(including reasonable Attorney Costs of Agent’s counsel) incurred in connection
with the syndication, negotiation, due diligence, preparation, execution,
delivery, distribution (including, without limitation, via DebtX and any other
internet service selected by the Agent), review, administration and enforcement
of the Loan Documents and the transactions contemplated thereby, and any
amendment, supplement or modification to, the Loan Documents and any other
documents prepared in connection therewith, whether or not the transactions
contemplated hereby are consummated, including without limitation all recording
costs, filing fees, consultants’ fees, travel expenses, costs of appraisals and
reviews, environmental audits and reviews (including costs of internal review of
a third party report), collateral audits (subject to Section 12.4), title
insurance, lien searches, and costs of perfecting, continuing, monitoring,
preserving and protecting security interests in the Collateral;

(b) to pay or reimburse Agent and each Lender for all their reasonable costs and
expenses incurred in connection with, and to pay, indemnify, and hold the
Indemnified Persons harmless from and against any and all claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, disbursements, and Attorney Costs of every kind and nature arising out
of or in connection with, the collection, enforcement or protection of any
rights and remedies under the Loan Documents and any other documents prepared in
connection therewith (including without limitation in connection with
negotiations or workout or restructuring affecting the Loan Documents or
Obligations and any bankruptcy, or similar proceeding or other legal proceeding
involving any Loan Party);

(c) to pay, indemnify, and to hold the Indemnified Persons harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure or delay in paying, stamp, excise and other taxes
(other than income and gross revenue taxes), if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and any such other documents including reasonable Attorney
Costs of counsel to Agent and each Lender in connection with the foregoing and
in connection with advising Agent with respect to its rights and responsibility
under any Loan Document; and

(d) to pay, indemnify, and hold the Indemnified Persons harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature (including reasonable Attorney Costs) which may be incurred by or
asserted against any Indemnified Person arising out of or in connection with the
Loan Documents, the transactions contemplated by the Loan Documents, or the use
of the proceeds of the Loans (including, without limitation, in connection with
any investigation, litigation, or proceeding or preparation of defense in
connection therewith), whether or not any of the indemnified Persons is a party
thereto, or by reason of or in connection with the execution and delivery or
transfer of, or payment or failure to make payments under, Letters of Credit (it
being agreed that nothing in this Section 17.1 is intended to limit the
Revolving Loan Borrower’s obligations pursuant to Section 5.9).

 

144



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Borrower shall have no obligation to indemnify
any Indemnified Person with respect to any costs of the matters described in
subsections (a), (b), (c) and (d) of this Section 17.1 which arise from the
gross negligence or willful misconduct of such Indemnified Person. The
agreements in this Section 17.1 shall survive repayment of the Obligations and
Permitted Swap Obligations and termination of this Agreement. Without limiting
the provisions of Section 7.4, this Section 17.1(d) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

17.2 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns permitted hereby, except that (a) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (b) any assignment
by any Lender must be made in compliance with Section 17.4, and (c) any transfer
by participation must be made in compliance with the terms of this Agreement.
Any attempted assignment or transfer by any party not made in compliance with
this Section shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (b) of this
Section relates only to absolute assignments and this Section 17.2 does not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment by any Lender of all or any portion of its rights under
this Agreement to a Federal Reserve Bank; provided, however, that no such pledge
or assignment creating a security interest shall release the transferor Lender
from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 17.4. The Agent may treat the Person
which made any Loan as the owner thereof for all purposes hereof unless and
until such Person complies with Section 17.4; provided, however, that the Agent
may in its discretion (but shall not be required to) follow instructions from
the Person which made any Loan to direct payments relating to such Loan to
another Person. Any assignee of the rights to any Loan agrees by acceptance of
such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan, shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Loan.

17.3 Participations.

17.3.1 Permitted Participants; Effect. Any Lender may, in accordance with
Applicable Law, at any time sell to one or more banks or other entities (each, a
“Participant”) participating interests in any Outstanding Credit Exposure owing
to such Lender, the Commitments of such Lender or any other interest of such
Lender under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure for all
purposes under the Loan Documents, all amounts payable by Borrowers under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and Borrowers and Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents.

 

145



--------------------------------------------------------------------------------

17.3.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents; provided, however, that any agreement
pursuant to which any Lender sells a participating interest may require the
Lender to obtain Participant’s consent to any amendment, modification or waiver
which would require the consent of all Lenders pursuant to Section 17.9.

17.3.3 Benefit of Certain Provisions. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 17.8 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 17.8 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 17.8, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 17.7 as if each Participant were a Lender. Each Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 7.1, 7.2, 7.4, and 17.1 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 17.4, provided that
(a) a Participant shall not be entitled to receive any greater payment under
Sections 7.1 or 7.2, or 7.4 than the Lender who sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Company, and (b) a Participant shall not be
entitled to receive any greater payment under Section 7.4 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account (i) except to the extent such
entitlement to receive a greater payment results from a change in treaty, law or
regulation (or any change in the interpretation or administration thereof by any
Governmental Authority) that occurs after the Participant acquired the
applicable participation and (ii), in the case of any Participant that would be
a Non-U.S. Lender if it were a Lender, such Participant agrees to comply with
the provisions of Section 7.4 to the same extent as if it were a Lender (it
being understood that the documentation required under Section 7.4.6 shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Outstanding Credit Exposure, any Commitment or any other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Outstanding Credit Exposure, any Commitment or any
other obligations under the Loan Documents) to any Person except to the extent
that such disclosure is necessary to establish that such Outstanding Credit
Exposure, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

146



--------------------------------------------------------------------------------

17.4 Assignments.

17.4.1 Permitted Assignments. Any Lender may at any time sell to one or more
Eligible Assignees or other financial institutions reasonably acceptable to
Agent (each an “Assignee”) all or a ratable part of its Loans and participations
in Swing Line Loans and Letters of Credit and other interests under this
Agreement and the Loan Documents; provided, however, that (a) unless each of the
Company and Agent otherwise consents, each assignment shall be in a minimum
amount of $5,000,000 or if less, the entire Aggregate Lender Commitment and
Outstanding Credit Exposure of such Lender; (b) after giving effect to any
Assignment, the Aggregate Lender Commitment of the assigning Lender shall be at
least $5,000,000.00 or shall be $0; and (c) each assignment shall be of a
constant and not a varying, percentage of all of the interests of such Lender in
its Outstanding Credit Exposure and all Commitments, Loans and Letters of
Credit. Any assignment shall be pursuant to an Assignment Agreement in such
other form reasonably acceptable to the Agent as may be agreed to by the parties
thereto.

17.4.2 Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Assignee is a Lender, an Affiliate of a
Lender or an Approved Fund, provided that the consent of the Company shall not
be required if an Event of Default has occurred and is continuing; provided
further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five (5) Business Days after having received written notice thereof. The consent
of the Agent shall be required prior to an assignment becoming effective unless
the Assignee is a Lender, an Affiliate of a Lender or an Approved Fund. The
consent of each of the LC Issuer and the Swing Line Lender shall be required
prior to an assignment of a Commitment becoming effective unless the Assignee is
a Lender with a Commitment. Any consent required under this Section 17.4.2 shall
not be unreasonably withheld or delayed.

17.4.3 Effect; Effective Date. Upon (a) delivery to the Agent of an Assignment
Agreement, together with any required consents, and (b) payment of a $3,500 fee
to the Agent for processing such assignment (unless such fee is waived by the
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Assignee to the effect that none of the consideration used to make the purchase
of the Commitments and Outstanding Credit Exposure under the applicable
Assignment Agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Assignee in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, the Assignee shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitments and
Outstanding Credit Exposure assigned to the Assignee without any further consent
or action by any Borrower, the Lenders or the Agent. In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 17.3.

 

147



--------------------------------------------------------------------------------

17.4.4 Tax Treatment. If any interest in any Loan Document is transferred to any
Assignee or Participant which is not incorporated under the laws of the United
States or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 7.4.

17.5 Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States of America,
a copy of each Assignment delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender, and
participations of each Lender in Letters of Credit, pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower or Lender at any reasonable time and from time to
time upon reasonable prior notice.

17.6 Dissemination of Information. Each Borrower, for itself and its
Subsidiaries, authorizes each Lender to disclose to any Participant or Assignee
and prospective Participant or Assignee any and all financial or other
information in such Lender’s possession concerning any Loan Party, subject to
the confidentiality requirements of Section 17.26 of this Agreement.

17.7 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure, Outstanding New Vehicle
Floorplan Exposure, Outstanding Used Vehicle Floorplan Exposure, Outstanding
Service Loaner Vehicle Floorplan Exposure, and/or Outstanding Revolving Loan
Exposure (other than payments received pursuant to Sections 7.1, 7.2 or 7.4 or
payments specifically payable only to such Lender) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure, Outstanding New Vehicle
Floorplan Exposure, Outstanding Used Vehicle Floorplan Exposure, Outstanding
Service Loaner Vehicle Floorplan Exposure and/or Outstanding Revolving Loan
Exposure. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral or other protection ratably in
proportion to their respective Pro Rata Shares. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

 

148



--------------------------------------------------------------------------------

17.8 Setoff. Each Borrower hereby grants each Lender a security interest in all
deposits, credits and deposit accounts (including all account balances, whether
provisional or final and whether or not collected or available) of such Borrower
with such Lender or any Affiliate of such Lender (the “Deposits”). In addition
to, and without limitation of, any rights of the Lenders under Applicable Law,
if any Borrower is not Solvent, or if any Event of Default occurs, each Borrower
authorizes each Lender to offset and apply all such Deposits toward the payment
of the Obligations owing to such Lender, whether or not the Obligations, or any
part thereof, shall then be due and regardless of the existence or adequacy of
any collateral, guaranty or any other security, right or remedy available to
such Lender or the Lenders; provided, that in the event that any Defaulting
Lender shall exercise such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 6.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the LC Issuer, and the Lenders, and (b) the Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The aforesaid rights may be exercised by Agent or such Lender against
any Borrower or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver or execution, judgment or
attachment creditor of any Borrower or against anyone else claiming through or
against any Borrower or such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of setoff shall
not have been exercised by Agent or such Lender prior to the occurrence of an
Event of Default.

17.9 Amendments and Waivers.

17.9.1 Subject to the provisions of this Section 17.9, the Required Lenders (or
the Agent with the consent in writing of the Required Lenders) and the Borrowers
may enter into agreements supplemental hereto for the purpose of adding or
modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or Borrowers hereunder or waiving any Event of Default
hereunder; provided, however, that no such supplemental agreement shall:

(a) without the consent of all Lenders, extend the final maturity of any Loan,
or extend the expiry date of any Letter of Credit to a date after the
Termination Date or postpone any regularly scheduled payment of principal of any
Loan or forgive all or any portion of the principal amount thereof or any
Reimbursement Obligation, or reduce the rate (except as provided in
Section 7.3.2) or extend the time of payment of interest or fees thereon or on
Reimbursement Obligations or increase the amount of any Commitment of any Lender
hereunder.

(b) without the consent of all of the Lenders, change the definition of Required
Lenders or the Pro Rata Shares required to take any action hereunder.

(c) without the consent of all of the Lenders, extend the Termination Date, or
permit any Borrower to assign its rights under this Agreement.

(d) without the consent of all of the Lenders, amend this Section 17.9, or any
provision herein which requires consent or other action by all Lenders.

(e) without the consent of all of the Lenders, except as permitted by this
Agreement, release any Guarantor or, except as provided herein or in the
Collateral Documents, release all or a substantial part of the Collateral.

 

149



--------------------------------------------------------------------------------

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. No amendment to any provision of this Agreement
relating to the Swing Line Lender or any Swing Line Loans shall be effective
without the written consent of the Swing Line Lender.

17.9.2 Notwithstanding the foregoing, or the provisions of this Section 17.9,
any fee or other amount payable by any Borrower or Borrowers solely to Agent,
the Swing Line Lender or the LC Issuer, may be changed with the consent of only
such Borrower or Borrowers and Agent and, if applicable, the affected Swing Line
Lender or LC Issuer, provided that no Lender will be required to pay any such
fee to which it has not agreed.

17.10 Waiver; Cumulative Remedies. No failure or delay on the part of Agent or
any Lender in exercising any right, power, remedy or privilege hereunder or
under any of the other Loan Documents and no course of dealing between any Loan
Party and Agent or any Lender will operate as a waiver of such right, power,
remedy or privilege, nor will any single or partial exercise of any right, power
or privilege hereunder preclude other or further exercise thereof or the
exercise of any other right, power, remedy or privilege. Waiver of any Default
shall not be a waiver of any other subsequent or prior Default. No waiver of any
Default (whether or not Agent or any Lender knows or should have known of such
Default) shall be deemed to have occurred unless Agent (to the extent authorized
under Section 14.2.4 or 17.9.2) or the Required Lenders has expressly agreed in
writing specifying such waiver. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement shall in any event be
effective unless the same shall be in writing and signed and delivered by Agent,
the Required Lenders, or all of the Lenders, as otherwise set forth in this
Agreement. Any waiver of any provision of this Agreement, and any consent to any
departure by any Loan Party from the terms of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which given. No notice to or demand on any Loan Party not required hereunder
shall in any event entitle any Loan Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the right of
Agent or any Lender to any other or further action in any circumstances without
notice or demand. The rights and remedies herein specified are cumulative and
are not exclusive of any rights or remedies which Agent or any Lender would
otherwise have at law or in equity or otherwise by agreement.

17.11 Notices.

17.11.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 17.11.2 below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(a) if to any Borrower, at its address or facsimile number set forth on the
signature page hereof;

(b) if to the Agent, at its address or facsimile number set forth on the
signature page hereof;

 

150



--------------------------------------------------------------------------------

(c) if to LC Issuer, at its address or facsimile number set forth on the
signature page hereof;

(d) if to a Lender, to it at its address or facsimile number set forth in its
Administrative Questionnaire, a copy of which Administrative Questionnaire shall
be provided to the Company.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 17.11.2 below, shall be effective as provided in said
Section 17.11.2. Notwithstanding any contrary provision hereof, any request for
a Credit Extension shall not be effective until received by Agent.

17.11.2 Electronic Communications.

(a) Notices and other communications to the Lenders and the LC Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Agent or
as otherwise determined by the Agent, provided that the foregoing shall not
apply to notices to any Lender or the LC Issuer if such Lender or the LC Issuer,
as applicable, has notified the Agent that it is incapable of receiving notices
by electronic communication. The Agent or any Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

(b) Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

17.11.3 Change of Address. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

151



--------------------------------------------------------------------------------

17.12 Integration; Conflicting Terms. This Agreement (including the exhibits and
schedules) together with the other Loan Documents embody the entire agreement of
the parties on the subject matter hereof and except as otherwise specifically
set forth in this Agreement or any other Loan Document, supersedes and replaces
all prior agreements, oral and written, on such subject matter. If any term of
any of the other Loan Documents expressly conflicts with the provisions of this
Agreement, the provisions of this Agreement shall control; provided, however,
that the inclusion of additional, greater or supplemental rights and remedies of
Agent and Lenders or the inclusion of additional or greater obligations and
responsibilities of the Loan Parties, in any of the other Loan Documents shall
not be deemed a conflict with this Agreement.

17.13 Governing Law. Except to the extent that Agent or any Lender has greater
rights and remedies under federal law or to the extent otherwise specifically
stated in any Loan Document, this Agreement and the other Loan Documents shall
be governed by and construed and enforced in accordance with the laws of the
State of Oregon without regard to conflicts of law principles but giving effect
to federal laws applicable to national banks, except that matters concerning the
validity and perfection of security interests covered thereby shall be governed
by the conflicts of law provisions of the applicable Uniform Commercial Code.

17.14 Consent To Jurisdiction. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT LOCATED
IN OR WITH JURISDICTION OVER PORTLAND, OREGON IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE OBLIGATIONS AND THE LOAN DOCUMENTS AND EACH
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, THE LC
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE
AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE AGENT, THE LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT LOCATED IN OR WITH JURISDICTION OVER PORTLAND, OREGON.

17.15 Documents Satisfactory to Agent and Required Lenders. All information,
documents and instruments required to be executed or delivered to Agent shall be
in form and substance reasonably satisfactory to Agent and the Required Lenders.

17.16 Exhibits. All exhibits and schedules referred to herein are attached
hereto and hereby incorporated by reference as if fully set forth herein.

17.17 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

152



--------------------------------------------------------------------------------

17.18 Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent, the Arranger, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to any Borrower.
Neither the Agent, the Arranger, the LC Issuer nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of any Borrower’s business or operations. Each
Borrower agrees that neither the Agent, the Arranger, the LC Issuer nor any
Lender shall have liability to any Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by any Borrower in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Agent, the Arranger, the LC Issuer nor any
Lender shall have any liability with respect to, and each Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by any Borrower in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby. It is agreed that the Arranger shall, in its capacity as such, have no
duties or responsibilities under the Agreement or any other Loan Document. Each
Lender acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.

17.19 Survival of Representations. All representations and warranties of any
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

17.20 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any Applicable Law.

17.21 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

17.22 Severability. Whenever possible, each provision of this Agreement and each
of the other Loan Documents shall be interpreted in such a manner as to be valid
and effective under Applicable Law. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

17.23 Construction. This Agreement and the other Loan Documents are the result
of negotiations among, and have been reviewed by, each Loan Party, each Lender,
Agent and their respective counsel (or, if any party has not had the Loan
Documents reviewed by its counsel, such party has had the opportunity to do so
and has voluntarily chosen not to do so). Accordingly, the Loan Documents shall
be deemed to be the product of all parties hereto, and no ambiguity shall be
construed in favor of or against any Loan Party, Agent, or any Lender.

 

153



--------------------------------------------------------------------------------

17.24 USA Patriot Act Notification. The following notification is provided to
each Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies each Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.

17.25 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) of the Board for the
repayment of the Credit Extensions provided for herein.

17.26 Confidentiality. Agent and each Lender agree to take reasonable
precautions, in accordance with customary procedures, to maintain the
confidentiality of all non-public information provided to it by any Loan Party
under this Agreement or any other Loan Document, which is identified as
confidential at the time such Person provides the information, and agrees that
it shall not use any such information other than in connection with or in
enforcement of this Agreement and the other Loan Documents or in connection with
other business now or hereafter existing or contemplated with any Loan Party,
except to the extent such information (a) was or becomes generally available to
the public other than as a result of disclosure by Agent or Lender, or (b) was
or becomes available on a non-confidential basis from a source other than a Loan
Party, provided that such source is not bound by a confidentiality agreement
with a Loan Party known to Agent or such Lender; provided, however, that Agent
or any Lender may disclose such confidential information (p) at the request or
pursuant to any requirement of any Governmental Body or in connection with an
examination of Agent or such Lender by any such authority; (q) pursuant to
subpoena or other court process; (r) when requested or required to do so in
accordance with the provisions of any Applicable Law; (s) to the extent
reasonably required in connection with any litigation or proceeding to which
Agent, any Lender or their respective affiliates may be party; (t) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (u) to Agent’s or such Lender’s and its
affiliates, directors, officers, employees and agents, including accountants,
attorneys and other professional advisors who are subject to similar
limitations; (v) to any Participant or Assignee, actual or potential, provided
that such Person agrees in writing to keep such information confidential to the
same extent required of the Lenders hereunder; (w) to its direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, (x) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Obligations hereunder; (y) as to Agent or any Lender or its affiliates,
as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which any Loan Party is party or is deemed party
with Agent or such Lender or affiliate; and (z) to its affiliates; provided,
that with respect to disclosures under clauses (q) and (r), such Lender shall
use commercially reasonable efforts to notify the Company (unless such
notification is prohibited by any Applicable Law) of the proposed disclosure
before such disclosure is made to reasonably afford the Company the opportunity
to seek to prevent such disclosure.

 

154



--------------------------------------------------------------------------------

17.27 Ford Letter Agreement. Each Lender hereby agrees to the terms and
conditions set forth in the letter agreement regarding Clarification of
Supplemental Terms and Conditions Agreement dated April 5, 2012 and agreed to on
April 10, 2012 between Ford Motor Company and the Company, a copy of which has
been provided to each Lender.

17.28 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH BORROWER, THE AGENT, THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THE OBLIGATIONS AND THE LOAN DOCUMENTS OR THE
RELATIONSHIP ESTABLISHED THEREUNDER. EACH OF THEM REPRESENTS TO THE OTHER
PARTIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

17.29 Disclosure. Under Oregon law, most agreements promises and commitments
made by any Lender concerning loans and other credit extensions which are not
for personal, family or household purposes or secured solely by the borrower’s
residence must be in writing, express consideration and be signed by the Lender
to be enforceable.

17.30 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

155



--------------------------------------------------------------------------------

17.31 Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the Existing Loan Agreement effective from and after the Closing
Date. The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness or other obligations owing to the existing Lenders
or Agent under the Existing Loan Agreement. On the Closing Date, the credit
facilities described in the Existing Loan Agreement shall be amended,
supplemented, modified and restated in their entirety as described herein, and
all loans and other obligations of the Company and the other Borrowers
outstanding as of such date under the Existing Loan Agreement shall be deemed to
be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that Agent
shall make such transfers of funds as are necessary in order that the
outstanding balance of such loans, together with any extensions of credit made
on the Closing Date, reflect the Commitments of the Lenders hereunder.

17.32 Acknowledgement Regarding any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap or any
other agreement or instrument that is a QFC (such support, “QFC Credit Support”,
and each such QFC, a “Supported QFC”), the parties acknowledge and agree as
follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 17.31, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

156



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages follow]

 

157



--------------------------------------------------------------------------------

BORROWERS: LITHIA MOTORS, INC. By:  

/s/ Tina Miller

Name:  

Tina Miller

Title:  

Senior Vice President and Chief Financial Officer

BAIERL AUTOMOTIVE CORPORATION

BAIERL CHEVROLET, INC.

CADILLAC OF PORTLAND LLOYD CENTER, LLC

CAMP AUTOMOTIVE, INC.

CRANBERRY AUTOMOTIVE, INC.

DARON MOTORS LLC

DCH (OXNARD) INC.

DCH BLOOMFIELD LLC

DCH CA, LLC

DCH CALABASAS-A, LLC

DCH CALIFORNIA MOTORS INC.

DCH DEL NORTE, INC.

DCH ESSEX INC.

DCH FREEHOLD LLC

DCH KOREAN IMPORTS LLC

DCH MAMARONECK LLC

DCH MISSION VALLEY LLC

DCH MONMOUTH LLC

DCH MONTCLAIR LLC

DCH MOTORS LLC

DCH NANUET LLC

DCH NY MOTORS LLC

DCH OXNARD 1521 IMPORTS INC.

DCH RIVERSIDE-S, INC.

DCH TEMECULA IMPORTS LLC

DCH TEMECULA MOTORS LLC

DCH TORRANCE IMPORTS INC.

FREEHOLD NISSAN LLC

HUTCHINS EUGENE NISSAN, INC.

HUTCHINS IMPORTED MOTORS, INC.

LAD CARSON-N, LLC

LAD MISSION VIEJO-JLR, INC.

LAD-AU, LLC

LAD-MB, LLC

LAD-N, LLC

LAD-P, LLC



--------------------------------------------------------------------------------

LAD-T, LLC

LAD-V, LLC

LBMP, LLC

LFKF, LLC

LGPAC, INC.

LITHIA ACDM, INC.

LITHIA ANCHORAGE-C, LLC

LITHIA ANCHORAGE-H, LLC

LITHIA ARMORY GARAGE, LLC

LITHIA BAIERL-S, LLC

LITHIA BRYAN TEXAS, INC.

LITHIA BUFFALO-A, LLC

LITHIA CCTF, INC.

LITHIA CDH, INC.

LITHIA CIMR, INC.

LITHIA CJDO, INC.

LITHIA CJDSA, INC.

LITHIA CJDSF, INC.

LITHIA CM, INC.

LITHIA CO, INC.

LITHIA CRATER LAKE-M, INC.

LITHIA CSA, INC.

LITHIA DE, INC.

LITHIA DES MOINES-VW, LLC

LITHIA DMID, INC.

LITHIA DODGE OF TRI-CITIES, INC.

LITHIA FRESNO, INC.

LITHIA HAMILTON-H, LLC

LITHIA HAZLETON-H, LLC

LITHIA HDM, INC.

LITHIA HGF, INC.

LITHIA HMID, INC.

LITHIA IMPORTS OF ANCHORAGE, INC.

LITHIA JEF, INC.

LITHIA KLAMATH, INC.

LITHIA KLAMATH-T, INC.

LITHIA LSGF, INC.

LITHIA MBDM, INC.

LITHIA McMURRAY-C, LLC

LITHIA MEDFORD HON, INC.

LITHIA MIDDLETOWN-L, LLC

LITHIA MOON-S, LLC

LITHIA MOON-V, LLC

LITHIA MORGANTOWN-CJD, LLC

LITHIA MORGANTOWN-S, LLC

LITHIA MTLM, INC.



--------------------------------------------------------------------------------

LITHIA NA, INC.

LITHIA NC, INC.

LITHIA ND ACQUISITION CORP. #3

LITHIA ND ACQUISITION CORP. #4

LITHIA NDM, INC.

LITHIA NF, INC.

LITHIA NSA, INC.

LITHIA OF ABILENE, INC.

LITHIA OF ANCHORAGE, INC.

LITHIA OF BEND #1, LLC

LITHIA OF BEND #2, LLC

LITHIA OF BENNINGTON – 2, LLC

LITHIA OF BENNINGTON – 3, LLC

LITHIA OF BENNINGTON – 4, LLC

LITHIA OF BILLINGS II LLC

LITHIA OF BILLINGS, INC.

LITHIA OF CLEAR LAKE, LLC

LITHIA OF CONCORD I, INC.

LITHIA OF CONCORD II, INC.

LITHIA OF DES MOINES, INC.

LITHIA OF EUREKA, INC.

LITHIA OF FAIRBANKS, INC.

LITHIA OF GREAT FALLS, INC.

LITHIA OF HELENA, INC.

LITHIA OF HONOLULU-A, INC.

LITHIA OF HONOLULU-BGMCC, LLC

LITHIA OF HONOLULU-V, LLC

LITHIA OF KILLEEN, LLC

LITHIA OF LODI, INC.

LITHIA OF MAUI-H, LLC

LITHIA OF MISSOULA II, LLC

LITHIA OF MISSOULA, INC.

LITHIA OF POCATELLO, INC.

LITHIA OF PORTLAND I, LLC

LITHIA OF PORTLAND, LLC

LITHIA OF ROBSTOWN, LLC

LITHIA OF ROSEBURG, INC.

LITHIA OF SANTA ROSA, INC.

LITHIA OF SEATTLE, INC.

LITHIA OF SOUTH CENTRAL AK, INC.

LITHIA OF STOCKTON, INC.

LITHIA OF STOCKTON-V, INC.

LITHIA OF TF, INC.

LITHIA OF TROY, LLC

LITHIA OF UTICA – 1, LLC

LITHIA OF UTICA – 3, LLC



--------------------------------------------------------------------------------

LITHIA OF UTICA – 4, LLC

LITHIA OF WALNUT CREEK, INC.

LITHIA OF WASILLA, LLC

LITHIA OF YORKVILLE – 1, LLC

LITHIA OF YORKVILLE – 2, LLC

LITHIA OF YORKVILLE – 3, LLC

LITHIA OF YORKVILLE – 4, LLC

LITHIA OF YORKVILLE – 5, LLC

LITHIA ORCHARD PARK-H, LLC

LITHIA PARAMUS-M, LLC

LITHIA PITTSBURGH-S, LLC

LITHIA RAMSEY-B, LLC

LITHIA RAMSEY-L, LLC

LITHIA RAMSEY-M, LLC

LITHIA RAMSEY-T, LLC

LITHIA RENO-CJ, LLC

LITHIA RENO-VW, LLC

LITHIA RENO SUB-HYUN, INC.

LITHIA SALMIR, INC.

LITHIA SEA P, INC.

LITHIA SEASIDE, INC.

LITHIA SOC, INC.

LITHIA SPOKANE-B, LLC

LITHIA SPOKANE-S, LLC

LITHIA TA, INC.

LITHIA TO, INC.

LITHIA TR, INC.

LITHIA VAUDM, INC.

LITHIA WEXFORD-H, LLC

LLL SALES CO LLC

LMBB, LLC

LMBP, LLC

LMOP, LLC

PARAMUS WORLD MOTORS LLC

SALEM-B, LLC

SALEM-H, LLC

SALEM-V, LLC

SHARLENE REALTY LLC

TAMPA-H, LLC

TUSTIN MOTORS INC.

WESLEY CHAPEL-H, LLC

WESLEY CHAPEL-T, LLC



--------------------------------------------------------------------------------

By:  

/s/ Tina Miller

Name: Tina Miller Title: Authorized Agent



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT OF GUARANTORS

Each undersigned Guarantor hereby acknowledges, consents, and agrees to all
terms and conditions of the foregoing amendment.

797 VALLEY STREET LLC

BAIERL CHEVROLET, INC.

BAIERL AUTO PARTS, LLC

BAIERL AUTOMOTIVE CORPORATION

BAIERL HOLDING, LLC

CADILLAC OF PORTLAND LLOYD CENTER, LLC

CAMP AUTOMOTIVE, INC.

CARBONE AUTO BODY, LLC

CRANBERRY AUTOMOTIVE, INC.

DAH CHONG HONG CA TRADING LLC

DAH CHONG HONG TRADING CORPORATION

DARON MOTORS LLC

DCH (OXNARD) INC.

DCH AUTO GROUP (USA) INC.

DCH BLOOMFIELD LLC

DCH CA, LLC

DCH CALABASAS-A, LLC

DCH CALIFORNIA INVESTMENTS LLC

DCH CALIFORNIA MOTORS INC.

DCH DEL NORTE, INC.

DCH DMS NJ, LLC

DCH ESSEX INC.

DCH FINANCIAL NJ, LLC

DCH FREEHOLD - V, LLC

DCH FREEHOLD LLC

DCH HOLDINGS LLC

DCH INVESTMENTS INC. (NEW JERSEY)

DCH INVESTMENTS INC. (NEW YORK)

DCH KOREAN IMPORTS LLC

DCH MAMARONECK LLC

DCH MISSION VALLEY LLC

DCH MONMOUTH LLC

DCH MONTCLAIR LLC

DCH MOTORS LLC

DCH NANUET LLC

DCH NORTH AMERICA INC.

DCH NY MOTORS LLC

DCH OXNARD 1521 IMPORTS INC.

DCH RIVERSIDE-S, INC.

DCH SIMI VALLEY INC.

 

[LITHIA MOTORS – THIRD AMENDED AND RESTATED LOAN AGREEMENT]



--------------------------------------------------------------------------------

DCH SUPPORT SERVICES, LLC

DCH TEMECULA IMPORTS LLC

DCH TEMECULA MOTORS LLC

DCH THOUSAND OAKS-F, INC.

DCH TL HOLDINGS LLC

DCH TL NY HOLDINGS LLC

DCH TORRANCE IMPORTS INC.

DRIVEWAY MOTORS, LLC

ELIZABETH COLLISION, LLC

LITHIA FLORIDA HOLDING, INC.

FLORIDA SS, LLC

FREEHOLD NISSAN LLC

FUSE AUTO SALES, LLC

HUTCHINS EUGENE NISSAN, INC.

HUTCHINS IMPORTED MOTORS, INC.

LA MOTORS HOLDING, LLC

LAD ADVERTISING, INC.

LAD CARSON-N, LLC

LAD MISSION VIEJO-JLR, INC.

LAD-AU, LLC

LAD-MB, LLC

LAD MOBU, INC.

LAD-N, LLC

LAD-P, LLC

LAD-T, LLC

LAD-V, LLC

LBMP, LLC

LFKF, LLC

LGPAC, INC.

LITHIA ACDM, INC.

LITHIA AIRCRAFT, INC.

LITHIA ANCHORAGE-C, LLC

LITHIA ANCHORAGE-H, LLC

LITHIA ARMORY GARAGE, LLC

LITHIA AUCTION & RECON, LLC

LITHIA AUTO SERVICES, INC.

LITHIA AUTOMOTIVE, INC.

LITHIA BA HOLDING, INC.

LITHIA BAIERL-S, LLC

LITHIA BNM, INC.

LITHIA BRYAN TEXAS, INC.

LITHIA BUFFALO-A, LLC

LITHIA CCTF, INC.

LITHIA CDH, INC.

LITHIA CIMR, INC.

LITHIA CJDO, INC.

 

[LITHIA MOTORS – THIRD AMENDED AND RESTATED LOAN AGREEMENT]



--------------------------------------------------------------------------------

LITHIA CJDSA, INC.

LITHIA CJDSF, INC.

LITHIA CM, INC.

LITHIA CO, INC.

LITHIA CSA, INC.

LITHIA CRATER LAKE-F, INC.

LITHIA CRATER LAKE-M, INC.

LITHIA DE, INC.

LITHIA DES MOINES-VW, LLC

LITHIA DM, INC.

LITHIA DMID, INC.

LITHIA DODGE OF TRI-CITIES, INC.

LITHIA EATONTOWN-F, LLC

LITHIA FINANCIAL CORPORATION

LITHIA FLCC, LLC

LITHIA FMF, INC.

LITHIA FORD OF BOISE, INC.

LITHIA FRESNO, INC.

LITHIA HAMILTON-H, LLC

LITHIA HAZLETON-H, LLC

LITHIA HDM, INC.

LITHIA HGF, INC.

LITHIA HMID, INC.

LITHIA HPI, INC.

LITHIA IDAHO FALLS-F, INC.

LITHIA IMPORTS OF ANCHORAGE, INC.

LITHIA JEF, INC.

LITHIA KLAMATH, INC.

LITHIA KLAMATH-T, INC.

LITHIA LBGGF, INC.

LITHIA LHGF, INC.

LITHIA LSGF, INC.

LITHIA MBDM, INC.

LITHIA McMURRAY-C, LLC

LITHIA MEDFORD HON, INC.

LITHIA MIDDLETOWN-L, LLC

LITHIA MMF, INC.

LITHIA MONROEVILLE-A, LLC

LITHIA MONROEVILLE-C, LLC

LITHIA MONROEVILLE-F, LLC

LITHIA MONROEVILLE-V, LLC

LITHIA MOON-S, LLC

LITHIA MOON-V, LLC

LITHIA MORGANTOWN-CJD, LLC

LITHIA MORGANTOWN-F, LLC

LITHIA MORGANTOWN-S, LLC

 

[LITHIA MOTORS – THIRD AMENDED AND RESTATED LOAN AGREEMENT]



--------------------------------------------------------------------------------

LITHIA MOTORS SUPPORT SERVICES, INC.

LITHIA MTLM, INC.

LITHIA NA, INC.

LITHIA NC, INC.

LITHIA ND ACQUISITION CORP. #1

LITHIA ND ACQUISITION CORP. #3

LITHIA ND ACQUISITION CORP. #4

LITHIA NDM, INC.

LITHIA NF, INC.

LITHIA NORTHEAST REAL ESTATE, LLC

LITHIA NSA, INC.

LITHIA OF ABILENE, INC.

LITHIA OF ANCHORAGE, INC.

LITHIA OF BEND #1, LLC

LITHIA OF BEND #2, LLC

LITHIA OF BENNINGTON – 1, LLC

LITHIA OF BENNINGTON – 2, LLC

LITHIA OF BENNINGTON – 3, LLC

LITHIA OF BENNINGTON – 4, LLC

LITHIA OF BILLINGS II LLC

LITHIA OF BILLINGS, INC.

LITHIA OF CASPER, LLC

LITHIA OF CLEAR LAKE, LLC

LITHIA OF CONCORD I, INC.

LITHIA OF CONCORD II, INC.

LITHIA OF CORPUS CHRISTI, INC.

LITHIA OF DES MOINES, INC.

LITHIA OF EUREKA, INC.

LITHIA OF FAIRBANKS, INC.

LITHIA OF GREAT FALLS, INC.

LITHIA OF HELENA, INC.

LITHIA OF HONOLULU-A, INC.

LITHIA OF HONOLULU-BGMCC, LLC

LITHIA OF HONOLULU-F, LLC

LITHIA OF HONOLULU-V, LLC

LITHIA OF KILLEEN, LLC

LITHIA OF LODI, INC.

LITHIA OF MAUI-H, LLC

LITHIA OF MISSOULA II, LLC

LITHIA OF MISSOULA III, INC.

LITHIA OF MISSOULA, INC.

LITHIA OF POCATELLO, INC.

LITHIA OF PORTLAND I, LLC

LITHIA OF PORTLAND, LLC

LITHIA OF ROBSTOWN, LLC

LITHIA OF ROSEBURG, INC.

 

[LITHIA MOTORS – THIRD AMENDED AND RESTATED LOAN AGREEMENT]



--------------------------------------------------------------------------------

LITHIA OF SANTA ROSA, INC.

LITHIA SEATTLE, INC.

LITHIA OF SOUTH CENTRAL AK, INC.

LITHIA OF SPOKANE II, INC.

LITHIA OF SPOKANE, INC.

LITHIA OF STOCKTON, INC.

LITHIA OF STOCKTON-V, INC.

LITHIA OF TF, INC.

LITHIA OF TROY, LLC

LITHIA OF UTICA – 1, LLC

LITHIA OF UTICA – 2, LLC

LITHIA OF UTICA – 3, LLC

LITHIA OF UTICA – 4, LLC

LITHIA OF WALNUT CREEK, INC.

LITHIA OF WASILLA, LLC

LITHIA OF YORKVILLE – 1, LLC

LITHIA OF YORKVILLE – 2, LLC

LITHIA OF YORKVILLE – 3, LLC

LITHIA OF YORKVILLE – 4, LLC

LITHIA OF YORKVILLE – 5, LLC

LITHIA ORCHARD PARK-H, LLC

LITHIA PARAMUS-M, LLC

LITHIA PITTSBURGH-S, LLC

LITHIA RAMSEY-B, LLC

LITHIA RAMSEY-L, LLC

LITHIA RAMSEY-M, LLC

LITHIA RAMSEY-T, LLC

LITHIA REAL ESTATE, INC.

LITHIA RENO-CJ, LLC

LITHIA RENO-VW, LLC

LITHIA RENO SUB-HYUN, INC.

LITHIA ROSE-FT, INC.

LITHIA SALMIR, INC.

LITHIA SEA P, INC.

LITHIA SEASIDE, INC.

LITHIA SOC, INC.

LITHIA SPOKANE-B, LLC

LITHIA SPOKANE-S, LLC

LITHIA SSP, LLC

LITHIA TA, INC.

LITHIA TO, INC.

LITHIA TR, INC.

LITHIA UNIONTOWN-C, LLC

LITHIA VAUDM, INC.

LITHIA VF, INC.

LITHIA WEXFORD-H, LLC

 

[LITHIA MOTORS – THIRD AMENDED AND RESTATED LOAN AGREEMENT]



--------------------------------------------------------------------------------

LLL SALES CO LLC

LMBB, LLC

LMBP, LLC

LMOP, LLC

LSTAR, LLC

MEDFORD INSURANCE, LLC

MILFORD DCH, INC.

NORTHLAND FORD INC.

PA REAL ESTATE, LLC

PA SUPPORT SERVICES, LLC

PARAMUS COLLISION, LLC

PARAMUS WORLD MOTORS LLC

PERSONALIZED MARKETING, LLC

RFA HOLDINGS, LLC

SALEM-B, LLC

SALEM-H, LLC

SALEM-V, LLC

SHARLENE REALTY LLC

SHIFT PORTLAND, LLC

SOUTHERN CASCADES FINANCE CORPORATION

TAMPA-H, LLC

TUSTIN MOTORS INC.

WESLEY CHAPEL-H, LLC

WESLEY CHAPEL-T, LLC

ZELIENOPLE REAL ESTATE, L.L.C.

ZELIENOPLE REAL ESTATE I, L.P.

 

By:

 

/s/ Tina Miller

Name:

 

Tina Miller

Title:

 

Authorized Agent

 

[LITHIA MOTORS – THIRD AMENDED AND RESTATED LOAN AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Agent, Lender, Swing Line Lender, and LC Issuer

 

By:

 

/s/ Gilmore Hector

Name:

  Gilmore Hector

Title:

  Vice President

Notice Address:

13010 SW 68th Parkway

Portland, OR 97223

Fax: (503) 872-7562



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender

 

By:  

/s/ Jeffrey Calder

Name:   Jeffrey Calder Title:   Executive Director

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION, as Lender

 

By:  

/s/ Steve Estes

Name:   Steve Estes Title:   National Accounts Manager

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

AMERICAN HONDA FINANCE CORPORATION, as Lender

 

By:  

/s/ Matthew Weitzer

Name:   Matthew Weitzer Title:   DFS Manager

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

MERCEDES-BENZ FINANCIAL SERVICES

USA LLC, as Lender

 

By:  

/s/ Michele Nowak

Name:   Michele Nowak Title:   Credit Director, National Accounts

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, NA, as Lender

 

By:  

/s/ Dawn M. Winchell

Name:   Dawn M. Winchell Title:   Vice President

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as Lender

 

By:  

/s/ Judy C. Johnson

Name:   Judy C. Johnson Title:   VP, Major Accounts, Market Credit Manager

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

BMW FINANCIAL SERVICES NA, LLC, as Lender

 

By:  

/s/ Alex Calcasola

Name:   Alex Calcasola Title:   Commercial Finance Credit Manager  

BMW Financial Services NA, LLC

 

By:  

/s/ Thomas Rumfola

Name:   Thomas Rumfola Title:   General Manager, Commercial Finance Credit BMW
Financial Services NA, LLC

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as Lender

 

By:  

/s/ Paul M. Forman

Name:   Paul M. Forman Title:   Vice President

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as Lender

 

By:  

/s/ Robert Johnson

Name:   Robert Johnson Title:   Vice President Dealer Commercial Sales & Service
Officer Team Leader

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

Wells Fargo bank, N.A., as Lender

 

By:  

/s/ Eric Scott Fuller

Name:   Eric Scott Fuller Title:   Senior Vice President

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

NISSAN MOTOR ACCEPTANCE CORPORATION, as Lender

 

By:  

/s/ Edwin M. Sweda

Name:   Edwin M. Sweda Title:   Sr. Manager - Commercial Credit

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as Lender

 

By:  

/s/ Edward Brewer

Name:   Edward Brewer Title:   SVP

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

ALLY BANK, as Lender

 

By:  

/s/ Ellie W. Harris

Name:   Ellie W. Harris Title:   Authorized Representative

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Lender

 

By:  

/s/ James Kozola

Name:   James Kozola Title:   Assistant Vice President

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

By:  

/s/ Philip K. Liebscher

Name:   Philip K. Liebscher Title:   Senior Vice President

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

VW CREDIT, INC., as Lender

 

By:  

/s/ Dean Taylor

Name:   Dean Taylor Title:   Senior Manager, Commercial Credit

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

HYUNDAI CAPITAL AMERICA, as Lender

 

By:  

/s/ Andrew Leone

Name:   Andrew Leone Title:   Commercial Credit Risk, Vice President

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

M&T BANK, as Lender

 

By:  

/s/ Brendan Kelly

Name:   Brendan Kelly Title:   VP

[Signature Page to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Financial

Institution

   Pro Rata Share
of Aggregate
Lender
Commitment      New Vehicle
Floorplan
Commitment      Used Vehicle
Floorplan
Commitment      Revolving
Loan
Commitment      Service Loaner
Vehicle
Commitment  

U.S. Bank

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

JP Morgan Chase Bank

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Toyota Motor Credit

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

American Honda Financial

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Mercedes-Benz Financial

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Bank of America

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

TD Bank

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

BMW Financial Services

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Capital One NA

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Branch Banking & Trust Company

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Wells Fargo Bank, NA

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Nissan Motor Acceptance Corporation

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Santander Bank, N.A.

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Ally Bank

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

BMO Harris Bank

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

PNC Bank, National Association

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

VW Credit, Inc.

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

Hyundai Capital America

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]  

M&T Bank

     [    ]%      $ [    ]      $ [    ]      $ [    ]      $ [    ]     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

   $ 2,800,000,000      $ 2,095,000,000      $ 358,000,000      $ 247,000,000  
   $ 100,000,000     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

PRICING SCHEDULE

In addition to the terms defined elsewhere in this Agreement, for purposes of
determining the applicable interest rates and fees, the following terms shall
have the meanings set forth in this Pricing Schedule:

“Alternate Base Rate Margin (New Vehicle)” means a percentage rate per annum
equal to 0.10%.

“Alternate Base Rate Margin (Service Loaner Vehicle)” means a percentage rate
per annum equal to 0.10%.

“Alternate Base Rate Margin (Used Vehicle)” means a percentage rate per annum
equal to 0.40%.

“LC Fee Percentage” means the applicable percentage rates per annum set forth
below opposite the applicable Leverage Ratio, as adjusted from time to time.

“New Vehicle Floorplan Commitment Fee Rate” means a percentage rate per annum
equal to 0.15%.

“New Vehicle Floorplan Margin” means a percentage rate per annum equal to 1.10%.

“Revolving Loan Margin”, “Revolving Loan Commitment Fee Rate” and “Alternate
Base Rate Margin (Revolving)” mean the applicable percentage rates per annum set
forth below opposite the applicable Leverage Ratio, as adjusted from time to
time.

 

Leverage Ratio

   LC Fee
Percentage/
Revolving
Loan Margin     Revolving Loan
Commitment Fee Rate     Alternate Base Rate
Margin (Revolving)  

Greater than 4.50 to 1.00

     2.00 %      0.40 %      1.00 % 

Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00

     1.75 %      0.30 %      0.75 % 

Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00

     1.50 %      0.25 %      0.50 % 

Greater than 2.50 to 1.00 but less than or equal to 3.50 to 1.00

     1.25 %      0.20 %      0.25 % 

Less than or equal to 2.50 to 1.00

     1.00 %      0.15 %      0.15 % 



--------------------------------------------------------------------------------

The Revolving Loan Margin (“Applicable Margin”) and Revolving Loan Commitment
Fee Rate (“Applicable Fee Rate”) shall be determined by Agent from time to time
based upon the information set forth in Borrower’s financial statements and
Compliance Certificate furnished to Agent pursuant to this Agreement as of the
end of each fiscal quarter and shall be based upon the Leverage Ratio as of such
date.

Any change in the Applicable Margin or Applicable Fee Rate shall take effect on
the first Business Day of the month following the date of delivery to Agent of
the applicable financial statements and Compliance Certificate, and the
Applicable Margin and Applicable Fee Rate, as so determined, shall remain in
effect until the earlier of:

a. the first Business Day of the month following the delivery to Agent of a
subsequent financial statement and Compliance Certificate indicating a Leverage
Ratio requiring a change in the Applicable Margin or Applicable Fee Rate, or

b. the day upon which the Company fails to deliver to Agent the applicable
financial statements and Compliance Certificate within the time provided under
this Agreement. Upon any failure of the Company to deliver to Agent the
applicable financial statements and Compliance Certificate within the time
required by this Agreement, the Applicable Margin and Applicable Fee Rate shall
be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table, which shall remain in effect until five Business Days following
the date of delivery to Agent of financial statements and Compliance Certificate
reflecting a Leverage Ratio for which a lower Applicable Margin and Applicable
Fee Rate would be applicable.

Notwithstanding the foregoing, the Revolving Loan Margin shall be 1.50% and the
Revolving Loan Commitment Fee Rate shall be 0.20% from the Closing Date until
the earlier of (a) the first Business Day of the month following the delivery to
Agent of a financial statement and Compliance Certificate indicating a Leverage
Ratio requiring a change in the Applicable Margin or Applicable Fee Rate, or
(b) the day upon which the Company fails to deliver to Agent the applicable
financial statements and Compliance Certificate within the time provided under
this Agreement.

If, as a result of any restatement of or other adjustment to the financial
statements of the Company and its Subsidiaries or for any other reason, the
Agent determines that the calculation of the Leverage Ratio by the Company as of
the last day of any fiscal quarter was inaccurate and a correct calculation of
the Leverage Ratio would have resulted in a higher Applicable Margin and



--------------------------------------------------------------------------------

Applicable Fee Rate, the Applicable Margin and Applicable Fee Rate shall be
retroactively adjusted to the rate that would have been applicable if the
Leverage Ratio had been correctly calculated. Promptly upon demand by the Agent,
the Revolving Loan Borrower shall pay to the Agent for the account of the
Lenders the additional interest and fees that would have been payable based upon
the correct calculation of the Leverage Ratio. Nothing set forth herein shall
limit the Required Lenders’ right to increase the interest rate upon the
occurrence of an Event of Default.

“Service Loaner Vehicle Floorplan Commitment Fee Rate” means a percentage rate
per annum equal to 0.15%.

“Service Loaner Vehicle Floorplan Margin” means a percentage rate per annum
equal to 1.20%.

“Used Vehicle Floorplan Commitment Fee Rate” means a percentage rate per annum
equal to 0.15%.

“Used Vehicle Floorplan Margin” means a percentage rate per annum equal to
1.40%.